               Case 19-12821-AJC          Doc 320      Filed 06/21/19     Page 1 of 173




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

IN RE:                                                           Chapter 11 Case

MAGNUM CONSTRUCTION MANAGEMENT,                                  Case No.: 19-12821-AJC
LLC f/k/a Munilla Construction Management, LLC, 1

      Debtor.
_____________________________________________/

      DISCLOSURE STATEMENT FOR FIRST AMENDED CHAPTER 11 PLAN OF
    REORGANIZATION PROPOSED BY MAGNUM CONSTRUCTION MANAGEMENT,
           LLC f/k/a MUNILLA CONSTRUCTION MANAGEMENT, LLC


                                                       Jordi Guso, Esq.
                                                       Paul A. Avron, Esq.
                                                       BERGER SINGERMAN LLP
                                                       1450 Brickell Avenue, Suite 1900
                                                       Miami, Florida 33133
                                                       Telephone: (305) 755-9500
                                                       Facsimile: (305) 714-4340
                                                       Counsel to the Debtor




       Dated: June 21, 2019




1
     The Debtor’s address is 6201 SW 70th Street, 1st Floor, Miami, FL 33143. The last four digits of the
     Debtor’s federal tax identification number are 3403.


8893896-5
                 Case 19-12821-AJC             Doc 320        Filed 06/21/19        Page 2 of 173




                                                  DISCLAIMER

      THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS
INCLUDED HEREIN FOR PURPOSES OF SOLICITING ACCEPTANCES OF THE FIRST
AMENDED CHAPTER 11 PLAN OF REORGANIZATION PROPOSED BY MAGNUM
CONSTRUCTION MANAGEMENT, LLC, f/k/a MUNILLA CONSTRUCTION MANAGEMENT,
LLC, DATED JUNE 21, 2019 (AS DEFINED HEREIN, THE “PLAN”),2 AND MAY NOT BE
RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE ON
THE PLAN. NO SOLICITATION OF VOTES TO ACCEPT THE PLAN MAY BE MADE
EXCEPT PURSUANT TO SECTION 1125 OF TITLE 11 OF THE UNITED STATES CODE.

     ALL CREDITORS ARE ADVISED AND ENCOURAGED TO READ THIS
DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE VOTING
TO ACCEPT OR REJECT THE PLAN.        ALL HOLDERS OF CLAIMS SHOULD
CAREFULLY READ AND CONSIDER FULLY THE RISK FACTORS SET FORTH IN
SECTION VI OF THIS DISCLOSURE STATEMENT (“RISK FACTORS IN CONNECTION
WITH THE PLAN”) BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. A COPY OF
THE PLAN IS ANNEXED HERETO AS EXHIBIT “1”. PLAN SUMMARIES AND
STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR
ENTIRETY BY REFERENCE TO THE PLAN AND THE EXHIBITS ANNEXED TO THE
PLAN AND THIS DISCLOSURE STATEMENT, INCLUDING THE DEFINITIONS OF
TERMS CONTAINED IN SUCH DOCUMENTS. ALL EXHIBITS TO THE DISCLOSURE
STATEMENT ARE INCORPORATED INTO AND ARE A PART OF THIS DISCLOSURE
STATEMENT AS IF SET FORTH IN FULL HEREIN

     THIS DISCLOSURE STATEMENT CONTAINS A SUMMARY OF CERTAIN
PROVISIONS OF THE PLAN. ALTHOUGH THE DEBTOR BELIEVES AND HAS MADE
EVERY EFFORT TO ENSURE THAT THIS SUMMARY PROVIDES ADEQUATE
INFORMATION WITH RESPECT TO THE PLAN, IT DOES NOT PURPORT TO BE
COMPLETE AND IS QUALIFIED TO THE EXTENT IT DOES NOT SET FORTH THE
ENTIRE TEXT OF THE PLAN. IF THERE IS ANY INCONSISTENCY BETWEEN THE
PLAN AND THE SUMMARY OF THE PLAN CONTAINED IN THIS DISCLOSURE
STATEMENT, THE PLAN SHALL CONTROL. ACCORDINGLY, EACH HOLDER OF A
CLAIM SHOULD REVIEW THE PLAN IN ITS ENTIRETY.

       THE DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE UNITED STATES BANKRUPTCY CODE AND RULE
3016(b) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND NOT
NECESSARILY IN ACCORDANCE WITH OTHER NON-BANKRUPTCY LAW. PERSONS
OR ENTITIES TRADING IN OR OTHERWISE PURCHASING, SELLING OR
TRANSFERRING CLAIMS AGAINST THE DEBTOR SHOULD EVALUATE THIS
DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE PURPOSE FOR WHICH
IT WAS PREPARED. THIS DISCLOSURE STATEMENT SHALL NOT BE CONSTRUED
TO BE ADVICE ON THE TAX, SECURITIES OR OTHER LEGAL EFFECTS OF THE


2
    Unless otherwise defined, capitalized terms used herein shall have the meaning ascribed to such terms in the Plan.

    8893896-5
             Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 3 of 173




REORGANIZATION OF THE DEBTOR AS TO HOLDERS OF CLAIMS AGAINST THE
DEBTOR.

     AS TO ANY CONTESTED MATTERS OR OTHER ACTIONS OR THREATENED
ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT CONSTITUTE OR BE
CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, STIPULATION OR
WAIVER, BUT RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS.
THIS DISCLOSURE STATEMENT WILL NOT BE ADMISSIBLE IN ANY NON-
BANKRUPTCY PROCEEDING INVOLVING THE DEBTOR OR ANY OTHER PARTY,
NOR WILL IT BE CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX,
SECURITIES, OR OTHER LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF
CLAIMS AGAINST, OR EQUITY INTERESTS IN, THE DEBTOR AND DEBTOR-IN-
POSSESSION IN THIS CHAPTER 11 CASE.

     NO HOLDER OF A CLAIM SHOULD RELY ON ANY INFORMATION RELATING
TO THE DEBTOR, ITS PROPERTY OR THE PLAN OTHER THAN THAT CONTAINED IN
THIS DISCLOSURE STATEMENT AND THE ATTACHED EXHIBITS. THE
STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF
THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN, AND (I) THERE
CAN BE NO ASSURANCE THAT THE STATEMENTS CONTAINED HEREIN WILL BE
CORRECT AT ANY TIME AFTER THE DATE HEREOF, AND (II) THE DELIVERY OF
THIS DISCLOSURE STATEMENT SHALL NOT CREATE AN IMPLICATION THAT
THERE HAS BEEN NO CHANGE IN THE INFORMATION STATED SINCE THE DATE
HEREOF.

     THIS DISCLOSURE STATEMENT, THE PLAN AND THE DEBTOR’S LETTER IN
SUPPORT OF CONFIRMATION OF THE PLAN ARE THE ONLY DOCUMENTS
AUTHORIZED BY THE BANKRUPTCY COURT TO BE USED IN CONNECTION WITH
THE SOLICITATION OF VOTES ACCEPTING THE PLAN. NO REPRESENTATIONS
HAVE BEEN AUTHORIZED BY THE BANKRUPTCY COURT CONCERNING THE
DEBTOR OR THE PLAN, EXCEPT AS EXPLICITLY SET FORTH IN THE DISCLOSURE
STATEMENT.     APPROVAL OF THIS DISCLOSURE STATEMENT BY THE
BANKRUPTCY COURT DOES NOT INDICATE THAT THE BANKRUPTCY COURT
RECOMMENDS EITHER ACCEPTANCE OR REJECTION OF THE PLAN NOR DOES
SUCH APPROVAL CONSTITUTE A DETERMINATION BY THE BANKRUPTCY COURT
OF THE FAIRNESS OR MERITS OF THE PLAN OR OF THE ACCURACY OR
COMPLETENESS OF THE INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT.

    EXCEPT WHERE SPECIFICALLY NOTED, THE FINANCIAL INFORMATION
CONTAINED HEREIN HAS NOT BEEN AUDITED BY A CERTIFIED PUBLIC
ACCOUNTANT AND MAY NOT HAVE BEEN PREPARED IN ACCORDANCE WITH
ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES.

     ALTHOUGH THE ATTORNEYS, ADVISORS AND OTHER PROFESSIONALS
EMPLOYED BY THE DEBTOR HAVE ASSISTED IN PREPARING THIS DISCLOSURE
STATEMENT BASED UPON FACTUAL INFORMATION AND ASSUMPTIONS

 8893896-5
             Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 4 of 173




RESPECTING FINANCIAL, BUSINESS, AND ACCOUNTING DATA FOUND IN THE
BOOKS AND RECORDS OF THE DEBTOR, THEY HAVE NOT INDEPENDENTLY
VERIFIED SUCH INFORMATION AND MAKE NO REPRESENTATIONS AS TO THE
ACCURACY THEREOF. THE ATTORNEYS, ADVISORS AND OTHER PROFESSIONALS
EMPLOYED BY THE DEBTOR SHALL HAVE NO LIABILITY FOR THE INFORMATION
IN THIS DISCLOSURE STATEMENT.

     PRIOR TO THE EFFECTIVE DATE, THE DEBTOR DOES NOT INTEND TO
UNDERTAKE A GENERAL CLAIMS OBJECTION PROCESS WITH RESPECT TO
GENERAL UNSECURED CLAIMS, BUT RESERVES THE RIGHT TO OBJECT TO ANY
CLAIM PRIOR TO THE EFFECTIVE DATE. ON AND AFTER THE EFFECTIVE DATE OF
THE PLAN, THE REORGANIZED DEBTOR AND PLAN ADMINISTRATOR WILL BE
VESTED WITH FULL AUTHORITY TO UNDERTAKE THE CLAIMS OBJECTION
PROCESS WITH RESPECT TO ALL CLAIMS THAT HAVE NOT BEEN PREVIOUSLY
RESOLVED BY COURT ORDER OR OTHERWISE (INCLUDING, BUT NOT LIMITED TO,
GENERAL UNSECURED CLAIMS); PROVIDED, HOWEVER, THAT CLASS 7 CLAIMS
SHALL BE REVIEWED SOLELY BUT THE CLAIMS REVIEWER IN ACCORDANCE
WITH THE TRUST DISTRIBUTION PLAN. THE ACTUAL AMOUNTS OF THE
DISTRIBUTIONS UNDER THE PLAN TO THE HOLDERS OF ALLOWED GENERAL
UNSECURED CLAIMS THAT ARE OBJECTED-TO BY THE DEBTOR OR THE
REORGANIZED DEBTOR, AS THE CASE MAY BE, WILL BE DETERMINED AFTER
COMPLETION OF THE CLAIMS OBJECTION PROCESS.

     ALL OF THE PROJECTED RECOVERIES TO CREDITORS ARE BASED UPON
THE ANALYSES PERFORMED BY THE DEBTOR AND ITS PROFESSIONALS.
ALTHOUGH THE DEBTOR HAS MADE EVERY EFFORT TO VERIFY THE ACCURACY
OF THE INFORMATION PRESENTED HEREIN AND IN THE EXHIBITS ATTACHED
HERETO, THE DEBTOR CANNOT MAKE ANY REPRESENTATIONS OR WARRANTIES
REGARDING THE ACCURACY OF THE INFORMATION.

     THE DEBTOR BELIEVES THAT THE PLAN PROVIDES THE BEST POSSIBLE
RESULT FOR ALL HOLDERS OF CLAIMS. THE DEBTOR ALSO BELIEVES THAT
THE PLAN WILL ENABLE THE DEBTOR TO ACCOMPLISH THE OBJECTIVES OF
REORGANIZATION UNDER CHAPTER 11 AND THAT ACCEPTANCE OF THE
PLAN IS IN THE BEST INTERESTS OF THE DEBTOR AND ITS CREDITORS.
THUS, IT IS THE OPINION OF THE DEBTOR THAT THE TREATMENT OF
CREDITORS UNDER THE PLAN CONTEMPLATES A GREATER RECOVERY
THAN THAT WHICH IS LIKELY TO BE ACHIEVED THROUGH LIQUIDATION OF
THE DEBTOR.

     IF YOU ARE ENTITLED TO VOTE TO APPROVE THE PLAN, YOU ARE
RECEIVING A BALLOT WITH YOUR NOTICE OF THIS DISCLOSURE
STATEMENT. THE DEBTOR STRONGLY URGES CREDITORS TO VOTE TO
ACCEPT THE PLAN.

     IRS CIRCULAR 230 NOTICE:    TO ENSURE COMPLIANCE WITH IRS
CIRCULAR 230, HOLDERS OF CLAIMS AND EQUITY INTERESTS ARE HEREBY

 8893896-5
             Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 5 of 173




NOTIFIED THAT: (A) ANY DISCUSSION OF FEDERAL TAX ISSUES CONTAINED OR
REFERRED TO IN THIS DISCLOSURE STATEMENT IS NOT INTENDED OR WRITTEN
TO BE USED, AND CANNOT BE USED, BY HOLDERS OF CLAIMS OR EQUITY
INTERESTS FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED
ON THEM UNDER THE INTERNAL REVENUE CODE; (B) SUCH DISCUSSION IS
WRITTEN IN CONNECTION WITH THE PROMOTION OR MARKETING BY THE
DEBTOR OF THE TRANSACTIONS OR MATTERS ADDRESSED HEREIN; AND (C)
HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD SEEK ADVICE BASED ON
THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

     THIS DISCLOSURE STATEMENT WAS NOT FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR ANY STATE AUTHORITY AND NEITHER THE
SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE AUTHORITY HAS
PASSED UPON THE ACCURACY OR ADEQUACY OF THIS DISCLOSURE STATEMENT
OR UPON THE MERITS OF THE PLAN. NEITHER THIS DISCLOSURE STATEMENT
NOR THE SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN
CONSTITUTES AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY
SECURITIES IN ANY STATE OR JURISDICTION IN WHICH SUCH OFFER OR
SOLICITATION IS NOT AUTHORIZED.

     THIS DISCLOSURE STATEMENT MAY CONTAIN “FORWARD LOOKING
STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES LITIGATION
REFORM ACT OF 1995. SUCH STATEMENTS CONSIST OF ANY STATEMENT OTHER
THAN A RECITATION OF HISTORICAL FACT AND CAN BE IDENTIFIED BY THE USE
OF FORWARD LOOKING TERMINOLOGY SUCH AS “MAY,” “EXPECT,”
“ANTICIPATE,” “ESTIMATE” OR “CONTINUE” OR THE NEGATIVE THEREOF OR
OTHER VARIATIONS THEREON OR COMPARABLE TERMINOLOGY. THE READER IS
CAUTIONED THAT ALL FORWARD-LOOKING STATEMENTS ARE NECESSARILY
SPECULATIVE AND THERE ARE CERTAIN RISKS AND UNCERTAINTIES THAT
COULD CAUSE ACTUAL EVENTS OR RESULTS TO DIFFER MATERIALLY FROM
THOSE REFERRED TO IN SUCH FORWARD LOOKING STATEMENTS.




 8893896-5
               Case 19-12821-AJC                    Doc 320            Filed 06/21/19              Page 6 of 173


                                               TABLE OF CONTENTS

                                                                                                                                       Page

I.      INTRODUCTION............................................................................................................ 1
        A.        Overview of Chapter 11 and the Plan Confirmation Process. ......................... 2
        B.        Recommendation of the Debtor and Plan Overview. ....................................... 2
        C.        Summary of Voting Requirements for Plan Confirmation.............................. 3
                  1.        In General................................................................................................... 3
                  2.        Impaired Classes Entitled to Vote.............................................................. 3
                  3.        Impaired Classes Not Entitled to Vote....................................................... 4
                  4.        Unimpaired Classes Deemed to Accept the Plan. ...................................... 4
                  5.        Voting Deadline. ........................................................................................ 4
                  6.        Voting Instructions..................................................................................... 4
                  7.        Ballots. ....................................................................................................... 4
                  8.        Additional Information. ............................................................................. 4
II.     BACKGROUND INFORMATION ............................................................................... 5
        A.        Overview of the Debtor’s Business. .................................................................... 5
        B.        Pending Litigation .............................................................................................. 11
        C.        Assets and Claims. ............................................................................................. 11
III.    EVENTS LEADING TO THE CHAPTER 11 FILING ............................................. 12
        A.        The Debtor’s Chapter 11 Bankruptcy Case. ................................................... 12
IV.     EVENTS OCCURRING DURING DEBTOR’S CHAPTER 11 CASE.................... 12
        A.        Bankruptcy Filings and First Day Orders and Other Initial Matters. ......... 12
        B.        Retention and Employment of Bankruptcy Professionals. ............................ 19
V.      THE CHAPTER 11 PLAN ............................................................................................ 19
        A.        Treatment of Claims and Equity Interests Under the Plan. .......................... 19
                  1.        Administrative and Priority Claims. ........................................................ 19
                  2.        Classification of Claims and Equity Interests. ......................................... 20
        B.        Special Provision Governing Unimpaired Claims. ......................................... 28
        C.        Means for Implementation of the Plan. ........................................................... 29
                  1.        Source of Funding for Plan Distributions ................................................ 29
                  2.        Section 1146 Exemption .......................................................................... 29
                  3.        Travelers Bonded Contracts; Release of Travelers .................................. 29
                  4.        BHSI Bonded Contracts; Release of BSHI .............................................. 30
                                                                   i
 8893896-5
            Case 19-12821-AJC                Doc 320            Filed 06/21/19             Page 7 of 173


                                        TABLE OF CONTENTS
                                             (continued)

                                                                                                                               Page

             5.      Corporate Action ...................................................................................... 30
             6.      Vesting of Assets in the Reorganized Debtor. ......................................... 30
             7.      Post-Confirmation Cash Management ..................................................... 31
             8.      Appointment of Plan Administrator......................................................... 31
             9.      Powers and Obligations of the Plan Administrator.................................. 31
             10.     Engagement of Post Confirmation Professionals and Compensation
                     to Plan Administrator and Post Confirmation Professionals ................... 32
             11.     Bond ......................................................................................................... 32
             12.     Resignation, Death or Removal of the Plan Administrator ..................... 32
             13.     Distributions............................................................................................. 33
             14.     Surrender and Cancellation of Notes, Instruments, Certificates and
                     Other Documents Evidencing Claims ...................................................... 33
             15.     Cancellation of Equity Interests ............................................................... 33
             16.     Continued Corporate Existence of the Reorganized Debtor .................... 33
             17.     Post-Confirmation Accounts .................................................................... 33
             18.     Managers of the Reorganized Debtor ...................................................... 34
             19.     Effectuating Documents & Further Transactions .................................... 34
             20.     Section 1145 Determination .................................................................... 34
             21.     Preservation of Causes of Action ............................................................. 34
             22.     Prosecution and Settlement of Causes of Action and Available
                     Avoidance Actions ................................................................................... 35
             23.     Automatic Stay......................................................................................... 36
             24.     Closing of the Chapter 11 Case ............................................................... 36
       D.    Bridge Collapse Bodily Injury Claims Trust .................................................. 36
             1.      Purpose. .................................................................................................... 36
             2.      Funding. ................................................................................................... 36
             3.      Establishment of Trust. ............................................................................ 36
             4.      Conflict With Plan or Plan Confirmation Order. ..................................... 36
             5.      General Corpus. ....................................................................................... 37
             6.      Tax Matters. ............................................................................................. 37
             7.      Medicare/Medicaid/SSA Reporting and Set-Asides. ............................... 37

                                                           ii
8893896-5
            Case 19-12821-AJC                 Doc 320             Filed 06/21/19            Page 8 of 173


                                         TABLE OF CONTENTS
                                              (continued)

                                                                                                                                Page

             8.       Rights and Responsibilities of Trustee. ................................................... 38
             9.       Investment Powers; Permitted Cash Expenditures. ................................. 38
             10.      Registry of Beneficial Interests. ............................................................... 38
             11.      Non-Transferability of Interests. .............................................................. 38
             12.      Termination. ............................................................................................. 38
             13.      Immunity. ................................................................................................. 38
             14.      Liability. ................................................................................................... 39
             15.      Indemnification. ....................................................................................... 39
             16.      Trust Liability. ......................................................................................... 40
             17.      Distributions to Bridge Collapse Bodily Injury Claimants. ..................... 40
             18.      Dismissal of Pending Litigation............................................................... 41
             19.      Release. .................................................................................................... 41
             20.      Objections and Litigation After the Effective Date. ................................ 41
             21.      Claim Withdrawal. ................................................................................... 41
       E.    Insurance Settlement Agreement and Settlement Approval Order .............. 42
       F.    Provisions Governing Distributions ................................................................. 42
             1.       Manner of Cash Payments Under the Plan .............................................. 42
             2.       Entity Making Distributions .................................................................... 43
             3.       Record Date for Distribution ................................................................... 43
             4.       Delivery of Distributions ......................................................................... 43
             5.       Undeliverable and Unclaimed Distributions ............................................ 43
             6.       Compliance with Tax Requirements ........................................................ 44
             7.       No Payments of Fractional Dollars .......................................................... 45
             8.       Interest on Claims .................................................................................... 45
             9.       No Distribution in Excess of Allowed Amount of Claim ........................ 45
             10.      Setoff and Recoupment ............................................................................ 45
             11.      De Minimis Distributions; Charitable Donation ...................................... 46
             12.      United States Trustee Fees ....................................................................... 46
             13.      Withholding from Distributions ............................................................... 46
             14.      Distributions in Satisfaction; Allocation .................................................. 47

                                                            iii
8893896-5
            Case 19-12821-AJC                 Doc 320             Filed 06/21/19             Page 9 of 173


                                          TABLE OF CONTENTS
                                               (continued)

                                                                                                                                Page

             15.       No Distributions on Late-Filed Claims .................................................... 47
       G.    Disputed Claims ................................................................................................. 47
             1.        Disputed Claims Reserve ......................................................................... 47
             2.        Resolution of Disputed Claims ................................................................ 47
             3.        Objection Deadline .................................................................................. 47
             4.        Estimation of Claims................................................................................ 48
             5.        No Distributions Pending Allowance ...................................................... 48
             6.        Resolution of Claims................................................................................ 48
       H.    Treatment of Executory Contracts and Unexpired Leases ............................ 48
             1.        General Treatment: Rejected if not Previously Assumed ........................ 48
             2.        Bar to Claims Arising from Rejection, Termination or Expiration ......... 49
             3.        Assumption of Executory Contracts and Unexpired Leases.................... 49
             4.        Indemnification and Reimbursement ....................................................... 50
       I.    Conditions Precedent to Confirmation and the Effective Date ..................... 51
             1.        Conditions Precedent to the Effective Date ............................................. 51
             2.        Waiver ...................................................................................................... 51
             3.        Compromise and Settlement .................................................................... 51
             4.        Vesting of Assets ..................................................................................... 52
             5.        Title to Assets; Discharge of Liability ..................................................... 52
             6.        Binding Effect .......................................................................................... 52
             7.        Discharge of Claims ................................................................................. 52
             8.        Discharge of the Debtor ........................................................................... 53
             9.        Channeling Injunction .............................................................................. 53
             10.       Releases by the Debtor and Its Estate ...................................................... 55
             11.       Releases by Holders of Claims ................................................................ 56
             12.       Exculpation .............................................................................................. 58
             13.       Government Carve-Out ............................................................................ 58
             14.       Surety Carve-Out ..................................................................................... 59
             15.       Limitations on Exculpation and Releases ................................................ 59
             16.       Injunction ................................................................................................. 59

                                                             iv
8893896-5
             Case 19-12821-AJC                 Doc 320            Filed 06/21/19           Page 10 of 173


                                            TABLE OF CONTENTS
                                                 (continued)

                                                                                                                              Page

               17.       Releases of Liens ..................................................................................... 60
        J.     Retention of Jurisdiction ................................................................................... 60
        K.     Miscellaneous Provisions ................................................................................... 62
               1.        Modification of Plan. ............................................................................... 62
               2.        Revocation of Plan. .................................................................................. 62
               3.        Amendment of Plan Documents. ............................................................. 62
               4.        Binding Effect. ......................................................................................... 63
               5.        Successors and Assigns............................................................................ 63
               6.        Governing Law. ....................................................................................... 63
               7.        Reservation of Rights. .............................................................................. 63
               8.        Title 1146 Exemption. ............................................................................. 63
               9.        Section 1125(e) Good Faith Compliance. ................................................ 64
               10.       Further Assurances................................................................................... 64
               11.       Service of Documents. ............................................................................. 64
               12.       Filing of Additional Documents. ............................................................. 64
               13.       No Stay of Confirmation Order. .............................................................. 64
               14.       Bankruptcy Rule 9019 Request; Impact .................................................. 65
VI.     RISK FACTORS IN CONNECTION WITH THE PLAN ........................................ 65
        A.     Bankruptcy Considerations. ............................................................................. 65
        B.     No Duty to Update Disclosures. ........................................................................ 66
        C.     Representations Outside this Disclosure Statement. ...................................... 66
        D.     No Admission. ..................................................................................................... 66
        E.     Tax and Other Related Considerations. .......................................................... 66
VII.    PLAN CONFIRMATION AND CONSUMMATION ................................................ 66
        A.     The Confirmation Hearing................................................................................ 66
        B.     Plan Confirmation Requirements Under the Bankruptcy Code. .................. 67
               1.        Best Interests of Creditors. ....................................................................... 67
               2.        Feasibility of the Plan. ............................................................................. 68
               3.        Acceptance by Impaired Classes. ............................................................ 68
               4.        Section 1129(b). ....................................................................................... 69

                                                              v
 8893896-5
                Case 19-12821-AJC                    Doc 320           Filed 06/21/19              Page 11 of 173


                                                 TABLE OF CONTENTS
                                                      (continued)

                                                                                                                                       Page

VIII. Class of Secured Claims. ............................................................................................... 69
IX.      Class of Unsecured Creditors. ...................................................................................... 70
X.       Class of Equity Interests. ............................................................................................... 70
XI.      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF
         THE PLAN ..................................................................................................................... 70
         A.        Chapter 7 Liquidation. ...................................................................................... 70
         B.        Alternative Plan Pursuant to Chapter 11 of the Bankruptcy Code. ............. 71
         C.        Dismissal of the Debtor’s Chapter 11 Case. .................................................... 71
XII.     CERTAIN FEDERAL TAX CONSEQUENCES ....................................................... 71
         A.        General. ............................................................................................................... 72
XIII. RECOMMENDATION AND CONCLUSION ........................................................... 73




                                                                    vi
 8893896-5
             Case 19-12821-AJC       Doc 320       Filed 06/21/19   Page 12 of 173




                                        EXHIBITS

Exhibit 1     First Amended Chapter 11 Plan of Reorganization Proposed by Magnum
              Construction Management, LLC, f/k/a Munilla Construction Management, LLC
              dated June 20, 2019

Exhibit 2     Liquidation Analysis




                                               v
 8893896-5
                 Case 19-12821-AJC              Doc 320        Filed 06/21/19         Page 13 of 173




I.         INTRODUCTION

       On March 1, 2019 (the “Petition Date”),3 Magnum Construction Management, LLC,
f/k/a Munilla Construction Management, LLC (the “Debtor”), filed a voluntary petition for relief
under chapter 11 of title 11 of the United States Code (as now in effect or as hereafter amended,
the “Bankruptcy Code”).

       The Debtor submits this disclosure statement (the “Disclosure Statement”), pursuant to
section 1125 of the Bankruptcy Code, and rule 3017 of the Federal Rules of Bankruptcy
Procedure (as now in effect or as hereafter amended, the “Bankruptcy Rules”, in connection
with the solicitation of votes on its First Amended Chapter 11 Plan of Reorganization Proposed
by Magnum Construction Management, LLC, f/k/a Munilla Construction Management, LLC,
dated as of June 21, 2019 (the “Plan”) and attached hereto as Exhibit “1”. The Debtor believes
that confirmation and implementation of the Plan is in the best interests of the Debtor’s Estate,
Creditors and all other interested parties.

         This Disclosure Statement and the other documents described herein are being furnished
by the Debtor to Creditors in the Debtor’s Chapter 11 Case pending before the United States
Bankruptcy Court for the Southern District of Florida (the “Bankruptcy Court”). This
Disclosure Statement is intended to provide adequate information of a kind, and in sufficient
detail, to enable the Debtor’s Creditors to make an informed judgment about the Plan, including
whether to accept or reject the Plan. This Disclosure Statement sets forth certain information
regarding: (i) the Debtor’s prepetition operating and financial history; (ii) the Debtor’s need to
file for relief under chapter 11 of the Bankruptcy Code; (iii) significant events that have occurred
during the Debtor’s Chapter 11 Case; (iv) the terms of the Plan; (v) the manner in which
distributions will be made under the Plan; (vi) certain effects of confirmation of the Plan; (vii)
certain risk factors associated with the Plan; and (viii) the confirmation process and the voting
procedures that holders of Claims entitled to vote under the Plan must follow for their votes to be
counted.

       This Disclosure Statement is subject to the Bankruptcy Court’s approval, as containing
information of a kind, and in sufficient detail, adequate to enable a hypothetical, reasonable
investor typical of each of the Classes whose votes are being solicited to make an informed
judgment with respect to the Plan. THE BANKRUPTCY COURT’S APPROVAL OF THIS
DISCLOSURE STATEMENT DOES NOT CONSTITUTE A DETERMINATION WITH
RESPECT TO THE MERITS OF THE PLAN. ALL CREDITORS ARE ENCOURAGED
TO READ THIS DISCLOSURE STATEMENT AND ITS EXHIBITS CAREFULLY AND
IN THEIR ENTIRETY BEFORE DECIDING TO VOTE TO ACCEPT OR REJECT THE
PLAN.

        The summary of the Plan provided herein is qualified in its entirety by reference to the
Plan. To the extent that the information provided in this Disclosure Statement and the Plan
(including any Plan Supplements) conflict, the terms of the Plan (including any Plan
Supplements) will control. Terms not otherwise specifically defined herein will have the
meanings attributed to them in the Plan. Each definition in this Disclosure Statement and in the

3
    Any term not explicitly defined herein shall have the meaning attributed to it in the Plan (defined herein).

    8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19      Page 14 of 173




Plan includes both the singular and plural. Headings are for convenience or reference and shall
not affect the meaning or interpretation of this Disclosure Statement.

        A.     Overview of Chapter 11 and the Plan Confirmation Process.

        Chapter 11 of the Bankruptcy Code allows debtors to reorganize or to liquidate and wind
up their affairs for the benefit of the debtors and their creditors. Upon the commencement of a
chapter 11 case, an estate is created comprised of all the legal and equitable interests of a debtor
as of the date the petition is filed, and the current owner(s) and management typically remain in
control of the debtor as a debtor-in-possession. The Debtor remains in possession of its property
without the oversight of a trustee.

         Pursuant to section 362 of the Bankruptcy Code, the filing of a chapter 11 petition
imposes an automatic stay of all attempts by creditors or third-parties to collect or enforce
prepetition claims against a debtor or otherwise interfere with its property or business, unless
relief from the automatic stay is obtained from the bankruptcy court.

        The Bankruptcy Code is designed to encourage the parties-in-interest in a chapter 11 case
to negotiate the terms of a chapter 11 plan so that it may be confirmed. A chapter 11 plan is the
vehicle for satisfying or otherwise addressing the claims against and the interests in the debtor.
Confirmation of a chapter 11 plan makes it binding on the debtor and all of its creditors and the
prior obligations owed by the debtor to such parties are compromised in exchange for the
obligations specified in the plan.

        After a chapter 11 plan has been filed, the holders of impaired claims against the debtor
are permitted to vote to accept or reject the plan. Before soliciting acceptances of the proposed
plan, section 1125 of the Bankruptcy Code requires the debtor to file a disclosure statement
containing adequate information of a kind, and in sufficient detail, to enable a hypothetical,
reasonable investor to make an informed judgment about the plan. This Disclosure Statement is
presented to holders of Claims against the Debtor entitled to vote under section 1125 of the
Bankruptcy Code in connection with the Debtor’s solicitation of votes on the Plan.

        B.     Recommendation of the Debtor and Plan Overview.

        The Plan contemplates that (a) the Reorganized Debtor will complete construction of the
BSHI Bonded Contracts and Travelers Bonded Contracts, and (b) the appointment of the Plan
Administrator to investigate and prosecute Available Avoidance Actions and to make
distributions to the holders of Allowed Class 6 General Unsecured Claims.

        The Insurance Settlement Agreement provides, in part, for distribution of the Applicable
Policy Limit of $42 Million to be distributed to the holders of Bridge Collapse Bodily Injury
Claims. Confirmation of the Plan, which incorporates the Insurance Settlement Agreement, and
provides for approval of a Trust Agreement, and is a prerequisite for the funding and distribution
of the Applicable Policy Limit pursuant to the Trust Distribution Plan.

        The Debtor believes that the Plan will allow for a prompt resolution of the Debtor’s
Chapter 11 Case. The following is a brief overview of the Plan and is qualified by reference to
the Plan itself.
                                              2
 8893896-5
             Case 19-12821-AJC         Doc 320        Filed 06/21/19   Page 15 of 173




        C.     Summary of Voting Requirements for Plan Confirmation.

               1.      In General.

        Creditors should refer only to this Disclosure Statement and the Plan to determine
whether to vote to accept or reject the Plan. Under the Bankruptcy Code, only holders of Claims
that are “impaired” are entitled to vote to accept or reject the Plan. Under section 1124 of the
Bankruptcy Code, a class of claims or interests is deemed to be “impaired” under a plan unless
(1) the plan leaves unaltered the legal, equitable and contractual rights to which such claim or
interest entitles the holder thereof; or (2) notwithstanding any legal right to an accelerated
payment of such claim or interest, the plan, among other things, cures all existing defaults (other
than defaults resulting from the occurrence of events of bankruptcy) and reinstates the maturity
of such claim or interest as it existed before the default.

        An impaired class of creditors votes to accept a plan if the holders of at least two-thirds
(2/3) in dollar amount, and more than one-half (1/2) in number, of those creditors that actually
cast ballots vote to accept such plan. Those classes that are not impaired are not entitled to vote
and are deemed to accept a plan. Those classes that are not entitled to a distribution and will not
retain property under a plan are deemed to reject a plan.

        A class of equity interest holders is deemed to accept a plan if the holders of at least two-
thirds (2/3) in amount of those interest holders that actually cast ballots vote to accept such plan.
A class of equity interest holders is impaired, not entitled to vote, and deemed to reject the plan if
the plan treats such holders by providing that they will retain no property and receive no
distributions under the plan.

        Any Claim in an Impaired Class that is subject to a pending objection or is
scheduled as unliquidated, disputed or contingent is not entitled to vote unless the holder of
such Claim has obtained an order of the Bankruptcy Court temporarily allowing the Claim
for the purpose of voting on the Plan.

       Pursuant to the Bankruptcy Code, only creditors who actually vote on the Plan will be
counted for purposes of determining whether the required number of acceptances have been
obtained. Failure to deliver a properly completed ballot by the Voting Deadline (as defined
herein) will result in an abstention; consequently, the vote will neither be counted as an
acceptance or rejection of the Plan.

               2.      Impaired Classes Entitled to Vote.

       Class 2A (Travelers DIP Loan Secured Claim), Class 2B (Travelers Prepetition Secured
Claim), 3A (BHSI DIP Loan Secured Claim), 3B (BHSI Prepetition Secured Claim), Class 4
(Miscellaneous Secured Claims), Class 5A (Bank of America—Line of Credit Loan Secured
Claim), 5B (Bank of America—Equipment Loan Secured Claim), Class 6 (General Unsecured
Claims), Class 7 (Bridge Collapse Bodily Injury Claims), Class 8 (Bridge Collapse Other
Damage Claims), 9 (Non-Bridge Collapse Claims), 10 (Other Insured Damage Claims) and 11
(Subordinated Claims) are Impaired Classes. Accordingly, Creditors in Class 2A, 2B, 3A, 3B, 4,
5A, 5B, 6, 7, 8, 9, 10 and 11 are entitled to vote to accept or reject the Plan.

                                                  3
 8893896-5
             Case 19-12821-AJC       Doc 320        Filed 06/21/19   Page 16 of 173




               3.     Impaired Classes Not Entitled to Vote

      Class 12 (Equity Interests) is an Impaired Class and deemed to reject the Plan.
Accordingly, the vote of holders of Equity Interests in Class 12 will not be solicited.

               4.     Unimpaired Classes Deemed to Accept the Plan.

       Claims in Class 1 (Other Priority Claims) are Unimpaired and the vote of holders of
Claims in Class 1 will not be solicited.

               5.     Voting Deadline.

       If a Creditor holds a Claim classified in a voting Class of Claims under the Plan, the
Creditor’s acceptance or rejection of the Plan is important and must be in writing and submitted
on time. The record date for determining which Creditors may vote on the Plan is __________
___, 2019 (the “Voting Record Date”). The voting deadline is __________ ___, 2019 at
______ p.m. (prevailing Eastern Time) (the “Voting Deadline”).

               6.     Voting Instructions.

     IN ORDER FOR A VOTE TO BE COUNTED, THE BALLOT MUST BE
PROPERLY COMPLETED IN ACCORDANCE WITH THE VOTING INSTRUCTIONS
ON THE BALLOT AND RETURNED TO THE CLERK OF THE COURT OF THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF
FLORIDA (FORT LAUDERDALE DIVISION) BY THE VOTING DEADLINE AT THE
ADDRESS PRINTED ON THE BALLOT.

               7.     Ballots.

       Creditors must use only the Ballot or Ballots sent to them with the notice of this
Disclosure Statement. If a Creditor has multiple Claims that it is entitled to vote, it should
receive multiple Ballots. IF A CREDITOR RECEIVES MORE THAN ONE BALLOT,
THEN THE CREDITOR SHOULD ASSUME THAT EACH BALLOT IS FOR A
SEPARATE CLAIM AND SHOULD COMPLETE AND RETURN ALL OF THEM.

               8.     Additional Information.

        If you have any questions about (i) the procedure for voting on your Claim, (ii) the
package of materials that you have received, (iii) the amount of your Claim, (iv) obtaining or
replacing a Ballot, or (v) obtaining an additional copy of the Plan, this Disclosure Statement, or
any exhibits to such documents, please contact the Debtor’s counsel, Berger Singerman LLP,
1450 Brickell Avenue, Suite 1900, Miami, FL 33131, Attn: Jordi Guso, Esq., telephone:
305.714.4375, email: jguso@bergersingerman.com.




                                                4
 8893896-5
             Case 19-12821-AJC        Doc 320       Filed 06/21/19   Page 17 of 173




II.     BACKGROUND INFORMATION

        A.     Overview of the Debtor’s Business.

        The Debtor is a construction company specialized in heavy civil construction in the areas
of transportation, airport infrastructure, roads, bridges, government buildings and schools.
Examples of the projects which the Debtor has built, or where it was a significant part of the
construction team, include Terminal D at the Miami International Airport; the Florida Turnpike
Homestead Extension; WT Sampson School at Guantanamo Air Base; Port of Miami Terminal
F; and, Terminal 4 East Expansion at Fort Lauderdale-Hollywood International Airport.

       The Debtor is headquartered in South Miami, Florida, but also has offices in (i) Broward
County, Florida, and (ii) Irving, Texas. An affiliate of the Debtor, MCM Global, S.A. (“Global”)
operated in Panama. Global has discontinued substantially all of its operations and is currently
the subject of an involuntary bankruptcy proceeding in Panama.

       The Debtor began its operations as Magnum Construction Management, Corp. and was
incorporated under the laws of the State of Florida on November 29, 1983.

        At its peak, the Debtor employed 720 employees. As of the Petition Date, the Debtor
employed a total of 287 employees, of which 280 were full time employees and 7 were part time
employees (the “Employees”). Of the 287 Employees, 198 are hourly wage earners, and 89 are
salaried personnel.

                      (1)     Present Day Structure of Operations.

       As of the Petition Date the Debtor’s senior management team included: (i) Jorge Munilla,
Manager and President; (ii) Fernando Munilla, Manager and Vice President; (iii) Raul Munilla,
Manager and Secretary; (iv) Pedro R. Munilla, Manager and Vice President; and (v) Juan
Munilla, Manager and Vice President.

                      (2)     The Debtor’s Debt Structure.

        Bank of America, N.A. (“BofA,” “Bank of America,” or “Lender”) was MCM’s primary
senior secured lender through a revolving line of credit facility of up to $25 million evidenced by
a Loan Agreement (the “Loan Agreement”), Promissory Note and Security Agreement, each
dated June 20, 2014, a Continuing and Unconditional Guaranty by Global and Limited Guaranty
provided by each of Jorge Munilla, Raul Munilla, Pedro Munilla and Juan Munilla. The Loan
Agreement was amended and restated on May 17, 2016, by letter agreement, and on November
2, 2017, January 24, 2018 and May 1, 2018 by Amendments to Loan Agreement (collectively,
the “BofA Loan Facility”). The Debtor’s obligations under the BofA Facility are secured by liens
on substantially all of MCM’s assets.

        As of the Petition Date, the Debtor had financial obligations to several equipment lessors,
principally Bank of America, 1st Source Bank (“1st”) and Caterpillar Financial Services
Corporation (“CAT Financial”). After several pre and post-Petition Date equipment sales, and a
settlement with CAT Financial, the outstanding principal balance due under the equipment leases
is approximately $50,000.
                                                5
 8893896-5
             Case 19-12821-AJC         Doc 320       Filed 06/21/19   Page 18 of 173




        MCM’s total annual revenues and earnings for the prior fiscal years was:

                         FYE:              Total Revenue          Net Income
                                                                    (Loss)
                         2015               221,239,933         1,755,352

                         2016               265,074,118         (1,134,805)

                         2017               296,829,989         (8,019,237)


        Through December 31, 2018 MCM’s year-to-date total revenue was $126,665,102 with a
loss of $49,677,816.

       On May 15, 2008, the Debtor was converted to a limited liability company formed under
Chapter 608 of the Florida Limited Liability Company Act and changed its name to MCM. On
December 7, 2018, the Debtor changed its name to Magnum Construction Management, LLC.

                       (3)      Surety Lines.

        The Debtor is required by its construction contracts to obtain payment and performance
bonds from sureties. In the recent past, the Debtor has obtained bonding from Travelers and
BHSI. As of the Petition Date, Travelers and BSHI had issued payment and performance bonds
for the benefit of obligees in connection with the BSHI Bonded Contracts and Travelers Bonded
Contracts. The Debtor estimates that the cost to complete the Travelers Bonded Contracts and
BSHI Bonded Contracts approximates $56,682,000 (as of April 30, 2019) and $11,096,500 (as of
April 30, 2019), respectively.

        As of the Petition Date, Travelers had issued payment and performance bonds for the
benefit of obligees on the following projects which are in process (collectively, the “Travelers
Bonded Contracts”):


             PROJECT                                        DESCRIPTION

GTMO WT Sampson                      Construction of School in GTMO, Cuba for NAVFAC
POM Terminal F                       Construction of Seaport Terminal for the Port of Miami
T4433 Broward Blvd.                  Construction of Roadway Work for FDOT
DNT – Parker Rd to SH 121            Construction of Roadway Work for NTTA
Miramar Readiness Ctr                Construction of Readiness Center for US National Guard
Madie Ives K-8                       Construction/Renovation of Dade County Public School
Twin Lakes Elem                      Construction/Renovation of Dade County Public School
OpaLocka 54FM                        Construction/Installation of Water Main Pipe for MDWASD
W Homestead K-8                      Construction/Renovation of Dade County Public School
C-111 Detention Area                 Construction of Levee for Army Corps of Engineer
Port Everglades                      Construction of Seawall for Broward County
MCC-8-10                             Construction/Renovation of Misc. work for Miami Dade Aviation
Liberty Village                      Construction of Affordable Housing Multifamily Building
                                                 6
 8893896-5
                Case 19-12821-AJC           Doc 320         Filed 06/21/19      Page 19 of 173




                PROJECT                                             DESCRIPTION

NAS Meridian Dining Facility              Construction/Renovation of Dining Facility for NAVFAC
TXDOT – FM 423                            Construction of Roadway Work for TXDOT
Doral Police Station                      Construction of Police Station in Doral
Taxieway Bravo Rehab at DLF               Construction of Paving Work for City of Dallas
TXDOT – US75                              Construction of Roadway Work for TXDOT
FM544                                     Construction of Roadway Work for TXDOT
FLL Terminal 4 East Expansion             Construction of Airport Terminal in Broward County
SFWMD Lakeside Ranch                      Construction of Storm Water Treatment Area for SFWMD
Heft II                                   Construction of Roadway Work for FDOT
FIU Bridge                                Construction of Pedestrian Bridge at FIU
       The Debtor estimates that the cost to complete the Travelers Bonded Contracts
approximates $56,682,000.

        As of the Petition Date, BHSI had issued payment and performance bonds for the benefit
of obligees on the following projects (collectively, the “BHSI Bonded Contracts”):

                 PROJECT                                            DESCRIPTION

      E4S38 A1A Bridge Rehab              Construction of Roadway and Bridge Rehab for FDOT
      Florida City Elementary             Construction/Renovation of Dade County Public School
      Joseph Caleb Center                 Construction/Renovation of Dade County Community Center
      Reagan-Doral                        Construction/Renovation of Dade County Public School
      Grove Bay Parking                   Construction of Parking Garage for City of Miami
      FM2181 Denton County                Construction of Roadway for TXDOT4
      Lake Sharon Drive                   Construction of Paving & Drainage for City of Corinth
      Love Field Glide Slope              Construction of Paving Work for City of Dallas

      The Debtor estimates that the cost to complete the BHSI Bonded Contracts approximates
$11,096,500.

                                   (i)      Termination of FM2181 Project

       The FM 2181 project is a $35 million contract issued by the Texas Department of
Transportation (“TXDOT”) involving the widening of a 2-lane rural road into a 6-lane divided,
urban highway. The project is a joint effort between the City of Denton, Texas and TXDOT.
The Debtor was awarded the project on August 3, 2017 and BHSI issued a payment and
performance bond. The Debtor started work on the project on November 6, 2017.

         The Debtor contends that TXDOT failed to include information regarding underground
utilities and improvements requested by the City of Denton. The Debtor asserts that TXDOT has
failed to resolve, among other things, conflicts in underground utilities which has substantially
delayed completion of the project. There is extensive written communication from the Debtor to
TXDOT regarding the delays occasioned by the utility conflicts – which the Debtor does not

4
 As explained below, TXDOT has issued a written notice of its election to terminate the Debtor under the Contract,
and with a full reservation of rights, the Debtor has begun the process of demobilizing and leaving the worksite.
                                                        7
    8893896-5
             Case 19-12821-AJC        Doc 320       Filed 06/21/19   Page 20 of 173




control and could not have known about prior to starting its work.

        On January 25, 2019, TXDOT delivered written notice of its election to terminate the
Debtor under the contract and instructed the Debtor and its subcontractors to demobilize and
leave the worksite. Under a full reservation of rights, the Debtor demobilized the Project. The
Debtor and BHSI contend that the termination was based on a Wrongful Default because the
delays are attributable to TXDOT’s failure to include critical information in the bid
qualifications, their failure to resolve utility conflicts, which have caused the Debtor’s utility
subcontractor to work out of sequence and inefficiently, and their failure to comply with the 5-
day schedule reviews per TXDOT specifications. The Debtor intends to enforce its rights and
remedies under the contract and applicable law.

                      (4)     Expansion Outside of Florida.

         Due to the downturn in the Florida market in 2010, the Debtor decided to expand into
two other markets, Panama and Texas. The Debtor opened offices in both locations and deployed
workers into each. Global’s operations in Panama required the involvement of numerous expats
as well as constant support from the home office in Miami. This drastically increased costs since
expats had to be given increased compensation packages as well as housing costs, travel
expenses, etc. The very slow payment process of the Panamanian government made it necessary
for Global to factor its receivables with local banks in Panama and continuously capitalize the
ongoing operations. Since the factoring costs were not anticipated in the bidding of the projects,
the profitability on all projects was reduced. Global became liquidity constrained. As of
November 30, 2018, it owed the Debtor approximately $22 million. Global has discontinued
substantially all its operations. It is not soliciting new work and maintains an office and a small
staff in order to try to collect open claims against the Panamanian government.

       Market research showed that the Texas economy was booming and, therefore, it seemed
like a good market to expand. Unfortunately, much time, effort and resources were spent
pursuing general construction work and not one project was landed. All of the projects in Texas
were civil projects. The competition in the region is fierce and, thus, margins had to be reduced
in order to obtain work. Labor shortages along with the risk of losing key employees led to
substantial labor cost increases that were not originally anticipated. The leadership in Texas was
inexperienced and needed support from Florida. However, because of the problems in Panama
and the resurgence in the Florida market, Texas did not get the support it needed. No additional
work is being solicited in Texas and the focus is on finishing the approximate $2.6 million of
work in process.

                      (5)     The FIU Pedestrian Bridge Collapse.

         The Debtor was the contractor on the FIU Pedestrian Bridge that collapsed on March 15,
2018. The cause of the tragic Bridge Collapse remains under investigation by the National
Traffic Safety Board (the “NTSB”). The Debtor is a party to the NTSB investigation and is fully
cooperating with the NTSB. As of the date hereof, the Debtor is a defendant in 18 lawsuits
alleging personal injuries or wrongful death arising from the Bridge Collapse. While the
Debtor’s insurer is currently defending these claims under a reservation of rights, the Debtor has
lost its Florida Department of Transportation certifications and approximately $200 million in

                                                8
 8893896-5
             Case 19-12821-AJC       Doc 320        Filed 06/21/19     Page 21 of 173




potential revenue from future projects. The culmination of these tragic events materially
constrained the Debtor’s liquidity and its ability to generate revenue such that the Debtor cannot
meet its ongoing obligations. The Debtor remains dedicated to delivering quality work—a
commitment that has made it a successful company for the past 35 years. It continues to work
closely with the NTSB.

                              (i)    The June 2019 OSHA Report

        In the first part of June, 2019, the U.S. Department of Labor Occupational Safety and
Health Administration, Directorate of Construction, issued a 115-page report entitled
Investigation of March 15, 2018 Pedestrian Bridge Collapse at Florida International University,
Miami, FL (the “OSHA Report”), addressing the Bridge Collapse. Given the gag order issued by
the NTSB, and in abundance of caution, the Debtor will not summarize here the findings
contained in the OSHA Report. The OSHA Report is publicly available and with the NTSB’s
consent, will be made available by the Debtor upon written request.

                      (6)     Prepetition Restructuring Initiatives.

                              (i)    Restructuring of Bank of America Loans.

        The Bank of America Line of Credit matured and became due and payable on March 31,
2018. At maturity, the Debtor owed Bank of America $11,138,200.68. The Debtor and Bank of
America engaged in good faith discussion regarding the bank’s forbearance from the
enforcement of rights or remedies following maturity of the loan, and with respect to the
Debtor’s liquidity needs. Those discussions culminated in the execution of further amendments
to the Loan Agreement. Pursuant to the amendments dated May 1, 2018:

         The members of the Debtor caused a non-debtor, 6201 of Miami, LLC, a Florida limited
liability company (“6201”), to pledge the real property owned by it to secure $4 million of
indebtedness owed by the Debtor to Bank of America. Bank of America reduced the Debtor’s
liability under the line of credit by $4 million;

       In addition to reducing the line of credit by $4 million, Bank of America and the Debtor
agreed to allocate an additional $4.125 million of indebtedness to a new equipment loan to be
secured by a lien on MCM’s equipment (the “Equipment Loan”). The Equipment Loan matured
on April 30, 2019 and required the Debtor to make monthly payments of principal and interest in
the amount of $22,223 per month until maturity; and

       The maturity date of the line of credit note, now in the reduced amount of $2,942,591,
was extended to April 30, 2019.

       In sum, the Debtor’s obligations to Bank of America were reduced by $4,000,000; the
remaining indebtedness was “bifurcated” into an equipment loan in the amount of $4,125,000;
and the term of the line of credit note, in the reduced amount of $2,942,590.68, was extended for
one year. The Debtor, however, lost its access to working capital financing as Bank of America
capped the amount of the line of credit. The Debtor did not have availability under the line and
was required to finance its operations from its collections.

                                                9
 8893896-5
             Case 19-12821-AJC         Doc 320     Filed 06/21/19      Page 22 of 173




        Prior to the Petition Date, pursuant to that certain Loan Sale and Assignment Agreement
dated January 23, 2019, entered into by and between Travelers and BofA, Travelers purchased
the debt owed by the Debtor to BofA. As a result, Travelers steps into the Bank’s shoes as the
Debtor’s senior secured creditor with liens on substantially all of the Debtor’s assets and is
entitled to receive distributions to be made to BofA through its Class 5A and 5B Secured Claims.

                               (ii)    Travelers’ Surety Credit.

        Given the Debtor’s constrained liquidity, the Debtor could not meet its financial
obligations under the Travelers Bonded Projects and the BHSI Bonded Projects. While
construction on those projects was performing, and continues to perform, the Debtor did not have
the liquidity to timely pay its subcontractors and materialmen on those projects. Therefore, the
Debtor, Travelers and BHSI began discussions regarding the Debtor’s need for incremental
liquidity.

        Pursuant to (i) the Trust Agreement dated July 23, 2018, by and among Debtor,
Travelers, Mattson Driscoll & Damico LLP, and others, as amended by the First Amendment to
Trust Agreement dated as of August 30, 2018; (ii) the Collateral Reimbursement Agreement
dated July 23, 2018, by and among Debtors, Travelers, and others, as amended by the First
Amendment to Collateral/Reimbursement Agreement dated as of August 30, 2018, and by
Second Amendment to Collateral/Reimbursement Agreement dated September 20, 2018; and
(iii) Collateral Agent Agreement dated as of July 23, 2018, by and among Debtor, Travelers, and
U.S. Bank, Travelers provided $23,907,602 million in financing to the Debtor (through
November 30, 2018) to pay bonded payables, pay direct job costs and fund a portion of the
Debtor’s general and administrative expenses. Travelers’ advances to the Debtor are secured by,
inter alia, first priority liens on the Travelers Bonded Contracts and their proceeds, and junior
liens on substantially all of the Debtor’s other assets.

                               (iii)   BSHI Surety Credit.

        Pursuant to the Trust and Financing Agreement dated July 19, 2018, between the Debtor
and BHSI, as amended by the First Amendment to Trust, Financing and Collateral Agreement
dated February 28, 2019. BHSI provided $3,666,157 million in financing to the Debtor (through
November 30, 2018) to pay bonded payables, pay direct job costs and fund a portion of the
Debtor’s general and administrative expenses. BHSI’s advances to the Debtor are secured by,
inter alia, first priority liens on the BHSI Bonded Contracts and their proceeds, and junior liens
on substantially all of the Debtor’s other assets.

        Travelers and BHSI are parties to an inter-creditor agreement dated August 8, 2018 (the
“Inter-Creditor Agreement”) that sets forth their respective priority in and to the collateral and its
proceeds.

                       (7)     Cost Cutting Initiatives.

        MCM has taken the initiative to cut general and administrative expenses from
approximately $12.6 million annually to roughly $4.8 million. Many positions have been
eliminated. The officers have taken salary reductions and the main office has been reduced. At
its headquarters, MCM has reduced its footprint from three floors to one floor, representing an
                                              10
 8893896-5
                Case 19-12821-AJC      Doc 320      Filed 06/21/19      Page 23 of 173




annual savings of $26,521 monthly in occupancy expense.

                        (8)    Pre-Petition Efforts to Attract a Transaction Partner

       Recognizing that the Debtor needed additional liquidity, in the Summer of 2018
management attempted to attract new debt or equity financing. In the past, the Debtor had been
approached by a number of parties, including strategic investors and entities in the construction
business, which expressed an interest in exploring an investment in, acquisition of or joint
venture arrangement with the Debtor (in each case, a “Transaction”). None of those historical
discussions lead to a definitive agreement with any third party. Following the collapse of the
FIU Pedestrian Bridge, the Debtor’s management contacted those parties whom had previously
expressed an interest in exploring a Transaction and others whom management believed would
have an interest in the Debtor. The Debtor contacted 27 parties. Of those, 8 signed non-
disclosure agreements and conducted due diligence on the Debtor. None, however, was willing
to propose a Transaction involving the Debtor.

           B.     Pending Litigation

        The Debtor is a party to several pending civil litigation cases, including those arising
from the Bridge Collapse. With limited exceptions, the Debtor is the defendant in each of these
cases, and the complaints initiating these cases do not specify an amount of damages sought.
With respect to the Bridge Collapse, the Debtor is a defendant in 18 cases, all of which are
pending before the Miami-Dade County Circuit Court.5 In all of these cases, and each of the
other cases where the Debtor is the defendant (or one of multiple defendants), the plaintiff was
prohibited from continuing to prosecute those cases due to the automatic stay provisions of
Section 362(a) of the Bankruptcy Code (the “Automatic Stay”). For the cases involving claims
against the Debtor, the plaintiffs have not yet asked the Bankruptcy Court to modify the
Automatic Stay to allow them to liquidate their claims outside of the Bankruptcy Court or
continue prosecuting the claims against the Debtor as a nominal party in order to be able to
proceed solely against available insurance, if any. In civil litigation cases where the Debtor is the
Plaintiff, the Debtor is free to continue prosecuting those claims in the ordinary course despite
the filing of this Chapter 11 Case because the Automatic Stay only prohibits continued
prosecution of litigation claims against the Debtor.

           C.     Assets and Claims.

              On the Petition Date, the Debtor reported in its Summary of Assets and Liabilities
for Non-Individuals [ECF No. 5] (the “Schedules”), the combined amount of the Debtor’s assets
totaled approximately $98,830,922.30 (book value), and the liabilities totaled approximately
$47,448,129.71.



5
  Case Nos. 18-032328 CA 01; 18-16746 CA 21; 18-018318 CA 01; 18-018390 CA 01; 18-014360 CA 01; 18-
13463 CA 06; 18-012424 CA 01; 18-10373 CA 32; 18-10344 CA 02; 18-10117 CA 13; 18-9651 CA 15; 18-9652
CA 31; 18-9141 CA 34; 18-8895 CA 32; 18-8312 CA 34; 18-8144 CA 23; 18-022823 CA 03; and 18-35972 CA 01.


                                                  11
    8893896-5
                Case 19-12821-AJC             Doc 320       Filed 06/21/19        Page 24 of 173




III.       EVENTS LEADING TO THE CHAPTER 11 FILING

           A.      The Debtor’s Chapter 11 Bankruptcy Case.

        As disclosed in the Chapter 11 Case Management Summary filed by the Debtor on
March 4, 2019 [ECF No. 50]6, the Debtor commenced this Chapter 11 case to restructure its
indebtedness and reorganize for the benefit of its creditors. Specifically, in the Case Management
Summary the Debtor explained that it was the contractor on the FIU Pedestrian Bridge which
collapsed on March 15, 2018. The cause of the tragic collapse remains under investigation by the
NTSB. The Debtor is facing multiple lawsuits alleging personal injuries or wrongful death
arising from the accident. While the Debtor’s insurer is currently defending these claims under a
reservation of rights, the Debtor has lost its FDOT certifications and approximately $200 million
in potential revenue from future projects. The culmination of these tragic events materially
constrained the Debtor’s liquidity, its ability to generate revenue such that it cannot meet its
ongoing obligations. The Debtor has obtained commitments for debtor-in-possession financing
from its sureties that will permit it to complete construction of its bonded projects.

IV.        EVENTS OCCURRING DURING DEBTOR’S CHAPTER 11 CASE

           A.      Bankruptcy Filings and First Day Orders and Other Initial Matters.

         On March 1, 2019 (as defined, the “Petition Date”), the Debtor filed a Voluntary Petition
for relief under chapter 11 of the United States Bankruptcy Code [ECF No. 1].

       The Debtor continues to manage and operate its business as a debtor in possession
pursuant to §§ 1107 and 1108 of the Bankruptcy Code.

       On the Petition Date, the Debtor filed Debtor’s Emergency Application for Approval, on
an Interim and Final Basis, of the Employment of Jordi Guso and the Law Firm of Berger
Singerman LLP as Counsel for Debtor-in-Possession, Nunc Pro Tunc to the Petition Date [ECF
No. 9], which was granted on an interim basis on March 8, 2019 [ECF No. 88], and on an final
basis on April 8, 2019 [ECF No. 162]. The Debtor retained Berger Singerman LLP to act as its
general bankruptcy counsel in this Chapter 11 Case.

         On the Petition Date, the Debtor filed Debtor’s Emergency Application for Approval, on
an Interim and Final Basis, of Employment of Gulf Atlantic Capital Corporation (“Gulf
Atlantic”) as Financial Advisor to the Debtor, Nunc Pro Tunc to the Petition Date [ECF No. 10,
which was granted on an interim basis on March 8, 2019 [ECF No. 89], and on a final basis on
April 8, 2019 [ECF No. 163]. The Debtor retained Gulf Atlantic to advise the Debtor with
respect to its powers and duties as a debtor-in-possession and continued management of its
business, to represent the Debtor in negotiations with its creditors and interested parties,
formulating a plan of reorganization, and ultimately assisting the Debtor in maximizing the value
of its assets through a competitive sale process.



6
    The references to “ECF” in this Disclosure Statement are to the “Electronic Case File” system which is the docket
    number in the Chapter 11 Case for the referenced item.

                                                         12
    8893896-5
             Case 19-12821-AJC      Doc 320    Filed 06/21/19    Page 25 of 173




      On the Petition Date, the Debtor filed Debtor’s Emergency Application for Entry of
Order Authorizing Debtor to Employ and Retain Kurtzman Carson Consultants, LLC
(“KCC”) as Notice, Claims and Solicitation Agent Nunc Pro Tunc to Petition Date [ECF
No. 11], which was granted on March 8, 2019, 2019 [ECF No. 87]. The Debtor retained
KCC to act as its Notice, Claims and Solicitation Agent in this Chapter 11 Case.

       On the Petition Date, the Debtor filed Debtor’s Emergency Motion for (A) Authority to
(I) Maintain Bank Accounts and to Continue to Use Existing Business Forms and Checks,
and (II) Continue to Use Existing Cash Management System, and (B) Waiver of Certain
Investment and Deposit Guidelines [ECF No. 18], which was granted on an interim basis on
March 25, 2019 [ECF No. 128], and on a final basis on April 8, 2019 [EC No. 165].

      On the Petition Date, the Debtor filed Debtor’s Emergency Motion for Authorization to
Assume Executory Contract Between the Debtor and Ritchie Bros. Auctioneers With Respect to
March 12-13, 2019 Auction of Equipment and Vehicles [ECF No. 22], which was granted on
March 8, 2019 [ECF No. 79].

       On the Petition Date, the Debtor filed Debtor’s Emergency Motion to Reject Executory
Contracts and Unexpired Leases, Nunc Pro Tunc to the Petition Date [ECF No. 21], which was
granted on March 7, 2019 [ECF No. 76].

       On the Petition Date, Debtor filed Debtor’s Emergency Motion for Order (I) Granting
Adequate Protection to Travelers; (II) Modifying the Automatic Stay; (III) Scheduling Final
Hearing; and (IV) Granting Related Relief [ECF No. 19], which was granted on an interim basis
on March 7, 2019 [ECF No. 81], and on a final basis on April 8, 2019 [ECF No. 164].

       On the Petition Date, Debtor filed Debtor’s Motion for Order (I) Approving Procedures
for Sale of Equipment; and (II) Granting Related Relief [ECF No. 24], which was granted on
March 8, 2019 [ECF No. 80].

       On the Petition Date, the Debtor filed Debtor’s Emergency Motion for Authorization to
(I) Continue to Administer Insurance Policies and Related Agreements; (II) Continue Certain
Premium Financing Arrangements Relating Thereto; and (III) Honor Certain Obligations in
Respect Thereof [ECF No. 20], which was granted on March 8, 2019 [ECF No. 78].

       On the Petition Date, the Debtor filed Debtor’s Emergency Motion for Order (I)
Authorizing Debtor to Pay (A) Certain Prepetition Employee Obligations and (B) Prepetition
Withholding Obligations, (II) Authorizing the Debtor to Maintain Employee Benefit Programs,
and (III) Directing Banks to Honor Related Prepetition Transfers [ECF No. 16], which was
granted on March 8, 2019 [ECF No. 77].

       On the Petition Date, the Debtor filed Debtor’s Emergency Motion to File Under Seal (I)
Unredacted Schedule to Employee Wage and Benefit Motion; and (II) Employee Wage
Information (Schedule E), Nunc Pro Tunc to the Petition Date [ECF No. 17]. On March 6,
2019, the Debtor filed Debtor’s Notice of Withdrawal of Debtor’s Emergency Motion to File
Under Seal (I) Unredacted Schedule to Employee Wage and Benefit Motion; and (II) Employee
Wage Information (Schedule E), Nunc Pro Tunc to the Petition Date [ECF No. 63], thereby
withdrawing the request to file the wage information under seal.
                                               13
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19     Page 26 of 173




        On the Petition Date, the Debtor filed Debtor’s Emergency Motion for Order
Authorizing and Approving Post-Petition Credit Card Financing Agreement With Bank of
America, N.A. [ECF No. 15], which was granted on March 8, 2019 [ECF No. 82]. Through the
Order granting this motion, the Bankruptcy Court authorized the Debtor to obtain post-petition
financing in the form of a credit card facility provided by Bank of America, N.A. up to the
amount of $55,000 upon the terms set forth in the Security Agreement attached to the motion.
This relief will allow the Debtor’s employees to pay for business-related expenses, including
travel and equipment rentals, which expenses are essential to continued business operations.

       On the Petition Date, the Debtor filed Debtor’s Emergency Motion (I) to Set the Bar
Dates for Filing Proofs of Claims and Interests; (II) to Estimate Claims; and (III) for Approval of
(A) Form and Manner of Notice of Commencement of Chapter 11 Bankruptcy Case and (B)
Form for Filing Proofs of Claim [ECF No. 12], which was granted on March 8, 2019 [ECF No.
86].

       On the Petition Date, the Debtor filed Debtor’s Emergency Motion for Order
Authorizing it to Honor Contractual Obligations on Bonded Projects, Including
Obligations to Materialmen and Subcontractors [ECF No. 23], which was granted on
March 12, 2019 [ECF No. 95]. The Order granting this motion will facilitate the Debtor
continuing through completion the projects affiliated with the Travelers Bonded Contracts
and the BHSI Bonded Contracts, the central component of the Plan.

        On the Petition Date, the Debtor filed an Emergency Motion of the Debtor for Interim
and Final Orders (I) Authorizing Debtor (A) to Obtain Postpetition Financing from Travelers;
and (B) to Utilize Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the
Automatic Stay, (IV) Scheduling Final Hearing; and (V) Granting Related Relief [ECF No. 14],
which was granted on an interim basis on March 8, 2019 [ECF No. 85], April 11, 2019 [ECF No.
168], April 25, 2019 [ECF No. 200], May 10, 2019 [ECF No. 250], and June 5, 2019 [ECF No.
305]. The Court is scheduled to consider the Motion on a final hearing on July 17, 2019.
Through this Motion, the Debtor primarily sought post-Petition Date financing from Travelers
sufficient to complete the projects associated with the Travelers Bonded Contracts, that is, to
satisfy payments due to subcontractors and suppliers under the Travelers Bonded Contracts,
direct and indirect labor costs incurred in performance of the Travelers Bonded Contracts, and an
agreed-upon percentage of overhead according to the Budget. The post-Petition Date financing
will also be used to satisfy certain fees and expenses of professionals retained by the Debtor and
creditor’s committee up to an amount set forth in the Budget. Through May 31, 2019, the Debtor
has borrowed $XX under the Travelers DIP Financing Facility.

        On the Petition Date, the Debtor filed an Emergency Motion of the Debtor for Interim
and Final Orders (I) Authorizing Debtor (A) to Obtain Postpetition Financing from Berkshire;
and (B) to Utilize Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the
Automatic Stay, (iv) Scheduling Final Hearing; and (v) Granting Related Relief [ECF No. 13],
which was granted on an interim basis on March 8, 2019 [ECF No. 84], April 11, 2019 [ECF No.
169], May 3, 2019 [ECF No. 217], May 10, 2019 [ECF No. 249], and June 5, 2019 [ECF No.
305]. The Court is scheduled to consider the Motion on a final hearing on July 17, 2019.
Through this Motion, the Debtor primarily sought post-Petition Date financing from BHSI
sufficient to complete the projects associated with the BHSI Bonded Contracts, that is, to satisfy
                                                14
 8893896-5
             Case 19-12821-AJC       Doc 320    Filed 06/21/19     Page 27 of 173




payments due to subcontractors and suppliers under the BHSI Bonded Contracts, direct and
indirect labor costs incurred in performance of the BHSI Bonded Contracts, and an agreed-upon
percentage of overhead according to the Budget. The post-Petition Date financing will also be
used to satisfy certain fees and expenses of professionals retained by the Debtor and creditor’s
committee up to an amount set forth in the Budget. Through May 31, 2019, the Debtor has
borrowed $XX under the Travelers DIP Financing Facility.

        On March 6, 2019, Debtor filed Debtor’s Amended Notice of Abandonment [ECF No.
68], giving notice of abandonment of certain personal property remaining at leased premises in
Texas. That abandonment became effective after the time period for objections lapsed, and none
was filed.

       On March 11, 2019, Debtor filed Debtor’s Notice of Abandonment [ECF No. 93]
regarding a certain piece of construction equipment. That abandonment became effective after
the time period for objections lapsed, and none was filed.

        On March 12, 2019, the Debtor filed an Debtor’s Expedited Motion for Interim and Final
Orders Determining Adequate Assurance of Payment for Future Utility Services [ECF No. 101],
which was granted on an interim basis on March 29, 2019 [ECF No. 140], and approved on a
final basis on April 22, 2019 [ECF No. 191].

     On March 14, 2019, the Office of the United States Trustee appointed an Official
Committee of Unsecured Creditors [ECF No. 109].

      On March 26, 2019, the Debtor filed Debtor’s Motion to Approve Agreement With City
of Homestead and A-1 Duran Roofing, Inc. [ECF No. 130], which was granted on April 18, 2019
[ECF No. 184].

       On March 28, 2019, the Debtor filed Agreed Ex Parte Motion for Stay Relief to Proceed
With Mediation Only to Extent of Limited Insurance Coverage For Matter That is Separate From
and Pre-Dates Insurance Policy in Effect for the FIU Bridge Cases [ECF No. 139] which was
granted on April 1, 2019 [ECF No. 146].

      On April 11, 2019, the Official Committee of Unsecured Creditors filed an Application to
Employ Soneet R. Kapila and the Accounting Firm of KapilaMukamal, LLP as Financial
Advisors to the Official Committee of Unsecured Creditors Nunc Pro Tunc to April 1, 2019
[ECF No. 171], which was granted on May 9, 2019 [ECF No. 245].

       On April 16, 2019, Debtor filed Debtor’s Application for Approval of Employment of
Ritchie Bros. Auctioneers, as Auctioneer, to Conduct Auction Sales of Certain of the Debtor’s
Equipment Nunc Pro Tunc to the Petition Date [ECF No. 176], which was granted on April 22, ,
2019 [ECF No. 190].

        On April 16, 2019, Debtor filed Debtor’s Motion for Authorization to Conduct Auction
(and Online) Sale of Equipment Pursuant to Rule 6004 of the Federal Rules of Bankruptcy
Procedure and 11 U.S.C. § 363(b) and (f) [ECF No. 177], which was granted on April 26, 2019
[ECF No. 206]. Part of the Order granting this motion required the Debtor to segregate proceeds
of the sale of the subject equipment $163,000.00 for the benefit of Dallas County, Texas which
                                               15
 8893896-5
             Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 28 of 173




filed a secured claim (Claim No. 37) subject to agreement between it and Travelers as to the
priority of liens or, failing that, adjudication by the Bankruptcy Court after notice and hearing.
[update] Subsequent to entry of this Order, the Debtor withdrew from sale all of the pieces of
construction equipment and sold them via private sale, see [ECF No. 220]. On two prior
occasions, the Debtor filed two additional notices of sale giving notice of the sale of various
construction equipment [ECF Nos. 114 and 134], the proceeds of which were applied to secured
debt owed to holders of liens on such equipment.

      On April 24, 2019, Debtor filed Motion to Limit Notice With Respect to (i) Motions to
Approve Settlements or Compromises Filed on Negative Notice; and (ii) Notices of Hearings of
Motions to Approve Settlements or Compromises Not Filed on Negative Notice [ECF No. 194],
which was granted on May 9, 2019 [ECF No. 243].

        On April 30, 2019, Debtor filed Debtor’s Motion To (a) Approve Compromise and
Settlement Agreement; (b) Authorize and Direct the Debtor to Enter Into and Perform Under
Settlement Agreement; (c) Enjoin Certain Claims Against Certain Insurers; and (d) Grant
Related Relief [ECF No. 209], which was granted on June 5, 2019 [ECF No. 302]. Through this
Motion the Debtor sought and obtained approval of a compromise and settlement agreement
between itself, on the one hand, and Greenwich Insurance Company (“GIC”), XL Insurance
America, Inc. (“XLIA”), Indian Harbor Insurance Company (”IHIC” and, collectively with GIC
and XLIA, “XL”) and The Ohio Casualty Insurance Company (“Ohio Casualty” and, with XL,
the “Insurers” and, collectively with MCM, the “Parties”), on the other hand by which the Parties
agreed to resolve any and all Claims arising out of or relating to or in any way involving the
Bridge Collapse, the Bridge Collapse Bodily Injury Claims, or the Bridge Collapse Other
Damage Claims by the Insurers’ agreement to pay the Applicable Policy Limit of the Insurance
Policies ($42 Million), thereby fully and completely exhausting the Policy Limits and
extinguishing each Insurer’s obligations under the Insurance Policies (except for the GIC Policy
Exception), in consideration of the Debtor’s agreement to fully and completely release each
Insurer from any and all Claims arising out of or relating to or in any way involving the Bridge
Collapse, the Bridge Collapse Bodily Injury Claims, the Bridge Collapse Other Damage Claims,
or the Insurance Policies (subject to the GIC Policy Exception), and to use its best efforts to
confirm the Plan of Reorganization, (b) authorizing and directing the Debtor to enter into and
perform the Settlement Agreement, (c) enjoining the Claims against the Insurers. Specifically,
pursuant to the Insurance Settlement Agreement, the Bridge Collapse Bodily Injury Claimants
shall be paid solely from the Bridge Collapse Bodily Injury Claims Trust, which will be
comprised of the Trust Assets (that is, the Applicable Policy Limit of $42,000,000.00), to be
allocated in accordance with the Interim Order granting the Committee’s Motion (i) to Approve
Agreed Protocol for Distribution of Tendered Insurance Proceeds Amongst all Bridge Collapse
Bodily Injury Claimants (Civilian and Worker Plaintiffs), and (ii) for Authority to Retain Retired
Florida Supreme Court Justice Fred Lewis. [ECF No. 290] Under the Insurance Settlement
Agreement, as supplemented by the Order granting the Committee’s Motion (i) to Approve
Agreed Protocol for Distribution of Tendered Insurance Proceeds Amongst all Bridge Collapse
Bodily Injury Claimants (Civilian and Worker Plaintiffs), and (ii) for Authority to Retain Retired
Florida Supreme Court Justice Fred Lewis, Justice Lewis shall assign values to each of the
Bridge Collapse Bodily Injury Claims which shall determine their allocated share of the Trust
Assets; that decision shall be binding on the holders of Bridge Collapse Bodily Injury Claims.
Under the Insurance Settlement Agreement, the Bridge Collapse Other Claimants shall be paid
                                               16
 8893896-5
             Case 19-12821-AJC       Doc 320    Filed 06/21/19     Page 29 of 173




solely from the Bridge Collapse Other Damage Claim Fund, on a pro rata basis.

       On May 3, 2019, Debtor filed Debtor’s Motion to Approve Distribution of Net Auction
Proceeds by Ritchie Brothers Auctioneers [ECF No. 218], which was granted on May 9, 2019
[ECF No. 244].

       On May 10, 2019, Debtor filed Debtor’s Motion to Approve Compromise Controversy
With Alejandro Ramirez [ECF No. 253], which was granted on June 4, 2019 [ECF No. 300]. The
compromise provided for payment of a sum certain from available insurance and not from the
Debtor’s Estate.On May 14, 2019, Debtor filed Debtor’s Motion to Approve Compromise With
Caterpillar Financial Services Corporation (“CFSC”) [ECF No. 261], which was granted on June
5, 2019 [ECF No. 304] The compromise provided for the resolution of claims asserted by CFSC
concerning construction equipment leased to Debtor and construction equipment financed by
CFSC.

       On May 21, 2019, the Committee filed its Motion (i) to Approve Agreed Protocol for
Distribution of Tendered Insurance Proceeds Amongst all Bridge Collapse Bodily Injury
Claimants (Civilian and Worker Plaintiffs), and (ii) for Authority to Retain Retired Florida
Supreme Court Justice Fred Lewis [ECF No. 282], and granted on an interim basis on May 28,
2019 [ECF No. 290]. The motion sought approval of a protocol for the distribution of insurance
proceeds being tendered by certain of the Debtor’s insurers arising from the Bridge Collapse
under the Insurance Settlement Agreement and to retain Justice Fred Lewis to make a binding
determination of the allocation of those proceeds to Bridge Collapse Bodily Injury Claimants and
Bridge Collapse Other Damage Claimants asserting Bridge Collapse Bodily Injury Claims and
Bridge Collapse Other Damage Claims, respectively.

        On June 10, 2019, MCM submitted a Notice of Protest with the Appraisal Review Board
of Dallas County, Texas regarding a $2,726,830 valuation of personal property of MCM located
in Dallas County, Texas as of January 2019. In its Notice of Protest, MCM asserted that the
correct valuation for calendar year 2019 was $1,439,500. The final valuation, whether resolved
by agreement or litigation, will bear on the proper amount of the secured Claim filed by Dallas
County, Texas (Claim No. 37) which, in part, asserts estimated personal property taxes for 2019
of $77,584.71. Once the Notice of Protest is resolved, MCM will, pursuant to prior Orders of the
Court, [ECF No. 206, ¶7; ECF No. 244, ¶2], attempt to resolve Dallas County’s secured Claim,
which will govern disposition of $163,000 in a segregated account per the Court’s Order.

                             (i)    Stay Relief Matters Unrelated to Bridge Collapse

        The following stay relief motions have been filed since the Petition Date; to the extent
orders adjudicating those motions have been entered, they are set forth below, too.

        (a) Amended Motion for Relief From the Automatic Stay by Velta Young, individually
            and as Personal Representative of the Estate of Bobie Young, Deceased Pursuant to
            11 U.S.C. 362(d) and Fed. R. Bankr. P. 4001(a) [ECF No. 115], granted on April
            12, 2019 [ECF No. 173];

        (b) Agreed Ex Parte Motion for Stay Relief to Proceed With Mediation Only to Extend
            of Limited Insurance Coverage for Matter That is Separate From and Pre-Dates
                                            17
 8893896-5
             Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 30 of 173




             Insurance Policy in Effect for the FIU Bridge Cases [ECF No. 139 (Alejandro
             Ramirez)], granted on April 1, 2019 [ECF No. 146];

        (c) Creditor Michael Sode’s Motion for Relief From Automatic Stay to Allow Civil
            Litigation to Proceed [ECF No. 193], granted on May 10, 2019 [ECF No. 251];

        (d) Agreed Ex-Parte Motion for Stay Relief to Proceed With Litigation Only to the
            Extent of the Insurance Coverage for Matter That is Separate From and Pre-Dates
            Insurance Policy in Effect for the FIU Bridge Cases [ECF No. 197 (Jose Perez)],
            granted on April 25, 2019 [ECF No. 201];

        (e) Creditor Armando Campo’s Motion for Relief From the Automatic Stay Solely to
            Liquidate its Claim and Pursue Recovery From Insurance Policies and Proceeds
            [ECF No. 230 (Armando Campo)], granted on May 24, 2019 [ECF No. 286];

        (f) Gannett Fleming, Inc.’s Unopposed Motion for Relief From Stay [ECF No. 242],
            granted on May 15, 2019 [ECF No. 263].

        (g) Motion for Relief From Automatic Stay to Allow Creditor Kern Choo Quan to
            Liquidate his Personal Injury Claim and Pursue Recovery From Insurance Policies
            and Proceeds [ECF No. 266], granted on June 4, 2019 [ECF No. 299], with a
            modified order granting the motion entered on June 11, 2019 [ECF No. 312].

        (h) Creditor, Jorge Sariol’s, Motion to Proceed Against Available Limits of Debtor’s
            Insurance Coverage [ECF No. 270], which was granted on June 12, 2019 [ECF No.
            313], with a modified order granting the motion entered on June 13, 2019 [ECF No.
            315].

                              (ii)   Lexington Insurance Declaratory Judgment Action

         On May 30, 2019, Lexington Insurance Company commenced a Declaratory Judgment
Action in the Bankruptcy Court (Adv. Pro. No. 19-1166-AJC), against the Debtor and multiple
other Defendants, including Florida International University, the State of Florida, The Florida
Board of Governors, FIGG Bridge Engineers, Inc. (the bridge designer), seeking a declaration of
rights, duties, and liabilities of the parties pursuant to a Master Builders Risk Program, Policy
No. 34575292 and Project Certificate No. 34575316 (collectively, the “Lexington Ins. Policy”)
arising from the Bridge Collapse. The Complaint for Declaratory Judgment states, in part, that
following the Bridge Collapse, MCM noticed a claim to Lexington under the Lexington Ins.
Policy, that as a result Lexington commenced its investigation including retaining engineering
consultant J.C. Araiza of DeSimone Consulting Engineers who concluded that the design of the
bridge was flawed. The Complaint further alleges that Lexington issued a reservation of rights
letter to MCM, and recounted that several third parties communicated with Lexington which
asserted an interest in the Lexington Ins. Policy proceeds, and that other Defendants might also
seek to assert similar interests. The Complaint further alleges that due to these unknown
competing interests, and other interests not yet identified, Lexington is unable to make a payment
for the covered loss arising from the Bridge Collapse without direction from the Bankruptcy
Court. Accordingly, Lexington seeks a two-part declaration of the (i) amount of the covered loss;
and (ii) proper payee(s) under the Lexington Ins. Policy.
                                                  18
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19     Page 31 of 173




        B.     Retention and Employment of Bankruptcy Professionals.

       As alluded to in Section IV(A), above, during the Chapter 11 Case, the Bankruptcy Court
approved the Debtor’s retention and employment of Gulf Atlantic as financial advisors to the
Debtor on an interim basis on March 8, 2019 [ECF No. 89], and on a final basis on April 8, 2019
[ECF No. 163].

       As alluded to in Section IV(A), above, during the Chapter 11 Case, the Bankruptcy Court
approved the Debtor’s retention and employment of KCC as its Notice, Claims and Solicitation
Agent on March 8, 2019 [ECF No. 87].

        As alluded to in Section IV(A), above, during the Chapter 11 Case, the Bankruptcy Court
approved the Debtor’s retention and employment of Berger Singerman LLP as general
bankruptcy counsel to the Debtor on an interim basis on March 8, 2019 [ECF No. 88] and on a
final basis on April 8, 2019 [ECF No. 162].

        By Order dated April 19, 2019, the Bankruptcy Court approved the Official Committee
of Unsecured Creditors’ retention of Kristopher Aungst, Esq., Michael Foster, Esq., and the law
firm of Wargo & French, LLP as counsel to the Committee [ECF No. 192].

V.      THE CHAPTER 11 PLAN

        A.     Treatment of Claims and Equity Interests Under the Plan.

THIS SECTION PROVIDES A SUMMARY OF THE STRUCTURE, CLASSIFICATION,
TREATMENT AND IMPLEMENTATION OF THE PLAN, AND IS QUALIFIED IN ITS
ENTIRETY BY REFERENCE TO THE PLAN, WHICH IS ATTACHED TO THIS
DISCLOSURE STATEMENT AS EXHIBIT “1”.

        The Claims against the Debtor are divided into Classes according to their seniority and
other criteria. The Classes of Claims for the Debtor and the funds and other property to be
distributed under the Plan are described more fully below.

THE DEBTOR BELIEVES THAT THE PLAN AFFORDS CREDITORS THE
POTENTIAL FOR THE GREATEST REALIZATION OF THE VALUE OF THE
DEBTOR’S ASSETS.

               1.     Administrative and Priority Claims.

                              (i)     Administrative Expense Claims.

        The Debtor shall pay each holder of an Allowed Administrative Claim, in satisfaction of
such Allowed Administrative Claim, the full unpaid amount of such Allowed Administrative
Claim in Cash: (1) on the Effective Date or as soon as practicable thereafter (or, if not then due,
when such Allowed Administrative Claim is due or as soon as practicable thereafter); (2) if such
Claim is Allowed after the Effective Date, on the date such Claim is Allowed or as soon as
practicable thereafter (or, if not then due, when such Allowed Administrative Claim is due or as
soon as practicable thereafter); (3) at such time and upon such terms as may be agreed upon by
                                                19
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19      Page 32 of 173




such holder and the Debtor; or (4) at such time and upon such terms as set forth in an order of the
Bankruptcy Court; provided, however, that any Claim seeking administrative expense status
included as a part of a proof of claim filed in the Debtor’s Chapter 11 Case shall not qualify as an
Administrative Claim; provided further, however, that notwithstanding anything to the contrary
herein or in the Plan Confirmation Order, the Insurance Programs Order shall remain in full force
and effect after confirmation of the Plan and the occurrence of the Effective Date, the Debtor and
the Reorganized Debtor, as applicable, shall continue to honor its obligations under the Insurance
Programs Order after confirmation of the Plan and the occurrence of the Effective Date, and
insurers providing insurance coverage to the Debtor after the Petition Date pursuant to the
Insurance Programs Order or otherwise shall not be required to file a motion, application, or
claim for allowance and payment of any amounts due as an administrative expense claim, which
the Debtor or Reorganized Debtor, as applicable, shall pay as and when such amounts become
due in the ordinary course of business.

                              (ii)    Accrued Professional Compensation Claims.

       On or prior to the deadline set by the Bankruptcy Court for Professionals to file final fee
applications, each Professional shall file with the Bankruptcy Court its final fee application
seeking final approval of all fees and expenses from the Petition Date through the Confirmation
Hearing. The Debtor shall pay the Allowed Claims of each Professional up to the amount in the
Administrative Expense Escrow in accordance with the Orders of the Bankruptcy Court. From
and after the Confirmation Date until the Effective Date, the Debtor, in the ordinary course of
business and without the necessity for any approval by the Bankruptcy Court, shall pay the
reasonable fees and necessary and documented expenses of the Professionals during such period,
up to the amount in the Administrative Expense Escrow. The Administrative Expense Escrow
shall be funded through the Administrative Expense Advances to be made by Travelers and
BHSI in accordance with, and subject to, the Travelers DIP Loan Documents and the BHSI DIP
Loan Documents, respectively.

                              (iii)   Priority Tax Claims.

       The Debtor shall pay each holder of an Allowed Priority Tax Claim, in satisfaction of
such Allowed Priority Tax Claim, the full unpaid amount of such Allowed Priority Tax Claim in
Cash, on the later of (i) the Effective Date, (ii) the date such Allowed Priority Tax Claim
becomes Allowed or as soon as practicable thereafter and (iii) the date such Allowed Priority
Tax Claim is payable under applicable non-bankruptcy law; provided, however, that the Debtor
shall not pay any premium, interest or penalty in connection with such Allowed Priority Tax
Claim.

               2.      Classification of Claims and Equity Interests.

                              (i)     Classified Claims Against and Equity Interests in the
Debtor.

        Except as set forth in the Plan, all Claims against and Equity Interests in the Debtor are
placed in a particular Class. The Debtor has not classified Administrative Claims or Priority Tax
Claims. The following table classifies Claims against and Equity Interests in the Debtor for all

                                                20
 8893896-5
                 Case 19-12821-AJC           Doc 320       Filed 06/21/19         Page 33 of 173




purposes, including voting, confirmation and Distribution pursuant hereto and pursuant to
sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems a Claim or Equity
Interest to be classified in a particular Class only to the extent that the Claim or Equity Interest
qualifies within the description of that Class and shall be deemed classified in a different Class to
the extent that any remainder of such Claim or Equity Interest qualifies within the description of
such different Class. A Claim or Equity Interest is in a particular Class only to the extent that
any such Claim or Equity Interest is Allowed in that Class and has not been paid or otherwise
settled prior to the Effective Date. Each Class set forth below is treated hereunder as a distinct
Class for voting and Distribution purposes.

        Subject to all other applicable provisions of the Plan (including its Distribution
provisions), classified Claims shall receive the treatment described in Article III of the Plan. The
Plan will not provide any Distributions on account of a Claim to the extent that such Claim has
been disallowed, released, withdrawn, waived, or otherwise satisfied or paid as of the Effective
Date, including, without limitation, payments by third parties.
                                                                                                         Estimated
         Type of Claim
                                                                                           Entitled       Approx.
Class      or Equity           Status                      Treatment
                                                                                           to Vote       Percentage
            Interest
                                                                                                          Recovery
  1          Other Priority   Unimpaire   Except to the extent that a holder of an            No;          $100%
                Claims            d       Allowed Other Priority Claim has been paid        Deemed
                                          by the Debtor prior to the Effective Date or     to Accept
                                          agrees to a less favorable classification and     the Plan
                                          treatment, each holder of an Allowed Other
                                          Priority Claim shall receive the full unpaid
                                          amount of such Allowed Other Priority
                                          Claim in Cash, on the later of (i) the
                                          Effective Date or as soon as practicable
                                          thereafter, (ii) the date such Allowed Other
                                          Priority Claim becomes Allowed or as soon
                                          as practicable thereafter and (iii) the date
                                          such Allowed Other Priority Claim is
                                          payable under applicable non-bankruptcy
                                          law; provided, however, that the Debtor shall
                                          not pay any premium, interest or penalty in
                                          connection with such Allowed Other Priority
                                          Claim.

 2A      Travelers DIP        Impaired    All obligations of the Debtor under the            Yes
         Loan Secured                     Travelers DIP Documents and the Travelers                    Compromised as
            Claim                         DIP Loan Order shall be assumed by, and                       set forth in the
                                          shall be continuing obligations of, the                             Plan
                                          Reorganized Debtor.        The Reorganized
                                          Debtor shall ratify and assume all obligations
                                          of the Debtor under the Travelers DIP
                                          Documents and ratify all security interests
                                          granted to Travelers under the Travelers DIP
                                          Documents and the Travelers DIP Loan
                                          Order. Travelers, in its sole and absolute
                                          discretion, may make advances under the
                                          Travelers DIP Documents to the Reorganized
                                          Debtor during the post-confirmation period

                                                         21
 8893896-5
             Case 19-12821-AJC         Doc 320        Filed 06/21/19         Page 34 of 173



                                                                                                   Estimated
         Type of Claim
                                                                                      Entitled      Approx.
Class      or Equity     Status                      Treatment
                                                                                      to Vote      Percentage
            Interest
                                                                                                    Recovery
                                    and such advances shall become part of the
                                    allowed Class 2A Claim without the need for
                                    any additional notices, filings, or court
                                    approval. Furthermore, the rights and
                                    remedies available to Travelers under the
                                    Travelers DIP Documents, including, but not
                                    limited to, Travelers' right to utilize any and
                                    all acknowledgments of default, takeover,
                                    tender, assign, or arrange for the completion
                                    of any of the projects associated with the
                                    Travelers Bonded Contracts, and prosecute,
                                    defend, settle, etc. any claims related to
                                    Travelers Bonded Contract and/or Travelers
                                    Collateral (subject to the Intercreditor
                                    Agreement), shall be fully enforceable
                                    against the Reorganized Debtor. Travelers
                                    shall retain all liens granted to it in
                                    conjunction with the Travelers DIP Loan
                                    Order and shall be paid by the Reorganized
                                    Debtor in accordance with the terms of the
                                    Travelers DIP Documents., until such time as
                                    the Class 2A Claim has been paid in full.



 2B        Travelers     Impaired   The holder of the Class 2B Claim shall retain       Yes
          Prepetition               its liens and shall retain all rights under the              Compromised as
         Secured Claim              Indemnity Agreements as to all indemnitors                    set forth in the
                                    other than the Debtor. After payment in full                        Plan
                                    of the Class 2A Claim, the holder of the
                                    Class 2B Claim shall receive all proceeds of
                                    the Travelers Collateral, subject to the
                                    Intercreditor Agreements, including proceeds
                                    of the Travelers Bonded Contracts and
                                    Travelers Claims, until such time as the
                                    Class 2B Claim is paid in full.

 3A     BHSI DIP Loan    Impaired   All obligations of the Debtor under the BHSI        Yes
        Secured Claim               DIP Documents and the BHSI DIP Loan                          Compromised as
                                    Order shall be assumed by, and shall be                       set forth in the
                                    continuing obligations of, the Reorganized                          Plan
                                    Debtor. The Reorganized Debtor shall ratify
                                    and assume all obligations of the Debtor
                                    under the BHSI DIP Documents and ratify
                                    all security interests granted to BHSI under
                                    the BHSI DIP Documents and the BHSI DIP
                                    Loan Order.       The rights and remedies
                                    available to BHSI under the BHSI DIP
                                    Documents, including, but not limited to,
                                    BHSI' right to utilize any and all
                                    acknowledgments of default, takeover,
                                    tender, assign, or arrange for the completion
                                                   22
 8893896-5
             Case 19-12821-AJC          Doc 320       Filed 06/21/19         Page 35 of 173



                                                                                                   Estimated
         Type of Claim
                                                                                      Entitled      Approx.
Class      or Equity      Status                      Treatment
                                                                                      to Vote      Percentage
            Interest
                                                                                                    Recovery
                                     of any of the projects associated with the
                                     BHSI Bonded Contracts, and prosecute,
                                     defend, settle, etc. any claims related to
                                     BHSI Bonded Contract and/or BHSI
                                     Collateral (subject to the Intercreditor
                                     Agreement), shall be fully enforceable
                                     against the Reorganized Debtor. BHSI shall
                                     retain all liens granted to it in conjunction
                                     with the BHSI DIP Loan Order and shall be
                                     paid by the Reorganized Debtor in
                                     accordance with the terms of the BHSI DIP
                                     Documents, until such time as the Class 3A
                                     Claim has been paid in full. At the request of
                                     BHSI, the Reorganized Debtor shall execute
                                     additional documents as deemed reasonably
                                     necessary by BHSI to document the
                                     continuation of the BHSI DIP Loan through
                                     confirmation of this Plan and during the post-
                                     confirmation period, and the liability of the
                                     Reorganized Debtor for all amounts due or to
                                     become due under such financing. Upon the
                                     earlier of (1) completion of all of the BHSI
                                     Bonded Contracts, regardless of whether the
                                     Debtor or Reorganized Debtor are the
                                     completion contractor, or (2) default by the
                                     Reorganized Debtor under the terms of the
                                     Plan or BHSI DIP Loan Documents, amounts
                                     remaining due on the Class 3A Claim, if any,
                                     shall become immediately due and payable.



 3B          BHSI         Impaired   The holder of the Class 3B Claim shall retain      Yes
          Prepetition                its liens and rights under the BHSI Pre-                    Compromised as
         Secured Claim               Petition Agreements as to all indemnitors                    set forth in the
                                     other than the Debtor. After payment in full                       Plan
                                     of the Class 3A Claim, the holder of the
                                     Class 3B Claim shall receive all proceeds of
                                     the BHSI Collateral, subject to the
                                     Intercreditor Agreements, including proceeds
                                     of the BHSI Bonded Contracts and BHSI
                                     Claims, until such time as the Class 3B
                                     Claim is paid in full.

  4      Miscellaneous    Impaired   Except to the extent that a holder of an           Yes
         Secured Claims              Allowed Miscellaneous Secured Claim has                       100% or the
                                     been paid by the Debtors prior to the                          collateral
                                     Effective Date or agrees to a less favorable                 securing such
                                     classification or treatment of such claim,                      Claim
                                     each holder of an Allowed Miscellaneous
                                     Secured Claim shall receive (i) the full
                                     unpaid      amount    of   such     Allowed

                                                    23
 8893896-5
             Case 19-12821-AJC          Doc 320         Filed 06/21/19          Page 36 of 173



                                                                                                      Estimated
         Type of Claim
                                                                                         Entitled      Approx.
Class      or Equity      Status                       Treatment
                                                                                         to Vote      Percentage
            Interest
                                                                                                       Recovery
                                     Miscellaneous Secured Claim, in Cash, (ii)
                                     deferred cash payments with a value, as of
                                     the Effective Date of the Plan, equal to the
                                     Allowed amount of such claim, or (iii) the
                                     property      securing       such       Allowed
                                     Miscellaneous Secured Claim in full
                                     satisfaction, release and discharge or such
                                     claim, all as of the latter of: (i) the Effective
                                     Date or as soon as practicable thereafter; (ii)
                                     the first Business Day after the date that is
                                     ten (10) Business Days after the date such
                                     Claim becomes an Allowed Miscellaneous
                                     Secured Claim; and (iii) the date or dates
                                     agreed to by the Debtor and the holder of
                                     such Allowed Miscellaneous Secured Claim.

 5A         Bank of       Impaired   Except to the extent that the holder of the           Yes
         America Line                Class 5(a) Secured Claim and the Debtor or                     Compromised as
         of Credit Loan              the Reorganized Debtor, as applicable, agree                    set forth in the
                                     in writing to alternative treatment of the                            Plan
                                     Allowed Class 5(a) Secured Claim, the
                                     holder of the Allowed Class 5(a) Secured
                                     Claim shall (a) retain the liens securing such
                                     Claim, and (b) receive, in full and complete
                                     satisfaction, settlement, discharge and release
                                     of, and in exchange for, its Allowed Class
                                     5(a) Secured Claim, a new secured
                                     promissory note containing the following
                                     material terms:

                                                        i.       Principal:    the
                                                                 amount due on the
                                                                 Class      (5)(a)
                                                                 Secured Claim as
                                                                 of the Effective
                                                                 Date;

                                                        ii.      Interest Rate: 5%
                                                                 per annum;

                                                        iii.     Payment Terms:
                                                                 Interest     only
                                                                 payable monthly
                                                                 in arrears with a
                                                                 balloon payment
                                                                 due on March 31,
                                                                 2020; provided,
                                                                 however, that the
                                                                 note     may    be
                                                                 prepaid in full or
                                                                 in part by the

                                                     24
 8893896-5
               Case 19-12821-AJC       Doc 320        Filed 06/21/19         Page 37 of 173



                                                                                                   Estimated
         Type of Claim
                                                                                      Entitled      Approx.
Class      or Equity     Status                      Treatment
                                                                                      to Vote      Percentage
            Interest
                                                                                                    Recovery
                                                               Reorganized
                                                               Debtor    without
                                                               penalty.

 5B           Bank of    Impaired   Except to the extent that the holder of the         Yes
              America               Class 5(b) Secured Claim and the Debtor or                   Compromised as
             Equipment              the Reorganized Debtor, as applicable, agree                  set forth in the
               Loan                 in writing to less favorable treatment of its                       Plan
                                    Allowed Class 5(b) Secured Claim, the
                                    holder of the Allowed Class 5(b) Secured
                                    Claim shall (a) retain the liens securing such
                                    Claim, and (b) receive, in full and complete
                                    satisfaction, settlement, discharge and release
                                    of, and in exchange for, its Allowed Class
                                    5(b) Secured Claim, a new secured
                                    promissory note containing the following
                                    material terms:

                                                      iv.      Principal:    the
                                                               amount due on the
                                                               Class      (5)(b)
                                                               Secured Claim as
                                                               of the Effective
                                                               Date;

                                                      v.       Interest Rate: 5%
                                                               per annum;

                                                      vi.      Payment Terms:
                                                               Interest      only
                                                               payable monthly
                                                               in arrears with a
                                                               balloon payment
                                                               due on March 31,
                                                               2020; provided,
                                                               however, that the
                                                               note     may    be
                                                               prepaid in full or
                                                               in part by the
                                                               Reorganized
                                                               Debtor     without
                                                               penalty.

  6           General    Impaired   Except to the extent that a holder of an            Yes
             Unsecured              Allowed General Unsecured Claim has been                          0-2.0$
              Claims                paid by the Debtor prior to the Effective Date
                                    or agrees to a less favorable classification or
                                    treatment of such claim, each holder of an
                                    Allowed General Unsecured Claim shall
                                    receive its Pro Rata share of Plan Cash and
                                    the Net Proceeds of Available Avoidance

                                                   25
 8893896-5
             Case 19-12821-AJC          Doc 320        Filed 06/21/19         Page 38 of 173



                                                                                                    Estimated
         Type of Claim
                                                                                       Entitled      Approx.
Class      or Equity      Status                      Treatment
                                                                                       to Vote      Percentage
            Interest
                                                                                                     Recovery
                                     Actions, if any. The foregoing distributions
                                     shall be made on the later of (i) the Effective
                                     Date or as soon as practicable thereafter, (ii)
                                     the date such General Unsecured Claim
                                     becomes Allowed or as soon as practicable
                                     thereafter and (iii) the date such Allowed
                                     General Unsecured Claim is payable under
                                     applicable non-bankruptcy law; provided,
                                     however, that neither the Debtor nor the
                                     Reorganized Debtor shall pay any premium,
                                     interest or penalty in connection with such
                                     Allowed General Unsecured Claim.

  7     Bridge Collapse   Impaired    The Plan establishes the Bridge Collapse           Yes      Allocable Share
         Bodily Injury               Bodily Injury Claims Trust for the benefit of                      of $42
            Claims                   holders of Bridge Collapse Bodily Injury                        Applicable
                                     Claims, which claims are and shall be                         Policy Limit as
                                     channeled to the Bridge Collapse Bodily                       determined by
                                     Injury Claims Trust pursuant to Section 12.7                    the Claims
                                     hereof. Each holder of a Bridge Collapse                       Reviewer in
                                     Bodily Injury Claim shall receive, in full                   accordance with
                                     satisfaction, settlement, release and discharge                  the Trust
                                     of and in exchange for its claim, a Pro Rata                 Distribution Plan
                                     interest in the Trust Assets, the numerator of
                                     which shall be the Allowed amount of its
                                     claim and the denominator of which shall be
                                     the total Allowed amount of such claims,
                                     which shall entitle it to a Distribution from
                                     the Trust Assets, all as provided by the Trust
                                     Agreement and the Trust Distribution Plan.
                                     In no event shall a holder of a Bridge
                                     Collapse Bodily Injury Claim be entitled to
                                     any other or further recovery from or against
                                     the Debtor, the Settling Insurers, and/or the
                                     Insurance Settlement Released Parties or any
                                     of their property or assets. In addition to
                                     releasing their claims against the Debtor, the
                                     Settling Insurers and the Insurance
                                     Settlement Released Parties pursuant to
                                     Section 12.8 hereof, in consideration of and
                                     as a condition to receiving a Distribution
                                     from the Trust Assets as provided by the
                                     Trust Agreement and the Trust Distribution
                                     Plan, holders of Bridge Collapse Bodily
                                     Injury Claims shall be required to execute a
                                     Bridge Collapse Bodily Injury Claimant
                                     Supplemental Release.           Receipt of a
                                     Distribution from the Trust Assets as
                                     provided by the Trust Agreement and the
                                     Trust Distribution Plan does not preclude
                                     claims or recoveries by Bridge Collapse
                                     Bodily Injury Claimants against Persons

                                                    26
 8893896-5
               Case 19-12821-AJC        Doc 320       Filed 06/21/19         Page 39 of 173



                                                                                                   Estimated
         Type of Claim
                                                                                      Entitled      Approx.
Class      or Equity      Status                      Treatment
                                                                                      to Vote      Percentage
            Interest
                                                                                                    Recovery
                                     other than the Debtor, the Settling Insurers
                                     and/or the Settling Insurers Released Parties
                                     for the liability of such Persons not
                                     attributable to the causal fault or share of
                                     liability of the Debtor.

  8     Bridge Collapse   Impaired    On the Effective Date or as soon thereafter       Yes       Pro Rata share
        Other Damage                 as is practicable, each holder of an Allowed                    of Bride
            Claims                   Class 8 Claim shall receive its Pro Rata share               Collapse Other
                                     of the Other Damage Claim Fund.                              Damage Claim
                                                                                                   Fund, if any


  9          Non-Bridge   Impaired   On the Effective Date, each holder of a Non-       Yes
              Collapse               Bridge Collapse Claim shall be permitted to                  Holders shall be
              Claims                 pursue its claim against the Debtor as a                       permitted to
                                     nominal party, to liquidate its claim against                   pursue their
                                     the Debtor, and to seek to satisfy any                         claims to the
                                     judgment or other resolution it may obtain                        limits of
                                     solely from the proceeds of applicable                            available
                                     insurance coverage, if any, and solely to the               insurance subject
                                     extent of the GIC Policy Exception. In                           to the GIC
                                     furtherance thereof, the automatic stay of                       Exception
                                     section 362 of the Bankruptcy Code and the                   (estimated to be
                                     discharge and injunction provided for herein                   $2 Million in
                                     and in the Plan Confirmation Order, to the                          total)
                                     extent applicable, are hereby modified.
                                     Under      no    circumstances    shall    the
                                     Reorganized Debtor have any liability for
                                     any Non-Bridge Collapse Claim. Except as
                                     set forth above, nothing herein or in the Plan
                                     Confirmation Order shall limit, expand,
                                     modify, or impair the rights and obligations
                                     of the holders of Non-Bridge Collapse
                                     Claims, the Debtor, or GIC or any insurer
                                     under any applicable insurance policy.



 10      Other Insured    Impaired   On the Effective Date, each holder of an           Yes
        Damage Claims                Other Insured Damage Claim shall be                          Pro Rata share
                                     permitted to pursue its claim against the                      of available
                                     Debtor as a nominal party, to liquidate its                 insurance, if any
                                     claim against the Debtor, and to seek to
                                     satisfy any judgment or other resolution it
                                     may obtain solely from the proceeds of
                                     applicable insurance coverage, if any. In
                                     furtherance thereof, the automatic stay of
                                     section 362 of the Bankruptcy Code and the
                                     discharge and injunction provided for herein
                                     and in the Plan Confirmation Order, to the
                                     extent applicable, are hereby modified.
                                                    27
 8893896-5
                Case 19-12821-AJC         Doc 320        Filed 06/21/19         Page 40 of 173



                                                                                                     Estimated
         Type of Claim
                                                                                         Entitled     Approx.
Class      or Equity        Status                      Treatment
                                                                                         to Vote     Percentage
            Interest
                                                                                                      Recovery
                                       Under      no    circumstances    shall    the
                                       Reorganized Debtor have any liability for
                                       any Other Insured Damage Claim. Except as
                                       set forth above, nothing herein or in the Plan
                                       Confirmation Order shall limit, expand,
                                       modify, or impair the rights and obligations
                                       of the holders of Other Insured Damage
                                       Claims, the Debtor, or any insurer under any
                                       applicable insurance policy.

 11          Subordinated   Impaired   Except to the extent that a holder of a             Yes          0%
               Claims                  Subordinated Claim agrees to a less
                                       favorable classification and treatment, each
                                       holder of a Subordinated Claim shall receive
                                       its Pro Rata share of the net proceeds of
                                       Available Avoidance Actions, if any,
                                       remaining after the making the payments set
                                       forth in Article II and Article III, Section B,
                                       subsections (i) through (viii) of this Plan,
                                       inclusive. The foregoing Distributions shall
                                       be made on the later of (i) the Effective Date
                                       or as soon as practicable thereafter, (ii) the
                                       date such Subordinated Claim becomes
                                       Allowed or as soon as practicable thereafter
                                       and (iii) the date such Subordinated Claim is
                                       payable under applicable non-bankruptcy
                                       law; provided, however, that the Debtor shall
                                       not pay any premium, interest or penalty in
                                       connection with such Subordinated Claim.

 12      Equity Interests   Impaired   The holders of Equity Interest shall not             No;         $0%
                                       receive nor retain any property under the         Deemed
                                       Plan. Class 12 Equity Interests shall be          to Reject
                                       extinguished as of the Effective Date of the       the Plan
                                       Plan. In exchange for the Capital
                                       Contribution, the Equity Interest shall be
                                       issued to the New Equity Holder.




        B.         Special Provision Governing Unimpaired Claims.

        Except as otherwise provided in the Plan, or as agreed to between the Debtor and any
Holder of any Unimpaired Claim, nothing under the Plan shall affect the Debtor’s rights with
respect to any Unimpaired Claim, including, without limitation, all rights in respect of legal and
equitable defenses to or setoffs or recoupments against any such Unimpaired Claim.




                                                      28
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19     Page 41 of 173




        C.     Means for Implementation of the Plan.

               1.     Source of Funding for Plan Distributions

        The Plan will be implemented through receipt of (a) the Capital Contribution to be
provided by the New Equity Holder as of the Effective Date; (b) the proceeds of the Travelers
Bonded Contracts and BHSI Bonded Contracts, which the Reorganized Debtor shall use to make
the Distributions to Classes 2A and 2B and 3A and 3B, respectively; (c) the revenues generated
by the Reorganized Debtor and/or the proceeds generated by the sale of collateral, which the
Reorganized Debtor shall use to make the Distributions to Classes 4, 5A and 5B; (d) the Plan
Cash and the Net Proceeds of Available Avoidance Actions, if any, which the Plan Administrator
shall use to make Distributions to Class 6; (e) the Applicable Policy Limit, which the Trustee
shall use to make Distributions to Class 7 pursuant to the Trust Agreement and the Trust
Distribution Plan; (f) the Other Damage Claim Fund, which the Reorganized Debtor shall use to
make Distributions to Class 8. Regarding Class 9 and 10, holders of Non-Bridge Collapse Claims
and Other Insured Damage Claims shall be paid from the proceeds of available insurance
coverage, if any, through pursuit of claims against the Debtor as a nominal party to liquidate
such Non-Bridge Collapse Claims and Other Insured Damage Claims. Holders of Subordinated
Claims in Class 11 shall receive their Pro Rata share of the net proceeds of Available Avoidance
Actions, if any, remaining after the Debtor or Reorganized Debtor makes the payments
contemplated by Article II and III, Section B(i)-(viii) of the Plan, inclusive.

               2.     Section 1146 Exemption

        Pursuant to section 1146 of the Bankruptcy Code, the issuance, distribution, transfer or
exchange of any equity security or notes, or the creation, making, assignment delivery or
recording of any mortgage, deed of trust, instrument of transfer, pursuant to, in implementation
of or as contemplated by the Plan or any Plan Document, or the vesting, re-vesting, transfer or
sale of any property of, by or in the Debtor or its Estate or Reorganized Debtor pursuant to, in
implementation of or as contemplated by the Plan or any Plan Document, or any transaction
arising out of, contemplated by or in any way related to the foregoing, shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangible or similar tax, mortgage tax,
stamp act, real estate transfer tax, mortgage recording tax, sales and use Uniform Commercial
Code filing or recording fee, or other similar tax or governmental assessment, and the
appropriate state or local governmental officials or agents shall, by the Confirmation Order, be
directed to forego the collection of any such tax or governmental assessment and to accept for
filing and recording any of the foregoing instruments or other documents without the payment of
any such tax or governmental assessment.

               3.     Travelers Bonded Contracts; Release of Travelers

        To the extent requested by Travelers, and subject to its reasonable business judgment, the
Reorganized Debtor shall assume all of the Travelers Bonded Contracts and shall use all
available resources to complete the same in accordance with the contracted terms. Travelers
shall retain the right to remove the Reorganized Debtor from any of the projects associated with
the Travelers Bonded Contracts for any or no reason, in Travelers' sole and absolute discretion,
and to utilize any and all acknowledgments of default takeover, tender, assign, or arrange for the

                                                29
 8893896-5
             Case 19-12821-AJC       Doc 320     Filed 06/21/19    Page 42 of 173




completion of the same through a completing contractor, in Travelers’ sole and absolute
discretion. The Travelers DIP Documents and the Travelers CMS Documents are all fully
assumed by the Reorganized Debtor and the Reorganized Debtor will comply with all terms
therein applicable to the Debtor.

       Subject to terms and conditions of the Travelers Agreements, and as a condition of the
Travelers DIP Documents, Debtor has and is required to release Travelers from any and all
claims, actions, and defenses, all as further set out in the Travelers DIP Documents, which
continue in full force and effect after the Effective Date.

               4.     BHSI Bonded Contracts; Release of BSHI

        To the extent requested by BHSI, the Reorganized Debtor shall assume the BHSI Bonded
Contracts and shall use all available resources to complete the same in accordance with the
contracted terms. BHSI shall retain the right to remove the Reorganized Debtor from any of the
projects associated with the BHSI Bonded Contracts for any or no reason, in BHSI's sole and
absolute discretion, and to utilize any and all acknowledgments of default takeover, tender,
assign, or arrange for the completion of the same through a completing contractor, in BHSI’s
sole and absolute discretion. The BHIS DIP Loan Documents and the BHSI Trust Financing
Agreement are all fully assumed by the Reorganized Debtor and the Reorganized Debtor will
comply with all terms therein applicable to the Debtor.

        Subject to terms and conditions of the BHSI Agreements, and as a condition of the BHSI
DIP Loan Documents, Debtor has and is required to release BHSI from any and all claims,
actions, and defenses, all as further set out in the BHSI DIP Loan Documents, which continue in
full force and effect after the Effective Date.

               5.     Corporate Action

        All actions contemplated to be performed by the Debtor or the Reorganized Debtor
pursuant to the Plan, or any corporate action to be taken by or required of the Debtor or the
Reorganized Debtor, shall, as of the Effective Date, be deemed to have occurred and be effective
as provided herein, and shall be authorized and approved in all respects without any requirement
for further action by the shareholders, partners, members or managers of the Debtor or the
Reorganized Debtor. All Persons, the Reorganized Debtor, Governmental Units, title agencies,
licensing agencies and offices of recordation may rely upon the authority vested in the Debtor’s
officers, or managers to act on the Debtor’s behalf in order to effectuate the Plan and the
transactions contemplated herein.

               6.     Vesting of Assets in the Reorganized Debtor.

        Except as otherwise provided in the Plan or the other Plan Documents, pursuant to
sections 1123(a)(5), 1123(b)(3) and 1141(b) and (c) of the Bankruptcy Code, on the Effective
Date, all property of each Estate (other than Available Avoidance Actions) shall vest in the
Reorganized Debtor free and clear of all Liens, Claims, charges, or other encumbrances. As of
the Effective Date, the Reorganized Debtor may operate its businesses and use, acquire, and
dispose of its property, free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules,
other than those restrictions expressly imposed by the Plan and the Confirmation Order. All
                                                  30
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19     Page 43 of 173




privileges with respect to the property of the Estate, including the attorney/client privilege, to
which the Debtor is entitled shall automatically vest in, and may be asserted by or waived on
behalf of, the Reorganized Debtor. In the event that the Reorganized Debtor’s Chapter 11 Case
is converted to a case under chapter 7 for any reason, any property held by either the Debtor or
the Reorganized Debtor at any time, other than property that already has been distributed under
this Plan prior to conversion of the case from chapter 11 to chapter 7, shall revest in the Debtor.

               7.     Post-Confirmation Cash Management

       The Reorganized Debtor shall assume and shall comply with the Travelers CMS
Agreements and the BHSI Trust Financing Agreement, including ensuring that all cash proceeds
of Travelers Bonded Contracts and BHSI Bonded Contracts are, at all times, handled in
accordance with the Travelers CMP Agreements and the BHSI Trust Financing Agreement.

       The Reorganized Debtor shall maintain the Other Damage Claim Fund in a segregated
account, and shall hold the Other Damage Claim Fund in trust for the exclusive benefit of the
holders of Bridge Collapse Other Damage Claims.

               8.     Appointment of Plan Administrator

        Effective as of the Effective Date, the Plan Administrator shall be appointed. The Plan
Administrator shall have the powers and obligations specified in Section 5.9 of the Plan. On the
Effective Date, the Debtor shall deliver the Plan Cash to the Plan Administrator.

               9.     Powers and Obligations of the Plan Administrator

        As of the Effective Date, the Plan Administrator shall act in a fiduciary capacity solely
for the Holders of all Allowed Class 6 Claims hereunder and shall have the following rights,
powers and duties conferred to him by the Plan:

               i.     To prosecute, compromise or settle Objections to Claims in Class 6 and to
                      make or direct that Distributions be made to Holders of Allowed Class 6
                      Claims;

               ii.    To make decisions regarding the retention or engagement of Professionals
                      and to pay all reasonable fees and expenses incurred after the Effective
                      Date;

               iii.   To make or direct Distributions to Holders of Allowed Class 6 Claims;

               iv.    To pursue, litigate, settle, or release, waive or abandon all Available
                      Avoidance Actions;

               v.     To file with the Bankruptcy Court the reports and other documents and to
                      pay any and all fees required by the Plan or otherwise required to close the
                      Chapter 11 Case, including the preparation and filing of a motion for a
                      final decree;


                                                31
 8893896-5
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 44 of 173




               vi.     To set off amounts owed to the Debtor against any and all amounts
                       otherwise due to be distributed to the Holder of Allowed Class 6 Claims
                       hereunder.

             10.    Engagement of Post Confirmation Professionals and Compensation to
Plan Administrator and Post Confirmation Professionals

        The Plan Administrator shall be compensated from the Plan Cash and the remaining
proceeds of Available Avoidance Actions. The Plan Administrator may also engage (a)
administrative personnel to assist in the evaluation of assets of the estate, financial reporting and
other administrative matters; and (b) counsel and other professionals to represent him in
connection with his duties hereunder (the “Post Confirmation Professionals”).               The Plan
Administrator shall be authorized to pay the Post Confirmation Professionals 90% of their fees
and 100% of their costs on a monthly basis without application or further order of the
Bankruptcy Court from Cash on hand; provided, however, that the Post Confirmation
Professionals shall file applications no less frequently than every 120 days seeking approval of
fees and expenses incurred by them, including approval of the amounts paid on a monthly basis
by the Plan Administrator. A Post Confirmation Professional who fails to file an application
seeking approval of compensation and expenses previously paid when such application is due
every 120 days shall be precluded from receiving monthly compensation as provided herein until
an interim fee application has been filed and heard by the Bankruptcy Court. Upon the filing of
each such application, the Post Confirmation Professionals shall be entitled to request the
payment of all or any portion of the pending holdbacks. The Bankruptcy Court shall retain
jurisdiction to allow or disallow all Post Confirmation Administrative Expense Claims of the
Plan Administrator and the Post Confirmation Professionals. The invoices for services rendered
and out-of-pocket expenses incurred which are to be submitted shall be sufficiently detailed to
identify the hours worked, the rates charged and the work performed.

               11.     Bond

       Upon request of the United States Trustee, the Plan Administrator shall obtain a bond in
an amount agreed to by the Plan Administrator and the United States Trustee or as determined by
the Bankruptcy Court following notice and a hearing. The cost of the bond shall be paid from
the Professional Fee Carve Out.

               12.     Resignation, Death or Removal of the Plan Administrator

        The Plan Administrator may resign at any time; provided, however, that he shall file a
motion with the Bankruptcy Court in connection therewith and request that a successor or
replacement be appointed, which motion shall be on notice to creditors holding Allowed Claims
and the Office of the United States Trustee. The Office of the United States Trustee or any party
in interest, by motion filed with the Bankruptcy Court, or the Bankruptcy Court on its own order
to show cause, may seek to remove the Plan Administrator for cause, in accordance with the
standards set forth in section 324 of the Bankruptcy Code, for the violation of any material
provision of the Plan, or in the event the Plan Administrator becomes incapable of acting
hereunder as a result of physical or mental disability and such physical or mental disability
continues for a period in excess of thirty (30) days (except in the case of death, in which instance

                                                 32
 8893896-5
             Case 19-12821-AJC        Doc 320    Filed 06/21/19     Page 45 of 173




the procedures for replacement will begin immediately). In the event of a resignation or
removal, the Plan Administrator, unless he is incapable of doing so, shall continue to perform
his duties hereunder until such a time as a successor is approved by a Final Order of the
Bankruptcy Court. The successor Plan Administrator shall be selected following consultation
with PBGC and the Holder of the Posner Claim

               13.    Distributions

       Distributions in accordance with the Plan will be made by the Reorganized Debtor to
holders of Claims in all Classes other than Class 6 and Class 7. Distributions in accordance with
the Plan to holders of Claims in Class 6 will be made by the Plan Administrator. Distributions in
accordance with the Plan, the Trust Agreement, and the Trust Distribution Plan to holders of
Claims in Class 7 will be made by the Trustee.

           14.    Surrender and Cancellation of Notes, Instruments, Certificates and
Other Documents Evidencing Claims

        On the Effective Date, except to the extent otherwise provided in the Plan, all notes,
instruments, certificates, and other documents evidencing Claims will be cancelled and the
obligations of the Debtor discharged in accordance with section 1141(d)(1) of the Bankruptcy
Code.

               15.    Cancellation of Equity Interests

        On the Effective Date, the Equity Interests shall be canceled, and new Equity Interests
shall be issued to the New Equity Holder.

               16.    Continued Corporate Existence of the Reorganized Debtor

         The Reorganized Debtor will exist after the Effective Date with all of the powers of a
limited liability company under Florida law and pursuant to its certificate of incorporation and
bylaws or other organizational documents in effect before the Effective Date, except to the extent
such certificate of incorporation or bylaws (or other formation documents in the case of a limited
liability company or limited partnership) are amended by the Plan or otherwise, and to the extent
such documents are amended, such documents are deemed to be authorized pursuant hereto and
without the need for any other approvals, authorizations, actions or consents. Notwithstanding,
each of the Debtor or Reorganized Debtor may change its status of incorporation or alter its
corporate structure or business form (either through a merger, consolidation, restructuring,
conversion, disposition, liquidation, dissolution, or otherwise) on or after the Effective Date as
may be determined by the Debtor or Reorganized Debtor to be appropriate. In each case in
which the surviving, resulting, or acquiring company in any such transaction is a successor to the
Debtor, such successor company shall perform the obligations of the Debtor under the Plan, if
any, including, to pay or otherwise satisfy the Allowed Claims against such Debtor.

               17.    Post-Confirmation Accounts

       The Plan Administrator may establish one or more interest-bearing accounts as it
determines may be necessary or appropriate to effectuate the provisions of the Plan consistent
                                                33
 8893896-5
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 46 of 173




with the section 345 of the Bankruptcy Code and any orders of the Bankruptcy Court.

               18.     Managers of the Reorganized Debtor

       The Manager(s) of the Debtor who shall serve from and after the Effective Date shall be
disclosed in the Plan Supplement.

        From and after the Effective Date, the operations of the Reorganized Debtor shall
continue to be the responsibility of its members and managers, as the case may be, or as set forth
in the applicable existing organizational or operational documents of the Debtor.

               19.     Effectuating Documents & Further Transactions

        On or before the Effective Date, and without the need for any further order or authority,
the Debtor shall file with the Bankruptcy Court or execute, as appropriate, such agreements and
other documents that are in form and substance satisfactory to the Debtor as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan. The Debtor,
the Reorganized Debtor, and any other necessary party, as applicable, shall perform all actions
reasonably contemplated regarding the implementation of the Plan. The officers, members and
managers, as the case may be, of the Debtor and the Reorganized Debtor are authorized, without
the need for any further order or authority, (i) to execute, deliver, file, or record such contracts,
instruments, releases, indentures, mortgages, and other agreements or documents and take such
actions as may be necessary or appropriate to implement or consummate the Plan, notes or
securities issued or conveyed pursuant to the Plan, and (ii) to undertake any other action on
behalf of the Debtor to implement or consummate the Plan. Each of the matters provided for
under the Plan involving the corporate structure of the Debtor or corporate action to be taken by
or required of any Debtor will, as of the Effective Date, be deemed to have occurred and be
effective as provided herein, and shall be authorized, approved, and (to the extent taken before
the Effective Date) ratified in all respects without any requirement of further action by any
member, officer, creditor, or manager of the Debtor.

               20.     Section 1145 Determination

        The offer, purchase, sale, exchange and issuance of securities under the Plan, or in
connection with the Plan, is exempt from the registration requirements under state and federal
securities laws.

               21.     Preservation of Causes of Action

        The Debtor (prior to the Effective Date) and the Reorganized Debtor (on and after the
Effective Date) shall retain all Causes of Action, except (a) those which are released, settled or
compromised prior to the Confirmation Date (which, for the avoidance of doubt, shall include
the Claims released pursuant to the Insurance Settlement Agreement), and (b) Available
Avoidance Actions that shall vest in the Plan Administrator. The Plan Administrator shall serve
as the representative of the Estate for purposes of prosecuting and compromising the Available
Avoidance Actions.

        On the Effective Date, the Causes of Action shall be preserved and vested in the
                                                 34
 8893896-5
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 47 of 173




Reorganized Debtor for the benefit of the Reorganized Debtor. Subject to the rights of Travelers
under the Travelers DIP Documents, the Reorganized Debtor will have the right, in its sole and
absolute discretion, to pursue, not pursue, enforce, file, settle, compromise, release, withdraw,
arbitrate or litigate any Cause of Action without seeking any approval from the Bankruptcy
Court.

        Creditors are advised that legal rights, claims and rights of action the Debtor may have
against them, if they exist, are retained under the Plan for prosecution unless a specific order of
the Bankruptcy Court authorizes the Debtor or Plan Administrator to release such claims. As
such, Creditors are cautioned not to rely on (i) the absence of the listing of any legal right, claim
or right of action against a particular Creditor in the Disclosure Statement, the Plan, or the
Schedules, or (ii) the absence of litigation or demand prior to the Effective Date of the Plan as
any indication that the Debtor or Reorganized Debtor do not possess or do not intend to
prosecute a particular claim or Cause of Action if a particular Creditor votes to accept the Plan.
It is the expressed intention of the Plan to preserve rights, objections to Claims, and rights of
action of the Debtor, whether now known or unknown, for the benefit of Reorganized Debtor. A
Cause of Action shall not, under any circumstances, be waived as a result of the failure of the
Debtor to describe such Cause of Action with specificity in the Plan or in the Disclosure
Statement; nor shall the Reorganized Debtor, as a result of such failure, be estopped or precluded
under any theory from pursuing any such Cause of Action. Except as otherwise provided in the
Plan and the Insurance Settlement Agreement, and the Settlement Approval Ortder, nothing
herein operates as a release of any Cause of Action.

        The Debtor does not presently know the full extent of the Causes of Action or Available
Avoidance Actions and, for purposes of voting on the Plan, all Creditors are advised that the
Reorganized Debtor and Plan Administrator will each have substantially the same rights that a
Chapter 7 trustee would have with respect to the Causes of Action and Available Avoidance
Actions, respectfully. Accordingly, neither a vote to accept the Plan by any Creditor nor the
entry of the Confirmation Order will act as a release, waiver, bar or estoppel of any Cause of
Action or Available Avoidance Actions against such Creditor or any other Person or Entity,
unless such Creditor, Person or Entity is specifically identified by name or otherwise as a
Released Party in the Plan, the Plan Confirmation Order, or in any other Final Order of the
Bankruptcy Court. Confirmation of the Plan and entry of the Confirmation Order is not intended
to and shall not be deemed to have any res judicata or collateral estoppel or other preclusive
effect that would precede, preclude, or inhibit prosecution of such Cause of Action following
Confirmation of the Plan.

       The Estate shall remain open, even if the Bankruptcy Case shall have been closed, as to
any and all Available Avoidance Actions until such time as the Available Avoidance Actions
have been fully administered and the recoveries therefrom have been received.

            22.        Prosecution and Settlement of Causes of Action and Available
Avoidance Actions

       The Reorganized Debtor or Plan Administrator, as applicable, (a) may commence or
continue in any appropriate court, tribunal or any other appropriate setting (e.g., American
Arbitration Association or other arbitration association) any suit or other proceeding for the

                                                 35
 8893896-5
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 48 of 173




enforcement of any Cause of Action which the Debtor had or had power to assert immediately
prior to the Effective Date, and (b) may settle or adjust such Cause of Action or Avoidance
Action; provided, however, that from and after the Effective Date, the Reorganized Debtor shall
be authorized to compromise and settle any Cause of Action or objection to a Claim upon
approval by the Bankruptcy Court after notice and a hearing.

               23.     Automatic Stay

        The automatic stay provided for under section 362 of the Bankruptcy Code shall remain
in effect in the Chapter 11 Case until the Effective Date.

               24.     Closing of the Chapter 11 Case

       Notwithstanding anything to the contrary in the Bankruptcy Rules or Local Rules
providing for earlier closure of the chapter 11 case, when all Claims against the Debtor have
become Allowed Claims or disallowed Claims, and the Debtor has made the first distributions
contemplated under the Plan, or at such earlier time as the Reorganized Debtor deems
appropriate, the Reorganized Debtor shall seek authority from the Bankruptcy Court to close the
Chapter 11 Case in accordance with the Bankruptcy Code and the Bankruptcy Rules.

        D.     Bridge Collapse Bodily Injury Claims Trust

               1.      Purpose.

        The Bridge Collapse Bodily Injury Claims Trust shall be established for the purposes of
assuming any and all liability of the Settling Insurers and the Insurance Settlement Released
Parties for Bridge Collapse Bodily Injury Claims, which are and shall be channeled exclusively
to the Bridge Collapse Bodily Injury Claims Trust pursuant to Section 12.7 of the Plan, receiving
the Trust Assets from the Debtor, and distributing the Trust Assets to holders of Bridge Collapse
Bodily Injury Claims pursuant to the Trust Agreement and the Trust Distribution Plan.

               2.      Funding.

        On the Effective Date, the Debtor shall deliver the Trust Assets to the Trustee.

               3.      Establishment of Trust.

        On the Confirmation Date, the Bridge Collapse Bodily Injury Claims Trust shall be
established pursuant to the Trust Agreement and the Trust Documents. The Bridge Collapse
Bodily Injury Claims Trust is intended to qualify as a “Designated” or “Qualified Settlement
Fund” pursuant to Section 468B of the Internal Revenue Code and the Treasury Regulations
promulgated thereunder. The Debtor is the “transferor” within the meaning of Treasury
Regulation Section 1.468B-1(d)(1). The Trustee shall be classified as the “administrator” within
the meaning of Treasury Regulation Section 1.468B-2(k)(3).

               4.      Conflict With Plan or Plan Confirmation Order.

        The Trust Agreement and the Trust Documents are incorporated herein by reference. In

                                                36
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19     Page 49 of 173




the event of any conflict between the Trust Agreement and the Trust Documents, on the one
hand, and the Plan or the Plan Confirmation Order, on the other hand, the Trust Agreement and
the Trust Documents shall control; provided, however, that in the event of any conflict between
the Trust Agreement and the Trust Documents, on the one hand, and the Insurance Settlement
Agreement, the Settlement Approval Order or the Plan provisions incorporating and
implementing the Insurance Settlement Agreement, on the other hand, the Insurance Settlement
Agreement, the Settlement Approval Order and the Plan provisions incorporating and
implementing the Insurance Settlement Agreement shall control.

               5.     General Corpus.

        The following distributions and payments will be made from the Trust Assets:

                            (i)    Distributions. Distributions on Class 7 Claims as
determined by the Trustee in accordance with the Trust Agreement, and the Trust Distribution
Plan.

                               (ii)     Administrative Fees. All fees, costs and expenses of
administering the Bridge Collapse Bodily Injury Claims Trust as provided in the Plan and the
Trust Agreement including: (i) as reasonably necessary to meet current liabilities and to maintain
the value of the Trust Assets; (ii) to pay reasonable administrative expenses (including any taxes
imposed on the Bridge Collapse Bodily Injury Claims Trust and any professional fees); and (iii)
to satisfy other liabilities incurred by the Bridge Collapse Bodily Injury Claims Trust in
accordance with the Plan or the Trust Agreement.

                             (iii) Indemnity. The Trust’s obligations, if any, to defend,
indemnify or hold harmless any Person expressly set out in the Plan.

               6.     Tax Matters.

         The Bridge Collapse Bodily Injury Claims Trust shall not be deemed to be the same legal
entity as the Debtor, but only the assignee of certain assets of the Debtor and a representative of
the Estate for delineated purposes within the meaning of Section 1123(b)(3) of the Bankruptcy
Code. The Bridge Collapse Bodily Injury Claims Trust is expected to be tax exempt. The Trustee
shall file such income tax and other returns and documents as are required to comply with the
applicable provisions of the Internal Revenue Code of 1986, 26 U.S.C. §§ 1 et seq., as may be
amended, and the regulations promulgated thereunder, 31 C.F.R. §§ 900 et seq., and Florida law
and the regulations promulgated thereunder, and shall pay from the Trust Assets all taxes,
assessments, and levies upon the Bridge Collapse Bodily Injury Claims Trust, if any.

               7.     Medicare/Medicaid/SSA Reporting and Set-Asides.

       The Trustee shall comply with all applicable federal, state and local laws and regulations
regarding settlements with minors, Medicare/Medicaid/SSA reporting and set-asides, and other
similar matters. Appointment of Trustee. The initial Trustee shall be identified in the Plan
Supplement. The Trustee shall commence serving as the Trustee on the Confirmation Date;
provided, however, that the Trustee shall be permitted to act in accordance with the terms of the
Trust Agreement prior to the Confirmation Date as may be agreed by the Debtor and the Settling
                                               37
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19     Page 50 of 173




Insurers and approved by the Bankruptcy Court.

               8.     Rights and Responsibilities of Trustee.

         Subject to Section (D)(4) above, the Trustee shall be deemed the Estate’s representative
in accordance with Section 1123 of the Bankruptcy Code solely to make distributions to the
holder of Class 7 Claims in accordance with the Trust Agreement and the Trust Distribution
Plan. The Trustee: (1) shall make timely distributions and not unduly prolong the duration of the
Bridge Collapse Bodily Injury Claims Trust; (2) may request an expedited determination of taxes
of the Bridge Collapse Bodily Injury Claims Trust under Section 505(b) of the Bankruptcy Code
for all returns filed for, or on behalf of, the Bridge Collapse Bodily Injury Claims Trust for all
taxable periods through the dissolution of the Bridge Collapse Bodily Injury Claims Trust; and
(3) may retain professionals, including legal counsel, accountants, financial advisors, auditors,
and other agents on behalf of the Bridge Collapse Bodily Injury Claims Trust, and at the Trust’s
sole expense, as necessary or desirable to carry out the obligations of the Trustee hereunder and
under the Trust Agreement.

               9.     Investment Powers; Permitted Cash Expenditures.

        All funds held by the Bridge Collapse Bodily Injury Claims Trust shall be invested in an
interest bearing, collateralized bank account that complies with the Guidelines of the United
States Trustee. The Trustee may expend the cash of the Bridge Collapse Bodily Injury Claims
Trust.

               10.    Registry of Beneficial Interests.

       To evidence the beneficial interest in the Bridge Collapse Bodily Injury Claims Trust of
each holder of such an interest, the Trustee shall maintain a registry of beneficiaries.

               11.    Non-Transferability of Interests.

        Any transfer of an interest in the Bridge Collapse Bodily Injury Claims Trust shall not be
effective until and unless the Trustee receives written notice of such transfer.

               12.    Termination.

       The Bridge Collapse Bodily Injury Claims Trust shall terminate after the liquidation,
administration and distribution of the Trust Assets in accordance with the Trust Agreement and
the Trust Distribution Plan and the full performance by the Trustee of all other duties and
functions set forth herein or in the Trust Agreement.

               13.    Immunity.

        The Reorganized Debtor, the Settling Insurers, the Insurance Settlement Released Parties
and the Trustee and any duly designated agent or representative of the Trustee, and any of their
respective employees, agents, representatives, or professionals, shall not be liable for the act or
omission of any other employee, agent, representative, or professional of the Trustee, except that
the Trustee shall be liable for its specific acts or omissions resulting from such Trustee’s
                                                38
 8893896-5
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 51 of 173




misconduct, gross negligence, fraud, or breach of the fiduciary duty of loyalty. The Trustee may,
in connection with the performance of its functions and in its sole and absolute discretion,
consult with its attorneys, accountants, financial advisors, and agents, and shall not be liable for
any act taken, omitted to be taken, or suffered to be done in accordance with advice or opinions
rendered by such Persons. Notwithstanding such authority, the Trustee shall not be under any
obligation to consult with its attorneys, accountants, financial advisors, or agents, and its
determination not to do so shall not result in the imposition of liability on the Trustee unless such
determination is based on the Trustee’s recklessness, gross negligence, willful misconduct, or
fraud.

        To the fullest extent permitted by applicable law, the Bridge Collapse Bodily Injury
Claims Trust shall defend, protect, hold harmless, and indemnify the Settling Insurers and the
other Insurance Settlement Released Parties from and against any and all claims, demands,
judgments, awards, penalties, liens, damages, losses, expenses, costs and fees, and liabilities of
any kind arising out of or relating to or in any way involving or connected with the Bridge
Collapse, the Bridge Collapse Bodily Injury Claims, the Channeled Claims or the Insurance
Policies.

               14.     Liability.

        No recourse shall ever be had, directly or indirectly, against the Trustee personally, or
against any employee, contractor, agent, attorney, accountant or other professional retained in
accordance with the terms of the Trust Agreement or the Plan by the Trustee, by legal or
equitable proceedings or by virtue of any statute or otherwise, nor upon any promise, contract,
instrument, undertaking, obligation, covenant or Trust Agreement whatsoever executed by the
Trustee in implementation of this Trust Agreement or the Plan, or by reason of the creation of
any indebtedness by the Trustee under the Plan for any purpose authorized by the Trust
Agreement or the Plan, it being expressly understood and agreed that all such liabilities,
covenants, and Trust Agreements of the Bridge Collapse Bodily Injury Claims Trust whether in
writing or otherwise, shall be enforceable only against and be satisfied only out of the Trust
Assets or such part thereof as shall under the term of any such Trust Agreement be liable
therefore or shall be evidence only of a right of payment out of the Trust Assets.
Notwithstanding the foregoing, the Bridge Collapse Bodily Injury Claims Trust may be held
liable for its recklessness, gross negligence, willful misconduct, knowing and material violation
of law, or fraud; and if liability on such grounds is established, recourse may be had directly
against the Trustee. The Bridge Collapse Bodily Injury Claims Trust shall not be covered by a
bond.

               15.     Indemnification.

        The Bridge Collapse Bodily Injury Claims Trust shall defend, indemnify and hold
harmless the Trustee, its officers, directors, agents, representatives, and employees to the fullest
extent that a corporation or trust organized under the laws of Florida is entitled to indemnify and
defend its directors, trustees, officers and employees against any and all liabilities, expenses,
claims, damages or losses incurred by them in the performance of their duties hereunder.



                                                 39
 8893896-5
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 52 of 173




                          a.      Additionally, the Reorganized Debtor, and each of its respective
        agents, who was or is a party, or is threatened to be made a party to any threatened or
        pending judicial, administrative or arbitrative action, by reason of any act or omission of
        the Bridge Collapse Bodily Injury Claims Trust or Trustee or respective agents, with
        respect to: (i) the Chapter 11 Case and any act or omission undertaken by them prior to
        the commencement thereof, (ii) the assessment or liquidation of any Class 7 Claims, (iii)
        the administration of the Bridge Collapse Bodily Injury Claims Trust and the
        implementation of the Trust Distribution Plan, or (iii) any and all activities in connection
        with the Trust Agreement, shall be indemnified and defended by the Bridge Collapse
        Bodily Injury Claims Trust, to the fullest extent that a corporation or trust organized
        under the laws of Florida is from time to time entitled to indemnify and defend its
        officers, directors, trustees and employees, against reasonable expenses, costs and fees
        (including attorneys’ fees and costs), judgments, awards, amounts paid in settlement and
        liabilities of all kinds incurred by the Debtor or Reorganized Debtor, and their respective
        professionals, officers, and directors, in connection with or resulting from such action,
        suit or proceeding, provided such expenditures have been approved by the Bridge
        Collapse Bodily Injury Claims Trust in advance, such approval not to be unreasonably
        withheld.

                       b.      Reasonable expenses, costs, and fees (including attorneys’ fees and
        costs) incurred by or on behalf of a Trustee, the Debtor, the Reorganized Debtor, and
        their respective agents in connection with any action, suit or proceeding, whether civil,
        administrative, or arbitrative, from which they are entitled to be indemnified by the
        Bridge Collapse Bodily Injury Claims Trust, shall be paid by the Bridge Collapse Bodily
        Injury Claims Trust in advance of the final disposition thereof upon receipt of an
        undertaking, by or on behalf of such Trustee, the Debtor, the Reorganized Debtor, and
        their respective agents, to repay such amount in the event that it shall be determined
        ultimately by Non-Appealable Order that such Trustee, the Debtor, the Reorganized
        Debtor, and their respective professionals, officers and directors is not entitled to be
        indemnified by the Bridge Collapse Bodily Injury Claims Trust.

               16.     Trust Liability.

       On the Effective Date, the Trust shall automatically and without further act or deed
assume any and all liability of the Debtor, the Settling Insurers and the Insurance Settlement
Released Parties for Bridge Collapse Bodily Injury Claims, which are and shall be channeled
exclusively to the Bridge Collapse Bodily Injury Claims Trust pursuant to Section 12.7 hereof,
and upon receipt of the Trust Assets from the Debtor shall have the sole and exclusive
responsibility for preserving managing and distributing the Trust Assets pursuant to the Trust
Agreement and the Trust Distribution Plan.

               17.     Distributions to Bridge Collapse Bodily Injury Claimants.

       Bridge Collapse Bodily Injury Claimants shall receive distributions from the Trust Assets
in the amount(s) and at the time(s) provided for in the Trust Agreement and the Trust
Distribution Plan. Any payment to a Bridge Collapse Bodily Injury Claimant constitutes
payment for damages on account of personal physical injuries or sickness arising from an

                                                40
 8893896-5
             Case 19-12821-AJC         Doc 320      Filed 06/21/19      Page 53 of 173




occurrence, within the meaning of Section 104(a)(2) of the Internal Revenue Code of 1986, as
amended. For the avoidance of doubt, Bridge Collapse Bodily Injury Claimants’ recovery on
their Class 7 Claims shall be limited to the distributions they are entitled to, if any, from the Trust
Assets in the amount(s) and at the time(s) provided for in the Trust Agreement and the Trust
Distribution Plan, and they shall not be entitled to collect personally or otherwise any additional
amounts whatsoever on account of their Bridge Collapse Bodily Injury Claims from the
Reorganized Debtor, the Settling Insurers or the Insurance Settlement Released Parties, or from
the property or assets of the Reorganized Debtor, the Settling Insurers or the Insurance
Settlement Released Parties, even if they do not receive a distribution pursuant to the Trust
Agreement and the Trust Distribution Plan.

               18.     Dismissal of Pending Litigation.

        Within twenty-one (21) days after Effective Date, all Bridge Collapse Bodily Injury
Claims asserted in any lawsuit against the Debtor currently pending in any state or federal court
shall be dismissed with prejudice as to the Debtor (and, to the extent any of the Settling Insurers
or Insurance Settlement Released Parties have been made a party thereto, as against such Settling
Insurers and Insurance Settlement Released Parties),without fees or costs being recoverable
against any the Debtor, the Reorganized Debtor, the Settling Insurers or the Insurance Settlement
Released Parties. In the event that any Bridge Collapse Bodily Injury Claim asserted against the
Debtor or any of the Settling Insurers or Insurance Settlement Released Parties in any lawsuit
currently pending in any state or federal court shall be not have been dismissed as and when
provided herein, the Reorganized Debtor, the Settling Insurers and the Insurance Settlement
Released Parties, as applicable, shall be authorized to apply to the applicable court and request
that such lawsuit be dismissed, and in connection therewith such court shall be entitled to rely on
the Plan and the Plan Confirmation Order in dismissing such lawsuit.

               19.     Release.

       In consideration of and as a condition to receiving a distribution from the Bridge Collapse
Bodily Injury Claims Trust, every Bridge Collapse Bodily Injury Claimant shall be required to
execute a Bridge Collapse Bodily Injury Claimant Supplemental Release.

               20.     Objections and Litigation After the Effective Date.

        As of the Effective Date, the Bridge Collapse Bodily Injury Claims shall be analyzed
exclusively by the Bridge Collapse Bodily Injury Claims Reviewer pursuant to the Trust
Distribution Plan. Neither the Reorganized Debtor nor the Settling Insurers shall have any right
to object to any Bridge Collapse Bodily Injury Claim or any role in analyzing, assigning relative
values to, and allocating Trust Assets to any Bridge Collapse Bodily Injury Claim.

               21.     Claim Withdrawal.

       A Bridge Collapse Bodily Injury Claimant may withdraw his or her Bridge Collapse
Bodily Injury Claim at any time on written notice to the Trustee. If withdrawn, (a) the Bridge
Collapse Bodily Injury Claim will be withdrawn with prejudice and may not be reasserted, and
such Bridge Collapse Bodily Injury Claimant shall still be subject to all of the terms and
conditions of the Plan, including without limitation the releases of the Debtor, the Settling
                                             41
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19      Page 54 of 173




Insurers and the Insurance Settlement Released Parties and the Channeling Injunction of Section
12.7 hereof; and (b) any reserve maintained by the Bridge Collapse Bodily Injury Claims Trust
on account of such Bridge Collapse Bodily Injury Claim shall revert to the Bridge Collapse
Bodily Injury Claims Trust as a Trust Asset for distribution in accordance with the Trust
Agreement and the Trust Distribution Plan.

        E.     Insurance Settlement Agreement and Settlement Approval Order

       1.     The Insurance Settlement Agreement and the Settlement Approval Order are
incorporated by reference and made part of the Plan. Upon the Plan Confirmation Order
becoming a Final Order, the Insurance Settlement Agreement is and shall be fully binding on the
Debtor, the Reorganized Debtor, the Settling Insurers, the Insurance Settlement Released Parties,
the Bridge Collapse Bodily Injury Claimants, the Bridge Collapse Other Damage Claimants, the
Bridge Collapse Bodily Injury Claims Trust, the Trustee, holders of Non-Bridge Collapse
Claims, and all other Persons and Entities, along with the successors or assigns of any of the
foregoing.

        2.      From and after the Effective Date, the Reorganized Debtor and the Settling
Insurers shall be authorized to enter into, execute, adopt, deliver, or implement all notes,
contracts, security agreements, instruments, releases, and other agreements or documents
necessary to effectuate the agreements contained in the Insurance Settlement Agreement without
further order of the Bankruptcy Court. Additionally, the Reorganized Debtor and the Settling
Insurers may make technical or immaterial alterations, amendments, modifications, or
supplements to the terms of the Insurance Settlement Agreement. A class of Claims that has
accepted the Plan shall be deemed to have accepted the Plan, as altered, amended, modified, or
supplemented under this Section, if the proposed alteration, amendment, modification, or
supplement does not materially and adversely change the treatment of the Claims within such
class. An order of the Bankruptcy Court approving any amendment or modification made
pursuant to this Section shall constitute an order in aid of consummation of the Plan and shall not
require the re-solicitation of votes on the Plan.

        F.     Provisions Governing Distributions

               1.      Manner of Cash Payments Under the Plan

        Any Distribution pursuant to the Plan, to the extent posted in the United States mail, shall
be deemed made when deposited by the Reorganized Debtor or Plan Administrator (or their
respective agent(s)), as applicable, into the United States mail. At the option of the Reorganized
Debtor or Plan Administrator, as applicable, any Cash payment to be made pursuant to the Plan
shall be made, at the election of the Reorganized Debtor or Plan Administrator, as applicable, by
check drawn on a domestic bank, by wire transfer, or by ACH, from a domestic bank, or other
method mutually agreed upon by the holder of the Allowed Claim and the Reorganized Debtor
or Plan Administrator. Whenever any Distribution to be made under the Plan shall be due on a
day other than a Business Day, such Distribution shall instead be made, without interest, on the
immediately succeeding Business Day, but shall be deemed to have been made on that due date.



                                                42
 8893896-5
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 55 of 173




               2.      Entity Making Distributions

        Distributions to holders of Allowed Claims in Class 6 shall be made by the Plan
Administrator. Distributions to the holders of Claims in Class 7 shall be made by the Trustee
pursuant to the Trust Agreement and the Trust Distribution Plan. Distributions to holders of
Allowed Claims in all other Classes that will receive a distribution under the Plan shall be made
by the Reorganized Debtor. The Plan Administrator shall hold the Disputed Claims Reserve for
Claims in Class 6; the Reorganized Debtor shall hold the Disputed Claims Reserve for Claims in
all other Classes that will receive a distribution under the Plan. Neither the Reorganized Debtor,
nor the Trustee nor the Plan Administrator shall be required to give any bond or surety or other
security for the performance of their duties, unless otherwise ordered by the Bankruptcy
Court.Distribution Dates

        Distributions to holders of Claims shall be made as provided in Articles II and III of the
Plan. In the event that any payment or act under the Plan is required to be made or performed on
a date that is not a Business Day, then the making of such payment or the performance of such
act may be completed on the next succeeding Business Day, but shall be deemed to have been
completed as of the required date.

               3.      Record Date for Distribution

        Except as otherwise provided in a Final Order of the Bankruptcy Court, the transferees of
Claims that are transferred pursuant to Bankruptcy Rule 3001 on or prior to the Record Date will
be treated as the holders of those Claims for all purposes, notwithstanding that any period
provided by Bankruptcy Rule 3001 for objecting to the transfer may not have expired by the
Record Date. The Reorganized Debtor or Plan Administrator, as applicable, shall have no
obligation to recognize any transfer of any Claim occurring after the Record Date. In making
any Distribution with respect to any Claim, the Reorganized Debtor or Plan Administrator, as
applicable, shall be entitled instead to recognize and deal with, for all purposes hereunder, only
the Entity that is listed on the proof of Claim filed with respect thereto or on the Schedules as the
holder thereof as of the close of business on the Record Date and upon such other evidence or
record of transfer or assignment that was known to the Debtor as of the Record Date.

               4.      Delivery of Distributions

        Subject to Bankruptcy Rule 9010 and except as otherwise provided herein, Distributions
to the holders of Allowed Claims shall be made by the Reorganized Debtor or Plan
Administrator, as applicable, at (a) the address of each holder as set forth in the Schedules,
unless superseded by the address set forth on proofs of Claim filed by such holder or (b) the last
known address of such holder if no proof of Claim is filed or if the Reorganized Debtor or Plan
Administrator, as applicable, has not been notified in writing of a change of address.

               5.      Undeliverable and Unclaimed Distributions

        In the event that any Distribution to any holder of an Allowed Claim made by the
Reorganized Debtor or Plan Administrator, as applicable is returned as undeliverable, the
Reorganized Debtor or Plan Administrator , as applicable, shall use commercially reasonable
efforts to determine the current address of each holder, but no Distribution to such holder shall
                                               43
 8893896-5
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 56 of 173




be made unless and until the Reorganized Debtor or Plan Administrator, as applicable, has
determined the then current address of such holder; provided, however, that all Distributions to
holders of Allowed Claims made by the Reorganized Debtor or Plan Administrator, as
applicable, that are unclaimed for a period of ninety (90) days after the date of the first attempted
Distribution shall have its, his or her Claim for such undeliverable Distribution deemed satisfied
and will be forever barred from asserting any such Claim against the Reorganized Debtor or Plan
Administrator, as applicable, or their property. Any Distributions which are undeliverable or
have not been negotiated within the time set forth above shall be deemed unclaimed property
under section 347(b) of the Bankruptcy Code and revested in the Reorganized Debtor or Plan
Administrator, as applicable. The Reorganized Debtor or Plan Administrator, as applicable, shall
have no further obligation to make any Distribution to the holder of such Claim on account of
such Claim, and any entitlement of any holder of such Claim to any such Distributions shall be
extinguished and forever barred; provided, however, that the holder of such Claim may receive
future Distributions on account of such Claim by contacting the Reorganized Debtor or Plan
Administrator, as applicable, at some point prior to the final Distribution.

               6.      Compliance with Tax Requirements

        The Reorganized Debtor or Plan Administrator, as applicable, may withhold and pay to
the appropriate taxing authority all amounts required to be withheld pursuant to the Tax Code or
any provision of any foreign, state or local tax law with respect to any payment or Distribution
on account of Claims; provided, however, that the Reorganized Debtor or Plan Administrator, as
applicable, shall not make any such withholdings described in this paragraph (other than routine
tax withholdings with respect to employee-related claims (if any)) from any payment or
Distribution on account of Claims without first filing a notice with the Court (and serving such
notice on the holder of the Claim) describing the nature and amount of the proposed withholding
and providing the Creditor an opportunity to object. All such amounts withheld and paid to the
appropriate taxing authority shall be treated as amounts distributed to such holders of the Claims.
The Reorganized Debtor or Plan Administrator, as applicable, shall be authorized to collect such
tax information from the holders of Claims (including social security numbers or other tax
identification numbers) as they in their sole discretion deems necessary to effectuate the Plan. In
order to receive Distributions under the Plan, all holders of Claims will need to identify
themselves to the Reorganized Debtor or Plan Administrator, as applicable, and provide all tax
information the Reorganized Debtor or Plan Administrator, as applicable, deems appropriate
(including completing the appropriate Form W-8 or Form W-9, as applicable to each holder).
The Reorganized Debtor or Plan Administrator, as applicable, may refuse to make a Distribution
to any holder of a Claim that fails to furnish such information within the time period specified by
the Reorganized Debtor or Plan Administrator, as applicable, and such Distribution shall be
deemed an unclaimed Distribution under the Plan, and, provided further that, if the Reorganized
Debtor or Plan Administrator, as applicable, fail to withhold in respect of amounts received or
distributable with respect to any such holder and such Debtor are later held liable for the amount
of such withholding, such holder shall reimburse the Reorganized Debtor or Plan Administrator,
as applicable, for such liability. Notwithstanding any other provision of the Plan, (a) each holder
of an Allowed Claim that is to receive a Distribution under the Plan shall have the sole and
exclusive responsibility for the satisfaction and payment of any tax obligations imposed by any
governmental unit, and (b) no Distributions shall be required to be made to or on behalf of such
holder pursuant to the Plan unless and until such holder has made arrangements satisfactory to
                                                 44
 8893896-5
             Case 19-12821-AJC         Doc 320     Filed 06/21/19      Page 57 of 173




the Reorganized Debtor or Plan Administrator, as applicable, for the payment and satisfaction of
such tax obligations or has, to the Reorganized Debtor’s or Plan Administrator’s, as applicable,
satisfaction, established an exemption therefrom.

               7.      No Payments of Fractional Dollars

        Notwithstanding any other provision of the Plan to the contrary, no payment of fractional
dollars shall be made pursuant to the Plan. Whenever any payment of a fraction of a dollar under
the Plan would otherwise be required, the actual Distribution made shall reflect a rounding down
of such fraction to the nearest whole dollar.

               8.      Interest on Claims

        Except as specifically provided for in the Plan or the Plan Confirmation Order or required
by the Bankruptcy Code, interest shall not accrue on Claims and no holder of a Claim shall be
entitled to interest on any Claim accruing on or after the Petition Date. Interest shall not accrue
on any General Unsecured Claim that is a Disputed Claim in respect of the period from the
Effective Date to the date a final Distribution is made thereon if and after that Disputed Claim
becomes an Allowed Claim. Except as expressly provided herein or in a Final Order of the
Bankruptcy Court, no prepetition Claim shall be Allowed to the extent that it is for post-petition
interest or similar charges.

               9.      No Distribution in Excess of Allowed Amount of Claim

       Notwithstanding anything to the contrary contained in the Plan, no holder of an Allowed
Claim shall receive in respect of that Claim any Distribution in excess of the Allowed amount of
such Claim.

               10.     Setoff and Recoupment

        The Reorganized Debtor, may set off against, or recoup from, any Claim and the
Distributions to be made pursuant to the Plan in respect thereof, any Claims or defenses of any
nature whatsoever that any of the Reorganized Debtor or Plan Administrator, as applicable, or
the Estate may have against the holder of such Claim, but neither the failure to do so nor the
allowance of any Claim under the Plan shall constitute a waiver or release by the Reorganized
Debtor or Plan Administrator, as applicable, or the Estate of any right of setoff or recoupment
that any of them may have against the holder of any Claim. Any such setoffs or recoupments
may be challenged in Bankruptcy Court. Notwithstanding any provision in the Plan to the
contrary, nothing herein shall bar any creditor from asserting its setoff or recoupment rights to
the extent permitted under section 553 or any other provision of the Bankruptcy Code; provided,
however, that such setoff or recoupment rights are or have been timely asserted; provided
further, however, that all rights of the Reorganized Debtor, Trustee or Plan Administrator, as
applicable, and the Estate with respect thereto are reserved. A creditor shall be deemed to have
timely asserted its setoff or recoupment rights if it has asserted such rights in a timely-filed proof
of claim or in any other manner reasonably calculated to give the Debtor or Reorganized Debtor
or Plan Administrator, as applicable, notice thereof.


                                                 45
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19     Page 58 of 173




               11.    De Minimis Distributions; Charitable Donation

        Notwithstanding anything to the contrary in the Plan, the Reorganized Debtor or Plan
Administrator, as applicable, shall not be required to make a Distribution to any Creditor if the
dollar amount of the Distribution is less than $10 or otherwise so small that the cost of making
that Distribution exceeds the dollar amount of such Distribution. On or about the time that the
final Distribution is made, the Reorganized Debtor or Plan Administrator, as applicable, may
make a donation of undistributable funds as defined by Local Rule 3011-1(C)(1), in the
reasonable discretion of the Reorganized Debtor or Plan Administrator, as applicable, to one or
more of the following organizations (each of which qualifies for not-for-profit status under
section 501(c)(3) of the Tax Code) with undistributable funds if, in the reasonable judgment of
the Reorganized Debtor or Plan Administrator, as applicable, the cost of calculating and making
the final Distribution of the undistributable funds remaining is excessive in relation to the
benefits to the or holders of Claims who would otherwise be entitled to such Distributions: (i) the
Bankruptcy Bar Foundation of the Bankruptcy Bar Association of the Southern District of
Florida; or (ii) Legal Services of Greater Miami, Inc.

               12.    United States Trustee Fees

        The Reorganized Debtor shall pay the U.S. Trustee the appropriate sum required pursuant
to 28 U.S.C. § 1930(a)(6) on account of all disbursements made by the Debtor from its accounts,
within ten (10) days of the Effective Date, for pre-confirmation periods. The Plan Administrator
shall pay the U.S. Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6) for
post-confirmation periods within the time period set forth in 28 U.S.C. § 1930(a)(6), based upon
all post-confirmation disbursements made by the Plan Administrator, until the earlier of the
closing of this case by the issuance of a Final Decree by the Bankruptcy Court, or upon the entry
of an Order by the Bankruptcy Court dismissing this case or converting this case to another
chapter under the United States Bankruptcy Code. After the Confirmation Date, the Plan
Administrator, shall file a quarterly Post-Confirmation Operating Report which shall include,
among other things, all payments made under the Plan and payments made in the ordinary course
of business. Notwithstanding anything herein to the contrary, no statutory fees shall be assessed
or be payable on the distributions made from the Trust Accounts or the distributions made by the
Trustee from the Bridge Collapse Bodily Injury Claims Trust.

               13.    Withholding from Distributions

        Any federal, state or local withholding taxes or other amounts required to be withheld
under applicable law shall be deducted from Distributions pursuant to the Plan. The
Reorganized Debtor or Plan Administrator, as applicable, may withhold from amounts
distributable pursuant to the Plan to any Person or Entity any and all amounts, determined in the
reasonable discretion of the Reorganized Debtor or Plan Administrator, as applicable, required to
be withheld by any law, regulation, rule, ruling, directive, or other governmental requirement.
The Reorganized Debtor or Plan Administrator, as applicable, shall not make any such
withholdings described in this paragraph (other than routine tax withholdings with respect to
employee-related claims (if any)) from any payment or Distribution on account of Claims
without first filing a notice with the Court (and serving such notice on the holder of the Claim)
describing the nature and amount of the proposed withholding and providing the Creditor an

                                                46
 8893896-5
             Case 19-12821-AJC         Doc 320     Filed 06/21/19     Page 59 of 173




opportunity to object.

               14.       Distributions in Satisfaction; Allocation

        Except for the obligations expressly imposed by the Plan and the property and rights
expressly retained under the Plan, if any, the Distributions and rights that are provided in the
Plan shall be in complete satisfaction and release of all Claims against, liabilities in, Liens on,
obligations of and Equity Interests in the Debtor and their Estate, whether known or unknown,
that arose or existed prior to the Effective Date. Distributions received in respect of Allowed
Claims will be allocated first to the principal amount of such Claims, with any excess allocated
to unpaid accrued interest (if any).

               15.       No Distributions on Late-Filed Claims

        Except as otherwise provided in a Final Order of the Bankruptcy Court, any Claim as to
which a proof of Claim was required to be filed and was first filed after the applicable bar date in
the Chapter 11 Case, including, without limitation, the General Bar Date and any bar date
established in the Plan or in the Confirmation Order, shall automatically be deemed a late-filed
Claim that is disallowed in the Chapter 11 Case, without the need for (a) any further action by
the Reorganized Debtor or Plan Administrator, as applicable, or (b) an order of the Bankruptcy
Court. Nothing in this paragraph is intended to expand or modify the applicable bar dates or any
orders of the Bankruptcy Court relating thereto.

        G.     Disputed Claims

               1.        Disputed Claims Reserve

        The Reorganized Debtor or Plan Administrator, as applicable, will withhold from the
property that would otherwise be distributed to holders of Claims within a given Class an amount
sufficient to be distributed on account of Claims that are not Allowed Claims within that Class as
of the Effective Date, and shall place such withheld property in a Disputed Claims Reserve,
which thereafter will be retained and administered by the Reorganized Debtor or Plan
Administrator, as applicable.

               2.        Resolution of Disputed Claims

        The Reorganized Debtor or Plan Administrator, as applicable, shall have the right to
make and file objections to Claims in the Bankruptcy Court. Unless otherwise ordered by the
Bankruptcy Court after notice and a hearing, all Disputed Claims shall be subject to the exclusive
jurisdiction of the Bankruptcy Court.

               3.        Objection Deadline

        All objections to Disputed Claims shall be filed no later than the Claims Objection Bar
Date, unless otherwise ordered by the Bankruptcy Court after notice and a hearing, with notice
only to those parties entitled to notice in the Chapter 11 Case pursuant to Bankruptcy Rule 2002.



                                                 47
 8893896-5
             Case 19-12821-AJC       Doc 320     Filed 06/21/19    Page 60 of 173




               4.     Estimation of Claims

        At any time, Reorganized Debtor or Plan Administrator, as applicable, may request that
the Bankruptcy Court estimate any contingent or unliquidated Claim to the extent permitted by
section 502(c) of the Bankruptcy Code regardless of whether the Reorganized Debtor or Plan
Administrator, as applicable, has previously objected to such Claim or whether the Bankruptcy
Court has ruled on any such objection, and the Bankruptcy Court shall have jurisdiction to
estimate any Claim at any time during litigation concerning any objection to such Claim,
including during the pendency of any appeal relating to any such objection. If the Bankruptcy
Court estimates any contingent or unliquidated Claim, that estimated amount shall constitute
either the Allowed amount of such Claim or a maximum limitation on the Claim, as determined
by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the
Claim, the Reorganized Debtor or Plan Administrator, as applicable, may elect to pursue
supplemental proceedings to object to the ultimate allowance of the Claim. All of the
aforementioned Claims objection, estimation and resolution procedures are cumulative and not
exclusive of one another. Claims may be estimated and subsequently compromised, settled,
withdrawn or resolved by any mechanism approved by the Bankruptcy Court.

               5.     No Distributions Pending Allowance

       Notwithstanding any other provision in the Plan, if any portion of a Claim is disputed, no
payment or Distribution provided under the Plan shall be made on account of such Claim unless
and until such Disputed Claim becomes an Allowed Claim.

        To the extent that a Disputed Claim ultimately becomes an Allowed Claim, Distributions
(if any) shall be made to the holder of such Allowed Claim in accordance with the provisions of
the Plan. Upon allowance, a holder of the Allowed Disputed Claim shall receive any
Distributions that would have been made up to the date of allowance to such holder under the
Plan had the Disputed Claim been allowed on the Effective Date.

               6.     Resolution of Claims

        On and after the Effective Date, the Reorganized Debtor or Plan Administrator, as
applicable, shall have the authority to compromise, settle, otherwise resolve or withdraw any
objections to Claims, and to compromise, settle, or otherwise resolve any Disputed Claims
without approval of the Bankruptcy Court.

        H.     Treatment of Executory Contracts and Unexpired Leases

               1.     General Treatment: Rejected if not Previously Assumed

       Pursuant to sections 365(a) and 1123(b)(2) of the Bankruptcy Code, upon the
Effective Date, all executory contracts and unexpired leases that exist between the Debtor
and any Person or Entity shall be deemed rejected by the Debtor, except for any executory
contract or unexpired lease (i) that has been assumed or rejected pursuant to an order of
the Bankruptcy Court entered prior to the Effective Date, (ii) as to which a motion for
approval of the assumption of such executory contract or unexpired lease has been filed
and served prior to the Effective Date, or (iii) that is specifically designated as a contract to
                                               48
 8893896-5
             Case 19-12821-AJC       Doc 320    Filed 06/21/19     Page 61 of 173




be assumed on the attached Schedule of Assumed Executory Contracts and Unexpired
Leases; provided, however, that the Debtor reserves the right, on or prior to the
Confirmation Date, to amend the Schedule of Assumed Executory Contracts and
Unexpired Leases to delete any executory contract or Unexpired Lease therefrom, or add
any executory contract, in which event such executory contract(s) shall be deemed to be,
respectively, either rejected or assumed as of the Effective Date. Subject to the occurrence
of the Effective Date, entry of the Confirmation Order shall constitute approval of such
assumption or rejection pursuant to section 365(a) of the Bankruptcy Code and a finding
by the Bankruptcy Court that each such assumption or rejection is in the best interests of
the Debtor, the Reorganized Debtor, the Estate, and all parties in interest in the Chapter 11
Case.

               2.     Bar to Claims Arising from Rejection, Termination or Expiration

       Claims created by the rejection of executory contracts or unexpired leases
(including, without limitation, the rejection provided in Article VIII. A herein (“General
Treatment; Rejected if not Previously Assumed”) or the expiration or termination of any
executory contract or unexpired lease prior to the Confirmation Date must be filed with the
Bankruptcy Court and served on the Reorganized Debtor or Plan Administrator, as
applicable, no later than thirty (30) days after (a) the date of the entry of any order of the
Bankruptcy Court authorizing rejection, with respect to any executory contract or unexpired
lease rejected by the Debtor or otherwise pertaining to such order, or (b) the Confirmation
Date, with respect to any executory contract or unexpired lease that is deemed rejected
pursuant to VIII. A hereof (“General Treatment; Rejected if not Previously Assumed”).
Any rejection claim for which a proof of claim is not filed and served within the time
provided herein will be forever barred from assertion and shall not be enforceable against
the Debtor, or the Estate, assets, properties, or interests in property, or the Reorganized
Debtor, or the Estate, assets, properties, or interests in property. Nothing contained herein
shall be deemed an admission by the Debtor that such rejection gives rise to or results in a
Claim or shall be deemed a waiver by the Debtor or the Reorganized Debtor of any
objections to such Claim if asserted.

               3.     Assumption of Executory Contracts and Unexpired Leases

                       (1)     Assumption of Executory Contracts and Unexpired Leases;
Schedule of Assumed Executory Contracts and Unexpired Leases. On the Effective Date, the
Debtor will assume all of the executory contracts and unexpired leases listed on the Schedule of
Assumed Executory Contracts and Unexpired Leases attached as an Exhibit to the Disclosure
Statement and/or the Plan Supplement. With respect to the executory contracts and unexpired
leases listed on the Schedule of Assumed Executory Contracts and Unexpired Leases, the Debtor
will designate a proposed Cure on the Schedule of Assumed Executory Contracts and Unexpired
Leases. Unless subject to separate motion and order of the Bankruptcy Court, the Confirmation
Order will constitute an order of the Bankruptcy Court approving assumption of all of the
executory contracts and unexpired leases listed on the Schedule of Assumed Executory Contracts
and Unexpired Leases attached to the Plan Supplement pursuant to sections 365(a) and 1123 of
the Bankruptcy Code and the listed amount of Cure Claims.


                                               49
 8893896-5
             Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 62 of 173




                       (2)     Modifications, Amendments, Supplements, Restatements, or Other
Agreements. Unless otherwise provided in the Plan, each executory contract or unexpired lease
that is assumed pursuant to the Plan will include all modifications, amendments, supplements,
restatements, or other agreements that in any manner affect such executory contract or unexpired
lease, and all rights related thereto, if any, including all easements, licenses, permits, rights,
privileges, immunities, options, and any other interests, unless any of the foregoing agreements
has been previously rejected or repudiated, or is rejected or repudiated pursuant to the Plan or
separate motion and Final Order of the Bankruptcy Court.

                     (3)    Modification of the Schedule of Assumed Executory Contracts and
Unexpired Leases. The Schedule of Assumed Executory Contracts and Unexpired Leases may
be modified by the Debtor to add or delete contracts and leases up to three (3) days prior to the
scheduled Confirmation Hearing.

                      (4)    Proof of Claim Based on Executory Contracts or Unexpired Leases
that Have Been Assumed. Any and all proofs of claim relating to executory contracts or
unexpired leases that have been assumed in the Chapter 11 Case will be deemed amended and
superseded by the amount of Cure Claim identified in the Plan, the Confirmation Order or other
order of the Bankruptcy Court authorizing assumption of executory contracts to the Debtor or the
Reorganized Debtor.

                         (5)     Cure of Defaults for Assumed Executory Contracts and Unexpired
Leases. With respect to each of the executory contracts or unexpired leases listed on the
Schedule of Assumed Executory Contracts and Unexpired Leases, the Debtor will designate a
proposed Cure and the assumption or assumption and assignment of such executory contract or
unexpired lease will be conditioned on the disposition of all issues with respect to Cure. All
Allowed Cure Claims will be satisfied by the Debtor (i) by payment of the Cure in Cash, or (ii)
on such other terms as may be either ordered by the Bankruptcy Court or agreed by the Debtor
and the applicable contract counter-party without any further notice to or action, order, or
approval of the Bankruptcy Court. Any provisions or terms of the Debtor’s executory contracts
or unexpired leases to be assumed and assigned pursuant to the Plan that are, or may be, alleged
to be in default, shall be satisfied solely by the Cure, or by an agreed-upon waiver of the Cure.

                      (6)      Confirmation Order. Entry of the Confirmation Order will
constitute a finding of adequate assurance of future performance by the Reorganized Debtor
within the meaning of section 365 of the Bankruptcy Code. Any objections relating to adequate
assurance of future performance, or any other matters relating to the assumption and assignment
of executory contracts and unexpired leases (other than Cure Claim disputes) must be asserted as
an objection to confirmation of the Plan. Assumption of any executory contract or unexpired
lease pursuant to the Confirmation Order or other order of the Bankruptcy Court will limit the
Claims of any such contract counter-party to the (i) Allowed Cure Claim and (ii) Claims for
ongoing performance under the unexpired lease or executory contract by Reorganized Debtor
pursuant to section 365(k) of the Bankruptcy Code.

               4.     Indemnification and Reimbursement

        Subject to the occurrence of the Effective Date, all Allowed Claims against the Debtor

                                               50
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19     Page 63 of 173




for indemnification, defense, reimbursement, or limitation of liability of current or former
directors, officers, or employees of the Debtor against any Claims, costs, liabilities or causes of
action as provided in the Debtor’s operating agreement, bylaws, other organizational documents,
or applicable law, shall, to the extent such indemnification, defense, reimbursement, or limitation
is owed in connection with one or more events or omissions occurring before the Petition Date,
be (i) paid only to the extent of any applicable insurance coverage, and (ii) to the extent a proof
of Claim has been timely filed and is Allowed, be treated as Subordinated Claims to the extent
such Claims are not covered by any applicable insurance, including deductibles. Nothing
contained in the Plan shall affect the rights of directors, officers or employees under any
insurance policy or coverage with respect to such Claims, costs, liabilities or Causes of Action or
limit the rights of the Debtor or the Debtor’ Estate to object to or otherwise contest or challenge
Claims or rights asserted by any current or former officer, director or employee of the Debtor.

        I.     Conditions Precedent to Confirmation and the Effective Date

               1.     Conditions Precedent to the Effective Date

      The following are conditions precedent to the Effective Date that must be satisfied or
waived:

                (a)    The Court shall have entered the Plan Confirmation Order in form and
        substance acceptable to the Debtor confirming the Plan, and the Plan Confirmation Order
        shall have become a Final Order.

               (b)    There shall be no stay or injunction in effect with respect to the Plan
        Confirmation Order.

               (c)     The Plan Documents shall have been duly executed and delivered;
        provided, however, that no party to any document requiring execution or delivery may
        unreasonably withhold its execution and delivery of such documents to prevent this
        condition precedent from occurring.

               2.     Waiver

        Notwithstanding the conditions in Article XI of the Plan, the Debtor reserves the right to
waive the occurrence of or modify any condition precedent, subject to the consent of the Settling
Insurers or Travelers, as applicable. Any such written waiver of a condition precedent set forth
in Section 11.1 (b) and (c) may be effected at any time, without notice, without leave or order of
the Bankruptcy Court, and without any formal action other than proceeding to consummate the
Plan. Any actions required to be taken on the Effective Date or Confirmation Date (as
applicable) shall take place and shall be deemed to have occurred simultaneously, and no such
action shall be deemed to have occurred prior to the taking of any other such action.

               3.     Compromise and Settlement

       Pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the Distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan shall constitute a good faith compromise of all Claims and Equity
                                                51
 8893896-5
             Case 19-12821-AJC         Doc 320     Filed 06/21/19      Page 64 of 173




Interests. The entry of the Plan Confirmation Order shall constitute the Bankruptcy Court’s
approval of the compromise or settlement of all Claims and Equity Interests, as well as a finding
by the Bankruptcy Court that such compromises or settlements are fair, equitable, reasonable and
in the best interests of the Debtor, the Estate and holders of Claims and Equity Interests.

               4.      Vesting of Assets

         Upon the Effective Date, pursuant to section 1141(b) and (c) of the Bankruptcy Code, all
property of the Debtor (other than Available Avoidance Actions and the Trust Assets) shall vest
in the Reorganized Debtor free and clear of all Claims, Liens, encumbrances, charges, and other
interests, except as provided in the Plan or the Confirmation Order. From and after the Effective
Date, the Reorganized Debtor may operate the Debtor’s business and may use, acquire, and
dispose of property free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules and
in all respects as if there were no pending case under any chapter or provision of the Bankruptcy
Code. In the event that the Reorganized Debtor’s chapter 11 case is converted to a case under
chapter 7 for any reason, any property held by either the Debtor or the Reorganized Debtor at
any time, other than property that already has been distributed under this Plan prior to conversion
of the case from chapter 11 to chapter 7, shall revest in the Debtor.

               5.      Title to Assets; Discharge of Liability

        Except as otherwise provided in the Plan, but not limited to the limitation set forth in
Article X.B, on the Effective Date, title to all assets and properties and interests in property dealt
with by the Plan shall vest in the Reorganized Debtor free and clear of all Claims, Equity
Interests, Liens, encumbrances, charges, and other interests, and the Plan Confirmation Order
shall be a judicial determination of discharge of the liabilities of the Debtor arising prior to the
Effective Date, except as may be otherwise provided in the Plan.

               6.      Binding Effect

        Subject to the occurrence of the Effective Date, on and after the Confirmation Date, the
provisions of the Plan shall bind the Debtor, the Reorganized Debtor, and any holder of a Claim
against, or Equity Interest in, the Debtor and such holder’s respective successors and assigns,
whether or not the Claim or Equity Interest of such holder is Impaired under the Plan and
whether or not such holder has accepted the Plan.

               7.      Discharge of Claims

        Except as provided herein, the rights afforded in the Plan and the payments and
Distributions to be made hereunder shall discharge all existing debts and Claims, of any kind,
nature, or description whatsoever against or in the Debtor or any of their assets or properties to
the fullest extent permitted by section 1141 of the Bankruptcy Code. Except as provided herein,
upon the Effective Date, all existing Claims against the Debtor in the Debtor shall be, and shall
be deemed to be, discharged and terminated, and all holders of Claims and Equity Interests shall
be precluded and enjoined from asserting against the Reorganized Debtor, their respective
successors or assignees, or any of their respective assets or properties, any other or further Claim
or Equity Interest based upon any act or omission, transaction, or other activity of any kind or
nature that occurred prior to the Effective Date, whether or not such holder has filed a proof of
                                                 52
 8893896-5
             Case 19-12821-AJC         Doc 320      Filed 06/21/19     Page 65 of 173




claim or proof of equity interest, and whether or not the facts or legal bases therefore were
known or existed prior to the Effective Date. Upon the Effective Date, all such persons shall be
forever precluded and enjoined, pursuant to section 524 of the Bankruptcy Code, from
prosecuting or asserting any such discharged Claim against or Equity Interest in the Debtor.
Nothing in this Article X.E should be interpreted as a discharge of the Debtor’ or Reorganized
Debtor’ rights or obligations under the Plan.

               8.      Discharge of the Debtor

        Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
provided in the Plan or in the Plan Confirmation Order, the Distributions and rights that are
provided in the Plan and the Trust Agreement will be in complete satisfaction, discharge, and
release, of any and all Claims, whether known or unknown, against the Debtor or Reorganized
Debtor or any of their assets or properties, regardless of whether the property has been
distributed or retained pursuant to the Plan. Without limiting the generality of the foregoing, the
Debtor or Reorganized Debtor will be discharged from any and all Claims and debts of the kind
specified in sections 502(g), 502(h) of 502(i) of the Bankruptcy Code, in each case whether or
not (a) a proof of claim is filed or deemed filed under section 501 of the Bankruptcy Code, (b) a
Claim is allowed under section 502 of the Bankruptcy Code, or (c) the holder of such a Claim
accepted the Plan. Except as otherwise provided in the Plan, the Plan Confirmation Order shall
be a judicial determination of discharge of all liabilities of the Debtor arising before the Effective
Date. Under section 524 of the Bankruptcy Code, the discharge granted under this section shall
avoid any judgment against the Debtor at any time obtained (to the extent it relates to a
discharged Claim), and operates as an injunction against the prosecution of any action against the
Debtor or the Estate (to the extent such action relates to a discharged claim). Nothing in this
Article X.F should be interpreted as a discharge of the Debtor’s or Reorganized Debtor’s rights
or obligations under the Plan.

               9.      Channeling Injunction

                     (a)    In furtherance of the Insurance Settlement Agreement and the
        Settlement Approval Order:

                             (i)           any and all Bridge Collapse Bodily Injury
        Claims, along with any and all other Channeled Claims that are not Bridge Collapse
        Other Damage Claims, are hereby channeled to the Bridge Collapse Bodily Injury
        Claims Trust, which shall assume any and all liability of the Settling Insurers and
        the Insurance Settlement Released Parties for such claims;

                             (ii)         any and all Bridge Collapse Other Damage
        Claims are hereby channeled to the Other Damage Claims Fund, which fund shall
        be held in trust by the Reorganized Debtor for the exclusive benefit of holders of
        Bridge Collapse Other Damage Claims; and

                            (iii)         all Persons or Entities who have held or asserted,
        hold or assert, or may in the future hold or assert a Channeled Claim against the
        Settling Insurers or the Insurance Settlement Released Parties are hereby

                                                 53
 8893896-5
            Case 19-12821-AJC      Doc 320      Filed 06/21/19   Page 66 of 173




       permanently and forever barred, estopped, stayed, and enjoined from taking any
       action, directly or indirectly, or commencing or continuing any suit, action, or other
       proceeding on, or asserting, enforcing, or attempting to assert or enforce, any
       Channeled Claim against the Settling Insurers or the Insurance Settlement Released
       Parties, or any of their property or assets, including without limitation:

                                   (1)    pursuing or seeking to pursue, by any manner or
                                   means, any Channeled Claim against the Settling
                                   Insurers or the Insurance Settlement Released Parties;

                                   (2)    continuing or commencing, or seeking to
                                   continue or commence, by any manner or means, any
                                   action or proceeding of any kind with respect to any
                                   Channeled Claim against the Settling Insurers or the
                                   Insurance Settlement Released Parties or any of their
                                   property or assets;

                                   (3)    enforcing, attaching, collecting or recovering, or
                                   seeking to enforce, attach, collect or recover, by any
                                   manner or means, any judgment, award, decree, or
                                   order with respect to any Channeled Claim against the
                                   Settling Insurers or the Insurance Settlement Released
                                   Parties or any of their property or assets;

                                   (4)     creating, perfecting or enforcing, or seeking to
                                   create, perfect or enforce, by any manner or means, any
                                   lien, claim or encumbrance of any kind with respect to
                                   any Channeled Claim against the Settling Insurers or
                                   the Insurance Settlement Released Parties or any of
                                   their property or assets; and

                                   (5)    asserting, implementing or effectuating, or
                                   seeking to assert, implement or effectuate, by any
                                   manner or means, with respect to any Channeled
                                   Claim, any right of setoff, recoupment, subrogation or
                                   other similar right of any kind, against:

                                          a)        the Settling Insurers or the Insurance
                                                    Settlement Released Parties;

                                          b)        any obligation due to any of any of the
                                                    Settling Insurers or the Insurance
                                                    Settlement Released Parties; or

                                          c)        the property or assets of the Settling
                                                    Insurers or the Insurance Settlement
                                                    Released Parties.

                                               54
8893896-5
             Case 19-12821-AJC      Doc 320     Filed 06/21/19    Page 67 of 173




       The Channeling Injunction is an integral part of the Plan and is essential to the
Plan’s consummation and implementation. In the event of a violation of the Channeling
Injunction, the Debtor or Reorganized Debtor, as applicable, and/or the Settling Insurers,
may seek an order from the Bankruptcy Court enforcing the Channeling Injunction and
enjoining such violation and, in connection therewith, may seek an award of costs
(including reasonable attorneys’ fees and expenses) against the non-moving party, and such
other legal or equitable remedies as are just and proper, after notice and a hearing.

               10.   Releases by the Debtor and Its Estate

        Notwithstanding anything contained in the Plan to the contrary, as of the Effective
Date, for the good and valuable consideration provided by each of the Released Parties,
each of the Debtor and its current and former Affiliates and Representatives and the Estate
shall be deemed to have provided a full, complete, unconditional and irrevocable release to
the Released Parties (and each such Released Party so released shall be deemed released by
the Debtor and their current and former Affiliates and Representatives and the Estate,
from any and all Causes of Action and any other debts, obligations, rights, suits, damages,
actions, remedies and liabilities whatsoever, whether accrued or unaccrued, whether
known or unknown, foreseen or unforeseen, existing before the Effective Date, as of the
Effective Date or arising thereafter, in law, at equity, whether for tort, contract, violations
of statutes (including but not limited to the federal or state securities laws), or otherwise,
based in whole or in part upon any act or omission, transaction, or other occurrence or
circumstances existing or taking place prior to or on the Effective Date arising from or
related in any way to the Debtor, including, without limitation, those that the Debtor would
have been legally entitled to assert or that any holder of a Claim or Equity Interest or other
Entity would have been legally entitled to assert for or on behalf of the Debtor or the
Estate, including those in any way related to the Chapter 11 Case or the Plan which release
shall include any and all Avoidance Actions, if any, against the Settling Insurers, or any of
them; provided, however, that the foregoing release shall not prohibit the Debtor, the
Reorganized Debtor or the Estate from asserting any and all defenses and counterclaims in
respect of any Disputed Claim (exclusive of any defenses and counterclaims with respect to
Disputed Claims that would or may adversely affect Travelers or BHSI) asserted by any
Released Parties; provided further that nothing contained in the foregoing provision or
elsewhere in the Plan or Confirmation Order shall be construed as a release of any claims
against any Released Party resulting from an act or omission determined by a final order
of a court of competent jurisdiction to have constituted willful misconduct, fraud or gross
negligence, provided that each such Released Party shall be entitled to rely upon the advice
of counsel concerning its duties pursuant to, or in connection with, its actions or inactions.

       Without limiting in any fashion the releases by the Debtor and the Estate of the
Released Parties as provided in the preceding paragraph, notwithstanding anything
contained in the Plan to the contrary and subject only to the Plan Confirmation Order
becoming a Final Order, the Debtor and the Estate hereby fully, finally, and completely
remise, release, acquit and forever discharge the Settling Insurers and the Settling Insurers
Released Parties from any and all Claims, subject to the GIC Policy Exception, whether
actual or alleged, known or unknown, accrued or unaccrued, existing or potential, or
suspected or unsuspected, which release shall include, but shall not be limited to, any and
                                              55
 8893896-5
             Case 19-12821-AJC      Doc 320     Filed 06/21/19    Page 68 of 173




all Claims for coverage under the Insurance Policies arising out of or relating to or in any
way involving the Bridge Collapse, whether for wrongful death, personal injury, emotional
distress, property damage, economic loss, environmental damage, remediation or exposure,
or any other form of loss, expense, or other benefit covered or potentially covered under
the Insurance Policies.

               11.   Releases by Holders of Claims

       To the fullest extent permitted by applicable law, as of the Effective Date, each
Person or Entity, other than the Debtor, who votes to accept the Plan, or is deemed to
accept the Plan, or abstains from voting on the Plan, or receives or accepts a Distribution
under the Plan or the Trust Distribution Plan, shall be deemed to fully, completely,
unconditionally, irrevocably, and forever release the Released Parties of and from any and
all Claims and Causes of Action and any other debts, obligations, rights, suits, damages,
actions, remedies and liabilities whatsoever, whether accrued or unaccrued, whether
known or unknown, foreseen or unforeseen, existing before the Effective Date, as of the
Effective Date or arising thereafter, in law, at equity, whether for tort, contract, violations
of statutes (including but not limited to the federal or state securities laws), or otherwise,
based in whole or in part upon any act or omission, transaction, or other occurrence or
circumstances existing or taking place prior to or on the Effective Date arising from or
related in any way to the Debtor and its current and former Affiliates and Representatives,
whether direct, derivative, accrued or unaccrued, liquidated or unliquidated, fixed or
contingent, matured or unmatured, disputed or undisputed, known or unknown, foreseen
or unforeseen, in law, equity or otherwise, and which, for the avoidance of doubt, shall
include the Bridge Collapse Bodily Injury Claims, Bride Collapse Other Damage Claims,
and any other claims arising out of or related to the Bridge Collapse; provided, however,
that nothing contained in the foregoing provision or elsewhere in the Plan or Plan
Confirmation Order shall be construed as a release of any claims against any Released
Party resulting from an act or omission determined by a final order of a court of competent
jurisdiction to have constituted willful misconduct, fraud or gross negligence, provided that
each such Released Party shall be entitled to rely upon the advice of counsel concerning its
duties pursuant to, or in connection with, its actions or inactions; provided further, however
that such releases shall not affect any rights of any non-Debtor Person or Entity with
respect to any written personal or cross-corporate guarantees of the Debtor’s or non-
Debtor Affiliate’s obligations executed by such non-Debtor Person or Entity to and in favor
of any Party or Entity in connection with the Debtor’s or non-Debtor Affiliate’s prepetition
operations; provided further, however, that nothing in this Article X.G.2 should be
interpreted as a release of the Released Parties’ or Reorganized Debtor’s rights or
obligations under the Plan. NOTWITHSTANDING THE FORGOING, TRAVELERS
AND BHSI ARE NOT RELEASING, AND THE FORGOING WILL NOT CONSTITUTE
A RELEASE BY TRAVELERS OR BHSI OF ANY CLAIMS AND/OR CAUSES OF
ACTION, AND ANY OTHER DEBT, OBLIGATIONS, RIGHTS, SUITS, DAMAGES,
ACTIONS, REMEDIES, AND LIABILITIES WHATSOEVER, WHETHER ACCRUED
OR UNACCRUED, WHETHER KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN EXISTING BEFORE THE EFFECTIVE DATE AGAINST BHSI, NEW
EQUITY, OR ANY PERSON OTHER THAN THE DEBTOR. NOTWITHSTANDING
ANY PROVISION OF THIS PLAN, ALL RIGHTS, CLAIMS AND DEFENSES OF
                                              56
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19     Page 69 of 173




TRAVELERS AND BHSI AGAINST NON-DEBTORS, INCLUDING BUT NOT
LIMITED TO, ALL RIGHTS AND CLAIMS ARISING UNDER ALL APPLICABLE
INDEMNITY AGREEMENTS, ARE RESERVED AND ARE UNAFFECTED BY THE
PLAN.

       Notwithstanding anything contained in the Plan to the contrary and subject only to
the Plan Confirmation Order becoming a Final Order, in consideration of and pursuant to
the Insurance Settlement Agreement, the Trustee shall be deemed to fully, completely,
unconditionally, irrevocably and forever release the Settling Insurers and the Insurance
Settlement Released Parties from any and all Claims and Causes of Action and any other
debts, obligations, rights, suits, damages, actions, remedies and liabilities whatsoever,
whether accrued or unaccrued, whether known or unknown, foreseen or unforeseen,
existing before the Effective Date, as of the Effective Date or arising thereafter, in law, at
equity, whether for tort, contract, violations of statutes (including but not limited to the
federal or state securities laws), or otherwise, based in whole or in part upon any act or
omission, transaction, or other occurrence or circumstances existing or taking place prior
to or on the Effective Date arising from or related in any way to the Debtor and its current
and former Affiliates and Representatives, whether direct, derivative, accrued or
unaccrued, liquidated or unliquidated, fixed or contingent, matured or unmatured,
disputed or undisputed, known or unknown, foreseen or unforeseen, in law, equity or
otherwise, and which, for the avoidance of doubt, shall include Bridge Collapse Bodily
Injury Claims and any other claims arising out of or relating to the Bridge Collapse.

        Entry of the Plan Confirmation Order shall constitute the Bankruptcy Court’s
approval of the releases set forth in Article X.G.3 of the Plan pursuant to Bankruptcy Rule
9019 and its finding that they are: (a) in exchange for good and valuable consideration,
representing a good faith settlement and compromise of the Claims and Causes of Action
released by the Plan; (b) in the best interests of the Debtor and all holders of Claims; (c)
fair, equitable and reasonable; (d) approved after due notice and opportunity for hearing;
and (e) a bar to the assertion of any Claim or Cause of Action thereby released.

        The Eleventh Circuit’s decision in SE Property Holdings, LLC v. Seaside Eng’g &
Surveying, Inc. (In re Seaside Eng’g & Surveying, Inc.), 780 F.3d 1070, 1076-79 (11th Cir.
2015), provides authority for the Bankruptcy Court to approve the releases of non-debtor parties
contemplated by this Section V.H.11 under Section 105(a) of the Bankruptcy Code through
confirmation of the Plan. In so holding, the Eleventh Circuit joined the majority of circuit
courts—the Second, Third, Fourth, Sixth and Seventh Circuits—which have concluded that non-
debtor releases are permissible where they are necessary for the success of the reorganization,
and are fair and equitable. Id. at 1078-79. The Eleventh Circuit commended for consideration by
bankruptcy courts certain factors, but with the discretion to consider which factors will be
relevant in a particular chapter 11 case: (i) identify of interests between the debtor and third
party, usually an indemnity relationship such that a suit against a non-debtor is in essence a suit
against the debtor or will deplete the assets of the estate; (ii) the non-debtor has contributed
substantial assets to the reorganization; (iii) the injunction is essential to the reorganization,
namely, the reorganization hinges on the debtor being free from indirect suits against parties who
would have indemnity or contribution claims against the debtor; (iv) the impacted class(es) have
overwhelmingly voted to accept the plan; (v) the plan provides a mechanism to pay all or
                                                57
 8893896-5
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 70 of 173




substantially all of the class(es) affected by the injunction; (vi) the plan provides an opportunity
for those claimants who choose not to settle to recover in full; and (vii) the bankruptcy court
made a record of specific factual findings that support its conclusions. Id. at 1079. The Debtor
submits that, based on the analysis set forth immediately below, the non-Debtor releases in the
Plan are properly approved under the authority of the Eleventh Circuit’s decision in SE Property
Holdings, LLC.

        Here, the non-Debtor releases in the Plan are in favor of Travelers, BHSI and the New
Equity Owner. Travelers and BHSI are the Surety in connection with the projects related to the
Travelers Bonded Contracts and the BHSI Bonded Contracts. Each of Travelers and BHSI has
prior to the Petition Date, and through DIP financing is contributing substantial funds to facilitate
payments to allow the Debtor to honor obligations associated with the Travelers Bonded
Contracts and the BHSI Bonded Contracts. This will facilitate the Debtor being able to complete
the projects related to the Travelers Bonded Contracts and the BHSI Bonded Contracts, and more
generally to fund the reorganization in the form of agreed amounts of fees and expenses incurred
by professionals retained by the Debtor and creditor’s committee. The New Equity Owner,
Frigate Group Holdings, LLC, which will be the sole member of the Reorganized Debtor, is
providing an absolute and unconditional guaranty in favor of Travelers in respect of any
obligations owed to it by the Debtor in connection with the Travelers Loan and Security
Agreement. Finally, the Debtor expects that the Bankruptcy Court will make a record of specific
factual findings that support the conclusion urged by the Debtor that, under the authority of the
Eleventh Circuit’s decision in SE Property Holdings, LLC, the non-Debtor releases provided for
in this Subsection 11 should be approved as part of confirmation of the Plan.

               12.     Exculpation

       Notwithstanding anything contained herein the contrary, the Released Parties shall
neither have nor incur any liability relating to the Chapter 11 Case to any Person or Entity
for any and all Claims and Causes of Action arising after the Petition Date and through the
Effective Date, including any act taken or omitted to be taken in connection with, or related
to, formulating, negotiating, preparing, disseminating, implementing, administering,
confirming or consummating the Plan or distributing property thereunder, the Disclosure
Statement, or any other contract, instrument, release or other agreement or document
created or entered into in connection with the Plan or any other post-petition act taken or
omitted to be taken in connection with the Chapter 11 Case; provided, however, that the
foregoing provisions of this Article X.H shall have no effect on the liability of any Person or
Entity that results from any such act or omission that is determined in a Final Order to
have constituted gross negligence, fraud or willful misconduct. Notwithstanding anything
contained in this Article X.H to the contrary, nothing shall restrict the United States
Securities and Exchange Commission from bringing any regulatory or enforcement action
for violation of the federal securities laws respecting any parties otherwise protected
thereunder.

               13.     Government Carve-Out

      Except for the Claims described in Articles II and III or other Final Order of the
Bankruptcy Court that are discharged and released under this Plan, nothing in the Plan or the

                                                 58
 8893896-5
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 71 of 173




Confirmation Order shall (i) effect a release of any other claim by the United States Government
or any of its agencies or any state and local authority whatsoever against the Released Parties,
including without limitation any claim arising under the Internal Revenue Code, securities laws,
the environmental laws or any criminal laws of the United States or any state and local authority,
(ii) enjoin the United States Government or any of its agencies or any state and local authority
whatsoever from bringing any claim, suit, action or other proceedings against the Released
Parties asserting any other liability, including without limitation any claim, suit or action arising
under the Internal Revenue Code, securities laws, environmental laws or any criminal laws of the
United States or any state or local authority, and (iii) exculpate any of the Released Parties from
any other liability to the United States Government or any of its agencies or any state and local
authority whatsoever, including any liabilities arising under the Internal Revenue Code,
securities laws, environmental laws or any criminal laws of the United States or any state and
local authority.

               14.     Surety Carve-Out

       Nothing in the Plan or the Plan Confirmation Order shall (a)(i) effect a release of
any claim by the Travelers or BHSI or any of their affiliates, against any entity that is not
the Debtor, including, but not limited to, any non-debtor affiliates of the Debtor, or (ii)
enjoin Travelers or BHSI, or any of their affiliates, from bringing any claim, suit, action or
other proceedings against any entity that is not the Debtor, or (iii) exculpate any entity that
is not the Debtor from any claims arising under any applicable bond or indemnity
agreement;

       (b)    effect a release of any claim or waiver of any right that the Debtor may have
as an additional insured under any Insurance that has been assumed by the Settling
Insurers or to which the Settling Insurers are subrogated as a matter of law or equity.

               15.     Limitations on Exculpation and Releases

         Nothing in Article X.G of the Plan (“Releases”) or Article X.H (“Exculpation”) herein
shall (i) be construed to release or exculpate any person from, or require indemnification of any
Person against losses arising from, the fraud, or criminal conduct.

               16.     Injunction

        From and after the Effective Date, all Entities are permanently enjoined from
commencing or continuing in any manner against the Debtor, the Reorganized Debtor, the
Estate, and their successors and assigns, and their assets and properties, as the case may be, any
suit, action or other proceeding, on account of or respecting any Claim or Equity Interest,
demand, liability, obligation, debt, right, Cause of Action, interest or remedy released or satisfied
or to be released or satisfied pursuant to the Plan or the Plan Confirmation Order.

        Except as otherwise expressly provided for in the Plan or in obligations issued pursuant
to the Plan, from and after the Effective Date, all Entities shall be precluded from asserting
against the Debtor, the Reorganized Debtor, the Estate, and their successors and assigns and their
assets and properties, any other Claims or Equity Interests based upon any documents,
instruments, or any act or omission, transaction or other activity of any kind or nature that
                                               59
 8893896-5
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 72 of 173




occurred prior to the Effective Date, solely to the extent that (a) such Claims or Equity Interests
have been released or satisfied pursuant to the Plan or the Plan Confirmation Order or (b) such
Claims, Equity Interests, actions or assertions of Liens relate to property that will be distributed
pursuant to the Plan or the Plan Confirmation Order.

        The rights afforded in the Plan and the treatment of all Claims and Equity Interests in the
Plan shall be in exchange for and in complete satisfaction of Claims and Equity Interests against
the Debtor or any of their assets or properties solely to the extent that (a) such Claims or Equity
Interests have been released or satisfied pursuant to the Plan or the Plan Confirmation Order or
(b) such Claims, Equity Interests, actions or assertions of Liens relate to property that will be
distributed pursuant to the Plan or the Plan Confirmation Order. On the Effective Date, all such
Claims against, and Equity Interests in, the Debtor shall be satisfied and released in full.

        Except as otherwise expressly provided for in the Plan or in obligations issued pursuant
to the Plan, all Persons and Entities are permanently enjoined, on and after the Effective Date, on
account of any Claim or Equity Interest satisfied and released pursuant to the Plan or
Confirmation Order, from:

               (i)     commencing or continuing in any manner any action or other proceeding
of any kind against the Debtor, the Reorganized Debtor, the Estate and their successors and
assigns and their assets and properties;

               (ii)    enforcing, attaching, collecting or recovering by any manner or means any
judgment, award, decree or order against the Debtor, the Reorganized Debtor, the Estate and
their successors and assigns and their assets and properties;

                (iii) creating, perfecting or enforcing any encumbrance of any kind against the
Debtor, the Reorganized Debtor, the Estate and their successors and assigns and their assets and
properties; and

              (iv)   commencing or continuing in any manner any action or other proceeding
of any kind in respect of any Claim or Equity Interest or Cause of Action released or settled
hereunder).

               17.     Releases of Liens

        Except as otherwise provided herein or in any contract, instrument, release or other
agreement or document created, or continuing in effect, pursuant to the Plan, on the Effective
Date, all mortgages, deeds of trust, Liens, pledges or other security interests against property of
the Estate distributed under the Plan shall be fully released and discharged and all of the right,
title and interest of any holder of such mortgages, deeds of trust, Liens, pledges or other security
interest shall revert, as applicable, to the Debtor or Reorganized Debtor.

        J.     Retention of Jurisdiction

        Notwithstanding the entry of the Plan Confirmation Order and the occurrence of the
Effective Date, the Bankruptcy Court shall, after the Effective Date, retain such jurisdiction over
the Chapter 11 Case and all Entities with respect to all matters related to the Chapter 11 Case, the
                                                60
 8893896-5
             Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 73 of 173




Debtor, the Reorganized Debtor, and the Plan as is legally permissible, including, without
limitation, jurisdiction to:

                (i)    allow, disallow, determine, liquidate, classify, estimate or establish the
priority or secured or unsecured status of any Claim against the Debtor, including the resolution
of any request for payment of any Administrative Claim and the resolution of any and all
objections to the allowance or priority of Claims;

               (ii)   grant, deny or otherwise resolve any and all applications of Professionals
or Persons retained in the Chapter 11 Cases by the Debtor for allowance of compensation or
reimbursement of expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods
ending on or before the Effective Date;

              (iii) resolve any matters related to the assumption, assignment or rejection of
any executory contract or unexpired leases to which a Debtor is party or with respect to which a
Debtor may be liable and to hear, determine and, if necessary, liquidate, any Claims arising
therefrom;

               (iv)  ensure that Distributions to holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan, including by resolving any disputes regarding, as
applicable, the Debtor’s or Reorganized Debtor’s entitlement to recover assets held by third
parties;

                (v)    decide or resolve any motions, adversary proceedings, contested or
litigated matters and any other matters and grant or deny any applications involving the Debtor
that may be pending on the Effective Date or instituted by the Reorganized Debtor after the
Effective Date;

              (vi)  enter such orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all other contracts, instruments, releases, indentures
and other agreements or documents adopted in connection with the Plan or the Disclosure
Statement;

               (vii) resolve any cases, controversies, suits or disputes that may arise in
connection with the Effective Date, interpretation or enforcement of the Plan or any Entity’s
obligations incurred in connection with the Plan;

               (viii) issue injunctions, enforce them, enter and implement other orders or take
such other actions as may be necessary or appropriate to restrain interference by any Entity with
the Effective Date or enforcement of the Plan, except as otherwise provided in the Plan;

               (ix)   enforce Articles within this Plan;

                (x)    resolve any cases, controversies, suits or disputes with respect to the
releases, injunction and other provisions contained in Article X, and enter such orders as may be
necessary or appropriate to implement or enforce all such releases, injunctions and other
provisions;

                                               61
 8893896-5
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 74 of 173




              (xi)   enter and implement such orders as necessary or appropriate if the Plan
Confirmation Order is modified, stayed, reversed, revoked or vacated;

               (xii) resolve any other matters that may arise in connection with or related to
the Plan, the Disclosure Statement, the Plan Confirmation Order, or any contract, instrument,
release, indenture or other agreement or document adopted in connection with the Plan or the
Disclosure Statement; and

               (xiii) enter an order and a Final Decree closing the Chapter 11 Case.

        K.     Miscellaneous Provisions

               1.      Modification of Plan.

        Subject to the limitations contained in the Plan, the Insurance Settlement Agreement and
the Settlement Approval Order, the Debtor reserves the right in its sole discretion, in accordance
with the Bankruptcy Code and the Bankruptcy Rules to amend or modify the Plan prior to the
entry of the Plan Confirmation Order, including amendments or modifications to satisfy section
1129(b) of the Bankruptcy Code; provided, however, that any pre-Confirmation Date
amendments shall not materially or adversely affect the interests, rights or treatment of any
Allowed Claims or Equity Interests under the Plan; and after the entry of the Plan Confirmation
Order, the Reorganized Debtor may, upon order of the Bankruptcy Court, amend or modify the
Plan, in accordance with section 1127(b) of the Bankruptcy Code, or remedy any defect or
omission or reconcile any inconsistency in the Plan in such manner as may be necessary to carry
out the purpose and intent of the Plan.

               2.      Revocation of Plan.

        Subject to the limitations contained in the Insurance Settlement Agreement and the
Settlement Approval Order, the Plan may be revoked or withdrawn prior to the Confirmation
Date by the Debtor in its sole discretion following consultation with BHSI and Travelers,
without prejudice to the Debtor’s right to file 1 or more amended chapter 11 plans. If the Debtor
revokes or withdraws the Plan or if entry of the Plan Confirmation Order or the Effective Date
does not occur, then: (1) the Plan shall be null and void in all respects; (2) any settlement or
compromise embodied in the Plan, assumption or rejection of executory contracts effected by the
Plan, and any document or agreement executed pursuant hereto shall be deemed null and void;
and (3) nothing contained in the Plan shall: (a) constitute a waiver or release of any Claims by or
against, or any Equity Interests in, the Debtor or any other Entity; (b) prejudice in any manner
the rights of either of the Debtor or any other Entity; or (c) constitute an admission of any sort by
either of the Debtor or any other Entity.

               3.      Amendment of Plan Documents.

       From and after the Effective Date, the authority to amend, modify, or supplement the
Plan Supplement, the Exhibits to the Plan Supplement and the Exhibits to the Plan and any
documents attached to such Plan Supplement, Exhibits to the Plan Supplement and Exhibits to
the Plan shall be as provided in such Plan Supplement, Exhibits to the Plan Supplement and
Exhibits to the Plan and their respective attachments; provided, however, that (a) any such
                                              62
 8893896-5
             Case 19-12821-AJC         Doc 320      Filed 06/21/19     Page 75 of 173




amendments, modifications, or supplements shall, insofar as they relate to or in any way involve
the Bridge Collapse, the Bridge Collapse Bodily Injury Claims, the Bridge Collapse Other
Damage Claims, the Non-Bridge Collapse Claims, the Other Insured Damage Claims, the
Insurance Policies, the Applicable Policy Limit, the Bridge Collapse Bodily Injury Claims Trust,
or the Other Damage Claim Fund, shall be in form and substance reasonably acceptable to the
Settling Insurers, and (b) the Insurance Settlement Agreement, to the extent that it is considered
to be a Plan Document, may only be amended, modified, altered, changed, waived, discharged,
or terminated by a writing signed by each of the parties thereto (or their successors or assigns).

               4.      Binding Effect.

        On the Effective Date, the provisions of the Plan shall bind any holder of a Claim against,
or Equity Interest in, the Debtor and such holder’s respective successors and assigns, whether or
not the Claim or Equity Interest of such holder is Impaired under the Plan, whether or not such
holder has accepted the Plan and whether or not such holder is entitled to a Distribution under
the Plan.

               5.      Successors and Assigns.

       The rights, benefits and obligations of any Entity named or referred to herein shall be
binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or assign
of such Entity.

               6.      Governing Law.

        Except to the extent that the Bankruptcy Code or Bankruptcy Rules apply, unless
otherwise stated, and subject to the provisions of any contract, instrument, release, indenture or
other agreement or document entered into in connection herewith, the rights and obligations
arising hereunder shall be governed by, and construed and enforced in accordance with, the laws
of the State of Florida without giving effect to the principles of conflict of laws thereof.

               7.      Reservation of Rights.

         The Plan shall have no force or effect unless and until the Effective Date occurs. Neither
the filing of the Plan, any statement or provision contained therein, nor the taking of any action
by the Debtor or any Entity with respect to the Plan shall be or shall be deemed to be an
admission or waiver of any rights of: (1) the Debtor with respect to the holders of Claims or
Equity Interests or other parties in interest; or (2) any holder of a Claim or other party in interest
prior to the Effective Date.

               8.      Title 1146 Exemption.

        Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property pursuant
hereto shall not be subject to any stamp tax or other similar tax or governmental assessment in
the United States, and the Plan Confirmation Order shall direct the appropriate state or local
governmental officials or agents to forego the collection of any such tax or governmental
assessment and to accept for filing and recordation instruments or other documents pursuant to
such transfers of property without the payment of any such tax or governmental assessment.
                                                 63
 8893896-5
             Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 76 of 173




               9.     Section 1125(e) Good Faith Compliance.

       Confirmation of the Plan shall act as a finding by the Bankruptcy Court that the Debtor
and each of its respective Representatives have acted in “good faith” under section 1125(e) of the
Bankruptcy Code.

               10.    Further Assurances.

        The Debtor, all holders of Claims receiving Distributions hereunder, and all other parties
in interest shall, from time to time, prepare, execute and deliver any agreements or documents
and take any other actions as may be necessary or advisable to effectuate the provisions and
intent of the Plan or the Confirmation Order.

               11.    Service of Documents.

       Any pleading, notice or other document required by the Plan to be served on or delivered
to the Debtor shall be sent by both email and first class, certified U.S. mail, postage prepaid as
follows:

        To the Debtor:        Jorge Munilla, President
                              Magnum Construction Management, LLC
                              6201 S.W. 70 Street
                              1st Floor
                              Miami, FL 33143
                              jm@mcm-us.com
                              With a copy to (which shall not constitute notice)

                              Berger Singerman LLP
                              1450 Brickell Avenue
                              Suite 1900
                              Miami, Florida 33131
                              Attn: Jordi Guso
                              Tel: 305-714-4375
                              Email: jguso@bergersingerman.com

               12.    Filing of Additional Documents.

       On or before the Effective Date, the Debtor may file with the Bankruptcy Court all
agreements and other documents that may be necessary or appropriate to effectuate and further
evidence the terms and conditions hereof.

               13.    No Stay of Confirmation Order.

       The Debtor shall request that the Bankruptcy Court waive stay of enforcement of the Plan
Confirmation Order otherwise applicable, including pursuant to Federal Rules of Bankruptcy
Procedure 3020(e), 6004(h) and 7062.


                                               64
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19      Page 77 of 173




               14.     Bankruptcy Rule 9019 Request; Impact

       The Plan, including the Plan Supplement or other Plan Document, may provide for one or
more compromises or settlements. Pursuant to Bankruptcy Rule 9019, the Debtor hereby
requests approval of all compromises and settlements included in the Plan and entry of the Plan
Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
Rule 9019, of any such compromise or settlement.

VI.     RISK FACTORS IN CONNECTION WITH THE PLAN

       The holders of Claims against the Debtor should read and carefully consider the
following risk factors, as well as the other information set forth in this Disclosure Statement (and
the documents delivered together herewith), before deciding whether to vote to accept or reject
the Plan. These risk factors should not, however, be regarded as constituting the only risks
associated with the Plan and its implementation.

        A.     Bankruptcy Considerations.

        Although the Debtor believes the Plan will satisfy all requirements necessary for
confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
confirm the Plan as proposed. Moreover, there can be no assurance that modifications of the
Plan will not be required for confirmation or that such modifications would not necessitate the
re-solicitation of votes.

       In addition, the occurrence of the Effective Date is conditioned on the satisfaction (or
waiver) of the conditions precedent set forth in Article IX of the Plan, and there can be no
assurance that such conditions will be satisfied or waived. In the event the conditions precedent
described in Article IX of the Plan have not been satisfied, or waived (to the extent possible) by
the Debtor or applicable parties (as provided for in the Plan) as of the Effective Date, then the
Confirmation Order will be vacated, no Distributions will be made pursuant to the Plan, and the
Debtor and all holders of Claims and Equity Interests will be restored to the status quo ante as of
the day immediately preceding the Confirmation Date as though the Confirmation Date had
never occurred.

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity
interest in a particular class only if such claim or equity interest is substantially similar to the
other claims or equity interests in such class. The Debtor believes that the classification of
Claims and Equity Interests under the Plan complies with the requirements set forth in the
Bankruptcy Code because each Class of Claims and Equity Interests encompass Claims or
Equity Interests, as applicable, that are substantially similar to the other Claims and Equity
Interests in each such Class. Nevertheless, there can be no assurance that the Bankruptcy Court
will reach the same conclusion.

       The Plan provides for no Distribution to certain Classes as specified in Article III of the
Plan. The Bankruptcy Code conclusively deems these Classes to have rejected the Plan.
Pursuant to section 1129(a)(10) of the Bankruptcy Code, notwithstanding the fact that these
Classes are deemed to have rejected the Plan, the Bankruptcy Court may confirm the Plan if at
least one Impaired Class votes to accept the Plan (with such acceptance being determined
                                              65
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19     Page 78 of 173




without including the vote of any “insider” in such class). As to each Impaired Class that has not
accepted the Plan, the Plan may be confirmed if the Bankruptcy Court determines that the Plan
“does not discriminate unfairly” and is “fair and equitable” with respect to these Classes. The
Debtor believes that the Plan satisfies these requirements.

        B.     No Duty to Update Disclosures.

        The Debtor has no duty to update the information contained in this Disclosure Statement
as of the date hereof, unless otherwise specified herein, or unless the Debtor is required to do so
pursuant to an order of the Bankruptcy Court. Delivery of the Disclosure Statement after the
date hereof does not imply that the information contained herein has remained unchanged.

        C.     Representations Outside this Disclosure Statement.

       This Disclosure Statement contains representations concerning or related to the Debtor
and the Plan that are conditionally approved by the Bankruptcy Code and the Bankruptcy Court.
Please be advised that any representations or inducements outside this Disclosure Statement and
any related documents which are intended to secure your acceptance or rejection of the Plan
should not be relied upon by holders of Claims that are entitled to vote to accept or reject the
Plan.

        D.     No Admission.

       The information and representations contained herein shall not be construed to constitute
an admission of, or be deemed evidence of, any legal effect of the Plan on the Debtor or holders
of Claims and Equity Interests.

        E.     Tax and Other Related Considerations.

        A discussion of potential tax consequences of the Plan is provided in Section IX hereof;
however, the content of this Disclosure Statement is not intended and should not be construed as
tax, legal, business or other professional advice. Holders of Claims and/or Equity Interests
should seek advice from their own independent tax, legal or other professional advisors based on
their own individual circumstances.

VII.    PLAN CONFIRMATION AND CONSUMMATION

        A.     The Confirmation Hearing.

        Bankruptcy Code section 1128(a) requires the Bankruptcy Court, after appropriate notice,
to hold a hearing on confirmation of a plan (the “Confirmation Hearing”). On, or as promptly
as practicable after the filing of the Plan and this Disclosure Statement, the Debtor will request,
pursuant to the requirements of the Bankruptcy Code and the Bankruptcy Rules, that the
Bankruptcy Court schedule the Confirmation Hearing. Notice of the Confirmation Hearing
through the order conditionally approving the Disclosure Statement (the “Confirmation
Hearing Notice”) will be provided to all known Creditors or their representatives. The
Confirmation Hearing may be adjourned from time to time by the Bankruptcy Court without
further notice except for an announcement of the adjourned date made at the Confirmation
                                                66
 8893896-5
             Case 19-12821-AJC         Doc 320      Filed 06/21/19      Page 79 of 173




Hearing or any subsequent adjourned Confirmation Hearing.

       Pursuant to Bankruptcy Code section 1128(b), any party in interest may object to
confirmation of a plan of reorganization. Any objection to confirmation of the Plan must be in
writing, must conform to the Bankruptcy Rules, must set forth the name of the objector, the
nature and amount of Claims or Equity Interests held or asserted by the objector against the
Debtor, the basis for the objection and the specific grounds of the objection, and must be filed
with the Bankruptcy Court, together with proof of service thereof, and served upon: (i) the
Debtor’s counsel, Berger Singerman LLP, 1450 Brickell Avenue, Suite 1900, Miami, FL 33131
(Attn: Jordi Guso, Esq., jguso@bergersingerman.com); and (ii) such other parties as the
Bankruptcy Court may order, so as to be actually received no later than the date and time
designated in the Confirmation Hearing Notice.

     Bankruptcy Rule 9014 governs objections to confirmation of the Plan. UNLESS AN
OBJECTION TO CONFIRMATION OF THE PLAN IS TIMELY SERVED UPON THE
PARTIES LISTED ABOVE AND FILED WITH THE BANKRUPTCY COURT, IT MAY
NOT BE CONSIDERED BY THE BANKRUPTCY COURT IN DETERMINING
CONFIRMATION OF THE PLAN.

        B.     Plan Confirmation Requirements Under the Bankruptcy Code.

        In order for the Plan to be confirmed, the Bankruptcy Code requires that the Bankruptcy
Court determine that the Plan complies with the technical requirements of chapter 11 of the
Bankruptcy Code and that the disclosures concerning the Plan have been adequate and have
included information concerning all payments made or promised in connection with the Plan and
these Chapter 11 Case. The Bankruptcy Code also requires that: (1) the Plan be accepted by the
requisite votes of Creditors except to the extent that confirmation despite dissent is available
under Bankruptcy Code section 1129(b); (2) the Plan is feasible (that is, there is a reasonable
probability that the Debtor will be able to perform its obligations under the Plan without needing
further financial reorganization not contemplated by the Plan); and (3) the Plan is in the “best
interests” of all Creditors (that is, Creditors will receive at least as much under the Plan as they
would receive in a hypothetical liquidation case under chapter 7 of the Bankruptcy Code). To
confirm the Plan, the Bankruptcy Court must find that all of the above conditions are met, unless
the applicable provisions of Bankruptcy Code section 1129(b) are employed to confirm the Plan,
subject to satisfying certain conditions, over the dissent or deemed rejections of Classes of
Claims.

               1.      Best Interests of Creditors.

         The Bankruptcy Code requires that, with respect to an impaired class of claims or
interests, each holder of an impaired claim or interest in such class either (i) accepts the plan or
(ii) receives or retains under the plan property of a value, as of the effective date of the plan, that
is not less than the amount (value) such holder would receive or retain if the debtor was
liquidated under chapter 7 of the Bankruptcy Code on the Effective Date.

       The Debtor, with the assistance of its professionals, have prepared the Liquidation
Analysis attached hereto as Exhibit “2”. The Liquidation Analysis is based upon a hypothetical

                                                  67
 8893896-5
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 80 of 173




liquidation in a chapter 7 case. In preparing the Liquidation Analysis, the Debtor has taken into
account the nature, status and underlying value of the Debtor’s assets, the ultimate realizable
value of the Assets, and the extent to which such Assets are subject to liens and security
interests. In addition, the Liquidation Analysis also reflects the required time and resources
necessary to effectuate an orderly wind down of the Estates. The Liquidation Analysis provides
an estimate of the Cash on hand in the Estates as of the expected Effective Date of the Plan.

        Based upon the Liquidation Analysis, the Debtor believes that liquidation under chapter 7
would result in smaller distributions, if any, being made to Creditors than those provided for in
the Plan because of (a) the likelihood that other Assets of the Debtor would have to be sold or
otherwise disposed of in a less orderly fashion; (b) additional administrative expenses attendant
to the appointment of a trustee and the trustee’s employment of attorneys and other
professionals, and (c) additional expenses and Claims, some of which would be entitled to
priority, which would be generated during the liquidation and from the rejection of leases and
other executory contracts in connection with a cessation of the Debtor’s operations. In the
opinion of the Debtor, the recoveries projected to be available in a chapter 7 liquidation are not
likely to afford the holders of Claims as great a realization potential as afforded to them under
the Plan.

       Accordingly, the Debtor believes that in a chapter 7 liquidation, holders of Claims would
receive less than such holders would receive under the Plan. There can be no assurance,
however, as to values that would actually be realized in a chapter 7 liquidation, nor can there be
any assurance that a Bankruptcy Court would accept the Debtor’s conclusions or concur with
such assumptions in making its determinations under section 1129(a)(7) of the Bankruptcy Code.

               2.      Feasibility of the Plan.

        Pursuant to section 1129(a)(11) of the Bankruptcy Code, a debtor must demonstrate that a
bankruptcy court’s confirmation of a plan is not likely to be followed by the liquidation or need
for further financial reorganization of the debtor or its successor under the plan, unless such
liquidation or reorganization is proposed under the plan. Pursuant to the Plan, the Reorganized
Debtor shall be vested with the Debtor’s Assets in order to continue to operate the Debtor’s
business and to make Distributions in accordance with the Plan. Therefore, the Bankruptcy
Court’s confirmation of the Plan is not likely to be followed by liquidation or the need for any
further reorganization.

               3.      Acceptance by Impaired Classes.

        The Bankruptcy Code requires, as a condition to confirmation, that, except as described
below, each class of claims or equity interests that is impaired under a plan, accept the plan. A
class that is not “impaired” under a plan is deemed to have accepted the plan and, therefore,
solicitation of acceptances with respect to such class is not required. As a general matter under
the Bankruptcy Code, a class is “impaired,” unless the plan: (a) leaves unaltered the legal,
equitable and contractual rights to which the claim or the equity interest entitles the holder of
such claim or equity interest; (b) cures any default and reinstates the original terms of such claim
or equity interest; or (c) provides that, on the consummation date, the holder of such claim or
equity interest receives cash equal to the allowed amount of that claim or, with respect to any

                                                  68
 8893896-5
             Case 19-12821-AJC         Doc 320      Filed 06/21/19     Page 81 of 173




equity interest, any fixed liquidation preference to which the holder of such equity interest is
entitled to any fixed price at which the debtor may redeem the security.

        Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of
impaired claims as acceptance by holders of at least two-thirds (2/3) in dollar amount and more
than one-half (1/2) in number of claims in that class, but for that purpose counts only those who
actually vote to accept or to reject the plan. Thus, a class of claims will have voted to accept the
plan only if two-thirds (2/3) in amount and a majority in number actually voting cast their ballots
in favor of acceptance. A vote may be disregarded if the Bankruptcy Court determines, after
notice and a hearing, that acceptance or rejection was not solicited or procured in good faith or in
accordance with the provisions of the Bankruptcy Code.

        Any Class of Claims that is not occupied as of the commencement of the Confirmation
Hearing by an Allowed Claim or a Claim temporarily Allowed under Bankruptcy Rule 3018
shall be deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and
for purposes of determining acceptance or rejection of the Plan by such Class pursuant to section
1129(a)(8) of the Bankruptcy Code. If no votes to accept or reject the Plan are received with
respect to a Class whose votes have been solicited under the Plan (other than a Class that is
deemed eliminated under the Plan), such Class shall be deemed to have voted to accept the Plan.

               4.      Section 1129(b).

         The Bankruptcy Code permits confirmation of a plan even if it is not accepted by all
impaired classes, as long as (a) the plan otherwise satisfies the requirements for confirmation, (b)
at least one impaired class of claims has accepted it without taking into consideration the votes of
any insiders in such class, and (c) the plan is “fair and equitable” and does not “discriminate
unfairly” as to any impaired class that has not accepted the plan. These so called “cramdown”
provisions are set forth in section 1129(b) of the Bankruptcy Code.

                               (i)     No Unfair Discrimination.

       The “no unfair discrimination” test requires that the plan not provide for unfair treatment
with respect to classes of claims or interests that are of equal priority, but are receiving different
treatment under the plan.

                               (ii)    Fair and Equitable.

        The fair and equitable requirement applies to classes of claims of different priority and
status, such as secured versus unsecured. The Plan satisfies the fair and equitable requirement if
no class of claims receives more than 100% of the allowed amount of the claims in such class.
Further, if a class of claims is considered a dissenting class (a “Dissenting Class”), i.e., a Class
of Claims that is deemed to reject the Plan because the required majorities in amount and number
of votes is not received from the Class, the following requirements apply:

VIII. Class of Secured Claims.

       Each holder of an impaired secured claim either (i) retains its liens on the subject
property, to the extent of the allowed amount of its secured claim and receives deferred cash
                                                 69
 8893896-5
             Case 19-12821-AJC          Doc 320      Filed 06/21/19     Page 82 of 173




payments having a value, as of the effective date of the plan, of at least the allowed amount of
such claim, (ii) has the right to credit bid the amount of its claim if its property is sold and retains
its liens on the proceeds of the sale (or if sold, on the proceeds thereof), or (iii) receives the
“indubitable equivalent” of its allowed secured claim.

IX.     Class of Unsecured Creditors.

        Either (i) each holder of an impaired unsecured claim receives or retains under the plan
property of a value equal to the amount of its allowed claim or (ii) the holders of claims and
interests that are junior to the claims of the Dissenting Class will not receive any property under
the plan.

X.      Class of Equity Interests.

        Either (i) each interest holder will receive or retain under the Plan property of a value
equal to the greater of (a) the fixed liquidation preference or redemption price, if any, of such
stock and (b) the value of the stock, or (ii) the holders of interests that are junior to the interests
of the Dissenting Class will not receive any property under the plan.

        The Debtor believes the Plan does not “discriminate unfairly” and will satisfy the “fair
and equitable” requirement notwithstanding that Equity Interests are deemed to reject the Plan
because there is no Class of Claims that is junior to the Class of Equity Interests (which are being
cancelled), that will receive or retain any property on account of any such Class of Claims and
the Plan does not provide for unfair treatment with respect to Classes of Claims or Equity
Interests that are of equal priority.

XI.  ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE
PLAN

        The Debtor believes the Plan is in the best interests of its Creditors and should
accordingly be accepted and confirmed. If the Plan as proposed, however, is not confirmed, the
following three alternatives may be available to the Debtor: (i) a liquidation of the Debtor’s
Assets pursuant to chapter 7 of the Bankruptcy Code; (ii) an alternative plan of reorganization or
liquidation may be proposed and confirmed; or (iii) the Debtor’s Chapter 11 Case may be
dismissed.

        A.      Chapter 7 Liquidation.

        If a plan pursuant to chapter 11 of the Bankruptcy Code is not confirmed by the
Bankruptcy Court, the Debtor’s Chapter 11 Case may be converted to a liquidation case under
chapter 7 of the Bankruptcy Code, in which a trustee would be elected or appointed, pursuant to
applicable provisions of chapter 7 of the Bankruptcy Code, to liquidate the assets of the Debtor
for distribution in accordance with the priorities established by the Bankruptcy Code. The
Debtor believes that such a liquidation would result in smaller distributions being made to the
Debtor’s Creditors than those provided for in the Plan because (a) of the likelihood that other
assets of the Debtor would have to be sold or otherwise disposed of in a less orderly fashion, (b)
additional administrative expenses attendant to the appointment of a trustee and the trustee’s
employment of attorneys and other professionals, (c) additional expenses and Claims, some of
                                               70
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19      Page 83 of 173




which would be entitled to priority, which would be generated during the liquidation and from
the rejection of leases and other executory contracts in connection with a cessation of the
Debtor’s operations. The Debtor has found that confirmation of the Plan will provide each
holder of an Allowed Claim with a recovery that is not less than such holder would receive
pursuant to liquidation of the Debtor under chapter 7 of the Bankruptcy Code.

        B.     Alternative Plan Pursuant to Chapter 11 of the Bankruptcy Code.

        If the Plan is not confirmed, the Debtor may propose a different plan, which might
involve an alternative means for the reorganization or liquidation of the Debtor’s Assets.
However, the Debtor believes that the terms of the Plan provide for an orderly and efficient
restructuring and will result in the realization of the most value for holders of Claims against the
Debtor’s Estate.

        C.     Dismissal of the Debtor’s Chapter 11 Case.

        Dismissal of the Debtor’s Chapter 11 Case would have the effect of restoring (or
attempting to restore) all parties to the status quo ante. Upon dismissal of the Debtor’s Chapter
11 Case, the Debtor would lose the protection of the Bankruptcy Code, thereby requiring, at the
very least, an extensive and time-consuming process of negotiation with the various creditors of
the Debtor, principally Bank of America, N.A., Travelers and BHSI, and possibly resulting in
costly and protracted litigation in various jurisdictions. Most significantly, dismissal of the
Debtor’s Chapter 11 Case would permit secured creditors to foreclose upon any assets that are
subject to their Liens. Dismissal will also permit unpaid unsecured creditors to obtain and
enforce judgments against the Debtor. The Debtor believes that these actions could lead
ultimately to the liquidation of the Debtor’s Assets under chapter 7 of the Bankruptcy Code.
Therefore, the Debtor believes that dismissal of the Debtor’s Chapter 11 Case is not a preferable
alternative to the Plan.

XII.    CERTAIN FEDERAL TAX CONSEQUENCES

     THE FOLLOWING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF
CERTAIN U.S. FEDERAL TAX CONSEQUENCES OF THE PLAN AND IS NOT A
SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL. THE
FOLLOWING DISCUSSION IS FOR INFORMATION PURPOSES ONLY AND IS NOT
TAX ADVICE. THE TAX CONSEQUENCES ARE IN MANY CASES UNCERTAIN
AND MAY VARY DEPENDING ON A HOLDER’S PARTICULAR CIRCUMSTANCES.

      ACCORDINGLY, EACH HOLDER IS STRONGLY URGED TO CONSULT ITS
TAX ADVISOR REGARDING THE U.S. FEDERAL, STATE, LOCAL, AND
APPLICABLE NON-U.S. INCOME AND OTHER TAX CONSEQUENCES OF THE
PLAN.

     TO COMPLY WITH INTERNAL REVENUE SERVICE CIRCULAR 230,
TAXPAYERS ARE HEREBY NOTIFIED THAT (A) ANY DISCUSSION OF U.S.
FEDERAL TAX ISSUES CONTAINED OR REFERRED TO IN THIS DISCLOSURE
STATEMENT (INCLUDING ANY ATTACHMENTS) IS NOT INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, BY ANY TAXPAYER FOR THE
                              71
 8893896-5
             Case 19-12821-AJC         Doc 320      Filed 06/21/19     Page 84 of 173




PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON A TAXPAYER
UNDER THE INTERNAL REVENUE CODE, (B) ANY SUCH DISCUSSION IS
WRITTEN IN CONNECTION WITH THE PROMOTION OR MARKETING OF THE
TRANSACTIONS OR MATTERS ADDRESSED HEREIN, AND (C) TAXPAYERS
SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES
FROM AN INDEPENDENT TAX ADVISOR.

        A.     General.

        The following discussion summarizes certain material U.S. federal income tax
consequences to the Debtor and holders entitled to vote on the Plan. This discussion is based on
current provisions of the Internal Revenue Code of 1986, as amended (the “IRC”), applicable
Treasury Regulations, judicial authority and current administrative rulings and pronouncements
of the Internal Revenue Service (the “Service”). There can be no assurance that the Service will
not take a contrary view, no ruling from the Service has been or will be sought nor will any
counsel provide a legal opinion as to any of the expected tax consequences set forth below.

        Legislative, judicial or administrative changes or interpretations may be forthcoming that
could alter or modify the statements and conclusions set forth herein. Any such changes or
interpretations may or may not be retroactive and could affect the tax consequences to holders of
Claims or the Debtor. It cannot be predicted at this time whether any tax legislation will be
enacted or, if enacted, whether any tax law changes contained therein would affect the tax
consequences described herein.

         The following summary is for general information only. The tax treatment of a holder
may vary depending upon such holder’s particular situation. This summary does not address all
of the tax consequences that may be relevant to a holder, including any alternative minimum tax
consequences and does not address the tax consequences to a holder that has made an agreement
to resolve its claim in a manner not explicitly provided for in the Plan. This summary also does
not address the U.S. federal income tax consequences to persons not entitled to vote on the Plan
or holders subject to special treatment under the U.S. federal income tax laws, such as brokers or
dealers in securities or currencies, certain securities traders, tax-exempt entities, financial
institutions, insurance companies, foreign persons, partnerships and other pass-through entities,
holders that have a “functional currency” other than the United States dollar and holders that
have acquired Claims in connection with the performance of services. The following summary
assumes that the Claims are held by holders as “capital assets” within the meaning of Section
1221 of the IRC and that all Claims denominated as indebtedness are properly treated as debt for
U.S. federal income tax purposes.

        The tax treatment of holders and the character, amount and timing of income, gain or loss
recognized as a consequence of the Plan and the distributions provided for by the Plan may vary,
depending upon, among other things: (i) whether the Claim (or portion thereof) constitutes a
Claim for principal or interest; (ii) the type of consideration received by the holder in exchange
for the Claim and whether the holder receives Distributions under the Plan in more than one
taxable year; (iii) whether the holder is a citizen or resident of the United States for tax purposes,
is otherwise subject to U.S. federal income tax on a net basis, or falls into any special class of
taxpayers, such as those that are excluded from this discussion as noted above; (iv) the manner in

                                                 72
 8893896-5
             Case 19-12821-AJC        Doc 320     Filed 06/21/19     Page 85 of 173




which the holder acquired the Claim; (v) the length of time that the Claim has been held; (vi)
whether the Claim was acquired at a discount; (vii) whether the holder has taken a bad debt
deduction with respect to the Claim (or any portion thereof) in the current or prior years; (viii)
whether the holder has previously included in income accrued but unpaid interest with respect to
the Claim; (ix) the method of tax accounting of the holder; (x) whether the Claim is an
installment obligation for U.S. federal income tax purposes; and (xi) whether the “market
discount” rules are applicable to the holder. Therefore, each holder should consult its tax advisor
for information that may be relevant to its particular situation and circumstances, and the
particular tax consequences to such holder of the transactions contemplated by the Plan.

XIII. RECOMMENDATION AND CONCLUSION

        The Debtor believes the Plan is in the best interests of its Estate, Creditors and other
interested parties and urge the holders of Impaired Claims entitled to vote to accept the Plan and
to evidence such acceptance by properly voting and timely returning their ballots.

Dated: June 21, 2019                         Respectfully submitted,


                                             By: /s/ Jorge Munilla
                                             Name: Jorge Munilla
                                             Title: President of the Debtor



BERGER SINGERMAN LLP
Counsel for Debtor and Debtor-in-Possession
1450 Brickell Avenue, Suite 1900
Miami, FL 33131
Tel: (305) 755-9500
Fax: (305) 714-4340

By: /s/ Jordi Guso
    Jordi Guso
    Florida Bar No. 0863580
    jguso@bergersingerman.com
    Paul A. Avron
    Florida Bar No. 50814
    pavron@bergersingerman.com




                                                73
 8893896-5
            Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 86 of 173




                                  EXHIBIT “1”


                          PLAN OF REORGANIZATION




8893896-5
              Case 19-12821-AJC            Doc 320       Filed 06/21/19        Page 87 of 173




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov


In re:                                                               Case No. 19-12821-AJC

MAGNUM CONSTRUCTION MANAGEMENT, LLC,                                 Chapter 11
f/k/a MUNILLA CONSTRUCTION MANAGEMENT,
LLC1,

      Debtor.
________________________________________/



              FIRST AMENDED CHAPTER 11 PLAN OF REORGANIZATION
            PROPOSED BY MAGNUM CONSTRUCTION MANAGEMENT, LLC,
                 f/k/a MUNILLA CONSTRUCTION MANAGEMENT, LLC

                                                          BERGER SINGERMAN, LLP
                                                          Jordi Guso, Esq.
                                                          Florida Bar No. 863580
                                                          JGuso@bergersingerman.com
                                                          Paul A. Avron
                                                          Florida Bar No. 0050814
                                                          pavron@bergersingerman.com
                                                          1450 Brickell Avenue, Suite 1900
                                                          Miami, Florida 33131
                                                          Telephone: (305) 755-9500
                                                          Telecopier: (305)714-4340

                                                          Attorneys for Debtor and Debtor-in-
                                                          Possession.


Dated: June 21, 2019




1
  The Debtor’s address is 6201 SW 70th Street, First Floor, Miami, FL 33143. The last four digits of the Debtor’s
federal tax identification number are 3403.

9072961-7
                  Case 19-12821-AJC                   Doc 320           Filed 06/21/19              Page 88 of 173


                                                  TABLE OF CONTENTS
                                                                                                                                       Page


ARTICLE I DEFINED TERMS AND RULES OF INTERPRETATION ............................ 1
            1.1     Defined Terms ....................................................................................................... 1
            1.2     Rules of Interpretation ......................................................................................... 16
            1.3     Exhibits ................................................................................................................ 17
ARTICLE II ADMINISTRATIVE AND PRIORITY CLAIMS........................................... 18
            2.1     Administrative Claims in General ....................................................................... 18
            2.2     BHSI DIP Loan Claim ......................................................................................... 18
            2.3     Travelers DIP Loan Claim ................................................................................... 18
            2.4     Bond Claims......................................................................................................... 19
            2.5     Professional Compensation and Reimbursement Claims .................................... 19
            2.6     Priority Tax Claims .............................................................................................. 19
            2.7     Statutory Fees....................................................................................................... 19
ARTICLE III CLASSIFICATION AND TREATMENT OF CLAIMS AND
              EQUITY INTERESTS ................................................................................ 20
            3.1     Summary .............................................................................................................. 20
            3.2     Classification and Treatment of Claims and Equity Interests .............................. 21
ARTICLE IV ACCEPTANCE, REJECTION, AMENDMENT AND
             REVOCATION OR WITHDRAWAL OF THE PLAN........................... 28
            4.1     Classes Entitled to Vote ....................................................................................... 28
            4.2     Acceptance by Class of Claims............................................................................ 28
            4.3     Nonconsensual Confirmation............................................................................... 28
            4.4     Revocation or Withdrawal; No Admissions ........................................................ 29
            4.5     Amendment of Plan Documents .......................................................................... 29
            4.6     Special Provision Governing Unimpaired Claims ............................................... 29
ARTICLE V MEANS FOR IMPLEMENTATION OF THE PLAN ................................... 29
            5.1     Means for Implementation of Plan and Source of Funding for
                    Distributions......................................................................................................... 29
            5.2     Section 1146 Exemption ...................................................................................... 30
            5.3     Travelers Bonded Contracts; Release of Travelers .............................................. 30
            5.4     BHSI Bonded Contracts; Release of BSHI .......................................................... 30
            5.5     Corporate Action .................................................................................................. 31
            5.6     Vesting of Assets in the Reorganized Debtor ...................................................... 31

                                                               -i-
9072961-7
               Case 19-12821-AJC                   Doc 320            Filed 06/21/19              Page 89 of 173


                                                TABLE OF CONTENTS
                                                     (continued)
                                                                                                                                     Page
        5.7      Post-Confirmation Cash Management. ................................................................ 31
        5.8      Appointment of Plan Administrator..................................................................... 32
        5.9      Powers and Obligations of the Plan Administrator.............................................. 32
        5.10     Engagement of Post Confirmation Professionals and Compensation to
                 Plan Administrator and Post Confirmation Professionals ................................... 32
        5.11     Bond ..................................................................................................................... 33
        5.12     Resignation, Death or Removal of the Plan Administrator ................................. 33
        5.13     Distributions......................................................................................................... 33
        5.14     Surrender and Cancellation of Notes, Instruments, Certificates and Other
                 Documents Evidencing Claims ............................................................................ 34
        5.15     Cancellation of Equity Interests ........................................................................... 34
        5.16     Continued Corporate Existence of the Reorganized Debtor ................................ 34
        5.17     Post-Confirmation Accounts ................................................................................ 34
        5.18     Managers of the Reorganized Debtor .................................................................. 34
        5.19     Effectuating Documents & Further Transactions ................................................ 34
        5.20     Section 1145 Determination ................................................................................ 35
        5.21     Preservation of Causes of Action ......................................................................... 35
        5.22     Prosecution and Settlement of Causes of Action and Available Avoidance
                 Actions ................................................................................................................. 36
        5.23     Automatic Stay..................................................................................................... 36
        5.24     Closing of the Chapter 11 Case ........................................................................... 37
ARTICLE VI BRIDGE COLLAPSE BODILY INJURY CLAIMS TRUST ...................... 37
        6.1      Purpose and Funding of Trust ............................................................................. 37
        6.2      Establishment of Trust; Conflict With Plan or Plan Confirmation Order ........... 37
        6.3      Distributions and Payments from the Trust ......................................................... 37
        6.4      Tax Matters; Medicare/Medicaid/SSA Reporting and Set-Asides ...................... 38
        6.5      Appointment of the Trustee ................................................................................. 38
        6.6      Rights and Responsibilities of Trustee ................................................................. 38
        6.7      Investment Powers; Permitted Cash Expenditures .............................................. 39
        6.8      Registry of Beneficial Interests ............................................................................ 39
        6.9      Non-Transferability of Interests ........................................................................... 39
        6.10     Termination .......................................................................................................... 39
                                                                  -ii-
 9072961-7
                Case 19-12821-AJC                 Doc 320           Filed 06/21/19            Page 90 of 173


                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                               Page
         6.11     Immunity; Liability; Indemnification .................................................................. 39
         6.12     Treatment of Bridge Collapse Bodily Injury Claims ........................................... 41
ARTICLE VII INSURANCE SETTLEMENT AGREEMENT AND
              SETTLEMENT APPROVAL ORDER ..................................................... 42
         7.1      Insurance Settlement Agreement and Settlement Approval Order ...................... 42
         7.2      Additional Documentation; Non-Material Modifications ................................... 43
ARTICLE VIII PROVISIONS GOVERNING DISTRIBUTIONS ...................................... 43
         8.1      Manner of Cash Payments Under the Plan .......................................................... 43
         8.2      Entity Making Distributions ................................................................................ 43
         8.3      Distribution Dates ................................................................................................ 44
         8.4      Record Date for Distributions .............................................................................. 44
         8.5      Delivery of Distributions ..................................................................................... 44
         8.6      Undeliverable and Unclaimed Distributions ........................................................ 44
         8.7      Compliance with Tax Requirements .................................................................... 45
         8.8      No Payments of Fractional Dollars ...................................................................... 46
         8.9      Interest on Claims ................................................................................................ 46
         8.10     No Distribution in Excess of Allowed Amount of Claim .................................... 46
         8.11     Setoff and Recoupment ........................................................................................ 46
         8.12     De Minimis Distributions; Charitable Donation .................................................. 46
         8.13     United States Trustee Fees ................................................................................... 47
         8.14     Withholding from Distributions........................................................................... 47
         8.15     Distributions in Satisfaction; Allocation .............................................................. 48
         8.16     No Distributions on Late-Filed Claims ................................................................ 48
ARTICLE IX DISPUTED CLAIMS ........................................................................................ 48
         9.1      Disputed Claims Reserve ..................................................................................... 48
         9.2      Resolution of Disputed Claims ............................................................................ 48
         9.3      Objection Deadline .............................................................................................. 48
         9.4      Estimation of Claims............................................................................................ 49
         9.5      No Distributions Pending Allowance .................................................................. 49
         9.6      Resolution of Claims............................................................................................ 49



                                                                -iii-
 9072961-7
                Case 19-12821-AJC                    Doc 320           Filed 06/21/19              Page 91 of 173


                                                 TABLE OF CONTENTS
                                                      (continued)
                                                                                                                                      Page
ARTICLE X TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
            LEASES ........................................................................................................ 49
         10.1      General Treatment: Rejected if not Previously Assumed ................................... 49
         10.2      Bar to Claims Arising from Rejection, Termination or Expiration ..................... 50
         10.3      Assumption of Executory Contracts and Unexpired Leases................................ 50
         10.4      Indemnification and Reimbursement. .................................................................. 52
ARTICLE XI CONDITIONS PRECEDENT TO CONFIRMATION AND THE
             EFFECTIVE DATE..................................................................................... 52
         11.1      Conditions Precedent to the Effective Date. ........................................................ 52
         11.2      Waiver .................................................................................................................. 52
ARTICLE XII EFFECT OF CONFIRMATION; INDEMNIFICATION,
             RELEASE, INJUNCTIVE AND RELATED PROVISIONS .................. 53
         12.1      Compromise and Settlement ................................................................................ 53
         12.2      Vesting of Assets ................................................................................................. 53
         12.3      Title to Assets; Discharge of Liability ................................................................. 53
         12.4      Binding Effect ...................................................................................................... 53
         12.5      Discharge of Claims ............................................................................................. 54
         12.6      Discharge of the Debtor ....................................................................................... 54
         12.7      Channeling Injunction ....................................................................................... 54
         12.8      Releases................................................................................................................ 56
         12.9      Exculpation .......................................................................................................... 58
         12.10 Government Carve-Out ........................................................................................ 59
         12.11 Surety Carve-Out; Subrogation Carve-Out .......................................................... 59
         12.12 Limitations on Exculpation and Releases ............................................................ 59
         12.13 Injunction ............................................................................................................. 60
         12.14 Release of Liens ................................................................................................... 61
ARTICLE XIII RETENTION OF JURISDICTION ............................................................. 61
ARTICLE XIV MISCELLANEOUS PROVISIONS ............................................................. 62
         14.1      Liquidation Event................................................................................................. 62
         14.2      Modification of Plan ............................................................................................ 62
         14.3      Revocation of Plan ............................................................................................... 63
         14.4      Binding Effect ...................................................................................................... 63
                                                                   -iv-
 9072961-7
               Case 19-12821-AJC                  Doc 320          Filed 06/21/19             Page 92 of 173


                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                               Page
        14.5      Successors and Assigns........................................................................................ 63
        14.6      Governing Law .................................................................................................... 63
        14.7      Reservation of Rights ........................................................................................... 63
        14.8      Title 1146 Exemption .......................................................................................... 64
        14.9      Section 1125(e) Good Faith Compliance ............................................................. 64
        14.10 Further Assurances............................................................................................... 64
        14.11 Service of Documents .......................................................................................... 64
        14.12 Filing of Additional Documents .......................................................................... 65
        14.13 No Stay of Confirmation Order ........................................................................... 65
        14.14 Bankruptcy Rule 9019 Request; Impact .............................................................. 65

EXHIBITS
Exhibit 1         –         BHSI Bonded Contracts
Exhibit 2         –         Bridge Collapse Bodily Injury Claims
Exhibit 3         –         Settling Insurers
Exhibit 4         –         Travelers Bonded Contracts
Exhibit 5         –         Trust Agreement




                                                                -v-
 9072961-7
                  Case 19-12821-AJC          Doc 320       Filed 06/21/19         Page 93 of 173




                         FIRST AMENDED PLAN OF REORGANIZATION
                        UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

       Magnum Construction Management, LLC, f/k/a Munilla Construction Management, LLC
(“Debtor”) proposes this First Amended Plan of Reorganization Pursuant to Chapter 11 of the
Bankruptcy Code2 (and including all Plan Documents and other attachments hereto, as any of the
same may be amended from time to time, all of which are incorporated herein by reference and
are a part of, the “Plan”), pursuant to the provisions of chapter 11 of the Bankruptcy Code (as
defined in Article I.A herein (“Defined Terms”)).

       For a discussion of the Debtor’s history, business, operations, assets and liabilities, for a
summary and analysis of the Plan, preservation of Causes of Action, risk factors, liquidation
analysis, tax implications and alternatives to the Plan, reference should be made to the
Disclosure Statement for Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy
Code, dated June 21, 2019, as such disclosure statement may be amended, modified or
supplemented (the “Disclosure Statement”).

      ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN ARE
ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN
THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.
SUBJECT TO CERTAIN RESTRICTIONS AND REQUIREMENTS SET FORTH IN
SECTION 1127 OF THE BANKRUPTCY CODE, BANKRUPTCY RULE 3018 AND IN
THIS PLAN, THE DEBTOR RESERVES THE RIGHT TO ALTER, AMEND, MODIFY,
REVOKE OR WITHDRAW THE PLAN PRIOR TO ITS SUBSTANTIAL
CONSUMMATION.

                                     ARTICLE I
                     DEFINED TERMS AND RULES OF INTERPRETATION

            1.1     Defined Terms

      Unless the context otherwise requires, the following terms shall have the following
meanings when used in capitalized form herein:

                (1)           “Administrative Claims” means: (A) Claims that have been timely
filed before the date provided by any other separate order of the Bankruptcy Court, for costs and
expenses of administration under sections 365(d)(3), 503(b), 507(b) or 1114(e)(2) of the
Bankruptcy Code, including, without limitation: the actual and necessary costs and expenses
incurred after the Petition Date of preserving the Estate and operating the businesses of the
Debtor (such as wages, salaries or commissions for services and payments for goods and other
services and leased premises); and (B) the actual and necessary costs and expenses incurred in
the ordinary course by the Debtor after the Petition Date of preserving the Estate that are entitled
to priority under sections 365(d)(3), 503(b) and/or 507(a)(2) of the Bankruptcy Code. Any pre-
confirmation fees or charges assessed against the Estate of the Debtor under section 1930 of
chapter 123 of title 28 of the United States Code are excluded from the definition of
2
    All capitalized terms not otherwise defined herein shall be subject to the definition of such capitalized terms in
    Article I.A. hereof.


9072961-7
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 94 of 173




Administrative Claim and shall be paid in accordance with Article VI.M (“United States Trustee
Fees”) of this Plan. Notwithstanding anything to the contrary herein, the filing of an
Administrative Claim shall not be required in order to receive payment for any tax liability
described in sections 503(b)(1)(B) and (C) in accordance with section 503(b)(1)(D) of the
Bankruptcy Code.

               (2)           “Administrative Expense Advance” means DIP Loan proceeds in
the aggregate advanced by each of BHSI and Travelers to pay: (a) the fees and expenses due to
the professionals retained by the Debtor and the Committee through the occurrence of an Event
of Default under the BHSI DIP Documents or the Travelers DIP Loan Documents, up to the
amount set forth in the Budget for each such professional; (b) fees due to the United States
Trustee pursuant to 28 U.S.C. § 1930(a)(6) through the earlier of the Effective Date of the Plan
or a default under the Travelers DIP Documents or the BHSI DIP Loan Documents, up to the
amount set forth in the Budget; and (c) fees due the Clerk of the Court.

             (3)            “Administrative Expense Escrow” means the escrow account into
which the Administrative Expense Advance is paid.

              (4)            “Affiliate” means, any Person that is an “affiliate” of the Debtor
within the meaning of section 101(2) of the Bankruptcy Code.

                (5)            “Allowed” means, with respect to any Claim against the Debtor,
except as otherwise provided herein: (a) a Claim that has been scheduled by the Debtor in its
Schedules filed in the Chapter 11 Cases as other than disputed, contingent or unliquidated and as
to which the Debtor or other parties-in-interest have not filed an objection by the Claims
Objection Bar Date; (b) a Claim filed in the Chapter 11 Case and that either is not Disputed or
has been allowed by a Final Order; (c) a Claim allowed under the Travelers DIP Loan Order or
the BHSI DIP Loan Order; or (d) a Claim filed in the Chapter 11 Case that is allowed: (i) in any
stipulation of amount and nature of Claim executed prior to the Effective Date and approved by
the Bankruptcy Court; (ii) in any stipulation or written agreement with Debtor of the amount and
nature of the Claim executed on or after the Effective Date; or (iii) in or pursuant to any contract,
instrument or other agreement entered into or assumed in connection herewith; (d) a Claim that
is allowed pursuant to the terms of this Plan; or (e) a Disputed Claim that the Debtor ultimately
determines will not be objected to (such claim being deemed Allowed at the time such
determination is made).

              (6)            “Applicable Policy Limit” means $42,000,000, consisting of: (a)
$2,000,000 under the GIC Policy for Claims arising from the Bridge Collapse, subject to a
$10,000 per occurrence deductible which deductible has been satisfied by the Debtor; (b)
$25,000,000 under the XLIA Policy; (d) $5,000,000, subject to a $50,000 self-insured retention,
under the IHIC Policy; and (e) $10,000,000 under the Excess Liability Policy.

                (7)            “Available Cash” means Cash in the Debtor’s possession on the
Effective Date and the net proceeds from the continued operations of the Debtor’s business,
subject to the terms of the DIP Financing.



                                                -2-
 9072961-7
             Case 19-12821-AJC        Doc 320     Filed 06/21/19     Page 95 of 173




               (8)            “Available Avoidance Actions” means the Avoidance Actions,
other than those which are barred, released or prohibited by the BSHI DIP Documents or the
Travelers DIP Documents or which are released as against the Settling Insurers by the Plan, and
which shall vest in the Plan Administrator on the Effective Date.

                (9)           “Avoidance Actions” means a Cause of Action of the Debtor or its
Estate, including without limitation, any action under sections 502, 510, 522(f), 522(h), 542, 543,
544, 545, 547, 548, 549, 550, 551, 553 and 724(a) of the Bankruptcy Code (other than those
which are released or dismissed as part of and pursuant to the Plan or any previous Order of the
Bankruptcy Court), including the Debtor’s rights of setoff, recoupment, contribution,
reimbursement, subrogation or indemnity (as those terms are defined by the non-bankruptcy law
of any relevant jurisdiction) and any other direct or indirect claim of any kind whatsoever,
whenever and wherever arising or asserted.

             (10)           “Bank of America Collateral” means all collateral in which Bank
of America held a perfected security interest as of the Petition Date pursuant to the Bank of
America Security Agreement.

               (11)            “Bank of America Equipment Loan” means the loan evidenced by
the Bank of America Equipment Loan Agreement in the amount of $4,125,000, which loan has
been transferred to and is held by Travelers.

                (12)         “Bank of America Equipment Loan Agreement” means the Loan
Agreement dated as of May 1, 2018 between the Debtor, as borrower, and Bank of America, as
lender, and all other documents executed and delivered in connection therewith.

               (13)            “Bank of America Line of Credit Loan” means the loan evidenced
by the Bank of America Line of Credit Loan Agreement in the amount of $3,013,200.60, which
loan has been transferred to and is held by Travelers.

               (14)          “Bank of America Line of Credit Loan Agreement” means the Loan
Agreement dated as of May 1, 2018 between the Debtor, as borrower, and Bank of America, and
all other documents executed and delivered in connection therewith.

              (15)         “Bank of America Security Agreement” means the Amended and
Restated Security Agreement dated January 27, 2016 between Debtor and Bank of America,
under which Bank of America has a perfected security interest in the Bank of America
Collateral.

              (16)        “Bankruptcy Case” means this case styled In re Magnum
Construction Management, LLC, f/k/a Munilla Construction Management, LLC, Case No. 19-
12821 (Bankr. S.D. Fla.).

               (17)          “Bankruptcy Code” means Articles 101 et seq. of title 11 of the
United States Code, and applicable portions of titles 18 and 28 of the United States Code.

              (18)             “Bankruptcy Court” means the United States Bankruptcy Court for
the Southern District of Florida, Miami Division.
                                                -3-
 9072961-7
             Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 96 of 173




              (19)          “Bankruptcy Rules” means the Federal Rules of Bankruptcy
Procedure, promulgated under 28 U.S.C. § 2075, the Local Rules of the Bankruptcy Court, and
general orders and chambers procedures of the Bankruptcy Court, each as applicable to the
Chapter 11 Cases and as amended from time to time.

                (20)          “Bar Date Order” means that certain “Notice of Chapter 11
Bankruptcy Case, Meeting of Creditors, & Deadlines” dated as of March 11, 2019 [ECF No.
91], establishing May 8, 2019 as the general bar date for filing proofs of Claim in the Chapter 11
Case, with only those exceptions permitted thereby.

                (21)          “BHSI” means Berkshire Hathaway Specialty Insurance Company,
its successors and assigns.

              (22)         “BHSI Agreements” means the BHSI DIP Loan Documents and the
BHSI Pre-Petition Agreements.

                (23)          “BHSI Bonds” means any surety bonds, guarantees, undertakings,
and/or contractual obligations, including renewals and extensions thereof, and including bonds
and undertakings for which BHSI has obligations as a result of an asset purchase, acquisition, or
like transaction having heretofore been and may hereafter be required by, for, or on behalf of
Debtor under the BHSI Agreements.

                (24)        “BHSI Bonded Contracts” means an agreement of Debtor for
which BHSI executes a Bond, procures a Bond, assumed the obligations of a Bond, or has
guaranteed performance including, but not limited to, those contracts identified on the attached
Exhibit 1 to this Plan.

              (25)          “BHSI Claims” means the claims and causes of action of the
Debtor for amounts due to the Debtor for materials provided to or work performed on the BHSI
Bonded Contracts.

                (26)        “BHSI Collateral” means the assets and property of the Debtor
provided to BHSI as collateral pursuant to the BHSI Agreements, which includes substantially
all of the Debtor’s assets.

               (27)           “BHSI DIP Loan” means the secured post-petition loan advanced
to the Debtor by BHSI.

              (28)           “BHSI DIP Loan Documents” means, collectively, the (i) BHSI
DIP Loan Agreement; (ii) the Promissory Note dated [XXXX], in the amount of [XXXX]; (iii)
the Mortgage; and (iv) all other documents executed and delivered by the Debtor in favor of
BHSI in connection with the issuance of the BHSI DIP Loan.

               (29)          “BHSI DIP Loan Claim” means the Administrative Claim on
account of the Secured Post-Petition Loan advanced by BHSI to the Debtor pursuant to the BHSI
DIP Loan Order.


                                               -4-
 9072961-7
             Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 97 of 173




               (30)          “BHSI DIP Loan Order” means the Order Authorizing Secured
Post-Petition Financing and Granting Adequate Protection entered by the Bankruptcy Court on
March 8, 2019 [ECF No. 84].

             (31)           “BHSI DIP Loan Agreement” means the Loan and Security
Agreement dated January __, 2019 between the Debtor, as borrower, and BHSI, as lender.

               (32)           “BHSI Pre-Petition Agreements” means the: (i) General Indemnity
Agreement dated October 31, 2016; (ii) BHSI Trust Financing Agreement; (iii) Consolidated and
Renewal Promissory Note dated January XXXX, 2018; (iv) Equipment Security Agreement
dated November XXXX, 2018; (v) the BHSI Bonds; (vi) Mortgage and Security Agreement
dated as of July 25, 2018, executed by Mortgagor in favor of DIP Lender, as amended by that
Notice of Future Advance and Mortgage Modification Agreement dated as of January XXXX,
2019, and (vii) all other documents executed and delivered by the Debtor in favor of BHSI in
connection with the issuance of BHSI Bonds on the BHSI Bonded Contacts.

              (33)           “BHSI Pre-Petition Secured Claim” means the allowed secured
claim of BHSI that is evidenced by the BHSI Pre-Petition Agreements.

               (34)           “BHSI Trust Financing Agreement” means the Trust, Financing
and Collateral Agreement dated as of July 19, 2018, as amended by that First Amendment to
Trust, Financing and Collateral Agreement dated January XXXX, 2019.

               (35)        “Bond Claims” means a Claim of a materialmen, subcontractor or
obligee under a BHSI Bonded Contract or a Travelers Bonded Contract.

               (36)            “Books and Records” means all books and records of such Debtor,
including, without limitation, all documents and communications of any kind, whether physical
or electronic.

               (37)           “Bridge Collapse” means the March 15, 2018 collapse of the
Florida International University Pedestrian Bridge.

               (38)           “Bridge Collapse Bodily Injury Claimant” means any Person or
entity holding a Bridge Collapse Bodily Injury Claim.

              (39)             “Bridge Collapse Bodily Injury Claimant Supplemental Release”
means the supplemental release of any and all Claims against the Settling Insurers required to be
executed by Bridge Collapse Bodily Injury Claimants in consideration of and as a condition to
receiving a distribution from the Bridge Collapse Bodily Injury Claims Trust, in the form
attached as Exhibit [___] to the Bridge Collapse Bodily Injury Claims Trust Agreement.

              (40)           “Bridge Collapse Bodily Injury Claims” means all bodily injury,
including wrongful death, tort claims arising out of or relating to the Bridge Collapse, including
but not limited to the currently known Bridge Collapse Bodily Injury Claims identified in
Schedule A to the Insurance Settlement Agreement, but excluding Bridge Collapse Other
Damage Claims.

                                               -5-
 9072961-7
             Case 19-12821-AJC       Doc 320     Filed 06/21/19    Page 98 of 173




               (41)           “Bridge Collapse Bodily Injury Claims Reviewer” means retired
Florida Supreme Court Justice R. Fred Lewis, who will analyze, assign relative values to, and
allocate Trust Assets to holders of Bridge Collapse Bodily Injury Claims pursuant to the Trust
Distribution Plan.

               (42)           “Bridge Collapse Bodily Injury Claims Trust” means the Trust
established by this Plan of Reorganization for the benefit of holders of allowed Bridge Collapse
Bodily Injury Claims and approved by the Plan Confirmation Order in form and substance
reasonably acceptable to the Settling Insurers.

               (43)            “Bridge Collapse Other Damage Claimant” means any Person or
entity holding or potentially holding a Bridge Collapse Other Damage Claim.

               (44)         “Bridge Collapse Other Damage Claims” means all Claims for any
other damage arising out of or relating to the Bridge Collapse, but excluding Bridge Collapse
Bodily Injury Claims.

             (45)           “Budget” means the budget attached as exhibits to the BHSI DIP
Loan Order and Travelers DIP Loan Order.

               (46)            “Business Day” means any day, other than a Saturday, Sunday or
“legal holiday” (as that term is defined in Bankruptcy Rule 9006(a)).

               (47)          “Capital Contribution” means the Real Estate.

               (48)          “Carve Out” means (a) fees due the United States Trustee
pursuant to 28 U.S.C. § 1930(a)(6); (b) fees due the Clerk of Court; and (c) the Professional Fee
Carve Out.

              (49)           “Cash” means cash and cash equivalents in certified or
immediately available U.S. funds, including but not limited to bank deposits, checks and similar
items.

              (50)           “Cash Flow” means the Debtor’s or the Reorganized Debtor’s, as
the case may be, EBITDA.

               (51)          “Causes of Action” means all claims, actions, causes of action,
choses in action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,
damages, judgments, remedies, rights of setoff, third-party claims, subrogation claims,
contribution claims, reimbursement claims, indemnity claims, counterclaims and crossclaims
against any Person or Entity, based in law or equity, including, without limitation, under the
Bankruptcy Code, whether direct, indirect, derivative or otherwise and whether asserted or
unasserted as of the Effective Date; provided, however, that Causes of Action shall exclude
Available Avoidance Actions.

              (52)         “Channeled Claim(s)” means the Bridge Collapse Bodily Injury
Claims, the Bridge Collapse Other Damage Claims, and any other Claim against any of the
                                               -6-
 9072961-7
             Case 19-12821-AJC        Doc 320     Filed 06/21/19      Page 99 of 173




Settling Insurers and/or the Insurance Settlement Released Parties that arises out of or relates to
or in any way involves, in whole or in part, directly or indirectly, whether through a direct claim,
cross-claim, third-party claim, subrogation claim, class action or otherwise, the Bridge Collapse,
the Bridge Collapse Bodily Injury Claims, the Bridge Collapse Other Damage Claims, or the
Insurance Policies.

               (53)           “Channeling Injunction” means the injunction imposed pursuant to
Section 12.7 of the Plan.

               (54)           “Chapter 11 Case” means the chapter 11 case commenced when
the Debtor filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code on the
Petition Date.

                (55)           “Claim” means (a) a right to payment, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured; (b) a right to an equitable remedy for breach
of performance if such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured, or unsecured; (c) any past, present and future claims, causes of action,
obligations, rights, suits, judgments, remedies, interests, actions, liabilities, demands, duties,
injuries, damages, expenses, fees, or costs of whatever kind or nature (including attorney’s fees
and expenses), whether foreseen or unforeseen, known or unknown, asserted or unasserted,
contingent or matured, liquidated or unliquidated, whether in tort, contract, extra-contractual or
otherwise, whether statutory, at common law or in equity, including but not limited to claims for
breach of contract, breach of the implied covenant of good faith and fair dealing, bad faith, unfair
claim settlement practices, statutory or regulatory violations, for indemnity or contribution, or
punitive, exemplary or extra-contractual damages of any type, including, without limitation, but
subject to the GIC Policy Exception, all claims: (i) arising out of or relating to or in any way
involving, in whole or in part, directly or indirectly, whether through a direct claim, cross-claim,
third-party claim, subrogation claim, class action or otherwise, the Bridge Collapse, the Bridge
Collapse Bodily Injury Claims, or the Bridge Collapse Other Damage Claims, including without
limitation any and all claims for wrongful death, personal injury, emotional distress, property
damage, economic loss, or environmental damage, remediation or exposure, or (ii) relating to the
Insurance Policies, including without limitation the issuance of the Insurance Policies, the
coverage under the Insurance Policies, the defense of litigation arising out of the Bridge
Collapse, or any act or omission of any Settling Insurer of any type for which a Claimant might
or may seek relief in connection with the Insurance Policies; or (d) any other “claim,” as that
term is defined in section 101(5) of the Bankruptcy Code.

               (56)           “Claimant” means the holder of a Claim.

               (57)           “Claims Objection Bar Date” means the bar date for objecting to
proofs of Claim, which shall be thirty (30) days after the Effective Date; provided, however, that
the Debtor or Reorganized Debtor or Plan Administrator, as applicable, may seek additional
extensions of this date from the Bankruptcy Court, with notice only to those parties entitled to
notice in the Chapter 11 Case pursuant to Bankruptcy Rule 2002. A party requesting to extend
the Claims Objection Bar Date may specify which entities may benefit from such an extension.

                                                -7-
 9072961-7
             Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 100 of 173




                (58)             “Class” means a category of holders of Claims or Equity Interests
as set forth in Article III herein and pursuant to section 1122(a) of the Bankruptcy Code.

              (59)             “Committee” means the Official Committee of Unsecured
Creditors appointed in this case.

              (60)           “Confirmation Date” means the date on which the Plan
Confirmation Order is entered by the Bankruptcy Court.

               (61)           “Creditor” has the meaning in section 101(10) of the Bankruptcy
Code.

                (62)          “Cure” means a Claim for all unpaid monetary obligations, or
adequate assurance of cure or compensation, or other amounts as may be agreed upon by the
parties, under an executory contract or unexpired lease (or assumed or assumed and assigned) by
any Debtor pursuant to section 365 of the Bankruptcy Code or the Plan.

               (63)           “Cure Claim” means a Claim for a Cure.

              (64)             “Debtor” has the meaning set forth in the preamble hereof, and
where applicable, the Estate thereof.

               (65)           “Debtor in Possession” means the Debtor in its capacity as a
debtor in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

                (66)         “DIP Loans” means the post-petition loans advanced to the Debtor
by (a) Travelers under, and pursuant to, the Travelers DIP Loan Order, and (b) BHSI under, and
pursuant to, the BHSI DIP Loan Order.

               (67)           “Disclosure Statement” has the meaning set forth in the preamble
hereof.

               (68)           “Disputed” means, with respect to any Claim: (a) listed on the
Schedules as unliquidated, disputed or contingent, unless a proof of Claim has been filed in a
liquidated, non-contingent amount; (b) as to which the Debtor or any other party in interest, has
interposed a timely objection or request for estimation in accordance with the Bankruptcy Code
and the Bankruptcy Rules; or (c) as otherwise disputed in accordance with applicable bankruptcy
or insolvency law, which objection, request for estimation or dispute has not been withdrawn or
determined by a Final Order.

               (69)            “Disputed Claims Reserve” means the reserve funds created
pursuant to Article IX herein.

              (70)            “Distributions” means the distributions of Cash to be made in
accordance with the Plan.

              (71)           “Distribution Agent” means the Person or Entity responsible for
making Distributions under the Plan, which will be the Reorganized Debtor for all Classes other

                                               -8-
 9072961-7
             Case 19-12821-AJC       Doc 320      Filed 06/21/19     Page 101 of 173




than Classes 6 and 7. Distributions to the holders of Allowed Claims in Class 6 shall be made by
the Plan Administrator. Distributions to the holders of Bridge Collapse Bodily Injury Claims
shall be made by the Trustee pursuant to the Trust Agreement and the Trust Distribution Plan.

                (72)           “Effective Date” means the Business Day selected by the Debtor
after the Confirmation Date on which the conditions precedent specified in Article XI of this
Plan have been either satisfied or waived. Within two (2) Business days of the Effective Date,
the notice of the Effective Date shall be filed in the Bankruptcy Court.

             (73)             “Entity” has the meaning set forth in section 101(15) of the
Bankruptcy Code.

                (74)           “Equity Interest” means the interests of any holder of an equity
security of any of the Debtor represented by any issued and outstanding shares of common stock
or preferred stock, or any membership interest, partnership interest or other instrument
evidencing a present ownership interest in any of the Debtor, including any option, warrant, or
right, contractual or otherwise, to acquire any such interest.

              (75)          “Estate” means the Debtor’s estate created pursuant to section 541
of the Bankruptcy Code upon the filing of the Chapter 11 Case.

              (76)         “Excess Liability Policy” means the insurance policy issued by The
Ohio Casualty Insurance Company, Excess Liability Policy No. ECO (18)58267898.

                 (77)           “FDOT” means Florida Department of Transportation, and any of
its officers, directors, employees, agents, attorneys, representatives and affiliates.

               (78)           “Final Decree” means the decree contemplated under Bankruptcy
Rule 3022.

               (79)           “Final Order” means an order or judgment of the Bankruptcy
Court, or other court of competent jurisdiction with respect to the subject matter, which has not
been reversed, stayed, modified or amended, and as to which the time to file an appeal, motion
for reconsideration or rehearing, or request for a stay has expired with no appeal, motion for
reconsideration or rehearing, or request for a stay having been timely filed.

                (80)         “FIU” means Florida International University, the Florida
International University Board of Trustees, and any of its trustees, officers, directors, employees,
agents (excluding, however, any subcontractors of FIU or the Debtor), attorneys, representatives
and affiliates.

              (81)           “G&A DIP Loan Proceeds” means that portion of the DIP Loans
advanced to the Debtor to fund the Debtor’s general and administrative expenses.

               (82)           “General Bar Date” means May 8, 2019 as established in the Bar
Date Order.



                                                -9-
 9072961-7
             Case 19-12821-AJC     Doc 320     Filed 06/21/19    Page 102 of 173




               (83)          “General Unsecured Claims” means Claims against the Debtor
that are not Administrative Claims, Professional Compensation Claims, Priority Tax Claims,
Other Priority Claims, Travelers Secured Claim, BHSI Secured Claim, Miscellaneous Secured
Claim, Bank of America Line of Credit Loan - Secured Claim, Bank of America Equipment
Secured Claim, Bridge Collapse Bodily Injury Claims, Bridge Collapse Other Damage Claims,
Non-Bridge Collapse Claims, Other Insured Damage Claims, Subordinated Claims or Equity
Interests.

               (84)         “GIC” means Greenwich Insurance Company.

             (85)         “GIC Policy” means Policy No. CGS740951901 issued by
Greenwich Insurance Company.

              (86)           “GIC Policy Exception” means any obligation of GIC under the
GIC Policy to provide a defense to the Debtor in connection with the Bridge Collapse Bodily
Injury Claims or the Bridge Collapse Other Damage Claims and any obligation of GIC to
provide coverage to the Debtor for the Non-Bridge Collapse Claims.

              (87)        “IHIC Policy” means Policy No. CEO744659901 issued by Indian
Harbor Insurance Company.

              (88)             “Impaired” means “impaired” within the meaning of sections
1123(a)(4) and 1124 of the Bankruptcy Code, with respect to a Claim, Equity Interest, or Class
of Claims or Equity Interests.

               (89)         “Insider Claims” means the Claim of any Insider.

                (90)            “Injunction” means one or more orders of the Bankruptcy Court,
which shall include the Settlement Approval Order and the Plan Confirmation Order,
permanently releasing and enjoining the enforcement, prosecution, continuation or
commencement of any Claim that any Person or entity holds or asserts or may in the future hold
or assert against the Settling Insurers and Insurance Settlement Released Parties.

               (91)           “Insurance” means the coverage available under any policy of
insurance other than the Insurance Policies.

              (92)          “Insurance Policies” shall mean the GIC Policy, XLIA Policy, the
IHIC Policy and the Excess Liability Policy.

             (93)           “Insurance Programs Order” means the Order Granting Debtor’s
Emergency Motion for Authorization to (I) Continue to Administer Insurance Policies and
Related Agreements; (II) Continue Certain Premium Financing Arrangements Related Thereto;
and (III) Honor Certain Obligations in Respect Thereof [ECF No. 55] entered by the
Bankruptcy Court on March 5, 2019.

               (94)             “Insurance Settlement Agreement” means the Settlement
Agreement made as of April 29, 2019 between and among the Debtor, on the one hand, and the
Settling Insurers, on the other hand.
                                             -10-
 9072961-7
             Case 19-12821-AJC        Doc 320     Filed 06/21/19      Page 103 of 173




                 (95)          “Insurance Settlement Released Parties” means the Settling
Insurers, their respective officers, directors, employees, agents, attorneys, representatives,
affiliates, reinsurers and associated third parties, FIU, FDOT, the Debtor and the Reorganized
Debtor.

                (96)       “Lien” means any lien, mortgage, charge, security interest, pledge
or other encumbrance against or interest in property to secure payment or performance of a
claim, debt or litigation.

                (97)            "Liquidation Event" means (i) any voluntary or involuntary
liquidation, dissolution, or winding up of Debtor, (ii) any sale of all or substantially all of the
assets of Debtor, and/or (iii) any sale of all or substantially all of the membership or other equity
interest of, including, but not limited to, any merger, reorganization, or recapitalization of
substantially all of the membership or other equity interest of Debtor.

               (98)            “Net Proceeds” means the gross proceeds of any claim, demand or
cause of action of the Debtor, less the costs and expenses incurred.

               (99)           “New Equity Holder” means Frigate Group Holdings, LLC, a
Florida limited liability company.

                 (100)          “Non-Bridge Collapse Claims” means any Claim against the
Debtor for which any of the Insurance Policies provide insurance coverage to the Debtor and that
is not related to and does not arise from the Bridge Collapse.

               (101)           “Other Damage Claim Fund” means a fund, to be held in trust by
the Debtor or Reorganized Debtor, as applicable, for the exclusive benefit of the holders of
allowed Bridge Collapse Other Damage Claims, which shall be funded in accordance with the
procedures set forth in the Plan Supplement.

              (102)          “Other Insured Damage Claim” means any Claim against the
Debtor for personal injury, wrongful death or property damage for which Insurance provides
insurance coverage to the Debtor and that is not related to and does not arise from the Bridge
Collapse and that does not constitute a Bridge Collapse Bodily Injury Claim, a Bridge Collapse
Other Damage Claim or a Non-Bridge Collapse Claim.

             (103)          “Other Priority Claims” means Claims accorded priority in right of
payment under section 507(a) of the Bankruptcy Code, other than Priority Tax Claims.

                (104)       “Person” means an individual, partnership, corporation, limited
liability company, cooperative, trust, estate, unincorporated organization, association, joint
venture, government unit or agency or political subdivision thereof or any other form of legal
entity or enterprise.

               (105)         “Petition Date” means March 1, 2019, the date on which the
Debtor filed the Chapter 11 Case.

               (106)           “Plan” has the meaning set forth in the preamble hereof.
                                                -11-
 9072961-7
             Case 19-12821-AJC      Doc 320     Filed 06/21/19    Page 104 of 173




             (107)         “Plan Administrator” means the Person identified in the Plan
Supplement and appointed effective as of the Effective Date to carry out the duties specified
herein.

              (108)          “Plan Cash” means $25,000 contributed on the Effective Date by
Travelers and BHSI.

               (109)           “Plan Confirmation Order” means the order of the Bankruptcy
Court entered in the Bankruptcy Case, in form and substance reasonably satisfactory to the
Settling Insurers, confirming the Plan.

                (110)         “Plan Documents” means all documents that aid in effectuating the
Plan, including, without limitation, all addenda, exhibits, schedules, and the Plan Supplement,
which documents (as may be amended, modified or supplemented from time to time) shall be in
form and substance reasonably acceptable to the Debtor and which documents, insofar as they
relate to or in any way involve the Bridge Collapse, the Bridge Collapse Bodily Injury Claims,
the Bridge Collapse Other Damage Claims, the Non-Bridge Collapse Claims, the Other Insured
Damage Claims, the Insurance Policies, the Applicable Policy Limit, the Bridge Collapse Bodily
Injury Claims Trust, or the Other Damage Claim Fund, shall be in form and substance
reasonably acceptable to the Settling Insurers.

               (111)           “Plan Supplement” means the supplement, if any, to the Plan
containing certain documents and forms of documents specified in the Plan, each in form and
substance reasonably acceptable to the Debtor and which, insofar as they relate to or in any way
involve the Bridge Collapse, the Bridge Collapse Bodily Injury Claims, the Bridge Collapse
Other Damage Claims, the Non-Bridge Collapse Claims, the Other Insured Damage Claims, the
Insurance Policies, the Applicable Policy Limit, the Bridge Collapse Bodily Injury Claims Trust,
or the Other Damage Claim Fund, shall be in form and substance reasonably acceptable to the
Settling Insurers, which documents and forms shall be filed with the Bankruptcy Court no later
than ten (10) days prior to the commencement of the hearing on confirmation of the Plan.

               (112)          “Priority Tax Claims” means Claims of governmental units of the
kind specified in section 507(a)(8) of the Bankruptcy Code.

                (113)         “Pro Rata” means the proportion (expressed as a percentage) that
the amount of a Claim in a particular Class or Classes bears to the aggregate amount of all
Claims (including Disputed Claims but excluding disallowed Claims) in such Class or Classes,
unless this Plan provides otherwise.

              (114)          “Professional Fee Carve Out” means following an Event of
Default under the Travelers DIP Documents or the BHSI DIP Documents, (a) up to $50,000 in
fees and expenses incurred by the Debtor’s professionals from and after an Event of Default
under the Travelers DIP Documents; and (b) up to $50,000 in fees and expenses incurred by the
Debtor’s professionals from and after an Event of Default under the BHSI DIP Documents.

              (115)          “Professionals’” means any Person employed in the Chapter 11
Case pursuant to a Final Order in accordance with sections 327, 328 or 1103 of the Bankruptcy

                                              -12-
 9072961-7
             Case 19-12821-AJC        Doc 320     Filed 06/21/19      Page 105 of 173




Code, and to be compensated for services rendered prior to the Effective Date pursuant to
sections 327, 328, 329, 330, 331 or 363 of the Bankruptcy Code.

              (116)           “Real Estate” means the real property that is pledged to Travelers
in accordance with the terms of this Plan, as more particularly described in the Plan Supplement.

               (117)         “Record Date” means the date that the Disclosure Statement is
conditionally approved by the Bankruptcy Court.

                 (118)         “Reinstated” or “Reinstatement” means, with respect to any Claim
of Interest, the treatment provided for in section 1124 of the Bankruptcy Code.

             (119)       “Released Parties” means, collectively, BHSI, the Debtor,
Travelers, New Equity Owner, the Settling Insurers, and the Insurance Settlement Released
Parties.

               (120)         “Reorganized Debtor” means the Debtor, as reorganized as of the
Effective Date in accordance with the Plan, and its successors.

                (121)          “Representatives” means, with regard to an Entity (including the
Debtor), any current or former officers, directors, employees, attorneys, Professionals,
accountants, investment bankers, financial advisors, consultants, agents and other representatives
(including their respective officers, directors, employees, independent contractors, members and
professionals).

              (122)          “Schedule of Assumed Executory Contracts and Unexpired
Leases” means the schedule to be included in the Plan Supplement and identifying (i) the
executory contracts and unexpired leases to be assumed by the Debtor and assigned to the
Purchaser; and (ii) the amount of Cure Claims with respect to each executory contract or
unexpired lease proposed to be assumed.

              (123)           “Schedules” mean the schedules of assets and liabilities, schedules
of executory contracts and statements of financial affairs filed by the Debtor pursuant to section
521 of the Bankruptcy Code, as may be amended, modified or supplemented from time to time.

                (124)           “Secured Claims” means Claim(s) against the Debtor that are
secured by a Lien on property in which the Estate has an interest, which Liens are valid,
perfected and enforceable under applicable law or by reason of a Final Order, or that are subject
to setoff under section 553 of the Bankruptcy Code, to the extent of the value of the Claim
holder’s interest in the Estate’s interest in such property or to the extent of the amount subject to
setoff, as applicable, as determined pursuant to section 506(a) of the Bankruptcy Code.

               (125)           “Settling Insurers” means the Persons listed on Exhibit 3.

            (126)          “Settlement Approval Order” means the Order: (A) Approving
Compromise and Settlement Agreement; (B) Authorizing and Directing the Debtor to Enter Into
and Perform Under Settlement Agreement; (C) Enjoining Certain Claims Against Certain

                                                -13-
 9072961-7
             Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 106 of 173




Insurers; and (D) Granting Related Relief dated June 4, 2019 and entered June 5, 2019 [ECF
No. 302] by which the Bankruptcy Court approved the Insurance Settlement Agreement.

                 (127)          “Subordinated Claims” means (a) any Claim of any Person or
Entity that is liable with the Debtor on or has secured the Claim of another creditor to the extent
that such co-obligor’s Claim is for indemnity, contribution, or reimbursement and is not Allowed
on or before the Confirmation Date, (b) any Claim for penalties or punitive damages and any
other Claim of the type described in section 726(a)(4) of the Bankruptcy Code (and
notwithstanding the general inapplicability of Chapter 7 of the Bankruptcy Code), including any
lien securing such Claim, (c) any Claim subordinated under section 510 of the Bankruptcy Code
and any lien securing such Claim, or (d) any Claim subordinated per the terms of this Plan or
otherwise by Final Order of the Bankruptcy Court.

              (128)           “Tax Code” means the United States Internal Revenue Code of
1986, as amended.

               (129)         “Tax Returns” means all tax returns, reports, certificates, forms or
similar statements or documents, including amended tax returns or requests for refunds.

               (130)         “Travelers” means Travelers Casualty and Surety Company of
America, St. Paul Fire and Marine Company and any of their present or future direct or indirect
parent companies, any of the respective or future direct or indirect affiliates or subsidiaries of
such companies and parent companies, and/or any co-sureties, fronting companies, and
reinsurers, and/or their successors, assigns, parent companies and subsidiaries, whether in
existence now or formed hereafter, including any predecessors in interest.

              (131)          “Travelers Agreements” means, collectively, the Travelers
Prepetition Agreements and the Travelers DIP Documents.

                (132)       “Travelers Bonded Contracts” means an agreement of Debtor, or
any other indemnitor under any of the Travelers Agreements, for which Travelers executed a
Travelers Bond, procured a Travelers Bond, assumed the obligations of a Travelers Bond, or has
guaranteed performance, including, but not limited to, those contracts identified on the attached
Exhibit 4 to this Plan.

               (133)           "Travelers Bonds" means any surety bonds, guarantees,
undertakings, and/or contractual obligations, including renewals and extensions thereof, and
including bonds and undertakings for which Travelers has obligations as a result of an asset
purchase, acquisition, or like transaction having heretofore been and may hereafter be required
by, for, or on behalf of any one or more of Debtor and any other indemnitors under any of the
Travelers Agreements.

                (134)         “Travelers CMS Agreements” means, collectively: (i) the Trust
Agreement dated July 23, 2018, by and among Debtor, Travelers, Mattson Driscoll & Damico
LLP, and others, as amended by the First Amendment to Trust Agreement dated as of August 30,
2018; (ii) the Collateral Reimbursement Agreement dated July 23, 2018, by and among Debtors,
Travelers, and others, as amended by the First Amendment to Collateral/Reimbursement
Agreement dated as of August 30, 2018, and by Second Amendment to
                                             -14-
 9072961-7
             Case 19-12821-AJC      Doc 320     Filed 06/21/19     Page 107 of 173




Collateral/Reimbursement Agreement dated September 20, 2018; (iii) Collateral Agent
Agreement dated as of July 23, 2018, by and among Debtor, Travelers, and U.S. Bank; and (iv)
any and all amendments, modifications, replacements, and restatements of any of the foregoing.

               (135)          "Travelers Collateral" means the assets of Debtor provided to
Travelers as collateral pursuant to the Travelers Agreements, which includes substantially all of
the assets of Debtor.

              (136)         “Travelers DIP Documents” means, collectively, the (i) Loan and
Security Agreement; (ii) Promissory Note _______________; (iii) ____________; and (iv) any
and all amendments, modifications, replacements, and restatements of any of the foregoing.

               (137)        “Travelers DIP Loan Claim” means the superpriority
Administrative Claim on account of the funds advanced by Travelers to the Debtor pursuant to
the Travelers DIP Documents and the Travelers DIP Loan Order.

              (138)         “Travelers DIP Loan Order” means the Order Authorizing
Secured Post-Petition Financing and Granting Adequate Protection entered by the Bankruptcy
Court on March 8, 2019 [ECF No. 85].

              (139)          “Travelers DIP Loan Secured Claim” means the allowed secured
claim on account of the funds advanced by Travelers to the Debtor pursuant to the Travelers DIP
Documents and the Travelers DIP Loan Order.

              (140)          "Travelers Loan and Security Agreement" means the Loan and
Security Agreement dated as of March ____, 2019, by and between Debtor and Travelers that
was approved pursuant to the Travelers DIP Loan Order.

              (141)         “Travelers Prepetition Agreements” means, collectively, (i)
General Agreement of Indemnity dated October 22, 2003, executed by Magnum Construction
Management, Corp. (an inactive company converted to Munilla Construction Management, LLC
) (d/b/a M.C.M. Corp.), Advanced Realty Management, Inc., Jorge Munilla, Raul Munilla, Pedro
Munilla, Juan Munilla, Madeleine Munilla, Gail Munilla, and Jacquelyn Munilla in favor of
Company; as modified by General Agreement of Indemnity Additional Indemnitor Rider dated
October 12, 2005, executed by 6201 Corporation of Miami (an inactive company), General
Agreement of Indemnity Additional Indemnity Rider dated October 13, 2006, executed by 7501
Medley Civil, LLC and MCM of South Florida, LLC (an active company converted to MCM
Corp., (also an inactive company)); General Agreement of Indemnity Additional Indemnitor
Rider dated June 3, 2011, executed by Munilla Construction Management, LLC d/b/a MCM;
Rider to General Agreement of Indemnity dated September 18, 2012, executed by MCM Global,
S.A., Advanced Realty Management, Inc., 7501 Medley Civil, LLC, Munilla Construction
Corporation, LLC dba MCM, Jorge Munilla, Pedro Munilla, Juan Munilla, Madeleine Munilla,
Gail Munilla, and Jacquelyn Munilla; (ii) General Agreement of Indemnity dated November 3,
2015, executed by Benjamin R. Polote, Sr. and The Polote Corporation, as amended by General
Agreement of Indemnity Additional Indemnitor and Limited Liability Rider dated
_____________, 2016, executed by Debtor; (iii) Documento De Indemnización dated July 29,
2011, executed by MCM Global, S.A.; (iv) any and all other indemnity agreements heretofore or

                                              -15-
 9072961-7
              Case 19-12821-AJC       Doc 320     Filed 06/21/19   Page 108 of 173




hereafter executed by any of the indemnitors identified in any of the foregoing in favor of
Travelers; (v) the Travelers CMS Agreements; (vi) Mortgage and Security Agreement dated as
of September 20, 2018, executed by 129 Leoni, LLC in favor of Travelers; (vii) Mortgage and
Security Agreement dated September 20, 2018, executed by Development Zone Group, Inc. in
favor of Travelers; (viii) Demand Promissory Note dated as of September 20, 2018, in the
original principle amount of Fourteen Million Five Hundred Fifty-Two Thousand Seven
Hundred Seventy-Five 70/100 Dollars ($14,552,775.70), executed by Debtor and others, as the
makers, in favor of Travelers; (ix) Travelers Bonds; and (x) any and all amendments,
modifications, replacements, and restatements of any of the foregoing.

              (142)            “Travelers Prepetition Secured Claim” means the allowed secured
claim of Travelers that is evidenced by the Travelers Agreements.

             (143)        “Trust Accounts” means the trust accounts established and
maintained in accordance with BHSI Trust Financing Agreement and the Travelers CMS
Agreements.

              (144)          “Trust Agreement” means the Trust Agreement establishing the
Bridge Collapse Bodily Injury Claims Trust, in the form attached hereto as Exhibit 5.

              (145)         “Trust Assets” means the Applicable Policy Limit to be transferred
to the Bridge Collapse Bodily Injury Claims Trust on the Effective Date.

                (146)         “Trust Distribution Plan” means the agreed protocol for
distribution of the Trust Assets to holders of Bridge Collapse Bodily Injury Claims, which shall
be incorporated into and made a part of the Trust Agreement.

               (147)        “Trust Documents” means the Trust Agreement and such
additional documents as may be executed in connection with the Trust Agreement.

              (148)          “Trustee” means the Person appointed as Trustee of the Bridge
Collapse Bodily Injury Claims Trust in accordance with the terms of the Plan, the Plan
Confirmation Order, and the Trust Agreement, and any duly-appointed successor thereto.

                (149)           “U.S. Trustee” means the United States Trustee appointed under
Article 591 of title 28 of the United States Code to serve in the Southern District of Florida.

               (150)          “Unimpaired” means not “impaired” within the meaning of
sections 1123(a)(4) and 1124 of the Bankruptcy Code, with respect to a Claim, Equity Interest,
or Class of Claims or Equity Interests.

             (151)             “XLIA Policy” means Policy No. US00072885LI17A issued by XL
Insurance America, Inc.

        1.2     Rules of Interpretation

                (a)    For purposes herein: (a) in the appropriate context, each term, whether
stated in the singular or the plural, shall include both the singular and the plural, and pronouns
                                                -16-
 9072961-7
              Case 19-12821-AJC       Doc 320     Filed 06/21/19      Page 109 of 173




stated in the masculine, feminine or neutral gender shall include the masculine, feminine and the
neutral gender; (b) any reference herein to a contract, instrument, release, indenture or other
agreement or document being in a particular form or on particular terms and conditions means
that the referenced document shall be substantially in that form or substantially on those terms
and conditions; (c) any reference herein to an existing document or exhibit having been filed or
to be filed shall mean that document or exhibit, as it may thereafter be amended, modified or
supplemented; (d) unless otherwise specified, all references herein to “Articles” are references to
Articles hereof or hereto; (e) the words ‘‘herein,’’ “hereof” and ‘‘hereto’’ refer to the Plan in its
entirety rather than to a particular portion of the Plan; (f) captions and headings to Articles are
inserted for convenience of reference only and are not intended to be a part of or to affect the
interpretation hereof; (g) the rules of construction set forth in section 102 of the Bankruptcy
Code shall apply; and (h) any term used in capitalized form herein that is not otherwise defined
but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned
to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

              (b)    The provisions of Federal Rule of Bankruptcy Procedure 9006(a) shall
apply in computing any period of time prescribed or allowed hereby.

               (c)   All references herein to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided.

        1.3     Exhibits

       All exhibits and schedules, if any, to the Plan are incorporated into and are part of the
Plan as if set forth herein. All exhibits and schedules to the Plan, shall be filed with the Clerk of
the Bankruptcy Court not later than three (3) days prior to the deadline set by the Bankruptcy
Court to vote to accept or reject the Plan. Such exhibits may be inspected in the office of the
Clerk of the Bankruptcy Court during normal hours of operation of the Bankruptcy Court.
Holders of Claims or Equity Interests may also obtain a copy of such exhibits, once filed, from
the Debtor’s counsel by a written request sent to the following address:

                                      Berger Singerman LLP
                                       1450 Brickell Avenue
                                            Suite 1900
                                         Miami, FL 33131
                                       Phone: 305-755-9500
                                     Facsimile: 305-714-4340
                                    ATTN: Jordi Guso, Esquire
                                   jguso@bergersingerman.com




                                                -17-
 9072961-7
              Case 19-12821-AJC      Doc 320       Filed 06/21/19   Page 110 of 173




                                   ARTICLE II
                       ADMINISTRATIVE AND PRIORITY CLAIMS

        2.1     Administrative Claims in General

        The Debtor shall pay each holder of an Allowed Administrative Claim (other than the
BHSI DIP Loan Claim and the Travelers DIP Loan Claim), in satisfaction of such Allowed
Administrative Claim, the full unpaid amount of such Allowed Administrative Claim in Cash:
(1) on the Effective Date or as soon as practicable thereafter (or, if not then due, when such
Allowed Administrative Claim is due or as soon as practicable thereafter); (2) if such Claim is
Allowed after the Effective Date, on the date such Claim is Allowed or as soon as practicable
thereafter (or, if not then due, when such Allowed Administrative Claim is due or as soon as
practicable thereafter); (3) at such time and upon such terms as may be agreed upon by such
holder and the Debtor; or (4) at such time and upon such terms as set forth in an order of the
Bankruptcy Court; provided, however, that any Claim seeking administrative expense status
included as a part of a proof of claim filed in the Chapter 11 Case shall not qualify as an
Administrative Claim; provided further, however, that notwithstanding anything to the contrary
herein or in the Plan Confirmation Order, the Insurance Programs Order shall remain in full force
and effect after confirmation of the Plan and the occurrence of the Effective Date, the Debtor and
the Reorganized Debtor, as applicable, shall continue to honor its obligations under the Insurance
Programs Order after confirmation of the Plan and the occurrence of the Effective Date, and
insurers providing insurance coverage to the Debtor after the Petition Date pursuant to the
Insurance Programs Order or otherwise shall not be required to file a motion, application, or
claim for allowance and payment of any amounts due as an administrative expense claim, which
the Debtor or Reorganized Debtor, as applicable, shall pay as and when such amounts become
due in the ordinary course of business.

        2.2     BHSI DIP Loan Claim

         The BHSI DIP Loan Claim shall be treated in accordance with the treatment of Class 3A
claimants. All obligations of the Debtor under the BHSI DIP Documents and the BHSI Trust
Financing Agreement shall be assumed by and be obligations of the Reorganized Debtor. BHSI
shall retain all post-petition liens securing the BHSI DIP Loan Claim, including its unimpaired
first-priority lien against the BHSI Bonded Contracts. Any and all rights of BHSI relating to the
BHSI Bonded Contracts, including equitable subrogation rights, are fully preserved and
unimpaired. The BHSI DIP Loan Claim shall be deemed an Allowed super-priority
administrative claim for the full amount due and owing under the BHSI DIP Loan Documents
and shall not be subject to dispute as to its amount or priority by any party.

        2.3     Travelers DIP Loan Claim

       The Travelers DIP Loan Claim shall be treated in accordance with the treatment of Class
2A Claims. The Travelers DIP Loan Claim shall be unimpaired and all obligations of the Debtor
under the DIP Documents and the Cash Management Documents shall be assumed by and shall
be obligations of the Reorganized Debtor. All rights of Travelers relating to the Travelers
Bonded Contracts, including equitable subrogation rights, are fully preserved and unimpaired.

                                               -18-
 9072961-7
              Case 19-12821-AJC       Doc 320    Filed 06/21/19    Page 111 of 173




The Travelers DIP Loan Claim shall be an allowed super-priority administrative claim to the full
amount due and owing to Travelers under the Travelers DIP Documents. Travelers shall retain,
unimpaired, all post-petition liens securing the obligations under the Travelers DIP Documents.

        2.4     Bond Claims

       Bond Claims that are not Disputed shall be paid in the ordinary course of business by the
Debtor or the Reorganized Debtor, as applicable, in accordance with the terms of the applicable
BSHI Bonded Contracts or Travelers Bonded Contracts.

        2.5     Professional Compensation and Reimbursement Claims

       On or prior to the deadline set by the Bankruptcy Court for Professionals to file final fee
applications, each Professional shall file with the Bankruptcy Court its final fee application
seeking final approval of all fees and expenses from the Petition Date through the Confirmation
Hearing. The Debtor shall pay the Allowed Claims of each Professional up to the amount in the
Administrative Expense Escrow in accordance with the Orders of the Bankruptcy Court. From
and after the Confirmation Date until the Effective Date, the Debtor, in the ordinary course of
business and without the necessity for any approval by the Bankruptcy Court, shall pay the
reasonable fees and necessary and documented expenses of the Professionals during such period,
up to the amount in the Administrative Expense Escrow. The Administrative Expense Escrow
shall be funded through the Administrative Expense Advances to be made by Travelers and
BHSI in accordance with, and subject to, the Travelers DIP Documents and the BHSI DIP Loan
Documents, respectively. Notwithstanding the foregoing, in the event of a default under the
Travelers DIP Documents or the BHSI DIP Loan Documents, any Administrative Expense
Advances after such default shall be limited the Professional Fee Carve Out.

        2.6     Priority Tax Claims

       The Debtor shall pay each holder of an Allowed Priority Tax Claim, in satisfaction of
such Allowed Priority Tax Claim, the full unpaid amount of such Allowed Priority Tax Claim in
Cash, on the later of (i) the Effective Date, (ii) the date such Allowed Priority Tax Claim
becomes Allowed or as soon as practicable thereafter and (iii) the date such Allowed Priority
Tax Claim is payable under applicable non-bankruptcy law; provided, however, that the Debtor
shall not pay any premium, interest or penalty in connection with such Allowed Priority Tax
Claim.

        2.7     Statutory Fees

        Notwithstanding any other provisions of the Plan to the contrary, the Debtor shall pay the
United States Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6), within
ten (10) days of the entry of the order confirming the Plan, for pre-confirmation periods and
simultaneously file all the Monthly Operating Reports for the relevant periods, indicating the
cash disbursements for the relevant period. The Plan Administrator shall further pay the United
States Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6), based upon all
post-confirmation periods within the time period set forth in 28 U.S.C. § 1930(a)(6), based upon
all post-confirmation disbursements made by the Plan Administrator, until the earlier of the
closing of this case by the issuance of a Final Decree by the Bankruptcy Court, or upon the entry
                                                -19-
 9072961-7
              Case 19-12821-AJC         Doc 320     Filed 06/21/19    Page 112 of 173




of an Order by the Bankruptcy Court dismissing this case or converting this case to another
chapter under the United States Bankruptcy Code, and the Plan Administrator shall provide to
the United States Trustee upon the payment of each post-confirmation payment, and
concurrently filed with the Court, Post-Confirmation Quarterly Operating reports indicating all
the cash disbursements for the relevant period. Notwithstanding anything in the Plan or the Plan
Confirmation Order to the contrary, no statutory fees shall be assessed or be payable on the
disbursements made from the Trust Accounts, the distribution of the Applicable Policy Limit to
the Bridge Collapse Bodily Injury Claims Trust on the Effective Date, or any distributions made
by the Trustee on or after the Effective Date, including distributions to Bridge Collapse Bodily
Injury Claimants.

                           ARTICLE III
   CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY INTERESTS

        3.1      Summary

                (a)   In accordance with section 1123(a)(1) of the Bankruptcy Code, the Debtor
has not classified Administrative Claims and Priority Tax Claims, as described in Article II.

                (b)     The following table classifies Claims against and Equity Interests in the
Debtor for all purposes, including voting, confirmation and Distribution pursuant hereto and
pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems a Claim or
Equity Interest to be classified in a particular Class only to the extent that the Claim or Equity
Interest qualifies within the description of that Class and shall be deemed classified in a different
Class to the extent that any remainder of such Claim or Equity Interest qualifies within the
description of such different Class. A Claim or Equity Interest is in a particular Class only to the
extent that any such Claim or Equity Interest is Allowed in that Class and has not been paid or
otherwise settled prior to the Effective Date. Each Class set forth below is treated hereunder as a
distinct Class for voting and Distribution purposes.

                 (c)    Summary of Classification and Treatment of Classified Claims and Equity
Interests.

  Class                Claim                         Status                Entitled to Vote?
    1           Other Priority Claims              Unimpaired          No; Deemed to Accept the
                                                                       Plan.
   2A        Travelers DIP Loan Secured             Impaired           Yes.
                        Claim
   2B           Travelers Prepetition               Impaired           Yes.
                   Secured Claim
   3A         BHSI DIP Loan Secured                 Impaired           Yes.
                     Claim
   3B         BHSI Prepetition Secured              Impaired           Yes.
                      Claim
    4          Miscellaneous Secured                Impaired           Yes.
                                                  -20-
 9072961-7
             Case 19-12821-AJC         Doc 320     Filed 06/21/19    Page 113 of 173




                      Claims
  5A         Bank of America – Line of             Impaired           Yes.
             Credit Loan Secured Claim
  5B           Bank of America –                   Impaired           Yes.
             Equipment Loan Secured
                     Claim
   6         General Unsecured Claims              Impaired           Yes.
   7          Bridge Collapse Bodily               Impaired           Yes.
                  Injury Claims
   8           Bridge Collapse Other               Impaired           Yes.
                  Damage Claims
   9           Non-Bridge Collapse                 Impaired           Yes.
                    Claims
  10           Other Insured Damage                Impaired           Yes.
                       Claims
  11           Subordinated Claims                 Impaired           Yes.
  12              Equity Interests                 Impaired           No. Deemed to Reject the
                                                                      Plan.

       3.2      Classification and Treatment of Claims and Equity Interests

                (a)    Other Priority Claims (Class 1)

                       (i)     Classification: Class 1 consists of Other Priority Claims.

                       (ii)    Treatment: Except to the extent that a holder of an Allowed Other
       Priority Claim has been paid by the Debtor prior to the Effective Date or agrees to a less
       favorable classification and treatment, each holder of an Allowed Other Priority Claim
       shall receive the full unpaid amount of such Allowed Other Priority Claim in Cash, on the
       later of (i) the Effective Date or as soon as practicable thereafter, (ii) the date such
       Allowed Other Priority Claim becomes Allowed or as soon as practicable thereafter and
       (iii) the date such Allowed Other Priority Claim is payable under applicable non-
       bankruptcy law; provided, however, that the Debtor shall not pay any premium, interest
       or penalty in connection with such Allowed Other Priority Claim.

                      (iii)   Voting: Class 1 is Unimpaired, and therefore, the holders of Other
       Priority Claims in Class 1 are not entitled to vote to accept or reject the Plan.

                (b)    Travelers DIP Loan Secured Claim (Class 2A)

                     (i)    Classification: Class 2A consists of the Travelers’ Secured Claim
       arising under the Travelers DIP Documents and the Travelers DIP Loan Order in an
       allowed amount equal to the sum of all post-petition and post-confirmation advances


                                                 -21-
9072961-7
            Case 19-12821-AJC           Doc 320     Filed 06/21/19    Page 114 of 173




       made by Travelers to the Debtor pursuant to the Travelers DIP Documents, the Travelers
       DIP Loan Order, this Plan, and any order confirming this Plan.

                       (ii)   Treatment: The Class 2A Claim shall be unimpaired under the
       Plan and all obligations of the Debtor under the Travelers DIP Documents and the
       Travelers DIP Loan Order shall be assumed by, and shall be continuing obligations of,
       the Reorganized Debtor. The Reorganized Debtor shall ratify and assume all obligations
       of the Debtor under the Travelers DIP Documents and ratify all security interests granted
       to Travelers under the Travelers DIP Documents and the Travelers DIP Loan Order.
       Travelers, in its sole and absolute discretion, may make advances under the Travelers
       DIP Documents to the Reorganized Debtor during the post-confirmation period and such
       advances shall become part of the allowed Class 2A Claim without the need for any
       additional notices, filings, or court approval. Furthermore, the rights and remedies
       available to Travelers under the Travelers DIP Documents, including, but not limited to,
       Travelers' right to utilize any and all acknowledgments of default, takeover, tender,
       assign, or arrange for the completion of any of the projects associated with the Travelers
       Bonded Contracts, and prosecute, defend, settle, etc. any claims related to Travelers
       Bonded Contract and/or Travelers Collateral (subject to the Intercreditor Agreement),
       shall be fully enforceable against the Reorganized Debtor. Travelers shall retain all liens
       granted to it in conjunction with the Travelers DIP Loan Order and shall be paid by the
       Reorganized Debtor in accordance with the terms of the Travelers DIP Documents., until
       such time as the Class 2A Claim has been paid in full. At the request of Travelers, the
       Reorganized Debtor shall execute additional documents as deemed necessary by
       Travelers to document the continuation of the Travelers DIP Loan through confirmation
       of this Plan and during the post-confirmation period, and the liability of the Reorganized
       Debtor for all amounts due or to become due under such financing. Upon the earlier of
       (1) completion of all of the Travelers Bonded Contracts, and (2) default by the
       Reorganized Debtor under the terms of the Plan, amounts remaining due on the Class 2A
       Claim, if any, shall become immediately due and payable in full in cash by the
       Reorganized Debtor.

                          (iii)   Voting: Class 2A is Impaired and is entitled to vote to accept or
       reject the Plan.

               (c)        Travelers Prepetition Secured Claim (Class 2B)

                     (i)     Classification: Class 2B consists of Travelers’ Prepetition
       Secured Claims arising under the Travelers Prepetition Agreements. Travelers shall have
       an unsecured deficiency claim, which shall be allowed as a Class 6 Claim; provided,
       however, that Travelers shall not receive any distribution on account of its Allowed Class
       6 Claim under this Plan.

                       (ii)     Treatment: The holder of the Class 2B Claim shall retain its liens
       and shall retain all rights under the Indemnity Agreements as to all indemnitors other than
       the Debtor. After payment in full of the Class 2A Claim, the holder of the Class 2B
       Claim shall receive all proceeds of the Travelers Collateral, subject to the Intercreditor


                                                  -22-
9072961-7
            Case 19-12821-AJC           Doc 320     Filed 06/21/19    Page 115 of 173




       Agreements, including proceeds of the Travelers Bonded Contracts and Travelers Claims,
       until such time as the Class 2B Claim is paid in full.

                          (iii)   Voting: Class 2B is Impaired and is entitled to vote to accept or
       reject the Plan.

               (d)        BHSI DIP Loan Secured Claim (Class 3A)

                      (i)    Classification: Class 3A consists of the BHSI Secured Claim
       arising under the BHSI DIP Documents and the BHSI DIP Loan Order in an allowed
       amount equal to the sum of all post-petition advances made by BSHI to the Debtor
       pursuant to the BHSI DIP Loan Documents, the BHSI DIP Loan Order, this Plan, and
       any order confirming this Plan.

                       (ii)     Treatment: All obligations of the Debtor under the BHSI DIP
       Documents and the BHSI DIP Loan Order shall be assumed by, and shall be continuing
       obligations of, the Reorganized Debtor. The Reorganized Debtor shall ratify and assume
       all obligations of the Debtor under the BHSI DIP Documents and ratify all security
       interests granted to BHSI under the BHSI DIP Documents and the BHSI DIP Loan
       Order. The rights and remedies available to BHSI under the BHSI DIP Documents,
       including, but not limited to, BHSI' right to utilize any and all acknowledgments of
       default, takeover, tender, assign, or arrange for the completion of any of the projects
       associated with the BHSI Bonded Contracts, and prosecute, defend, settle, etc. any claims
       related to BHSI Bonded Contract and/or BHSI Collateral (subject to the Intercreditor
       Agreement), shall be fully enforceable against the Reorganized Debtor. BHSI shall retain
       all liens granted to it in conjunction with the BHSI DIP Loan Order and shall be paid by
       the Reorganized Debtor in accordance with the terms of the BHSI DIP Documents, until
       such time as the Class 3A Claim has been paid in full. At the request of BHSI, the
       Reorganized Debtor shall execute additional documents as deemed reasonably necessary
       by BHSI to document the continuation of the BHSI DIP Loan through confirmation of
       this Plan and during the post-confirmation period, and the liability of the Reorganized
       Debtor for all amounts due or to become due under such financing. Upon the earlier of
       (1) completion of all of the BHSI Bonded Contracts, regardless of whether the Debtor or
       Reorganized Debtor are the completion contractor, or (2) default by the Reorganized
       Debtor under the terms of the Plan or BHSI DIP Loan Documents, amounts remaining
       due on the Class 3A Claim, if any, shall become immediately due and payable.

                          (iii)   Voting: Class 3A is Impaired and is entitled to vote to accept or
       reject the Plan.

               (e)        BHSI Prepetition Secured Claim (Class 3B)

                     (i)      Classification: Class 3B consists of the BHSI Pre-Petition Secured
       Claim arising under the BHSI Pre-Petition Agreements. BHSI shall also have an
       unsecured deficiency claim which shall be allowed as a Class 6 Claim; provided,
       however, that BHSI shall not receive any distribution on account of its Allowed Class 6
       Claim under this Plan.

                                                  -23-
9072961-7
            Case 19-12821-AJC           Doc 320     Filed 06/21/19    Page 116 of 173




                       (ii)   Treatment: The holder of the Class 3B Claim shall retain its liens
       and rights under the BHSI Pre-Petition Agreements as to all indemnitors other than the
       Debtor. After payment in full of the Class 3A Claim, the holder of the Class 3B Claim
       shall receive all proceeds of the BHSI Collateral, subject to the Intercreditor Agreements,
       including proceeds of the BHSI Bonded Contracts and BHSI Claims, until such time as
       the Class 3B Claim is paid in full.

                          (iii)   Voting: Class 3B is Impaired and is entitled to vote to accept or
       reject the Plan.

               (f)        Miscellaneous Secured Claims (Class 4)

                          (i)     Classification: Class 4 consists of Miscellaneous Secured Claims.

                      (ii)    Treatment: Except to the extent that a holder of an Allowed
       Miscellaneous Secured Claim has been paid by the Debtor prior to the Effective Date or
       agrees to a less favorable classification or treatment of such claim, each holder of an
       Allowed Miscellaneous Secured Claim shall receive (i) the full unpaid amount of such
       Allowed Miscellaneous Secured Claim, in Cash, (ii) deferred cash payments with a value,
       as of the Effective Date of the Plan, equal to the Allowed amount of such claim, or (iii)
       the property securing such Allowed Miscellaneous Secured Claim in full satisfaction,
       release and discharge or such claim, all as of the latter of: (i) the Effective Date or as
       soon as practicable thereafter; (ii) the first Business Day after the date that is ten (10)
       Business Days after the date such Claim becomes an Allowed Miscellaneous Secured
       Claim; and (iii) the date or dates agreed to by the Debtor and the holder of such Allowed
       Miscellaneous Secured Claim.

                     (iii)  Voting: Class 4 is Impaired and, therefore, the holders of
       Miscellaneous Secured Claims in Class 4 are entitled to vote to accept or reject the Plan.

               (g)        Bank of America Line of Credit Loan - Secured Claim (Class 5A)

                      (i)   Classification: Class 5A consists of the Secured Claim on account
       of the Bank of America Line of Credit Loan.

                      (ii)   Treatment: Except to the extent that the holder of the Allowed
       Class 5A Secured Claim has been paid in full by the Debtor prior to the Effective Date or
       agrees, in writing, to a less favorable classification and treatment, the holder of the
       Allowed Class 5 Secured Claim shall retain its liens under the Bank of America Security
       Agreement which shall remain in force and shall not be altered or modified by the Plan
       and Confirmation Order. The holder of the Allowed Class 5 Secured Claim shall receive
       all Net Proceeds of the sale of the collateral securing the Allowed Class 5 Claim until
       such time as the Allowed Class 5 Claim in paid in full, in cash, inclusive of interest, costs
       and attorneys’ fees:

                          (iii)   Voting: Class 5A is Impaired and is entitled to vote to accept or
       reject the Plan.

                                                  -24-
9072961-7
            Case 19-12821-AJC           Doc 320     Filed 06/21/19    Page 117 of 173




               (h)        Bank of America Equipment Secured Claim (Class 5B)

                      (i)   Classification: Class 5B consists of the Secured Claim on account
       of the Bank of America Equipment Loan.

                      (ii)   Treatment: Except to the extent that the holder of the Allowed
       Class 5B Secured Claim has been paid in full by the Debtor prior to the Effective Date or
       agrees, in writing, to a less favorable classification and treatment, the holder of the
       Allowed Class 5 Secured Claim shall retain its liens under the Bank of America Security
       Agreement which shall remain in force and shall not be altered or modified by the Plan
       and Confirmation Order. The holder of the Allowed Class 5 Secured Claim shall receive
       all Net Proceeds of the sale of the collateral securing the Allowed Class 5 Claim until
       such time as the Allowed Class 5 Claim in paid in full, in cash, inclusive of interest, costs
       and attorneys’ fees.

                          (iii)   Voting: Class 5B is Impaired and is entitled to vote to accept or
       reject the Plan.

               (i)        General Unsecured Claims (Class 6)

                          (i)     Classification: Class 6 consists of General Unsecured Claims.

                      (ii)   Treatment: Except to the extent that a holder of an Allowed
       General Unsecured Claim has been paid by the Debtor prior to the Effective Date or
       agrees to a less favorable classification or treatment of such claim, each holder of an
       Allowed General Unsecured Claim shall receive its Pro Rata share of Plan Cash and the
       Net Proceeds of Available Avoidance Actions, if any. The foregoing distributions shall
       be made on the later of (i) the Effective Date or as soon as practicable thereafter, (ii) the
       date such General Unsecured Claim becomes Allowed or as soon as practicable thereafter
       and (iii) the date such Allowed General Unsecured Claim is payable under applicable
       non-bankruptcy law; provided, however, that neither the Debtor nor the Reorganized
       Debtor shall pay any premium, interest or penalty in connection with such Allowed
       General Unsecured Claim.

                    (iii)  Voting: Class 6 is Impaired and, therefore, the holders of Allowed
       General Unsecured Claims in Class 6 are entitled to vote to accept or reject the Plan.

               (j)        Bridge Collapse Bodily Injury Claims (Class 7)

                          (i)     Classification: Class 7 consists of the Bridge Collapse Bodily
       Injury Claims.

                     (ii)    Treatment: The Plan establishes the Bridge Collapse Bodily
       Injury Claims Trust for the benefit of holders of Bridge Collapse Bodily Injury Claims,
       which claims are and shall be channeled to the Bridge Collapse Bodily Injury Claims
       Trust pursuant to Section 12.7 hereof. Each holder of a Bridge Collapse Bodily Injury
       Claim shall receive, in full satisfaction, settlement, release and discharge of and in
       exchange for its claim, a Pro Rata interest in the Trust Assets, the numerator of which
                                                  -25-
9072961-7
            Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 118 of 173




       shall be the Allowed amount of its claim and the denominator of which shall be the total
       Allowed amount of such claims, which shall entitle it to a Distribution from the Trust
       Assets, all as provided by the Trust Agreement and the Trust Distribution Plan. In no
       event shall a holder of a Bridge Collapse Bodily Injury Claim be entitled to any other or
       further recovery from or against the Debtor, the Settling Insurers, and/or the Insurance
       Settlement Released Parties or any of their property or assets. In addition to releasing
       their claims against the Debtor, the Settling Insurers and the Insurance Settlement
       Released Parties pursuant to Section 12.8 hereof, in consideration of and as a condition to
       receiving a Distribution from the Trust Assets as provided by the Trust Agreement and
       the Trust Distribution Plan, holders of Bridge Collapse Bodily Injury Claims shall be
       required to execute a Bridge Collapse Bodily Injury Claimant Supplemental Release.
       Receipt of a Distribution from the Trust Assets as provided by the Trust Agreement and
       the Trust Distribution Plan does not preclude claims or recoveries by Bridge Collapse
       Bodily Injury Claimants against Persons other than the Debtor, the Settling Insurers
       and/or the Insurance Settlement Released Parties for the liability of such Persons not
       attributable to the causal fault or share of liability of the Debtor.

                     (iii)   Voting: Class 7 is Impaired and, therefore, the holders of Bridge
       Collapse Bodily Injury Claims in Class 7 are entitled to vote to accept or reject the Plan.

              (k)     Bridge Collapse Other Damage Claims (Class 8)

                      (i)    Classification: Class 8 consists of Bridge Collapse Other Damage
       Claims.

                      (ii)   Treatment: On the Effective Date or as soon thereafter as is
       practicable, each holder of an Allowed Class 8 Claim shall receive its Pro Rata share of
       the Other Damage Claim Fund.

                     (iii)  Voting: Class 8 is Impaired and, therefore, the holders of Allowed
       Bridge Collapse Other Damage Claims are entitled to vote to accept or reject the Plan.

              (l)     Non-Bridge Collapse Claims (Class 9)

                      (i)    Classification: Class 9 consists of Non-Bridge Collapse Claims.

                       (ii)    Treatment: On the Effective Date, each holder of a Non-Bridge
       Collapse Claim shall be permitted to pursue its claim against the Debtor as a nominal
       party, to liquidate its claim against the Debtor, and to seek to satisfy any judgment or
       other resolution it may obtain solely from the proceeds of applicable insurance coverage,
       if any, and solely to the extent of the GIC Policy Exception. In furtherance thereof, the
       automatic stay of section 362 of the Bankruptcy Code and the discharge and injunction
       provided for herein and in the Plan Confirmation Order, to the extent applicable, are
       hereby modified. Under no circumstances shall the Reorganized Debtor have any liability
       for any Non-Bridge Collapse Claim. Except as set forth above, nothing herein or in the
       Plan Confirmation Order shall limit, expand, modify, or impair the rights and obligations
       of the holders of Non-Bridge Collapse Claims, the Debtor, or GIC or any insurer under
       any applicable insurance policy.
                                               -26-
9072961-7
             Case 19-12821-AJC       Doc 320      Filed 06/21/19    Page 119 of 173




              (m)     Voting: Class 9 is Impaired and, therefore, the holders of Non-Bridge
Collapse Claims are entitled to vote to accept or reject the Plan.

               (n)     Other Insured Damage Claims (Class 10)

                       (i)    Classification: Class 10 consists of Other Insured Damage Claims.

                       (ii)   Treatment: On the Effective Date, each holder of an Other
        Insured Damage Claim shall be permitted to pursue its claim against the Debtor as a
        nominal party, to liquidate its claim against the Debtor, and to seek to satisfy any
        judgment or other resolution it may obtain solely from the proceeds of applicable
        insurance coverage, if any. In furtherance thereof, the automatic stay of section 362 of
        the Bankruptcy Code and the discharge and injunction provided for herein and in the Plan
        Confirmation Order, to the extent applicable, are hereby modified. Under no
        circumstances shall the Reorganized Debtor have any liability for any Other Insured
        Damage Claim. Except as set forth above, nothing herein or in the Plan Confirmation
        Order shall limit, expand, modify, or impair the rights and obligations of the holders of
        Other Insured Damage Claims, the Debtor, or any insurer under any applicable insurance
        policy.

            (o)     Voting: Class 10 is Impaired and, therefore, the holders of Other Insured
Damage Claims are entitled to vote to accept or reject the Plan.

               (p)     Subordinated Claims (Class 11)

                       (i)    Classification: Class 11 consists of Subordinated Claims.

                       (ii)     Treatment: Except to the extent that a holder of a Subordinated
        Claim agrees to a less favorable classification and treatment, each holder of a
        Subordinated Claim shall receive its Pro Rata share of the net proceeds of Available
        Avoidance Actions, if any, remaining after the making the payments set forth in Article II
        and Article III, Section B, subsections (i) through (viii) of this Plan, inclusive. The
        foregoing Distributions shall be made on the later of (i) the Effective Date or as soon as
        practicable thereafter, (ii) the date such Subordinated Claim becomes Allowed or as soon
        as practicable thereafter and (iii) the date such Subordinated Claim is payable under
        applicable non-bankruptcy law; provided, however, that the Debtor shall not pay any
        premium, interest or penalty in connection with such Subordinated Claim.

                        (iii)   Voting: Class 11 is Impaired and, therefore, is entitled to vote to
        accept or reject the Plan.

               (q)     Equity Interests (Class 12)

                       (i)    Classification: Class 12 consists of Equity Interests.

                       (ii)   Treatment: The holders of Equity Interest shall not receive nor
        retain any property under the Plan. Class 12 Equity Interests shall be extinguished as of

                                               -27-
 9072961-7
              Case 19-12821-AJC       Doc 320      Filed 06/21/19     Page 120 of 173




        the Effective Date of the Plan. In exchange for the Capital Contribution, the Equity
        Interest shall be issued to the New Equity Holder.

                       (iii)   Voting: Class 12 is Impaired and is deemed to have rejected the
        Plan.

                                  ARTICLE IV
                    ACCEPTANCE, REJECTION, AMENDMENT AND
                    REVOCATION OR WITHDRAWAL OF THE PLAN

        4.1     Classes Entitled to Vote

        Each holder of a Claim, as of the Record Date, in an Impaired Class, other than those
Classes that are deemed to reject the Plan, shall be entitled to vote to accept or reject the Plan, in
its sole and absolute discretion, subject to applicable law. Class 1 is deemed to have accepted
the Plan. Votes from holders of Claims in Classes 2A, 2B, 3A, 3B, 4, 5A, 5B, 6, 7, 8, 9, 10 and
11 will be solicited as provided in such order as is entered by the Bankruptcy Court establishing
procedures with respect to the solicitation and tabulation of votes to accept or reject the Plan, or
any other order or orders of the Bankruptcy Court. Class 12, Equity Interests, is deemed to reject
the Plan and, therefore, the vote in Class 12 will not be solicited.

        4.2     Acceptance by Class of Claims

        Impaired Class of Claims shall be deemed to accept the Plan if (a) holders (other than any
holder designated under section 1126(e) of the Bankruptcy Code) of at least two-thirds in dollar
amount of the Allowed Claims actually voting in such Class have voted to accept the Plan and
(b) the holders (other than any holder designated under section 1126(e) of the Bankruptcy Code)
of more than one-half in number of the Allowed Claims actually voting in such Class have voted
to accept the Plan. For purposes of calculating the number of Allowed Claims in a Class of
Claims that have voted to accept or reject the Plan under section 1126(c) of the Bankruptcy
Code, all Allowed Claims in such Class held by one Entity or any Affiliate thereof shall be
aggregated and treated as one Allowed Claim in such Class. For purposes of any Claim in any
Impaired Class that is Disputed as to its amount only, the holder of such claim shall be entitled to
vote on the Plan as if such holder held an Allowed Claim in an amount equal to the undisputed
portion of such Claim.

        4.3     Nonconsensual Confirmation

        In the event that any Class of Claims entitled to vote shall not accept the Plan by the
requisite statutory majority required by section 1129(a) of the Bankruptcy Code, the Debtor
reserves the right to (a) request that the Bankruptcy Court confirm the Plan in accordance with
section 1129(b) of the Bankruptcy Code with respect to such non-accepting Class, in which case
the Plan shall constitute a motion for such relief, or (b) alter, amend or modify the Plan in
accordance with Article XII. The Debtor shall exercise the right to seek confirmation of the Plan
under section 1129(b) of the Bankruptcy Code.



                                                -28-
 9072961-7
              Case 19-12821-AJC       Doc 320     Filed 06/21/19      Page 121 of 173




        4.4     Revocation or Withdrawal; No Admissions

       Right to Revoke or Withdraw. Subject to the limitations contained in the Insurance
Settlement Agreement and the Settlement Approval Order, the Plan may be revoked or
withdrawn prior to the Confirmation Date by the Debtor in its sole discretion following
consultation with BHSI and Travelers without prejudice to the Debtor’s right to one or more
amended plans.

        Effect of Withdrawal or Revocation; No Admissions. If the Debtor revokes or withdraws
the Plan or if entry of the Confirmation Order or the Effective Date does not occur, then: (1) the
Plan shall be null and void in all respects; (2) any settlement or compromise embodied in the
Plan, assumption or rejection of executory contracts effected by the Plan, and any document or
agreement executed pursuant hereto shall be deemed null and void; and (3) nothing contained in
the Plan shall: (a) constitute a waiver or release of any Claims by or against, or any Equity
Interests in, the Debtor or any other Entity; (b) prejudice in any manner the rights of either of the
Debtor or any other Entity; or (c) constitute an admission of any sort by either of the Debtor or
any other Entity.

        4.5     Amendment of Plan Documents

        From and after the Effective Date, the authority to amend, modify, or supplement the
Plan Supplement, the Exhibits to the Plan Supplement and the Exhibits to the Plan and any
documents attached to such Plan Supplement, Exhibits to the Plan Supplement and Exhibits to
the Plan shall be as provided in such Plan Supplement, Exhibits to the Plan Supplement and
Exhibits to the Plan and their respective attachments; provided, however, that (a) any such
amendments, modifications, or supplements shall, insofar as they relate to or in any way involve
the Bridge Collapse, the Bridge Collapse Bodily Injury Claims, the Bridge Collapse Other
Damage Claims, the Non-Bridge Collapse Claims, the Other Insured Damage Claims, the
Insurance Policies, the Applicable Policy Limit, the Bridge Collapse Bodily Injury Claims Trust,
or the Other Damage Claim Fund, shall be in form and substance reasonably acceptable to the
Settling Insurers, and (b) the Insurance Settlement Agreement, to the extent that it is considered
to be a Plan Document, may only be amended, modified, altered, changed, waived, discharged,
or terminated by a writing signed by each of the parties thereto (or their successors or assigns).

        4.6     Special Provision Governing Unimpaired Claims

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtor’s
rights with respect to any Unimpaired Claim, including, without limitation, all rights in respect
of legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claim.

                                   ARTICLE V
                     MEANS FOR IMPLEMENTATION OF THE PLAN

        5.1     Means for Implementation of Plan and Source of Funding for Distributions

       The Plan will be implemented through receipt of (a) the Capital Contribution to be
provided by the New Equity Holder as of the Effective Date; (b) the proceeds of the Travelers
Bonded Contracts and BHSI Bonded Contracts, which the Reorganized Debtor shall use to make
                                           -29-
 9072961-7
              Case 19-12821-AJC      Doc 320     Filed 06/21/19     Page 122 of 173




the Distributions to Classes 2A and 2B and 3A and 3B, respectively; (c) the revenues generated
by the Reorganized Debtor and/or the proceeds generated by the sale of collateral, which the
Reorganized Debtor shall use to make the Distributions to Classes 4, 5A and 5B; (d) the Plan
Cash and the Net Proceeds of Available Avoidance Actions, if any, which the Plan Administrator
shall use to make Distributions to Class 6; (e) the Applicable Policy Limit, which the Trustee
shall use to make Distributions to Class 7 pursuant to the Trust Agreement and the Trust
Distribution Plan; (f) the Other Damage Claim Fund, which the Reorganized Debtor shall use to
make Distributions to Class 8.

        5.2     Section 1146 Exemption

        Pursuant to section 1146 of the Bankruptcy Code, the issuance, distribution, transfer or
exchange of any equity security or notes, or the creation, making, assignment delivery or
recording of any mortgage, deed of trust, instrument of transfer, pursuant to, in implementation
of or as contemplated by the Plan or any Plan Document, or the vesting, re-vesting, transfer or
sale of any property of, by or in the Debtor or its Estate or Reorganized Debtor pursuant to, in
implementation of or as contemplated by the Plan or any Plan Document, or any transaction
arising out of, contemplated by or in any way related to the foregoing, shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangible or similar tax, mortgage tax,
stamp act, real estate transfer tax, mortgage recording tax, sales and use Uniform Commercial
Code filing or recording fee, or other similar tax or governmental assessment, and the
appropriate state or local governmental officials or agents shall, by the Confirmation Order, be
directed to forego the collection of any such tax or governmental assessment and to accept for
filing and recording any of the foregoing instruments or other documents without the payment of
any such tax or governmental assessment.

        5.3     Travelers Bonded Contracts; Release of Travelers

        The Reorganized Debtor shall assume all of the Travelers Bonded Contracts and shall use
all available resources to complete the same in accordance with the contracted terms. Travelers
shall retain the right to remove the Reorganized Debtor from any of the projects associated with
the Travelers Bonded Contracts for any or no reason, in Travelers' sole and absolute discretion,
and to utilize any and all acknowledgments of default takeover, tender, assign, or arrange for the
completion of the same through a completing contractor, in Travelers’ sole and absolute
discretion. The Travelers DIP Documents and the Travelers CMS Documents are all fully
assumed by the Reorganized Debtor and the Reorganized Debtor will comply with all terms
therein applicable to the Debtor.

       Subject to terms and conditions of the Travelers Agreements, and as a condition of the
Travelers DIP Documents, Debtor has and is required to release Travelers from any and all
claims, actions, and defenses, all as further set out in the Travelers DIP Documents, which
continue in full force and effect after the Effective Date.

        5.4     BHSI Bonded Contracts; Release of BSHI

       To the extent requested by BHSI, the Reorganized Debtor shall assume the BHSI Bonded
Contracts and shall use all available resources to complete the same in accordance with the

                                               -30-
 9072961-7
              Case 19-12821-AJC      Doc 320     Filed 06/21/19     Page 123 of 173




contracted terms. BHSI shall retain the right to remove the Reorganized Debtor from any of the
projects associated with the BHSI Bonded Contracts for any or no reason, in BHSI's sole and
absolute discretion, and to utilize any and all acknowledgments of default takeover, tender,
assign, or arrange for the completion of the same through a completing contractor, in BHSI’s
sole and absolute discretion. The BHSI DIP Loan Documents and the BHSI Trust Financing
Agreement are all fully assumed by the Reorganized Debtor and the Reorganized Debtor will
comply with all terms therein applicable to the Debtor.

        Subject to terms and conditions of the BHSI Agreements, and as a condition of the BHSI
DIP Loan Documents, Debtor has and is required to release BHSI from any and all claims,
actions, and defenses, all as further set out in the BHSI DIP Loan Documents, which continue in
full force and effect after the Effective Date.

        5.5     Corporate Action

        All actions contemplated to be performed by the Debtor or the Reorganized Debtor
pursuant to the Plan, or any corporate action to be taken by or required of the Debtor or the
Reorganized Debtor, shall, as of the Effective Date, be deemed to have occurred and be effective
as provided herein, and shall be authorized and approved in all respects without any requirement
for further action by the shareholders, partners, members or managers of the Debtor or the
Reorganized Debtor. All Persons, the Reorganized Debtor, Governmental Units, title agencies,
licensing agencies and offices of recordation may rely upon the authority vested in the Debtor’s
officers, or managers to act on the Debtor’s behalf in order to effectuate the Plan and the
transactions contemplated herein.

        5.6     Vesting of Assets in the Reorganized Debtor

        Except as otherwise provided in the Plan or the other Plan Documents, pursuant to
sections 1123(a)(5), 1123(b)(3) and 1141(b) and (c) of the Bankruptcy Code, on the Effective
Date, all property of the Estate (other than Available Avoidance Actions) shall vest in in the
Reorganized Debtor free and clear of all Liens, Claims, charges, or other encumbrances. As of
the Effective Date, the Reorganized Debtor may operate its businesses and use, acquire, and
dispose of its property, free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules,
other than those restrictions expressly imposed by the Plan and the Confirmation Order. All
privileges with respect to the property of the Estate, including the attorney/client privilege, to
which the Debtor is entitled shall automatically vest in, and may be asserted by or waived on
behalf of, the Reorganized Debtor. In the event that the Reorganized Debtor’s Chapter 11 Case
is converted to a case under chapter 7 for any reason, any property held by either the Debtor or
the Reorganized Debtor at any time, other than property that already has been distributed under
this Plan prior to conversion of the case from chapter 11 to chapter 7, shall revest in the Debtor.

        5.7     Post-Confirmation Cash Management.

              (a)   Travelers Bonded Contracts and BHSI Bonded Contracts.                 The
Reorganized Debtor shall assume and shall comply with the Travelers CMS Agreements and the
BHSI Trust Financing Agreement, including ensuring that all cash proceeds of Travelers Bonded


                                               -31-
 9072961-7
              Case 19-12821-AJC       Doc 320     Filed 06/21/19      Page 124 of 173




Contracts and BHSI Bonded Contracts are, at all times, handled in accordance with the Travelers
CMS Agreements and the BHSI Trust Financing Agreement.

                (b)     Other Damage Claim Fund. The Reorganized Debtor shall maintain the
Other Damage Claim Fund in a segregated account, and shall hold the Other Damage Claim
Fund in trust for the exclusive benefit of the holders of Bridge Collapse Other Damage Claims.

        5.8     Appointment of Plan Administrator

        Effective as of the Effective Date, the Plan Administrator shall be appointed. The Plan
Administrator shall have the powers and obligations specified in Section 5.9 of the Plan. On the
Effective Date, the Debtor shall deliver the Plan Cash to the Plan Administrator.

        5.9     Powers and Obligations of the Plan Administrator

        As of the Effective Date, the Plan Administrator shall act in a fiduciary capacity solely
for the Holders of all Allowed Class 6 Claims hereunder and shall have the following rights,
powers and duties conferred to him by the Plan:

                   i.   To prosecute, compromise or settle Objections to Claims in Class 6 and to
                        make or direct that Distributions be made to Holders of Allowed Class 6
                        Claims;

                 ii.    To make decisions regarding the retention or engagement of Professionals
                        and to pay all reasonable fees and expenses incurred after the Effective
                        Date;

                 iii.   To make or direct Distributions to Holders of Allowed Class 6 Claims;

                 iv.    To pursue, litigate, settle, or release, waive or abandon all Available
                        Avoidance Actions;

                  v.    To file with the Bankruptcy Court the reports and other documents and to
                        pay any and all fees required by the Plan or otherwise required to close the
                        Chapter 11 Case, including the preparation and filing of a motion for a
                        final decree;

                 vi.    To set off amounts owed to the Debtor against any and all amounts
                        otherwise due to be distributed to the Holder of Allowed Class 6 Claims
                        hereunder.

      5.10 Engagement of Post Confirmation Professionals and Compensation to Plan
Administrator and Post Confirmation Professionals

       The Plan Administrator shall be compensated from the Plan Cash and the remaining
proceeds of Available Avoidance Actions. The Plan Administrator may also engage (a)
administrative personnel to assist in the evaluation of assets of the estate, financial reporting and
other administrative matters; and (b) counsel and other professionals to represent him in

                                                -32-
 9072961-7
             Case 19-12821-AJC       Doc 320      Filed 06/21/19     Page 125 of 173




connection with his duties hereunder (the “Post Confirmation Professionals”).          The Plan
Administrator shall be authorized to pay the Post Confirmation Professionals 90% of their fees
and 100% of their costs on a monthly basis without application or further order of the
Bankruptcy Court from Cash on hand; provided, however, that the Post Confirmation
Professionals shall file applications no less frequently than every 120 days seeking approval of
fees and expenses incurred by them, including approval of the amounts paid on a monthly basis
by the Plan Administrator. A Post Confirmation Professional who fails to file an application
seeking approval of compensation and expenses previously paid when such application is due
every 120 days shall be precluded from receiving monthly compensation as provided herein until
an interim fee application has been filed and heard by the Bankruptcy Court. Upon the filing of
each such application, the Post Confirmation Professionals shall be entitled to request the
payment of all or any portion of the pending holdbacks. The Bankruptcy Court shall retain
jurisdiction to allow or disallow all Post Confirmation Administrative Expense Claims of the
Plan Administrator and the Post Confirmation Professionals. The invoices for services rendered
and out-of-pocket expenses incurred which are to be submitted shall be sufficiently detailed to
identify the hours worked, the rates charged and the work performed

        5.11   Bond

       Upon request of the United States Trustee, the Plan Administrator shall obtain a bond in
an amount agreed to by the Plan Administrator and the United States Trustee or as determined by
the Bankruptcy Court following notice and a hearing.

        5.12   Resignation, Death or Removal of the Plan Administrator

        The Plan Administrator may resign at any time; provided, however, that he shall file a
motion with the Bankruptcy Court in connection therewith and request that a successor or
replacement be appointed, which motion shall be on notice to creditors holding Allowed Claims
and the Office of the United States Trustee. The Office of the United States Trustee or any party
in interest, by motion filed with the Bankruptcy Court, or the Bankruptcy Court on its own order
to show cause, may seek to remove the Plan Administrator for cause, in accordance with the
standards set forth in section 324 of the Bankruptcy Code, for the violation of any material
provision of the Plan, or in the event the Plan Administrator becomes incapable of acting
hereunder as a result of physical or mental disability and such physical or mental disability
continues for a period in excess of thirty (30) days (except in the case of death, in which instance
the procedures for replacement will begin immediately). In the event of a resignation or
removal, the Plan Administrator, unless he is incapable of doing so, shall continue to perform
his duties hereunder until such a time as a successor is approved by a Final Order of the
Bankruptcy Court.

        5.13   Distributions

       Distributions in accordance with the Plan will be made by the Reorganized Debtor to
holders of Claims in all Classes other than Class 6 and Class 7. Distributions in accordance with
the Plan to holders of Claims in Class 6 will be made by the Plan Administrator. Distributions in
accordance with the Plan, the Trust Agreement, and the Trust Distribution Plan to holders of
Claims in Class 7 will be made by the Trustee.

                                               -33-
 9072961-7
             Case 19-12821-AJC       Doc 320      Filed 06/21/19   Page 126 of 173




     5.14 Surrender and Cancellation of Notes, Instruments, Certificates and Other
Documents Evidencing Claims

        On the Effective Date, except to the extent otherwise provided in the Plan, all notes,
instruments, certificates, and other documents evidencing Claims will be cancelled and the
obligations of the Debtor discharged in accordance with section 1141(d)(1) of the Bankruptcy
Code.

        5.15   Cancellation of Equity Interests

        On the Effective Date, the Equity Interests shall be cancelled, and new Equity Interests
shall be issued to the New Equity Holder.

        5.16   Continued Corporate Existence of the Reorganized Debtor

         The Reorganized Debtor will exist after the Effective Date with all of the powers of a
limited liability company under Florida law and pursuant to its certificate of incorporation and
bylaws or other organizational documents in effect before the Effective Date, except to the extent
such certificate of incorporation or bylaws (or other formation documents in the case of a limited
liability company or limited partnership) are amended by the Plan or otherwise, and to the extent
such documents are amended, such documents are deemed to be authorized pursuant hereto and
without the need for any other approvals, authorizations, actions or consents. Notwithstanding,
each of the Debtor or Reorganized Debtor may change its name, status of incorporation or alter
its corporate structure or business form (either through a merger, consolidation, restructuring,
conversion, disposition, liquidation, dissolution, or otherwise) on or after the Effective Date as
may be determined by the Debtor or Reorganized Debtor to be appropriate. In each case in
which the surviving, resulting, or acquiring company in any such transaction is a successor to a
Debtor, such successor company shall perform the obligations of the applicable Debtor under the
Plan, if any, including, to pay or otherwise satisfy the Allowed Claims against such Debtor.

        5.17   Post-Confirmation Accounts

       The Plan Administrator may establish one or more interest-bearing accounts as it
determines may be necessary or appropriate to effectuate the provisions of the Plan consistent
with the section 345 of the Bankruptcy Code.

        5.18   Managers of the Reorganized Debtor

        The Manager(s) of the Debtor who shall serve from and after Effective Date shall be
disclosed in the Plan Supplement.

        From and after the Effective Date, the operations of the Reorganized Debtor shall
continue to be the responsibility of its members and managers, as the case may be, or as set forth
in the applicable existing organizational or operational documents of the Debtor.

        5.19   Effectuating Documents & Further Transactions



                                               -34-
 9072961-7
             Case 19-12821-AJC        Doc 320     Filed 06/21/19      Page 127 of 173




        On or before the Effective Date, and without the need for any further order or authority,
the Debtor shall file with the Bankruptcy Court or execute, as appropriate, such agreements and
other documents that are in form and substance satisfactory to the Debtor as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan. The Debtor,
the Reorganized Debtor, and any other necessary party, as applicable, shall perform all actions
reasonably contemplated regarding the implementation of the Plan. The officers, members and
managers, as the case may be, of the Debtor and the Reorganized Debtor are authorized, without
the need for any further order or authority, (i) to execute, deliver, file, or record such contracts,
instruments, releases, indentures, mortgages, and other agreements or documents and take such
actions as may be necessary or appropriate to implement or consummate the Plan, notes or
securities issued or conveyed pursuant to the Plan, and (ii) to undertake any other action on
behalf of the Debtor to implement or consummate the Plan. Each of the matters provided for
under the Plan involving the corporate structure of the Debtor or corporate action to be taken by
or required of any Debtor will, as of the Effective Date, be deemed to have occurred and be
effective as provided herein, and shall be authorized, approved, and (to the extent taken before
the Effective Date) ratified in all respects without any requirement of further action by any
member, officer, creditor, or manager of the Debtor.

        5.20   Section 1145 Determination

        The offer, purchase, sale, exchange and issuance of securities under the Plan, or in
connection with the Plan, is exempt from the registration requirements under state and federal
securities laws.

        5.21   Preservation of Causes of Action

        The Debtor (prior to the Effective Date) and the Reorganized Debtor (on and after the
Effective Date) shall retain all Causes of Action, except (a) those which are released, settled or
compromised prior to the Confirmation Date (which, for the avoidance of doubt, shall include
the Claims released pursuant to the Insurance Settlement Agreement), and (b) Available
Avoidance Actions that shall vest in the Plan Administrator. The Plan Administrator shall serve
as the representative of the Estate for purposes of prosecuting and compromising the Available
Avoidance Actions.

        On the Effective Date, the Causes of Action shall be preserved and vested in the
Reorganized Debtor for the benefit of the Reorganized Debtor. Subject to the rights of Travelers
under the Travelers DIP Documents, the Reorganized Debtor will have the right, in its sole and
absolute discretion, to pursue, not pursue, enforce, file, settle, compromise, release, withdraw,
arbitrate or litigate any Cause of Action without seeking any approval from the Bankruptcy
Court.

        Creditors are advised that legal rights, claims and rights of action the Debtor may have
against them, if they exist, are retained under the Plan for prosecution unless a specific order of
the Bankruptcy Court authorizes the Debtor or Plan Administrator to release such claims. As
such, Creditors are cautioned not to rely on (i) the absence of the listing of any legal right, claim
or right of action against a particular Creditor in the Disclosure Statement, the Plan, or the
Schedules, or (ii) the absence of litigation or demand prior to the Effective Date of the Plan as

                                                -35-
 9072961-7
             Case 19-12821-AJC       Doc 320     Filed 06/21/19    Page 128 of 173




any indication that the Debtor or Reorganized Debtor do not possess or do not intend to
prosecute a particular claim or Cause of Action if a particular Creditor votes to accept the Plan.
Except as otherwise expressly provided, it is the expressed intention of the Plan to preserve
rights, objections to Claims, and rights of action of the Debtor, whether now known or unknown,
for the benefit of Reorganized Debtor. A Cause of Action shall not, under any circumstances, be
waived as a result of the failure of the Debtor to describe such Cause of Action with specificity
in the Plan or in the Disclosure Statement; nor shall the Reorganized Debtor, as a result of such
failure, be estopped or precluded under any theory from pursuing any such Cause of Action.
Except as otherwise provided in the Plan, the Insurance Settlement Agreement, and the
Settlement Approval Order, nothing herein operates as a release of any Cause of Action.

       The Debtor does not presently know the full extent of the Causes of Action or Available
Avoidance Actions and, for purposes of voting on the Plan, all Creditors are advised that the
Reorganized Debtor and Plan Administrator will each have substantially the same rights that a
Chapter 7 trustee would have with respect to the Causes of Action and Available Avoidance
Actions, respectfully. Accordingly, neither a vote to accept the Plan by any Creditor nor the
entry of the Confirmation Order will act as a release, waiver, bar or estoppel of any Cause of
Action or Available Avoidance Actions against such Creditor or any other Person or Entity,
unless such Creditor, Person or Entity is specifically identified by name or otherwise as a
Released Party in the Plan, the Plan Confirmation Order, or in any other Final Order of the
Bankruptcy Court. Confirmation of the Plan and entry of the Plan Confirmation Order is not
intended to and shall not be deemed to have any res judicata or collateral estoppel or other
preclusive effect that would precede, preclude, or inhibit prosecution of such Cause of Action
following confirmation of the Plan.

       The Estate shall remain open, even if the Bankruptcy Case shall have been closed, as to
any and all Available Avoidance Actions until such time as the Available Avoidance Actions
have been fully administered and the recoveries therefrom have been received.

        5.22   Prosecution and Settlement of Causes of Action and Available Avoidance Actions

        The Reorganized Debtor or Plan Administrator, as applicable, (a) may commence or
continue in any appropriate court, tribunal or any other appropriate setting (e.g., American
Arbitration Association or other arbitration association) any suit or other proceeding for the
enforcement of any Cause of Action or Available Avoidance Action which the Debtor had or had
power to assert immediately prior to the Effective Date, and (b) may settle or adjust such Cause
of Action or Available Avoidance Action; provided, however, that from and after the Effective
Date, the Reorganized Debtor shall be authorized to compromise and settle any Cause of Action
or objection to a Claim without approval by the Bankruptcy Court.

        5.23   Automatic Stay

        The automatic stay provided for under section 362 of the Bankruptcy Code shall remain
in effect in the Chapter 11 Case until the Effective Date.




                                               -36-
 9072961-7
              Case 19-12821-AJC        Doc 320       Filed 06/21/19   Page 129 of 173




        5.24      Closing of the Chapter 11 Case

        Notwithstanding anything to the contrary in the Bankruptcy Rules or Local Rules
providing for earlier closure of the chapter 11 case, when the Debtor has made the first
distributions contemplated under the Plan, or at such earlier time as the Reorganized Debtor
deems appropriate, the Reorganized Debtor shall seek authority from the Bankruptcy Court to
close the Chapter 11 Case in accordance with the Bankruptcy Code and the Bankruptcy Rules.

                                   ARTICLE VI
                   BRIDGE COLLAPSE BODILY INJURY CLAIMS TRUST

        6.1       Purpose and Funding of Trust

               (a)     Purpose. The Bridge Collapse Bodily Injury Claims Trust shall be
established for the purposes of assuming any and all liability of the Settling Insurers and the
Insurance Settlement Released Parties for Bridge Collapse Bodily Injury Claims, which are and
shall be channeled exclusively to the Bridge Collapse Bodily Injury Claims Trust pursuant to
Section 12.7 hereof, receiving the Trust Assets from the Debtor, and distributing the Trust Assets
to holders of Bridge Collapse Bodily Injury Claims pursuant to the Trust Agreement and the
Trust Distribution Plan.

                  (b)    Funding. On the Effective Date, the Debtor shall deliver the Trust Assets
to the Trustee.

        6.2       Establishment of Trust; Conflict With Plan or Plan Confirmation Order

               (a)     On the Confirmation Date, the Bridge Collapse Bodily Injury Claims
Trust shall be established pursuant to the Trust Agreement and the Trust Documents. The Bridge
Collapse Bodily Injury Claims Trust is intended to qualify as a “Designated” or “Qualified
Settlement Fund” pursuant to Section 468B of the Internal Revenue Code and the Treasury
Regulations promulgated thereunder. The Debtor is the “transferor” within the meaning of
Treasury Regulation Section 1.468B-1(d)(1). The Trustee shall be classified as the
“administrator” within the meaning of Treasury Regulation Section 1.468B-2(k)(3).

               (b)    The Trust Agreement and the Trust Documents are incorporated herein by
reference. In the event of any conflict between the Trust Agreement and the Trust Documents,
on the one hand, and the Plan or the Plan Confirmation Order, on the other hand, the Trust
Agreement and the Trust Documents shall control; provided, however, that in the event of any
conflict between the Trust Agreement and the Trust Documents, on the one hand, and the
Insurance Settlement Agreement, the Settlement Approval Order or the Plan provisions
incorporating and implementing the Insurance Settlement Agreement, on the other hand, the
Insurance Settlement Agreement, the Settlement Approval Order and the Plan provisions
incorporating and implementing the Insurance Settlement Agreement shall control.

        6.3       Distributions and Payments from the Trust

               (a)     General Corpus. The following distributions and payments will be made
from the Trust Assets:
                                                   -37-
 9072961-7
              Case 19-12821-AJC      Doc 320      Filed 06/21/19    Page 130 of 173




                        (i)   Distributions. Distributions on Class 7 Claims as determined by
        the Trustee in accordance with the Trust Agreement, and the Trust Distribution Plan.

                       (ii)   Administrative Fees. All fees, costs and expenses of administering
        the Bridge Collapse Bodily Injury Claims Trust as provided in the Plan and the Trust
        Agreement including: (i) as reasonably necessary to meet current liabilities and to
        maintain the value of the Trust Assets; (ii) to pay reasonable administrative expenses
        (including any taxes imposed on the Bridge Collapse Bodily Injury Claims Trust and any
        professional fees); and (iii) to satisfy other liabilities incurred by the Bridge Collapse
        Bodily Injury Claims Trust in accordance with the Plan or the Trust Agreement.

                      (iii)   Indemnity. The Trust’s obligations, if any, to defend, indemnify or
        hold harmless any Person expressly set out in the Plan.

        6.4     Tax Matters; Medicare/Medicaid/SSA Reporting and Set-Asides

               (a)      The Bridge Collapse Bodily Injury Claims Trust shall not be deemed to be
the same legal entity as the Debtor, but only the assignee of certain assets of the Debtor and a
representative of the Estate for delineated purposes within the meaning of Section 1123(b)(3) of
the Bankruptcy Code. The Bridge Collapse Bodily Injury Claims Trust is expected to be tax
exempt. The Trustee shall file such income tax and other returns and documents as are required
to comply with the applicable provisions of the Internal Revenue Code of 1986, 26 U.S.C. §§ 1
et seq., as may be amended, and the regulations promulgated thereunder, 31 C.F.R. §§ 900 et
seq., and Florida law and the regulations promulgated thereunder, and shall pay from the Trust
Assets all taxes, assessments, and levies upon the Bridge Collapse Bodily Injury Claims Trust, if
any.

               (b)     The Trustee shall comply with all applicable federal, state and local laws
and regulations regarding settlements with minors, Medicare/Medicaid/SSA reporting and set-
asides, and other similar matters.

        6.5     Appointment of the Trustee

       The initial Trustee shall be identified in the Plan Supplement. The Trustee shall
commence serving as the Trustee on the Confirmation Date; provided, however, that the Trustee
shall be permitted to act in accordance with the terms of the Trust Agreement prior to the
Confirmation Date as may be agreed by the Debtor and the Settling Insurers and approved by the
Bankruptcy Court.

        6.6     Rights and Responsibilities of Trustee

         Subject to Section 6.2(b) above, the Trustee shall be deemed the Estate’s representative
in accordance with Section 1123 of the Bankruptcy Code solely to make distributions to the
holder of Class 7 Claims in accordance with the Trust Agreement and the Trust Distribution
Plan. The Trustee: (1) shall make timely distributions and not unduly prolong the duration of the
Bridge Collapse Bodily Injury Claims Trust; (2) may request an expedited determination of taxes
of the Bridge Collapse Bodily Injury Claims Trust under Section 505(b) of the Bankruptcy Code
for all returns filed for, or on behalf of, the Bridge Collapse Bodily Injury Claims Trust for all
                                                 -38-
 9072961-7
              Case 19-12821-AJC       Doc 320        Filed 06/21/19   Page 131 of 173




taxable periods through the dissolution of the Bridge Collapse Bodily Injury Claims Trust; and
(3) may retain professionals, including legal counsel, accountants, financial advisors, auditors,
and other agents on behalf of the Bridge Collapse Bodily Injury Claims Trust, and at the Trust’s
sole expense, as necessary or desirable to carry out the obligations of the Trustee hereunder and
under the Trust Agreement.

        6.7     Investment Powers; Permitted Cash Expenditures

        All funds held by the Bridge Collapse Bodily Injury Claims Trust shall be invested in an
interest bearing, collateralized bank account that complies with the Guidelines of the United
States Trustee. The Trustee may expend the cash of the Bridge Collapse Bodily Injury Claims
Trust.

        6.8     Registry of Beneficial Interests

       To evidence the beneficial interest in the Bridge Collapse Bodily Injury Claims Trust of
each holder of such an interest, the Trustee shall maintain a registry of beneficiaries.

        6.9     Non-Transferability of Interests

        Any transfer of an interest in the Bridge Collapse Bodily Injury Claims Trust shall not be
effective until and unless the Trustee receives written notice of such transfer.

        6.10    Termination

       The Bridge Collapse Bodily Injury Claims Trust shall terminate after the liquidation,
administration and distribution of the Trust Assets in accordance with the Trust Agreement and
the Trust Distribution Plan and the full performance by the Trustee of all other duties and
functions set forth herein or in the Trust Agreement.

        6.11    Immunity; Liability; Indemnification

                (a)     The Reorganized Debtor, the Settling Insurers, the Insurance Settlement
Released Parties and the Trustee and any duly designated agent or representative of the Trustee,
and any of their respective employees, agents, representatives, or professionals, shall not be
liable for the act or omission of any other employee, agent, representative, or professional of the
Trustee, except that the Trustee shall be liable for its specific acts or omissions resulting from
such Trustee’s misconduct, gross negligence, fraud, or breach of the fiduciary duty of loyalty.
The Trustee may, in connection with the performance of its functions and in its sole and absolute
discretion, consult with its attorneys, accountants, financial advisors, and agents, and shall not be
liable for any act taken, omitted to be taken, or suffered to be done in accordance with advice or
opinions rendered by such Persons. Notwithstanding such authority, the Trustee shall not be
under any obligation to consult with its attorneys, accountants, financial advisors, or agents, and
its determination not to do so shall not result in the imposition of liability on the Trustee unless
such determination is based on the Trustee’s recklessness, gross negligence, willful misconduct,
or fraud.


                                                   -39-
 9072961-7
             Case 19-12821-AJC        Doc 320     Filed 06/21/19      Page 132 of 173




                 (b)    To the fullest extent permitted by applicable law, the Bridge Collapse
Bodily Injury Claims Trust shall defend, protect, hold harmless, and indemnify the Settling
Insurers and the other Insurance Settlement Released Parties from and against any and all claims,
demands, judgments, awards, penalties, liens, damages, losses, expenses, costs and fees, and
liabilities of any kind arising out of or relating to or in any way involving or connected with the
Bridge Collapse, the Bridge Collapse Bodily Injury Claims, the Channeled Claims or the
Insurance Policies.

                 (c)    No recourse shall ever be had, directly or indirectly, against the Trustee
personally, or against any employee, contractor, agent, attorney, accountant or other professional
retained in accordance with the terms of the Trust Agreement or the Plan by the Trustee, by legal
or equitable proceedings or by virtue of any statute or otherwise, nor upon any promise, contract,
instrument, undertaking, obligation, covenant or Trust Agreement whatsoever executed by the
Trustee in implementation of this Trust Agreement or the Plan, or by reason of the creation of
any indebtedness by the Trustee under the Plan for any purpose authorized by the Trust
Agreement or the Plan, it being expressly understood and agreed that all such liabilities,
covenants, and Trust Agreements of the Bridge Collapse Bodily Injury Claims Trust whether in
writing or otherwise, shall be enforceable only against and be satisfied only out of the Trust
Assets or such part thereof as shall under the term of any such Trust Agreement be liable
therefore or shall be evidence only of a right of payment out of the Trust Assets.
Notwithstanding the foregoing, the Bridge Collapse Bodily Injury Claims Trust may be held
liable for its recklessness, gross negligence, willful misconduct, knowing and material violation
of law, or fraud; and if liability on such grounds is established, recourse may be had directly
against the Trustee. The Bridge Collapse Bodily Injury Claims Trust shall not be covered by a
bond.

                (d)    The Bridge Collapse Bodily Injury Claims Trust shall defend, indemnify
and hold harmless, the Trustee, its officers, directors, agents, representatives, and employees to
the fullest extent that a corporation or trust organized under the laws of Florida is entitled to
indemnify and defend its directors, trustees, officers and employees against any and all liabilities,
expenses, claims, damages or losses incurred by them in the performance of their duties
hereunder.

                         (i)     Additionally, the Reorganized Debtor, and each of its respective
        agents, who was or is a party, or is threatened to be made a party to any threatened or
        pending judicial, administrative or arbitrative action, by reason of any act or omission of
        the Bridge Collapse Bodily Injury Claims Trust or Trustee or respective agents,
        with respect to: (i) the Chapter 11 Case and any act or omission undertaken by them prior
        to the commencement thereof, (ii) the assessment or liquidation of any Class 7 Claims,
        (iii) the administration of the Bridge Collapse Bodily Injury Claims Trust and the
        implementation of the Trust Distribution Plan, or (iii) any and all activities in connection
        with the Trust Agreement, shall be indemnified and defended by the Bridge Collapse
        Bodily Injury Claims Trust, to the fullest extent that a corporation or trust organized
        under the laws of Florida is from time to time entitled to indemnify and defend its
        officers, directors, trustees and employees, against reasonable expenses, costs and fees
        (including attorneys’ fees and costs), judgments, awards, amounts paid in settlement and
        liabilities of all kinds incurred by the Debtor or Reorganized Debtor, and their respective
                                                -40-
 9072961-7
             Case 19-12821-AJC        Doc 320     Filed 06/21/19      Page 133 of 173




        professionals, officers, and directors, in connection with or resulting from such action,
        suit or proceeding, provided such expenditures have been approved by the Bridge
        Collapse Bodily Injury Claims Trust in advance, such approval not to be unreasonably
        withheld.

                       (ii)    Reasonable expenses, costs, and fees (including attorneys’ fees and
        costs) incurred by or on behalf of a Trustee, the Debtor, the Reorganized Debtor, and
        their respective agents in connection with any action, suit or proceeding, whether civil,
        administrative, or arbitrative, from which they are entitled to be indemnified by the
        Bridge Collapse Bodily Injury Claims Trust, shall be paid by the Bridge Collapse Bodily
        Injury Claims Trust in advance of the final disposition thereof upon receipt of an
        undertaking, by or on behalf of such Trustee, the Debtor, the Reorganized Debtor, and
        their respective agents, to repay such amount in the event that it shall be determined
        ultimately by Non-Appealable Order that such Trustee, the Debtor, the Reorganized
        Debtor, and their respective professionals, officers and directors is not entitled to be
        indemnified by the Bridge Collapse Bodily Injury Claims Trust.

        6.12   Treatment of Bridge Collapse Bodily Injury Claims

               (a)     Trust Liability. On the Effective Date, the Trust shall automatically and
without further act or deed assume any and all liability of the Debtor, the Settling Insurers and
the Insurance Settlement Released Parties for Bridge Collapse Bodily Injury Claims, which are
and shall be channeled exclusively to the Bridge Collapse Bodily Injury Claims Trust pursuant to
Section 12.7 hereof, and upon receipt of the Trust Assets from the Debtor shall have the sole and
exclusive responsibility for preserving, managing and distributing the Trust Assets pursuant to
the Trust Agreement and the Trust Distribution Plan.

                (b)     Distributions to Bridge Collapse Bodily Injury Claimants. Bridge Collapse
Bodily Injury Claimants shall receive distributions from the Trust Assets in the amount(s) and at
the time(s) provided for in the Trust Agreement and the Trust Distribution Plan. Any
payment to a Bridge Collapse Bodily Injury Claimant constitutes payment for damages on
account of personal physical injuries or sickness arising from an occurrence, within the meaning
of Section 104(a)(2) of the Internal Revenue Code of 1986, as amended. For the avoidance of
doubt, Bridge Collapse Bodily Injury Claimants’ recovery on their Class 7 Claims shall be
limited to the distributions they are entitled to, if any, from the Trust Assets in the amount(s) and
at the time(s) provided for in the Trust Agreement and the Trust Distribution Plan, and they
shall not be entitled to collect personally or otherwise any additional amounts whatsoever on
account of their Bridge Collapse Bodily Injury Claims from the Reorganized Debtor, the Settling
Insurers or the Insurance Settlement Released Parties, or from the property or assets of the
Reorganized Debtor, the Settling Insurers or the Insurance Settlement Released Parties, even if
they do not receive a distribution pursuant to the Trust Agreement and the Trust Distribution
Plan.

              (c)     Dismissal of Pending Litigation. Within twenty-one (21) days after
Effective Date, all Bridge Collapse Bodily Injury Claims asserted in any lawsuit against the
Debtor currently pending in any state or federal court shall be dismissed with prejudice as to the
Debtor (and, to the extent any of the Settling Insurers or the Insurance Settlement Released

                                                -41-
 9072961-7
              Case 19-12821-AJC      Doc 320      Filed 06/21/19     Page 134 of 173




Parties have been made a party thereto, as against such Settling Insurers and Insurance
Settlement Released Parties),without fees or costs being recoverable against any the Debtor, the
Reorganized Debtor, the Settling Insurers or the Insurance Settlement Released Parties. In the
event that any Bridge Collapse Bodily Injury Claim asserted against the Debtor or any of the
Settling Insurers or the Insurance Settlement Released Parties in any lawsuit currently pending in
any state or federal court shall be not have been dismissed as and when provided herein, the
Reorganized Debtor, the Settling Insurers and the Insurance Settlement Released Parties, as
applicable, shall be authorized to apply to the applicable court and request that such lawsuit be
dismissed, and in connection therewith such court shall be entitled to rely on the Plan and the
Plan Confirmation Order in dismissing such lawsuit.

              (d)    Release. In consideration of and as a condition to receiving a distribution
from the Bridge Collapse Bodily Injury Claims Trust, every Bridge Collapse Bodily Injury
Claimant shall be required to execute a Bridge Collapse Bodily Injury Claimant Supplemental
Release.

               (e)     Objections and Litigation After the Effective Date. As of the Effective
Date, the Bridge Collapse Bodily Injury Claims shall be analyzed exclusively by the Bridge
Collapse Bodily Injury Claims Reviewer pursuant to the Trust Distribution Plan. Neither the
Reorganized Debtor nor the Settling Insurers shall have any right to object to any Bridge
Collapse Bodily Injury Claim or any role in analyzing, assigning relative values to, and
allocating Trust Assets to any Bridge Collapse Bodily Injury Claim.

                 (f)    Claim Withdrawal. A Bridge Collapse Bodily Injury Claimant may
withdraw his or her Bridge Collapse Bodily Injury Claim at any time on written notice to the
Trustee. If withdrawn, (a) the Bridge Collapse Bodily Injury Claim will be withdrawn with
prejudice and may not be reasserted, and such Bridge Collapse Bodily Injury Claimant shall still
be subject to all of the terms and conditions of the Plan, including without limitation the releases
of the Debtor, the Settling Insurers and the Insurance Settlement Released Parties and the
Channeling Injunction of Section 12.7 hereof; and (b) any reserve maintained by the Bridge
Collapse Bodily Injury Claims Trust on account of such Bridge Collapse Bodily Injury Claim
shall revert to the Bridge Collapse Bodily Injury Claims Trust as a Trust Asset for distribution in
accordance with the Trust Agreement and the Trust Distribution Plan.

                            ARTICLE VII
     INSURANCE SETTLEMENT AGREEMENT AND SETTLEMENT APPROVAL
                              ORDER

        7.1     Insurance Settlement Agreement and Settlement Approval Order

       The Insurance Settlement Agreement and the Settlement Approval Order are hereby
incorporated by reference and made part of the Plan as if set forth fully herein. Upon the Plan
Confirmation Order becoming a Final Order, the Insurance Settlement Agreement is and shall be
fully binding on the Debtor, the Reorganized Debtor, the Settling Insurers, the Insurance
Settlement Released Parties, the Bridge Collapse Bodily Injury Claimants, the Bridge Collapse
Other Damage Claimants, the Bridge Collapse Bodily Injury Claims Trust, the Trustee, holders


                                               -42-
 9072961-7
              Case 19-12821-AJC      Doc 320      Filed 06/21/19     Page 135 of 173




of Non-Bridge Collapse Claims, and all other Persons and Entities, along with the successors or
assigns of any of the foregoing.

        7.2     Additional Documentation; Non-Material Modifications

        From and after the Effective Date, the Reorganized Debtor and the Settling Insurers shall
be authorized to enter into, execute, adopt, deliver, or implement all notes, contracts, security
agreements, instruments, releases, and other agreements or documents necessary to effectuate the
agreements contained in the Insurance Settlement Agreement without further order of the
Bankruptcy Court. Additionally, the Reorganized Debtor and the Settling Insurers may make
technical or immaterial alterations, amendments, modifications, or supplements to the terms of
the Insurance Settlement Agreement. A class of Claims that has accepted the Plan shall be
deemed to have accepted the Plan, as altered, amended, modified, or supplemented under this
Section, if the proposed alteration, amendment, modification, or supplement does not materially
and adversely change the treatment of the Claims within such class. An order of the Bankruptcy
Court approving any amendment or modification made pursuant to this Section shall constitute
an order in aid of consummation of the Plan and shall not require the re-solicitation of votes on
the Plan.

                                   ARTICLE VIII
                       PROVISIONS GOVERNING DISTRIBUTIONS

        8.1     Manner of Cash Payments Under the Plan

        Any Distribution pursuant to the Plan, to the extent posted in the United States mail, shall
be deemed made when deposited by the Reorganized Debtor, Trustee or Plan Administrator (or
their respective agent(s)), as applicable, into the United States mail. At the option of the
Reorganized Debtor, Trustee or Plan Administrator, as applicable, any Cash payment to be made
pursuant to the Plan shall be made by check drawn on a domestic bank, by wire transfer, or by
ACH, from a domestic bank, or other method mutually agreed upon by the holder of the Allowed
Claim and the Reorganized Debtor, Trustee or Plan Administrator. Whenever any Distribution
to be made under the Plan shall be due on a day other than a Business Day, such Distribution
shall instead be made, without interest, on the immediately succeeding Business Day, but shall
be deemed to have been made on that due date.

        8.2     Entity Making Distributions

        Distributions to holders of Allowed Claims in Class 6 shall be made by the Plan
Administrator. Distributions to the holders of Claims in Class 7 shall be made by the Trustee
pursuant to the Trust Agreement and the Trust Distribution Plan. Distributions to holders of
Allowed Claims in all other Classes that will receive a distribution under the Plan shall be made
by the Reorganized Debtor. The Plan Administrator shall hold the Disputed Claims Reserve for
Claims in Class 6; the Reorganized Debtor shall hold the Disputed Claims Reserve for Claims in
all other Classes that will receive a distribution under the Plan. Neither the Reorganized Debtor,
nor the Trustee nor the Plan Administrator shall be required to give any bond or surety or other
security for the performance of their duties, unless otherwise ordered by the Bankruptcy Court.


                                               -43-
 9072961-7
              Case 19-12821-AJC      Doc 320      Filed 06/21/19     Page 136 of 173




        8.3     Distribution Dates

        Distributions to holders of Claims shall be made as provided in Articles II and III of this
Plan. If any payment or act under the Plan is required to be made or performed on a date that is
not a Business Day, then the making of such payment or the performance of such act may be
completed on the next succeeding Business Day but shall be deemed to have been completed as
of the required date.

        8.4     Record Date for Distributions

        Except as otherwise provided in a Final Order of the Bankruptcy Court, the transferees of
Claims that are transferred pursuant to Bankruptcy Rule 3001 on or prior to the Record Date will
be treated as the holders of those Claims for all purposes, notwithstanding that any period
provided by Bankruptcy Rule 3001 for objecting to the transfer may not have expired by the
Record Date. The Reorganized Debtor, Trustee or Plan Administrator, as applicable, shall have
no obligation to recognize any transfer of any Claim occurring after the Record Date. In making
any Distribution with respect to any Claim, the Reorganized Debtor, Trustee or Plan
Administrator, as applicable, shall be entitled instead to recognize and deal with, for all purposes
hereunder, only the Entity that is listed on the proof of Claim filed with respect thereto or on the
Schedules as the holder thereof as of the close of business on the Record Date and upon such
other evidence or record of transfer or assignment that was known to the Debtor as of the Record
Date.

        8.5     Delivery of Distributions

        Subject to Bankruptcy Rule 9010 and except as otherwise provided herein, Distributions
to the holders of Allowed Claims shall be made by the Reorganized Debtor, Trustee or Plan
Administrator, as applicable, at (a) the address of each holder as set forth in the Schedules,
unless superseded by the address set forth on proofs of Claim filed by such holder or (b) the last
known address of such holder if no proof of Claim is filed or if the Reorganized Debtor, Trustee
or Plan Administrator, as applicable, have not been notified in writing of a change of address.

        8.6     Undeliverable and Unclaimed Distributions

        In the event that any Distribution to any holder of an Allowed Claim made by the
Reorganized Debtor, Trustee or Plan Administrator, as applicable is returned as undeliverable,
the Reorganized Debtor, Trustee or Plan Administrator , as applicable, shall use commercially
reasonable efforts to determine the current address of each holder, but no Distribution to such
holder shall be made unless and until the Reorganized Debtor, Trustee or Plan Administrator, as
applicable, has determined the then current address of such holder; provided, however, that all
Distributions to holders of Allowed Claims made by the Reorganized Debtor, Trustee or Plan
Administrator, as applicable, that are unclaimed for a period of ninety (90) days after the date of
the first attempted Distribution shall have its, his or her Claim for such undeliverable
Distribution deemed satisfied and will be forever barred from asserting any such Claim against
the Reorganized Debtor, Trustee or Plan Administrator, as applicable, or their property. Any
Distributions which are undeliverable or have not been negotiated within the time set forth above
shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code and revested

                                                -44-
 9072961-7
              Case 19-12821-AJC      Doc 320     Filed 06/21/19     Page 137 of 173




in the Reorganized Debtor, Trustee or Plan Administrator, as applicable. The Reorganized
Debtor, Trustee or Plan Administrator, as applicable, shall have no further obligation to make
any Distribution to the holder of such Claim on account of such Claim, and any entitlement of
any holder of such Claim to any such Distributions shall be extinguished and forever barred;
provided, however, that the holder of such Claim may receive future Distributions on account of
such Claim by contacting the Reorganized Debtor, Trustee or Plan Administrator, as applicable,
at some point prior to the final Distribution.

        8.7     Compliance with Tax Requirements

         The Reorganized Debtor, the Trustee or Plan Administrator, as applicable, may withhold
and pay to the appropriate taxing authority all amounts required to be withheld pursuant to the
Tax Code or any provision of any foreign, state or local tax law with respect to any payment or
Distribution on account of Claims; provided, however, that the Reorganized Debtor, the Trustee
or Plan Administrator, as applicable, shall not make any such withholdings described in this
paragraph (other than routine tax withholdings with respect to employee-related claims (if any))
from any payment or Distribution on account of Claims without first filing a notice with the
Court (and serving such notice on the holder of the Claim) describing the nature and amount of
the proposed withholding and providing the Creditor an opportunity to object. All such amounts
withheld and paid to the appropriate taxing authority shall be treated as amounts distributed to
such holders of the Claims. The Reorganized Debtor, Trustee or Plan Administrator, as
applicable, shall be authorized to collect such tax information from the holders of Claims
(including social security numbers or other tax identification numbers) as they in their sole
discretion deems necessary to effectuate the Plan. In order to receive Distributions under the
Plan, all holders of Claims will need to identify themselves to the Reorganized Debtor, the
Trustee or Plan Administrator, as applicable, and provide all tax information the Reorganized
Debtor, the Trustee or Plan Administrator, as applicable, deems appropriate (including
completing the appropriate Form W-8 or Form W-9, as applicable to each holder). The
Reorganized Debtor, the Trustee or Plan Administrator, as applicable, may refuse to make a
Distribution to any holder of a Claim that fails to furnish such information within the time period
specified by the Reorganized Debtor, Trustee or Plan Administrator, as applicable, and such
Distribution shall be deemed an unclaimed Distribution under the Plan, and, provided further
that, if the Reorganized Debtor, Trustee or Plan Administrator, as applicable, fail to withhold in
respect of amounts received or distributable with respect to any such holder and such Debtor are
later held liable for the amount of such withholding, such holder shall reimburse the Reorganized
Debtor, Trustee or Plan Administrator, as applicable, for such liability. Notwithstanding any
other provision of the Plan, (a) each holder of an Allowed Claim that is to receive a Distribution
under the Plan shall have the sole and exclusive responsibility for the satisfaction and payment of
any tax obligations imposed by any governmental unit, and (b) no Distributions shall be required
to be made to or on behalf of such holder pursuant to the Plan unless and until such holder has
made arrangements satisfactory to the Reorganized Debtor, Trustee or Plan Administrator, as
applicable, for the payment and satisfaction of such tax obligations or has, to the Reorganized
Debtor’s or Plan Administrator’s, as applicable, satisfaction, established an exemption
therefrom.




                                               -45-
 9072961-7
              Case 19-12821-AJC       Doc 320     Filed 06/21/19      Page 138 of 173




        8.8     No Payments of Fractional Dollars

        Notwithstanding any other provision of the Plan to the contrary, no payment of fractional
dollars shall be made pursuant to the Plan. Whenever any payment of a fraction of a dollar under
the Plan would otherwise be required, the actual Distribution made shall reflect a rounding down
of such fraction to the nearest whole dollar.

        8.9     Interest on Claims

        Except as specifically provided for in this Plan or the Plan Confirmation Order or
required by the Bankruptcy Code, interest shall not accrue on Claims and no holder of a Claim
shall be entitled to interest on any Claim accruing on or after the Petition Date. Interest shall not
accrue on any General Unsecured Claim that is a Disputed Claim in respect of the period from
the Effective Date to the date a final Distribution is made thereon if and after that Disputed
Claim becomes an Allowed Claim. Except as expressly provided herein or in a Final Order of
the Bankruptcy Court, no prepetition Claim shall be Allowed to the extent that it is for post-
petition interest or similar charges.

        8.10    No Distribution in Excess of Allowed Amount of Claim

       Notwithstanding anything to the contrary contained in the Plan, no holder of an Allowed
Claim shall receive in respect of that Claim any Distribution in excess of the Allowed amount of
such Claim.

        8.11    Setoff and Recoupment

        The Reorganized Debtor, may set off against, or recoup from, any Claim and the
Distributions to be made pursuant to the Plan in respect thereof, any Claims or defenses of any
nature whatsoever that any of the Reorganized Debtor, Trustee or Plan Administrator, as
applicable, or the Estate may have against the holder of such Claim, but neither the failure to do
so nor the allowance of any Claim under the Plan shall constitute a waiver or release by the
Reorganized Debtor, Trustee or Plan Administrator, as applicable, or the Estate of any right of
setoff or recoupment that any of them may have against the holder of any Claim. Any such
setoffs or recoupments may be challenged in Bankruptcy Court. Notwithstanding any provision
in the Plan to the contrary, nothing herein shall bar any creditor from asserting its setoff or
recoupment rights to the extent permitted under section 553 or any other provision of the
Bankruptcy Code; provided, however, that such setoff or recoupment rights are or have been
timely asserted; provided further, however, that all rights of the Reorganized Debtor, Trustee or
Plan Administrator, as applicable, and the Estate with respect thereto are reserved. A creditor
shall be deemed to have timely asserted its setoff or recoupment rights if it has asserted such
rights in a timely-filed proof of claim or in any other manner reasonably calculated to give the
Debtor or Reorganized Debtor or Plan Administrator, as applicable, notice thereof.

        8.12    De Minimis Distributions; Charitable Donation

       Notwithstanding anything to the contrary in the Plan, the Reorganized Debtor, Trustee or
Plan Administrator, as applicable, shall not be required to make a Distribution to any Creditor if
the dollar amount of the Distribution is less than $10 or otherwise so small that the cost of
                                               -46-
 9072961-7
             Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 139 of 173




making that Distribution exceeds the dollar amount of such Distribution. On or about the time
that the final Distribution is made, the Reorganized Debtor, Trustee or Plan Administrator, as
applicable, may make a donation of undistributable funds as defined by Local Rule 3011-
1(C)(1), in the reasonable discretion of the Reorganized Debtor, Trustee or Plan Administrator,
as applicable, to one or more of the following organizations (each of which qualifies for not-for-
profit status under section 501(c)(3) of the Tax Code) with undistributable funds if, in the
reasonable judgment of the Reorganized Debtor, Trustee or Plan Administrator, as applicable,
the cost of calculating and making the final Distribution of the undistributable funds remaining is
excessive in relation to the benefits to the or holders of Claims who would otherwise be entitled
to such Distributions: (i) the Bankruptcy Bar Foundation of the Bankruptcy Bar Association of
the Southern District of Florida; or (ii) Legal Services of Greater Miami, Inc.

        8.13   United States Trustee Fees

        The Reorganized Debtor shall pay the U.S. Trustee the appropriate sum required pursuant
to 28 U.S.C. § 1930(a)(6) on account of all disbursements made by the Debtor from its accounts,
within ten (10) days of the Effective Date, for pre-confirmation periods. The Plan Administrator
shall pay the U.S. Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6) for
post-confirmation periods within the time period set forth in 28 U.S.C. § 1930(a)(6), based upon
all post-confirmation disbursements made by the Plan Administrator, until the earlier of the
closing of this case by the issuance of a Final Decree by the Bankruptcy Court, or upon the entry
of an Order by the Bankruptcy Court dismissing this case or converting this case to another
chapter under the United States Bankruptcy Code. After the Confirmation Date, the Plan
Administrator, shall file a quarterly Post-Confirmation Operating Report which shall include,
among other things, all payments made under the Plan and payments made in the ordinary course
of business. Notwithstanding anything in the Plan or the Plan Confirmation Order to the
contrary, no statutory fees shall be assessed or be payable on the disbursements made from the
Trust Accounts, the distribution of the Applicable Policy Limit to the Bridge Collapse Bodily
Injury Claims Trust on the Effective Date, or any distributions made by the Trustee on or after
the Effective Date, including distributions to Bridge Collapse Bodily Injury Claimants.



        8.14   Withholding from Distributions

        Any federal, state or local withholding taxes or other amounts required to be withheld
under applicable law shall be deducted from Distributions pursuant to the Plan. The
Reorganized Debtor, Trustee or Plan Administrator, as applicable, may withhold from amounts
distributable pursuant to the Plan to any Person or Entity any and all amounts, determined in the
reasonable discretion of the Reorganized Debtor, Trustee or Plan Administrator, as applicable,
required to be withheld by any law, regulation, rule, ruling, directive, or other governmental
requirement. The Reorganized Debtor, Trustee or Plan Administrator, as applicable, shall not
make any such withholdings described in this paragraph (other than routine tax withholdings
with respect to employee-related claims (if any)) from any payment or Distribution on account of
Claims without first filing a notice with the Court (and serving such notice on the holder of the
Claim) describing the nature and amount of the proposed withholding and providing the Creditor
an opportunity to object.

                                               -47-
 9072961-7
              Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 140 of 173




        8.15    Distributions in Satisfaction; Allocation

        Except for the obligations expressly imposed by the Plan and the property and rights
expressly retained under the Plan, if any, the Distributions and rights that are provided in the
Plan shall be in complete satisfaction and release of all Claims against, liabilities in, Liens on,
obligations of and Equity Interests in the Debtor and their Estate, whether known or unknown,
that arose or existed prior to the Effective Date. Distributions received in respect of Allowed
Claims will be allocated first to the principal amount of such Claims, with any excess allocated
to unpaid accrued interest (if any).

        8.16    No Distributions on Late-Filed Claims

        Except as otherwise provided in a Final Order of the Bankruptcy Court, any Claim as to
which a proof of Claim was required to be filed and was first filed after the applicable bar date in
the Chapter 11 Case, including, without limitation, the General Bar Date and any bar date
established in the Plan or in the Confirmation Order, shall automatically be deemed a late-filed
Claim that is disallowed in the Chapter 11 Case, without the need for (a) any further action by
the Reorganized Debtor, Trustee or Plan Administrator, as applicable, (b) an order of the
Bankruptcy Court. Nothing in this paragraph is intended to expand or modify the applicable bar
dates or any orders of the Bankruptcy Court relating thereto.

                                         ARTICLE IX
                                      DISPUTED CLAIMS

       The provisions of this Article IX shall apply to Disputed Claims in Classes 1 through 6,
and Classes 8 through 11. The provisions of this Article IX shall not apply to Claims in Class 7,
which shall be resolved as provided in the Trust Agreement and the Trust Distribution Plan..

        9.1     Disputed Claims Reserve

        The Reorganized Debtor or Plan Administrator, as applicable, will withhold from the
property that would otherwise be distributed to holders of Claims within a given Class an amount
sufficient to be distributed on account of Claims that are not Allowed Claims within that Class as
of the Effective Date, and shall place such withheld property in a Disputed Claims Reserve,
which thereafter will be retained and administered by the Reorganized Debtor or Plan
Administrator, as applicable.

        9.2     Resolution of Disputed Claims

        The Reorganized Debtor or Plan Administrator, as applicable, shall have the right to
make and file objections to Claims in the Bankruptcy Court. Unless otherwise ordered by the
Bankruptcy Court after notice and a hearing, all Disputed Claims shall be subject to the exclusive
jurisdiction of the Bankruptcy Court.

        9.3     Objection Deadline

       All objections to Disputed Claims shall be filed no later than the Claims Objection Bar
Date, unless otherwise ordered by the Bankruptcy Court after notice and a hearing, with notice
                                                -48-
 9072961-7
              Case 19-12821-AJC        Doc 320     Filed 06/21/19   Page 141 of 173




only to those parties entitled to notice in the Chapter 11 Cases pursuant to Bankruptcy Rule
2002.

        9.4     Estimation of Claims

        At any time, Reorganized Debtor or Plan Administrator, as applicable, may request that
the Bankruptcy Court estimate any contingent or unliquidated Claim to the extent permitted by
section 502(c) of the Bankruptcy Code regardless of whether the Reorganized Debtor or Plan
Administrator, as applicable, has previously objected to such Claim or whether the Bankruptcy
Court has ruled on any such objection, and the Bankruptcy Court shall have jurisdiction to
estimate any Claim at any time during litigation concerning any objection to such Claim,
including during the pendency of any appeal relating to any such objection. If the Bankruptcy
Court estimates any contingent or unliquidated Claim, that estimated amount shall constitute
either the Allowed amount of such Claim or a maximum limitation on the Claim, as determined
by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the
Claim, the Reorganized Debtor or Plan Administrator, as applicable, may elect to pursue
supplemental proceedings to object to the ultimate allowance of the Claim. All of the
aforementioned Claims objection, estimation and resolution procedures are cumulative and not
exclusive of one another. Claims may be estimated and subsequently compromised, settled,
withdrawn or resolved by any mechanism approved by the Bankruptcy Court.

        9.5     No Distributions Pending Allowance

       Notwithstanding any other provision in the Plan, if any portion of a Claim is disputed, no
payment or Distribution provided under the Plan shall be made on account of such Claim unless
and until such Disputed Claim becomes an Allowed Claim.

        To the extent that a Disputed Claim ultimately becomes an Allowed Claim, Distributions
(if any) shall be made to the holder of such Allowed Claim in accordance with the provisions of
the Plan. Upon allowance, a holder of the Allowed Disputed Claim shall receive any
Distributions that would have been made up to the date of allowance to such holder under the
Plan had the Disputed Claim been allowed on the Effective Date.

        9.6     Resolution of Claims

        On and after the Effective Date, the Reorganized Debtor or Plan Administrator, as
applicable, shall have the authority to compromise, settle, otherwise resolve or withdraw any
objections to Claims, and to compromise, settle, or otherwise resolve any Disputed Claims
without approval of the Bankruptcy Court.

                            ARTICLE X
       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        10.1    General Treatment: Rejected if not Previously Assumed

       Pursuant to sections 365(a) and 1123(b)(2) of the Bankruptcy Code, upon the
Effective Date, all executory contracts and unexpired leases that exist between the Debtor
and any Person or Entity shall be deemed rejected by the Debtor, except for any executory
                                                 -49-
 9072961-7
             Case 19-12821-AJC      Doc 320     Filed 06/21/19     Page 142 of 173




contract or unexpired lease (i) that has been assumed or rejected pursuant to an order of
the Bankruptcy Court entered prior to the Effective Date, (ii) as to which a motion for
approval of the assumption of such executory contract or unexpired lease has been filed
and served prior to the Effective Date, or (iii) that is specifically designated as a contract to
be assumed on the attached Schedule of Assumed Executory Contracts and Unexpired
Leases; provided, however, that the Debtor reserves the right, on or prior to the
Confirmation Date, to amend the Schedule of Assumed Executory Contracts and
Unexpired Leases to delete any executory contract or Unexpired Lease therefrom, or add
any executory contract, in which event such executory contract(s) shall be deemed to be,
respectively, either rejected or assumed as of the Effective Date. Subject to the occurrence
of the Effective Date, entry of the Confirmation Order shall constitute approval of such
assumption or rejection pursuant to section 365(a) of the Bankruptcy Code and a finding
by the Bankruptcy Court that each such assumption or rejection is in the best interests of
the Debtor, the Reorganized Debtor, the Estate, and all parties in interest in the Chapter 11
Case.

        10.2   Bar to Claims Arising from Rejection, Termination or Expiration

       Claims created by the rejection of executory contracts or unexpired leases
(including, without limitation, the rejection provided in Article VIII. A herein (“General
Treatment; Rejected if not Previously Assumed”) or the expiration or termination of any
executory contract or unexpired lease prior to the Confirmation Date must be filed with the
Bankruptcy Court and served on the Reorganized Debtor, Trustee or Plan Administrator,
as applicable, no later than thirty (30) days after (a) the date of the entry of any order of the
Bankruptcy Court authorizing rejection, with respect to any executory contract or unexpired
lease rejected by the Debtor or otherwise pertaining to such order, or (b) the Confirmation
Date, with respect to any executory contract or unexpired lease that is deemed rejected
pursuant to VIII. A hereof (“General Treatment; Rejected if not Previously Assumed”).
Any rejection claim for which a proof of claim is not filed and served within the time
provided herein will be forever barred from assertion and shall not be enforceable against
the Debtor, or the Estate, assets, properties, or interests in property, or the Reorganized
Debtor, or the Estate, assets, properties, or interests in property. Nothing contained herein
shall be deemed an admission by the Debtor that such rejection gives rise to or results in a
Claim or shall be deemed a waiver by the Debtor or the Reorganized Debtor of any
objections to such Claim if asserted.

        10.3   Assumption of Executory Contracts and Unexpired Leases

               (a)    Assumption of Executory Contracts and Unexpired Leases; Schedule of
Assumed Executory Contracts and Unexpired Leases. On the Effective Date, the Debtor will
assume all of the executory contracts and unexpired leases listed on the Schedule of Assumed
Executory Contracts and Unexpired Leases attached as an Exhibit to the Disclosure Statement
and/or the Plan Supplement. With respect to the executory contracts and unexpired leases listed
on the Schedule of Assumed Executory Contracts and Unexpired Leases, the Debtor will
designate a proposed Cure on the Schedule of Assumed Executory Contracts and Unexpired
Leases. Unless subject to separate motion and order of the Bankruptcy Court, the Confirmation
Order will constitute an order of the Bankruptcy Court approving assumption of all of the
                                              -50-
 9072961-7
             Case 19-12821-AJC       Doc 320      Filed 06/21/19     Page 143 of 173




executory contracts and unexpired leases listed on the Schedule of Assumed Executory Contracts
and Unexpired Leases attached to the Plan Supplement pursuant to sections 365(a) and 1123 of
the Bankruptcy Code and the listed amount of Cure Claims.

               (b)     Modifications, Amendments, Supplements, Restatements, or Other
Agreements. Unless otherwise provided in the Plan, each executory contract or unexpired lease
that is assumed pursuant to the Plan will include all modifications, amendments, supplements,
restatements, or other agreements that in any manner affect such executory contract or unexpired
lease, and all rights related thereto, if any, including all easements, licenses, permits, rights,
privileges, immunities, options, and any other interests, unless any of the foregoing agreements
has been previously rejected or repudiated, or is rejected or repudiated pursuant to the Plan or
separate motion and Final Order of the Bankruptcy Court.

              (c)    Modification of the Schedule of Assumed Executory Contracts and
Unexpired Leases. The Schedule of Assumed Executory Contracts and Unexpired Leases may
be modified by the Debtor to add or delete contracts and leases up to three (3) days prior to the
scheduled Confirmation Hearing.

               (d)    Proof of Claim Based on Executory Contracts or Unexpired Leases that
Have Been Assumed. Any and all proofs of claim relating to executory contracts or unexpired
leases that have been assumed in the Chapter 11 Case will be deemed amended and superseded
by the amount of Cure Claim identified in the Plan, the Confirmation Order or other order of the
Bankruptcy Court authorizing assumption of executory contracts to the Debtor or the
Reorganized Debtor.

                (e)      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.
With respect to each of the executory contracts or unexpired leases listed on the Schedule of
Assumed Executory Contracts and Unexpired Leases, the Debtor will designate a proposed Cure
and the assumption or assumption and assignment of such executory contract or unexpired lease
will be conditioned on the disposition of all issues with respect to Cure. All Allowed Cure
Claims will be satisfied by the Debtor (i) by payment of the Cure in Cash, or (ii) on such other
terms as may be either ordered by the Bankruptcy Court or agreed by the Debtor and the
applicable contract counter-party without any further notice to or action, order, or approval of the
Bankruptcy Court. Any provisions or terms of the Debtor’s executory contracts or unexpired
leases to be assumed and assigned pursuant to the Plan that are, or may be, alleged to be in
default, shall be satisfied solely by the Cure, or by an agreed-upon waiver of the Cure.

               (f)     Confirmation Order. Entry of the Confirmation Order will constitute a
finding of adequate assurance of future performance by the Reorganized Debtor within the
meaning of section 365 of the Bankruptcy Code. Any objections relating to adequate assurance
of future performance, or any other matters relating to the assumption and assignment of
executory contracts and unexpired leases (other than Cure Claim disputes) must be asserted as an
objection to confirmation of the Plan. Assumption of any executory contract or unexpired lease
pursuant to the Confirmation Order or other order of the Bankruptcy Court will limit the Claims
of any such contract counter-party to the (i) Allowed Cure Claim and (ii) Claims for ongoing
performance under the unexpired lease or executory contract by Reorganized Debtor pursuant to
section 365(k) of the Bankruptcy Code.

                                               -51-
 9072961-7
             Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 144 of 173




        10.4   Indemnification and Reimbursement.

        Subject to the occurrence of the Effective Date, all Allowed Claims against the Debtor
for indemnification, defense, reimbursement, or limitation of liability of current or former
directors, officers, or employees of the Debtor against any Claims, costs, liabilities or causes of
action as provided in the Debtor’s operating agreement, bylaws, other organizational documents,
or applicable law, shall, to the extent such indemnification, defense, reimbursement, or limitation
is owed in connection with one or more events or omissions occurring before the Petition Date,
be (i) paid only to the extent of any applicable insurance coverage, and (ii) to the extent a proof
of Claim has been timely filed and is Allowed, be treated as Subordinated Claims to the extent
such Claims are not covered by any applicable insurance, including deductibles. Nothing
contained in the Plan shall affect the rights of directors, officers or employees under any
insurance policy or coverage with respect to such Claims, costs, liabilities or Causes of Action or
limit the rights of the Debtor or the Debtor’ Estate to object to or otherwise contest or challenge
Claims or rights asserted by any current or former officer, director or employee of the Debtor.

                           ARTICLE XI
  CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE

        11.1   Conditions Precedent to the Effective Date.

      The following are conditions precedent to the Effective Date that must be satisfied or
waived:

              (a)    The Court shall have entered the Plan Confirmation Order, in form and
substance acceptable to the Settling Insurers and Travelers confirming the Plan, and the Plan
Confirmation Order shall have become a Final Order.

              (b)   There shall be no stay or injunction in effect with respect to the Plan
Confirmation Order.

              (c)    The Plan Documents shall have been duly executed and delivered;
provided, however, that no party to any document requiring execution or delivery may
unreasonably withhold its execution and delivery of such document to prevent this condition
precedent from occurring.

        11.2   Waiver

        Notwithstanding the foregoing conditions in Article XI, the Debtor reserves the right to
waive the occurrence of or modify any condition precedent, subject to the consent of the Settling
Insurers or Travelers, as applicable. Any such written waiver of a condition precedent set forth
in Section 11.1 (b) and (c) may be effected at any time, without notice, without leave or order of
the Bankruptcy Court, and without any formal action other than proceeding to consummate the
Plan. Any actions required to be taken on the Effective Date or Confirmation Date (as
applicable) shall take place and shall be deemed to have occurred simultaneously, and no such
action shall be deemed to have occurred prior to the taking of any other such action.


                                               -52-
 9072961-7
             Case 19-12821-AJC       Doc 320      Filed 06/21/19   Page 145 of 173




                                 ARTICLE XII
                  EFFECT OF CONFIRMATION; INDEMNIFICATION,
                 RELEASE, INJUNCTIVE AND RELATED PROVISIONS

        12.1   Compromise and Settlement

        Pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the Distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan shall constitute a good faith compromise of all Claims and Equity
Interests. The entry of the Plan Confirmation Order shall constitute the Bankruptcy Court’s
approval of the compromise or settlement of all Claims and Equity Interests, as well as a finding
by the Bankruptcy Court that such compromises or settlements are fair, equitable, reasonable and
in the best interests of the Debtor, the Estate and holders of Claims and Equity Interests.

        12.2   Vesting of Assets

        Upon the Effective Date, pursuant to section 1141(b) and (c) of the Bankruptcy Code, all
property of the Debtor (other than Available Avoidance Actions and the Trust Assets) shall vest
in the Reorganized Debtor free and clear of all Claims, Liens, encumbrances, charges, and other
interests, except as provided in the Plan or the Plan Confirmation Order. From and after the
Effective Date, the Reorganized Debtor may operate the Debtor’s business and may use, acquire,
and dispose of property free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules
and in all respects as if there were no pending case under any chapter or provision of the
Bankruptcy Code. In the event that the Reorganized Debtor’s chapter 11 case is converted to a
case under chapter 7 for any reason, any property held by either the Debtor or the Reorganized
Debtor at any time, other than property that already has been distributed under this Plan prior to
conversion of the case from chapter 11 to chapter 7, shall revest in the Debtor.

        12.3   Title to Assets; Discharge of Liability

       Except as otherwise provided in the Plan, on the Effective Date title to all assets and
properties and interests in property dealt with by the Plan shall vest in the Reorganized Debtor
free and clear of all Claims, Equity Interests, Liens, encumbrances, charges, and other interests,
and the Plan Confirmation Order shall be a judicial determination of discharge of the liabilities
of the Debtor arising prior to the Effective Date, except as may be otherwise provided in the
Plan.

        12.4   Binding Effect

        Subject to the occurrence of the Effective Date, on and after the Confirmation Date, the
provisions of the Plan shall bind the Debtor, the Reorganized Debtor, the Plan Administrator, the
Trustee and any holder of a Claim against, or Equity Interest in, the Debtor and such holder’s
respective successors and assigns, whether or not the Claim or Equity Interest of such holder is
Impaired under the Plan and whether or not such holder has accepted the Plan.




                                               -53-
 9072961-7
             Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 146 of 173




        12.5   Discharge of Claims

        Except as provided herein, the rights afforded in the Plan and the payments and
Distributions to be made hereunder shall discharge all existing debts and Claims, of any kind,
nature, or description whatsoever against or in the Debtor or any of their assets or properties to
the fullest extent permitted by section 1141 of the Bankruptcy Code. Except as provided herein,
upon the Effective Date, all existing Claims against the Debtor in the Debtor shall be, and shall
be deemed to be, discharged and terminated, and all holders of Claims and Equity Interests shall
be precluded and enjoined from asserting against the Reorganized Debtor, their respective
successors or assignees, or any of their respective assets or properties, any other or further Claim
or Equity Interest based upon any act or omission, transaction, or other activity of any kind or
nature that occurred prior to the Effective Date, whether or not such holder has filed a proof of
claim or proof of equity interest, and whether or not the facts or legal bases therefore were
known or existed prior to the Effective Date. Upon the Effective Date, all such persons shall be
forever precluded and enjoined, pursuant to section 524 of the Bankruptcy Code, from
prosecuting or asserting any such discharged Claim against or Equity Interest in the Debtor.
Nothing in this Article X.E should be interpreted as a discharge of the Debtor’ or Reorganized
Debtor’ rights or obligations under the Plan.

        12.6   Discharge of the Debtor

        Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
provided in the Plan or in the Plan Confirmation Order, the Distributions and rights that are
provided in the Plan and the Trust Agreement will be in complete satisfaction, discharge, and
release, of any and all Claims, whether known or unknown, against the Debtor or Reorganized
Debtor or any of their assets or properties, regardless of whether the property has been
distributed or retained pursuant to the Plan. Without limiting the generality of the foregoing, the
Debtor or Reorganized Debtor will be discharged from any and all Claims and debts of the kind
specified in sections 502(g), 502(h) of 502(i) of the Bankruptcy Code, in each case whether or
not (a) a proof of claim is filed or deemed filed under section 501 of the Bankruptcy Code, (b) a
Claim is allowed under section 502 of the Bankruptcy Code, or (c) the holder of such a Claim
accepted the Plan. Except as otherwise provided in the Plan, the Plan Confirmation Order shall
be a judicial determination of discharge of all liabilities of the Debtor arising before the Effective
Date. Under section 524 of the Bankruptcy Code, the discharge granted under this section shall
avoid any judgment against the Debtor at any time obtained (to the extent it relates to a
discharged Claim), and operates as an injunction against the prosecution of any action against the
Debtor or the Estate (to the extent such action relates to a discharged claim). Nothing in this
Article XII should be interpreted as a discharge of the Debtor’s or Reorganized Debtor’s rights
or obligations under the Plan.

        12.7   Channeling Injunction

             (a)    In furtherance of the Insurance Settlement Agreement and the
Settlement Approval Order:

                     (i)   any and all Bridge Collapse Bodily Injury Claims, along with
        any and all other Channeled Claims that are not Bridge Collapse Other Damage

                                                -54-
 9072961-7
            Case 19-12821-AJC      Doc 320     Filed 06/21/19    Page 147 of 173




       Claims, are hereby channeled to the Bridge Collapse Bodily Injury Claims Trust,
       which shall assume any and all liability of the Settling Insurers and the Insurance
       Settlement Released Parties for such claims;

                     (ii)  any and all Bridge Collapse Other Damage Claims are hereby
       channeled to the Other Damage Claims Fund, which fund shall be held in trust by
       the Reorganized Debtor for the exclusive benefit of holders of Bridge Collapse
       Other Damage Claims; and

                       (iii)   all Persons or Entities who have held or asserted, hold or
       assert, or may in the future hold or assert a Channeled Claim against the Settling
       Insurers or the Insurance Settlement Released Parties are hereby permanently and
       forever barred, estopped, stayed, and enjoined from taking any action, directly or
       indirectly, or commencing or continuing any suit, action, or other proceeding on, or
       asserting, enforcing, or attempting to assert or enforce, any Channeled Claim
       against the Settling Insurers or the Insurance Settlement Released Parties, or any of
       their property or assets, including without limitation:

                           (1)    pursuing or seeking to pursue, by any manner or
              means, any Channeled Claim against the Settling Insurers or the Insurance
              Settlement Released Parties;

                            (2)   continuing or commencing, or seeking to continue or
              commence, by any manner or means, any action or proceeding of any kind
              with respect to any Channeled Claim against the Settling Insurers or the
              Insurance Settlement Released Parties or any of their property or assets;

                             (3)    enforcing, attaching, collecting or recovering, or seeking
              to enforce, attach, collect or recover, by any manner or means, any
              judgment, award, decree, or order with respect to any Channeled Claim
              against the Settling Insurers or the Insurance Settlement Released Parties or
              any of their property or assets;

                            (4)     creating, perfecting or enforcing, or seeking to create,
              perfect or enforce, by any manner or means, any lien, claim or encumbrance
              of any kind with respect to any Channeled Claim against the Settling
              Insurers or the Insurance Settlement Released Parties or any of their
              property or assets; and

                             (5)    asserting, implementing or effectuating, or seeking to
              assert, implement or effectuate, by any manner or means, with respect to any
              Channeled Claim, any right of setoff, recoupment, subrogation or other
              similar right of any kind, against:

                                  a.       the Settling Insurers or the Insurance Settlement
                     Released Parties;


                                             -55-
9072961-7
             Case 19-12821-AJC       Doc 320      Filed 06/21/19     Page 148 of 173




                                     b.     any obligation due to any of any of the Settling
                       Insurers or the Insurance Settlement Released Parties; or

                                     c.     the property or assets of the Settling Insurers or
                       the Insurance Settlement Released Parties.

       The Channeling Injunction is an integral part of the Plan and is essential to the
Plan’s consummation and implementation. In the event of a violation of the Channeling
Injunction, the Debtor or Reorganized Debtor, as applicable, and/or the Settling Insurers,
may seek an order from the Bankruptcy Court enforcing the Channeling Injunction and
enjoining such violation and, in connection therewith, may seek an award of costs
(including reasonable attorneys’ fees and expenses) against the non-moving party, and such
other legal or equitable remedies as are just and proper, after notice and a hearing.

        12.8   Releases

               (a)     Releases by the Debtor and the Estate.

                (1)            Notwithstanding anything contained in the Plan to the contrary, as
of the Effective Date, for the good and valuable consideration provided by each of the Released
Parties, each of the Debtor and its current and former Affiliates and Representatives and the
Estate shall be deemed to have provided a full, complete, unconditional and irrevocable release
to the Released Parties (and each such Released Party so released shall be deemed released by
the Debtor and their current and former Affiliates and Representatives and the Estate, from any
and all Causes of Action and any other debts, obligations, rights, suits, damages, actions,
remedies and liabilities whatsoever, whether accrued or unaccrued, whether known or unknown,
foreseen or unforeseen, existing before the Effective Date, as of the Effective Date or arising
thereafter, in law, at equity, whether for tort, contract, violations of statutes (including but not
limited to the federal or state securities laws), or otherwise, based in whole or in part upon any
act or omission, transaction, or other occurrence or circumstances existing or taking place prior
to or on the Effective Date arising from or related in any way to the Debtor, including, without
limitation, those that the Debtor would have been legally entitled to assert or that any holder of a
Claim or Equity Interest or other Entity would have been legally entitled to assert for or on
behalf of the Debtor or the Estate, including those in any way related to the Chapter 11 Case or
the Plan, which release shall include any and all Avoidance Claims, if any, against the Settling
Insurers, or any of them; provided, however, that the foregoing release shall not prohibit the
Debtor, the Reorganized Debtor or the Estate from asserting any and all defenses and
counterclaims in respect of any Disputed Claim (exclusive of any defenses and counterclaims
with respect to Disputed Claims that would or may adversely affect Travelers or BHSI) asserted
by any Released Parties; provided further that nothing contained in the foregoing provision or
elsewhere in the Plan or Confirmation Order shall be construed as a release of any claims against
any Released Party resulting from an act or omission determined by a final order of a court of
competent jurisdiction to have constituted willful misconduct, fraud or gross negligence,
provided that each such Released Party shall be entitled to rely upon the advice of counsel
concerning its duties pursuant to, or in connection with, its actions or inactions



                                               -56-
 9072961-7
             Case 19-12821-AJC      Doc 320     Filed 06/21/19     Page 149 of 173




               (2)             Without limiting in any fashion the releases by the Debtor and the
Estate of the Released Parties as provided in Section 12.8(a)(1) above, notwithstanding anything
contained in the Plan to the contrary and subject only to the Plan Confirmation Order becoming a
Final Order, the Debtor and the Estate hereby fully, finally, and completely remise, release,
acquit and forever discharge the Settling Insurers and the Insurance Settlement Released Parties
from any and all Claims, subject to the GIC Policy Exception, whether actual or alleged, known
or unknown, accrued or unaccrued, existing or potential, or suspected or unsuspected, which
release shall include, but shall not be limited to, any and all Claims for coverage under the
Insurance Policies arising out of or relating to or in any way involving the Bridge Collapse,
whether for wrongful death, personal injury, emotional distress, property damage, economic loss,
environmental damage, remediation or exposure, or any other form of loss, expense, or other
benefit covered or potentially covered under the Insurance Policies.

               (b)    Releases by Holders of Claims. To the fullest extent permitted by
applicable law, as of the Effective Date, each Person or Entity, other than the Debtor, who
votes to accept the Plan, or is deemed to accept the Plan, or abstains from voting on the
Plan, or receives or accepts a Distribution under the Plan or the Trust Distribution Plan,
shall be deemed to fully, completely, unconditionally, irrevocably, and forever release the
Released Parties of and from any and all Claims and Causes of Action and any other debts,
obligations, rights, suits, damages, actions, remedies and liabilities whatsoever, whether
accrued or unaccrued, whether known or unknown, foreseen or unforeseen, existing before
the Effective Date, as of the Effective Date or arising thereafter, in law, at equity, whether
for tort, contract, violations of statutes (including but not limited to the federal or state
securities laws), or otherwise, based in whole or in part upon any act or omission,
transaction, or other occurrence or circumstances existing or taking place prior to or on
the Effective Date arising from or related in any way to the Debtor and its current and
former Affiliates and Representatives, whether direct, derivative, accrued or unaccrued,
liquidated or unliquidated, fixed or contingent, matured or unmatured, disputed or
undisputed, known or unknown, foreseen or unforeseen, in law, equity or otherwise, and
which, for the avoidance of doubt, shall include Bridge Collapse Bodily Injury Claims,
Bridge Collapse Other Damage Claims, and any other claims arising out of or relating to
the Bridge Collapse; provided, however, that nothing contained in the foregoing provision
or elsewhere in the Plan or Plan Confirmation Order shall be construed as a release of any
claims against any Released Party resulting from an act or omission determined by a final
order of a court of competent jurisdiction to have constituted willful misconduct, fraud or
gross negligence, provided that each such Released Party shall be entitled to rely upon the
advice of counsel concerning its duties pursuant to, or in connection with, its actions or
inactions; provided further, however that such releases shall not affect any rights of any
non-Debtor Person or Entity with respect to any written personal or cross-corporate
guarantees of the Debtor’s or non-Debtor Affiliate’s obligations executed by such non-
Debtor Person or Entity to and in favor of any Party or Entity in connection with the
Debtor’s or non-Debtor Affiliate’s prepetition operations; provided further, however, that
nothing in this Section 12.8 should be interpreted as a release of the Released Parties’ or
Reorganized Debtor’s rights or obligations under the Plan. NOTWITHSTANDING THE
FORGOING, TRAVELERS AND BHSI ARE NOT RELEASING, AND THE FORGOING
WILL NOT CONSTITUTE A RELEASE BY TRAVELERS OR BHSI OF ANY CLAIMS
AND/OR CAUSES OF ACTION, AND ANY OTHER DEBT, OBLIGATIONS, RIGHTS,
                                              -57-
 9072961-7
             Case 19-12821-AJC      Doc 320     Filed 06/21/19    Page 150 of 173




SUITS, DAMAGES, ACTIONS, REMEDIES, AND LIABILITIES WHATSOEVER,
WHETHER ACCRUED OR UNACCRUED, WHETHER KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN EXISTING BEFORE THE EFFECTIVE DATE
AGAINST BHSI, NEW EQUITY, OR ANY PERSON OTHER THAN THE DEBTOR.
NOTWITHSTANDING ANY PROVISION OF THIS PLAN, ALL RIGHTS, CLAIMS
AND DEFENSES OF TRAVELERS AND BHSI AGAINST NON-DEBTORS,
INCLUDING BUT NOT LIMITED TO, ALL RIGHTS AND CLAIMS ARISING UNDER
ALL APPLICABLE INDEMNITY AGREEMENTS, ARE RESERVED AND ARE
UNAFFECTED BY THE PLAN.

               (c)     Release by Trustee. Notwithstanding anything contained in the Plan
to the contrary and subject only to the Plan Confirmation Order becoming a Final Order,
in consideration of and pursuant to the Insurance Settlement Agreement, the Trustee shall
be deemed to fully, completely, unconditionally, irrevocably and forever release the Settling
Insurers and the Insurance Settlement Released Parties from any and all Claims and
Causes of Action and any other debts, obligations, rights, suits, damages, actions, remedies
and liabilities whatsoever, whether accrued or unaccrued, whether known or unknown,
foreseen or unforeseen, existing before the Effective Date, as of the Effective Date or arising
thereafter, in law, at equity, whether for tort, contract, violations of statutes (including but
not limited to the federal or state securities laws), or otherwise, based in whole or in part
upon any act or omission, transaction, or other occurrence or circumstances existing or
taking place prior to or on the Effective Date arising from or related in any way to the
Debtor and its current and former Affiliates and Representatives, whether direct,
derivative, accrued or unaccrued, liquidated or unliquidated, fixed or contingent, matured
or unmatured, disputed or undisputed, known or unknown, foreseen or unforeseen, in law,
equity or otherwise, and which, for the avoidance of doubt, shall include Bridge Collapse
Bodily Injury Claims and any other claims arising out of or relating to the Bridge Collapse.

               (d)    Entry of the Plan Confirmation Order shall constitute the Bankruptcy
Court’s approval of the releases set forth in this Section 12.8 pursuant to Bankruptcy Rule
9019 and its finding that they are: (a) in exchange for good and valuable consideration,
representing a good faith settlement and compromise of the Claims and Causes of Action
released by this Plan; (b) in the best interests of the Debtor and all holders of Claims; (c)
fair, equitable and reasonable; (d) approved after due notice and opportunity for hearing;
and (e) a bar to the assertion of any Claim or Cause of Action thereby released.

        12.9   Exculpation

       Notwithstanding anything contained herein the contrary, the Released Parties shall
neither have nor incur any liability relating to the Chapter 11 Case to any Person or Entity
for any and all Claims and Causes of Action arising after the Petition Date and through the
Effective Date, including any act taken or omitted to be taken in connection with, or related
to, formulating, negotiating, preparing, disseminating, implementing, administering,
confirming or consummating the Plan or distributing property thereunder, the Disclosure
Statement, or any other contract, instrument, release or other agreement or document
created or entered into in connection with the Plan or any other post-petition act taken or
omitted to be taken in connection with the Chapter 11 Case; provided, however, that the
                                              -58-
 9072961-7
             Case 19-12821-AJC        Doc 320     Filed 06/21/19      Page 151 of 173




foregoing provisions of this Section 12.9 shall have no effect on the liability of any Person
or Entity that results from any such act or omission that is determined in a Final Order to
have constituted gross negligence, fraud or willful misconduct. Notwithstanding anything
contained in this Section 12.9 to the contrary, nothing shall restrict the United States
Securities and Exchange Commission from bringing any regulatory or enforcement action
for violation of the federal securities laws respecting any parties otherwise protected
thereunder.

        12.10 Government Carve-Out

        Except for the Claims described in Articles II and III or other Final Order of the
Bankruptcy Court that are discharged and released under this Plan, nothing in the Plan or the
Confirmation Order shall (i) effect a release of any other claim by the United States Government
or any of its agencies or any state and local authority whatsoever against the Released Parties,
including without limitation any claim arising under the Internal Revenue Code, securities laws,
the environmental laws or any criminal laws of the United States or any state and local authority,
(ii) enjoin the United States Government or any of its agencies or any state and local authority
whatsoever from bringing any claim, suit, action or other proceedings against the Released
Parties asserting any other liability, including without limitation any claim, suit or action arising
under the Internal Revenue Code, securities laws, environmental laws or any criminal laws of the
United States or any state or local authority, and (iii) exculpate any of the Released Parties from
any other liability to the United States Government or any of its agencies or any state and local
authority whatsoever, including any liabilities arising under the Internal Revenue Code,
securities laws, environmental laws or any criminal laws of the United States or any state and
local authority.

        12.11 Surety Carve-Out; Subrogation Carve-Out

        Nothing in the Plan or the Plan Confirmation Order shall:

        (a) (i) effect a release of any claim by the Travelers or BHSI or any of their affiliates,
against any entity that is not the Debtor, including, but not limited to, any non-debtor
affiliates of the Debtor, or (ii) enjoin Travelers or BHSI, or any of their affiliates, from
bringing any claim, suit, action or other proceedings against any entity that is not the
Debtor, or (iii) exculpate any entity that is not the Debtor from any claims arising under
any applicable bond or indemnity agreement;

       (b) effect a release of any claim or waiver of any right that the Debtor may have as
an additional insured under any Insurance that has been assumed by the Settling Insurers
or to which the Settling Insurers are subrogated as a matter of law or equity.

        12.12 Limitations on Exculpation and Releases

        Nothing in Section 12.8 (“Releases”) or Section 12.9 (“Exculpation”) herein shall (i) be
construed to release or exculpate any person from, or require indemnification of any Person
against losses arising from fraud or criminal conduct.


                                                -59-
 9072961-7
             Case 19-12821-AJC       Doc 320      Filed 06/21/19     Page 152 of 173




        12.13 Injunction

        Except as otherwise expressly provided for in the Plan, from and after the Effective Date,
all Entities are permanently enjoined from commencing or continuing in any manner against the
Debtor, the Reorganized Debtor, the Estate, and their successors and assigns, and their assets and
properties, as the case may be, any suit, action or other proceeding, on account of or respecting
any Claim or Equity Interest, demand, liability, obligation, debt, right, Cause of Action, interest
or remedy released or satisfied or to be released or satisfied pursuant to the Plan or the Plan
Confirmation Order.

        Except as otherwise expressly provided for in the Plan or in obligations issued pursuant
to the Plan, from and after the Effective Date, all Entities shall be precluded from asserting
against the Debtor, the Reorganized Debtor, the Estate, and their successors and assigns and their
assets and properties, any other Claims or Equity Interests based upon any documents,
instruments, or any act or omission, transaction or other activity of any kind or nature that
occurred prior to the Effective Date, solely to the extent that (a) such Claims or Equity Interests
have been released or satisfied pursuant to the Plan or the Plan Confirmation Order or (b) such
Claims, Equity Interests, actions or assertions of Liens relate to property that will be distributed
pursuant to the Plan or the Plan Confirmation Order.

        The rights afforded in the Plan and the treatment of all Claims and Equity Interests in the
Plan shall be in exchange for and in complete satisfaction of Claims and Equity Interests against
the Debtor or any of their assets or properties solely to the extent that (a) such Claims or Equity
Interests have been released or satisfied pursuant to the Plan or the Plan Confirmation Order or
(b) such Claims, Equity Interests, actions or assertions of Liens relate to property that will be
distributed pursuant to the Plan or the Plan Confirmation Order. On the Effective Date, all such
Claims against, and Equity Interests in, the Debtor shall be satisfied and released in full.

        Except as otherwise expressly provided for in the Plan or in obligations issued pursuant
to the Plan, all Persons and Entities are permanently enjoined, on and after the Effective Date, on
account of any Claim or Equity Interest satisfied and released pursuant to the Plan or Plan
Confirmation Order, from:

               (a)     commencing or continuing in any manner any action or other proceeding
of any kind against the Debtor, the Reorganized Debtor, the Estate and their successors and
assigns and their assets and properties;

               (b)     enforcing, attaching, collecting or recovering by any manner or means any
judgment, award, decree or order against the Debtor, the Reorganized Debtor, the Estate and
their successors and assigns and their assets and properties;

                (c)  creating, perfecting or enforcing any encumbrance of any kind against the
Debtor, the Reorganized Debtor, the Estate and their successors and assigns and their assets and
properties; and

              (d)    commencing or continuing in any manner any action or other proceeding
of any kind in respect of any Claim or Equity Interest or Cause of Action released or settled
hereunder).
                                           -60-
 9072961-7
             Case 19-12821-AJC       Doc 320      Filed 06/21/19     Page 153 of 173




        12.14 Release of Liens

        Except as otherwise provided herein or in any contract, instrument, release or other
agreement or document created, or continuing in effect, pursuant to the Plan, on the Effective
Date, all mortgages, deeds of trust, Liens, pledges or other security interests against property of
the Estate distributed under the Plan shall be fully released and discharged and all of the right,
title and interest of any holder of such mortgages, deeds of trust, Liens, pledges or other security
interest shall revert, as applicable, to the Debtor or Reorganized Debtor.

                                    ARTICLE XIII
                              RETENTION OF JURISDICTION

        Notwithstanding the entry of the Plan Confirmation Order and the occurrence of the
Effective Date, the Bankruptcy Court shall, after the Effective Date, retain such jurisdiction over
the Chapter 11 Case and all Entities with respect to all matters related to the Chapter 11 Case, the
Debtor, the Reorganized Debtor, and the Plan as is legally permissible, including, without
limitation, jurisdiction to:

                (a)    allow, disallow, determine, liquidate, classify, estimate or establish the
priority or secured or unsecured status of any Claim against the Debtor, including the resolution
of any request for payment of any Administrative Claim and the resolution of any and all
objections to the allowance or priority of Claims;

              (b)     grant, deny or otherwise resolve any and all applications of Professionals
or Persons retained in the Chapter 11 Case by the Debtor for allowance of compensation or
reimbursement of expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods
ending on or before the Effective Date;

              (c)    resolve any matters related to the assumption, assignment or rejection of
any executory contract or unexpired leases to which a Debtor is party or with respect to which a
Debtor may be liable and to hear, determine and, if necessary, liquidate, any Claims arising
therefrom;

               (d)   ensure that Distributions to holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan, including by resolving any disputes regarding, as
applicable, the Debtor’s or Reorganized Debtor’s entitlement to recover assets held by third
parties;

                (e)    decide or resolve any motions, adversary proceedings, contested or
litigated matters and any other matters and grant or deny any applications involving the Debtor
that may be pending on the Effective Date or instituted by the Reorganized Debtor after the
Effective Date;

              (f)   enter such orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all other contracts, instruments, releases, indentures
and other agreements or documents adopted in connection with the Plan or the Disclosure
Statement;

                                               -61-
 9072961-7
             Case 19-12821-AJC        Doc 320     Filed 06/21/19   Page 154 of 173




               (g)     resolve any cases, controversies, suits or disputes that may arise in
connection with the Effective Date, interpretation or enforcement of the Plan or any Entity’s
obligations incurred in connection with the Plan;

               (h)     issue injunctions, enforce them, enter and implement other orders or take
such other actions as may be necessary or appropriate to restrain interference by any Entity with
the Effective Date or enforcement of the Plan, except as otherwise provided in the Plan;

               (i)    enforce Articles within this Plan;

               (j)     resolve any cases, controversies, suits or disputes with respect to the
releases, injunction, channeling injunction and other provisions contained in Article XII, and
enter such orders as may be necessary or appropriate to implement or enforce all such releases,
injunctions and other provisions;

              (k)    enter and implement such orders as necessary or appropriate if the Plan
Confirmation Order is modified, stayed, reversed, revoked or vacated;

               (l)     resolve any other matters that may arise in connection with or related to
the Plan, the Disclosure Statement, the Plan Confirmation Order, or any contract, instrument,
release, indenture or other agreement or document adopted in connection with the Plan or the
Disclosure Statement; and

               (m)    enter an order and a Final Decree closing the Chapter 11 Case.

                                    ARTICLE XIV
                             MISCELLANEOUS PROVISIONS

        14.1   Liquidation Event

        The Reorganized Debtor shall not consummate a Liquidation Event without the prior
written consent of Travelers, which consent shall not be unreasonably withheld. Upon any such
occurrence, then in any one or more of said cases, Debtor will give written notice to Travelers of
the date on which any such Liquidation Event is scheduled to take place. Such written notice
will be given at least thirty (30) days prior to the action in question.

        14.2   Modification of Plan

        Subject to the limitations contained in the Plan, the Insurance Settlement Agreement and
the Settlement Approval Order, the Debtor reserves the right in its sole discretion, in accordance
with the Bankruptcy Code and the Bankruptcy Rules to amend or modify the Plan prior to the
entry of the Plan Confirmation Order, including amendments or modifications to satisfy section
1129(b) of the Bankruptcy Code; provided, however, that any pre-Confirmation Date
amendments shall not materially or adversely affect the interests, rights or treatment of any
Allowed Claims or Equity Interests under the Plan; and after the entry of the Plan Confirmation
Order, the Reorganized Debtor may, upon order of the Bankruptcy Court, amend or modify the
Plan, in accordance with section 1127(b) of the Bankruptcy Code, or remedy any defect or
omission or reconcile any inconsistency in the Plan in such manner as may be necessary to carry
                                                -62-
 9072961-7
             Case 19-12821-AJC         Doc 320     Filed 06/21/19     Page 155 of 173




out the purpose and intent of the Plan.

        14.3   Revocation of Plan

         Subject to the limitations contained in the Insurance Settlement Agreement and the
Settlement Approval Order, the Debtor reserves the right in its sole discretion to revoke or
withdraw the Plan prior to the entry of the Plan Confirmation Order, and to file subsequent
chapter 11 plans. If the Debtor revokes or withdraws the Plan or if entry of the Plan
Confirmation Order or the Effective Date does not occur, then: (1) the Plan shall be null and void
in all respects; (2) any settlement or compromise embodied in the Plan, assumption or rejection
of executory contracts effected by the Plan, and any document or agreement executed pursuant
hereto shall be deemed null and void; and (3) nothing contained in the Plan shall: (a) constitute a
waiver or release of any Claims by or against, or any Equity Interests in, the Debtor or any other
Entity; (b) prejudice in any manner the rights of the Debtor or any other Entity; or (c) constitute
an admission of any sort by the Debtor or any other Entity.

        14.4   Binding Effect

        On the Effective Date, the provisions herein shall bind any holder of a Claim against, or
Equity Interest in, the Debtor and such holder’s respective successors and assigns, whether or not
the Claim or Equity Interest of such holder is Impaired under the Plan, whether or not such
holder has accepted the Plan and whether or not such holder is entitled to a Distribution under
the Plan.

        14.5   Successors and Assigns

       The rights, benefits and obligations of any Entity named or referred to herein shall be
binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or assign
of such Entity.

        14.6   Governing Law

        Except to the extent that the Bankruptcy Code or Bankruptcy Rules apply, unless
otherwise stated, and subject to the provisions of any contract, instrument, release, indenture or
other agreement or document entered into in connection herewith, the rights and obligations
arising hereunder shall be governed by, and construed and enforced in accordance with, the laws
of the State of Florida without giving effect to the principles of conflict of laws thereof.

        14.7   Reservation of Rights

         The Plan shall have no force or effect unless and until the Effective Date occurs. Neither
the filing of the Plan, any statement or provision contained herein, nor the taking of any action
by the Debtor or any Entity with respect to the Plan shall be or shall be deemed to be an
admission or waiver of any rights of: (1) any Debtor with respect to the holders of Claims or
Equity Interests or other parties-in-interest; or (2) any holder of a Claim or other party-in-interest
prior to the Effective Date.


                                                 -63-
 9072961-7
             Case 19-12821-AJC       Doc 320     Filed 06/21/19     Page 156 of 173




        14.8   Title 1146 Exemption

        Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property pursuant
hereto shall not be subject to any stamp tax or other similar tax or governmental assessment in
the United States, and the Plan Confirmation Order shall direct the appropriate state or local
governmental officials or agents to forego the collection of any such tax or governmental
assessment and to accept for filing and recordation instruments or other documents pursuant to
such transfers of property without the payment of any such tax or governmental assessment.

        14.9   Section 1125(e) Good Faith Compliance

       Confirmation of the Plan shall act as a finding by the Court that the Debtor and each of its
Representatives have acted in “good faith” under section 1125(e) of the Bankruptcy Code.

        14.10 Further Assurances

        The Debtor, all holders of Claims receiving Distributions hereunder and all other parties
in interest shall, from time to time, prepare, execute and deliver any agreements or documents
and take any other actions as may be necessary or advisable to effectuate the provisions and
intent of the Plan or the Confirmation Order.

        14.11 Service of Documents

       Any pleading, notice or other document required herein to be served on or delivered to
the Debtor shall be sent by both email and first class, certified U.S. mail, postage prepaid as
follows:

        To the Debtor:

                              Jorge Munilla, President
                              Magnum Construction Management, LLC
                              6201 S.W. 70 Street
                              Second Floor
                              Miami, FL 33143
                              jm@mcm-us.com

                              With a copy to

                              Berger Singerman LLP
                              1450 Brickell Avenue
                              Suite 1900
                              Miami, Florida 33131
                              Attn: Jordi Guso
                              Telephone: 305-714-4375
                              Email: jguso@bergersingerman.com




                                               -64-
 9072961-7
             Case 19-12821-AJC         Doc 320     Filed 06/21/19   Page 157 of 173




        14.12 Filing of Additional Documents

       On or before the Effective Date, the Debtor may file with the Bankruptcy Court all
agreements and other documents that may be necessary or appropriate to effectuate and further
evidence the terms and conditions hereof.

        14.13 No Stay of Confirmation Order

      The Debtor shall request that the Court waive stay of enforcement of the Plan
Confirmation Order otherwise applicable, including pursuant to Federal Rules of Bankruptcy
Procedure 3020(e), 6004(h) and 7062.

        14.14 Bankruptcy Rule 9019 Request; Impact

       The Plan, including the Plan Supplement or other Plan Document, may provide for one or
more compromises or settlements. Pursuant to Bankruptcy Rule 9019, the Debtor hereby
requests approval of all compromises and settlements included in the Plan, and entry of the Plan
Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
Rule 9019, of any such compromise or settlement.

Dated: June 21, 2019

Magnum Construction Management, LLC.

By:     /s/ Jorge Munilla
      Name: Jorge Munilla
      Title: President of the Debtor



BERGER SINGERMAN LLP
Counsel for Debtor and
Debtor-in-Possession
1450 Brickell Avenue, Suite 1900
Miami, FL 33131
Tel: (305) 755-9500
Fax: (305) 714-4340

By:    /s/ Jordi Guso
        Jordi Guso
        Florida Bar No. 0863580
        jguso@bergersingerman.com
        Paul A. Avron
        Florida Bar No. 0050814
        pavron@bergersingerman.com



                                                 -65-
 9072961-7
            Case 19-12821-AJC     Doc 320    Filed 06/21/19   Page 158 of 173




                                       EXHIBIT 1
                              (BHSI BONDED CONTRACTS)


            PROJECT                                  DESCRIPTION

    E4S38 A1A Bridge Rehab       Construction of Roadway and Bridge Rehab for FDOT
    Florida City Elementary      Construction/Renovation of Dade County Public School
    Joseph Caleb Center          Construction/Renovation of Dade County Community
                                 Center
    Reagan-Doral                 Construction/Renovation of Dade County Public School
    Grove Bay Parking            Construction of Parking Garage for City of Miami
    Lake Sharon Drive            Construction of Paving & Drainage for City of Corinth
    Love Field Glide Slope       Construction of Paving Work for City of Dallas




                                     Exhibit 1
9072961-7
               Case 19-12821-AJC        Doc 320      Filed 06/21/19     Page 159 of 173




                                              EXHIBIT 2

                        (BRIDGE COLLAPSE BODILY INJURY CLAIMS)

            Named Plaintiff                       Alleged Claimants                  Proof of Claim
                                                                                          No.
  1. Eugenia Xiomara Alvarez       Eugenia Xiomara Alvarez                                157
                                   Roberto Reinero Alvarez (spouse)
  2.    Luis Arias (Estate of      Emma Diaz (mother)                                     155
        Alberto Arias)             Luis Arias (brother, personal representative)
  3.    Carlos Eduardo Badillo     Carlos Badillo                                         146
                                   Martha Mercedes Plaza Cevallos, his wife
  4.    Chelsea Brownfield (Estate Chelsea Brownfield (spouse, personal                   149
        of Brandon Brownfield)     representative)
                                   Leah Brownfield (child)
                                   Bethany Brownfield (child)
                                   Danielle Marie Brownfield (child)
  5.    Winsome Joy Campbell       Winsome Joy Campbell (wife, personal                   139
        (Estate of Navaro Brown)   representative)
  6.    Carlos Chapman             Carlos Chapman                                         141
                                   Erica Chapman (spouse)
  7.    Katrina Collazo De Armas Katrina De Armas                                         132
                                   Alexander Armas (spouse)
  8.    Abel De Armas-Nunez        De Armas-Nunez                                         184
  9.    Alexa Duran                Gina Duran (parent, personal representative)           130
                                   Orlando Duran (parent, personal representative)
  10.   Alexander Estupinan        Alexander Estupinan                                     96
  11.   Kevin Lee Hanson           Kevin Lee Hanson                                       150
                                   Malachi Hanson (son, 15 y/o)
                                   Clayton Lee Hanson (son, 13 y/o)
                                   Brice Willis Hanson (son, 8 y/o)
                                   Bailey Ann Hanson (daughter, 2 y/o)
  12.   Marquise Rashaad           Marquise Rashaad Hepburn                               95
        Hepburn
  13.   Richard Humble             Richard Humble                                         154
  14.   Jenna Mendez               Jenna Mendez                                           128
  15.   Ana Maria Oviedo Garcia    Ana Maria Oviedo Garcia (spouse)                       140
        (Estate of Rolando         Alexander Fraga Oviedo (son)
        Francisco Fraga)
  16.   Emily Panagos              Emily Panagos                                           94
  17.   Martha Mercedes Plaza      Martha Plaza Cevallos                                  147
        Cevallos                   Carlos Eduardo Badillo, her husband
  18.   Erik Rojas (Estate of      Adriana Concepcion (spouse)                            158
        Osvaldo Gonzalez)          Emma Diaz (mother)
                                   Erik Rojas (nephew)
                                   Marisol Gonzalez (sister)
                                   Reinaldo Gonzalez (brother)
  19.   Ramoy Goulbourne           Ramoy Goulbourne                                       138
  20.   Pedro Cortes               Pedro Cortes                                            97
  21.   Damian Mendez              Damian Mendez and Jenna Mendez                         185

                                            Exhibit 2
9072961-7
            Case 19-12821-AJC    Doc 320   Filed 06/21/19   Page 160 of 173




                                     EXHIBIT 3

                                (SETTLING INSURERS)


Greenwich Insurance Company

XL Insurance America, Inc.

Indian Harbor Insurance Company
The Ohio Casualty Insurance Company




                                   Exhibit 3
9072961-7
            Case 19-12821-AJC    Doc 320    Filed 06/21/19   Page 161 of 173




                                      EXHIBIT 4

                       (TRAVELERS BONDED CONTRACTS)



            PROJECT                                 DESCRIPTION

GTMO WT Sampson                 Construction of School in GTMO, Cuba for NAVFAC
POM Terminal F                  Construction of Seaport Terminal for the Port of Miami
T4433 Broward Blvd.             Construction of Roadway Work for FDOT
DNT – Parker Rd to SH 121       Construction of Roadway Work for NTTA
Miramar Readiness Ctr           Construction of Readiness Center for US National Guard
Madie Ives K-8                  Construction/Renovation of Dade County Public School
Twin Lakes Elem                 Construction/Renovation of Dade County Public School
OpaLocka 54FM                   Construction/Installation of Water Main Pipe for
                                MDWASD
W Homestead K-8                 Construction/Renovation of Dade County Public School
C-111 Detention Area            Construction of Levee for Army Corps of Engineer
Port Everglades                 Construction of Seawall for Broward County
MCC-8-10                        Construction/Renovation of Misc. work for Miami Dade
                                Aviation
Liberty Village                 Construction of Affordable Housing Multifamily Building
NAS Meridian Dining Facility    Construction/Renovation of Dining Facility for NAVFAC
TXDOT – FM 423                  Construction of Roadway Work for TXDOT
Doral Police Station            Construction of Police Station in Doral
Taxieway Bravo Rehab at DLF     Construction of Paving Work for City of Dallas
TXDOT – US75                    Construction of Roadway Work for TXDOT
FM544                           Construction of Roadway Work for TXDOT
FLL Terminal 4 East Expansion   Construction of Airport Terminal in Broward County
SFWMD Lakeside Ranch            Construction of Storm Water Treatment Area for SFWMD
Heft II                         Construction of Roadway Work for FDOT
FIU Bridge                      Construction of Pedestrian Bridge at FIU




                                    Exhibit 4
9072961-7
            Case 19-12821-AJC   Doc 320    Filed 06/21/19   Page 162 of 173




                                    EXHIBIT 5
                                (TRUST AGREEMENT)

                  [TO BE FILED WITH THE PLAN SUPPLEMENT]




                                   Exhibit 5
9072961-7
            Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 163 of 173




                                   EXHIBIT “2”

                            LIQUIDATION ANALYSIS




8893896-5
Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 164 of 173
Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 165 of 173
Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 166 of 173
Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 167 of 173
Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 168 of 173
Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 169 of 173
Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 170 of 173
Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 171 of 173
Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 172 of 173
Case 19-12821-AJC   Doc 320   Filed 06/21/19   Page 173 of 173
